Madam President, as we all know, Parliament will be in recess in August. Therefore, I would like to recall today that 8 August 2001 is the anniversary of a tragedy: the 45th anniversary of the terrible accident which took place in the Marcinelle mines. On 8 August 1956, 262 miners died in the most tragic accident in the workplace ever to take place in Europe: 262 miners from all over our continent. I am sure, Madam President, that you will want to take suitable measures to mark the anniversary of this tragic event, and I am also sure that the Belgian presidency, which has announced that its programme will include the creation of an equitable social Europe, will make every endeavour to ensure that this proposal establishes the conditions necessary to prevent a tragedy such as that of Marcinelle ever occurring in Europe again.
Thank you, Mr Cossutta.
Madam President, I learned yesterday that the Bureau was to make a statement today about the memorandum being prepared by this House on enlargement. You have a great sensitivity for language, Madam President, and you are more aware than anyone that the choice we are about to make on language regulation is the key to a great many other decisions that will have to be taken. Can you assure us that in the future all elected members of this House will continue to have the right to express themselves in their own language, to listen to their fellow-MEPs in their own language and to write in their own language? That would be a great help in setting our minds at rest.
Mrs Thyssen, I have noted what you say. But having said that, I must explain to you that the Bureau will not be adopting the document you mentioned this evening. It will not be until September, when the groups have been able to study it in depth.
Madam President, I should like to draw your attention to the increasing and continuing problems faced by our drivers. I was told that this afternoon a lawyer' s letter was going to be delivered to the prefect of Alsace, to clarify the uncertainty over the problems between the Ministry of Home Affairs and the French Ministry of Transport, since at the moment, the logical consequence of the regulations is that the vehicles used for taxi transport in the other weeks would no longer be available for use this week. I believe that in the light of the fact that France is very keen on keeping the seat of Parliament here, it is very regrettable that these kinds of formalities should jeopardise our transport.
Yes, I can tell you that the Quaestors will be looking into this issue. I am looking at the few Quaestors who are present in the House and I can confirm that they will be examining this issue very closely.
Programme of the Belgian presidency
The next item is the Council statement on the programme of the Belgian presidency.
I give the floor to Mr Verhofstadt, President-in-Office of the Council.
Madam President of the European Parliament, Mr President of the European Commission, ladies and gentlemen, it is a great honour for me to present to you the new presidency' s work programme. Incidentally, Madam President, this is not the first time I have addressed the European Parliament, because in 1987, as Chair of the Budget Council, I presented the budget for 1988 to the European Parliament. Compared to today, it was prehistory in budgetary terms. There was no financial perspective and no Berlin ceiling, and the preparation of a European budget was, at the time, an entirely small-scale and often nocturnal activity.
May I first of all express my appreciation of the Swedish presidency. Sweden had set itself three priorities, as it happens the three e' s: employment, environment and enlargement, and significant progress has been made in each of those fields; fresh impetus has been given to the Lisbon process, a common strategy for sustainable development has been established and excellent work has been done for enlarging the Union.
However, there can be no doubt that the greatest step forward has been in the field of the common foreign and security policy. By way of example I am very pleased to be able to mention the meetings with Presidents Putin and Bush - where the Fifteen spoke with one voice - the prominent part played by Javier Solana in the Balkan conflict, and the joint European Union and United States action in the Middle East.
All evidence, Madam President, that the European Union is also recognised as a partner in its own right at international level: when the European Union speaks with one voice, people listen.
Madam President, ladies and gentlemen, despite the many bright spots in the past few months, dark clouds gathered on the European horizon. Following the Danish 'no' , the Treaty of Nice was rejected in a referendum in Ireland and it yet again became clear, if clarification were needed, that there is a crisis of identity in the European Union. There is a yawning gap between the individual citizen and the European institutions. It would be to display a supercilious, indeed arrogant, attitude and would therefore be a great mistake simply to ignore this. The fears, concerns and complaints of the ordinary citizen must definitely be taken seriously. His expectations must also be met. That is why there is in fact only one great challenge for the new presidency, namely to reconcile the individual citizen once more with Europe, with the European Union and with the European institutions. To reconcile the citizen once more with Europe, to give the peoples of Europe new belief and confidence in the European Union - that is our task.
For the European Union represents the only future for the peoples, states and nations of our old continent. Only as a Union are we a player on the world stage, a power capable of changing things for the better, whether it is a matter of the conflict in the Middle East, the combating of climate change or the fight against hunger and injustice in the Southern Hemisphere. Let us be honest: on our own we are not capable of doing this; as Europeans, we must instead work together in a single Union, act together and also raise our voice together. In exactly the same way, Europe will only count for anything economically by continuing to work on the internal market and by launching the unified currency on 1 January next year.
In fact, it is for all those reasons that I fail to understand the anti-globalists. Of course I am not talking about a small number of violent demonstrators whom we saw in action in Gothenburg, because they are just hooligans for whom only violence counts. No, I am talking about those who protest indignantly against internationalisation and globalisation. Perhaps not coincidentally a generation born into luxury and prosperity.
Within the European Union, globalisation is not a threat but a benefit. Joint global action enables the Union to do things that previously could not possibly be achieved in a continent traditionally divided by the Iron Curtain and national borders: a community approach to organised crime, for instance, agreements on the implementation of the Kyoto Protocol, minimum standards to combat poverty and social exclusion. In short, the Union is not a threat but a boon.
Of course, more than fine rhetoric is required to restore the citizen' s confidence. More is needed than a plausible argument to reconcile Europeans with their institutions once more. There must be action on two fronts: on the one hand, a series of very practical decisions enabling visible solutions to be put forward to real problems with which the citizen is confronted daily; and, on the other hand, the mapping out of a wide-ranging vision of the future of Europe. We need a Union that avoids the ills that beset it today, namely lack of efficiency, lack of transparency and, especially, lack of democratic legitimacy.
Let me mention, first of all, the specific dossiers on which we want to work. Our first dossier will obviously be the introduction of the euro on 1 January and the development of a coherent economic policy to underpin monetary union.
I believe nothing will bring Europe closer to its citizens than the successful introduction of the euro; that is the presidency' s task and it will have to act like a good father to ensure that it comes about. That is why the Heads of State and Government will be examining an evaluation report in October, with the aim of ensuring that the introduction of the euro on 1 January goes smoothly. The evaluation will be accompanied by an information campaign aimed more specifically at small and medium-sized businesses and the most vulnerable groups of society; explaining the euro to them is, I believe, the best way of dispelling the fears that always go with an operation of such a scale.
All this, ladies and gentlemen, seems to me much more important than the endless squabbling about the value of the euro. As if we introduced the euro as an instrument for speculation on the foreign exchange market! That was not the purpose of the euro. Let us not forget that the aim - which will be achieved only when the euro is circulating physically both inside and outside the Union - was to create a single market, without currency fluctuations or exchange risks, in order to give a major boost to the Union' s economic growth.
Let us admit it, what else did we want to achieve with the euro? We wanted to give Europe a tangible expression of its existence. Yet, in order to exploit the advantages of the single market to the full, we must also integrate the financial markets, liberalise gas, electricity, telecommunications, post and transport, reduce state aids and make the fiscal package reality. The presidency nevertheless believes that, on this last point, progress must be made on every component of that package.
On the economic front I should again like to stress the introduction of the Community patent, the definition of a common position on the Sixth Framework Programme for Research and Development, the implementation of the European Small Business Charter and the conclusion of negotiations on the European company statute. When I was studying European law at university - that is nearly 30 years ago now - the prospect was held out that the European company would become a reality in a few months' or at the most a few years' time. I believe the time has now come to make it reality; it is a necessity for European enterprises that want to be able to take on world competition by means of mergers or alliances.
Madam President, ladies and gentlemen, if we want to reconcile the citizen with the European Union, we must set to work quickly on creating a social Europe.
That is the second main thrust of the presidency. Continuing the development of the European social model, which is precisely what distinguishes us from that other great internal market, the United States, and specifically, we want to define the quantitative and qualitative indicators of employment and to finalise the directive on the information and consultation of workers. All Member States are today facing the same challenges of an ageing population and escalating health care expenditure. A first joint report on pensions will be submitted to the European Council by the end of the year.
Our third main objective is the creation of a European area of freedom, security and justice, in other words the implementation of the Tampere conclusions. This may sound pompous, but they are, in fact, matters that affect the citizen directly: asylum, immigration, the fight against organised crime, trading and trafficking in human beings. Instead, ladies and gentlemen, of noting the progress, or rather the lack of progress made at the European Council in Laeken, I hope that the justice and home affairs ministers, together with Commissioner Vitorino and the full support of the European Parliament, will together make progress in five specific areas: a directive on asylum that will harmonise procedures for recognising and welcoming refugees, the establishment of Eurojust and the provision of an operational force for Europol -incidentally, after the recent incidents supervision of Europol will have to be radically strengthened - the initiation of a high impact operation to strengthen the Union' s new external frontiers and thus to combat trafficking in human beings, mutual recognition, or the start of it, for judgments and rulings and lastly, and importantly, we must start work on a European extradition mandate.
(NL) In the months ahead, a wide-ranging debate on migration must be launched. The Commission has already published a document on the subject. However, I must warn against a one-sided and all too facile approach to the problem, particularly the call to introduce a quota system for economic migration in order to offset the shortfalls in so-called problem occupations. It is clear from the United States that a quota system does not do away with illegal migration.
Should we not also be careful that such a measure does not even widen the gap between north and south because more highly qualified people are lured away? I am firmly convinced that the best way of halting migration flows is to create prosperity in the countries of origin, to liberalise world trade and to dismantle protectionism. In fact, it is very simple. If people cannot build a good life for themselves in their own country because the fruits of their labour cannot be sold in our markets, they will always try to immigrate.
(Applause)
The fourth line of action of the Presidency is aimed at improving the quality of life. Following the lead of the Gothenburg Summit, we shall establish precise objectives and concrete indicators for the new strategy to be pursued on sustainable development. In addition, the Presidency will concentrate its efforts on two specific issues relating to transport and mobility: the establishment of standards relating to pollution and noise generated by civil aviation, and the so-called Erika measures on safety at sea.
Most of the Presidency' s attention will be focused on Kyoto. After all, climate change represents the greatest threat to the whole planet and, in Gothenburg, the US President promised to respect the general objectives of Kyoto, although he disagrees fundamentally with us about the means of achieving them. In any case, he promised more specifically in Gothenburg that he would not block either this process or the forthcoming conference in Bonn. I believe that our resolute stance is bearing fruit and that we should consistently maintain that resolute stance.
Finally, food safety. Belgium wishes to complete the setting up of the European Food Authority so that it can become operational by the beginning of 2002. After all the crises of the last few years - dioxin, BSE and foot and mouth - that is the only way to restore consumer confidence.
Madam President, the fifth main thrust is the enlargement of the Union. In this matter, it is the new presidency' s ambition to achieve results as good as the Swedish presidency' s. The route mapped out in Nice has been scrupulously followed and we shall keep up this sustained momentum of talks. In this matter, the qualitative aspects deserve as much attention as the quantitative aspects and elements.
In saying that, I mean that it is important that the candidate countries transpose the acquis communautaire, but it is not only important that they transpose it into their national legislation, they must also modernise their administrations, develop their judicial capacity and really implement the acquis on the ground. The Commission has been asked to prepare an evaluation report on the matter for October. None of this must, of course, be allowed to cast any doubt on my conviction. The Union must be enlarged as quickly as possible. We must unite Europe. What it was never possible to achieve through war and violence is, in fact, now within our reach by democratic means within an enlarged Union.
Ladies and gentlemen, as I said in my introduction, the Swedish presidency took a tremendous step forward in developing a coherent European foreign policy. We want to continue down that road. Apart from intensifying relations with both the United States and the Russian Federation, apart, too, from launching a new round of trade talks, the presidency primarily wants to concentrate on European security and defence policy.
I do not believe the public will perceive Europe to be a reality until, in addition to the euro, it sees the development of common defence. A recent opinion poll showed that in all Member States - and I mean all - the population was in favour of the development of a recognisable independent European intervention force alongside the national armies. By the end of this year, therefore, we must at least be ready to declare operational the initiative taken in Helsinki.
The second major challenge on the external front concerns three conflicts. First of all, the Balkans. Now that democracy has returned to Belgrade and Milosevic has been extradited, we must make every effort to prevent new crisis points appearing elsewhere in the region and Javier Solana will therefore enjoy the presidency' s full support in all his efforts.
Then, there is the Middle East. In cooperation with the High Representative and the Commission, the presidency will continue to urge the parties to resolve their differences through dialogue. Full implementation of the Mitchell Report, to which the European Union contributed, must be the starting point for the process.
Finally, ladies and gentlemen, I should like to draw your particular attention to another conflict: the conflict in the Great Lakes region in Central Africa. I have just returned from the Congo, from Kinshasa and Kisangani. The Balkans and the Middle East may be more important politically. I am not going to dispute that. From a humanitarian point of view, however, the tragedy that is unfolding in the Great Lakes region is a thousand times greater. This region is incubating a war on a continental scale involving no less than seven countries and their armies. If such a situation were to arise here, with our Eurocentric outlook, we would quite naturally speak of a world war. In three years, more than three million human beings have been killed, not counting the victims of the ethnic violence in Burundi or the 800 000 or more persons massacred during the Rwanda genocide in 1994. I say to you that the Union can no longer stand idly by. Political, diplomatic and economic action is urgently required and the presidency will present an action plan to that effect.
(Applause) Madam President, I am counting on the European Parliament' s full agreement, together with the Council and the Commission, to support and implement this plan.
(NL) Europe not only has a present, it mainly, of course has a future. Offering practical solutions to practical problems is one thing, but giving citizens a view of the future of the European Union is just as important. That is why, in Nice, we were charged with drawing up a Laeken Declaration by the end of the year which can map out the way ahead.
However, the Laeken Declaration must be more than a simple procedure. It must not restrict itself to what I venture to call a dry summary of agenda points or to simply establishing a method of working. I believe that our ambition should extend further. In Laeken, we must provide the impetus for the great reform that is fast approaching and sketch the outlines of the new European Union after enlargement. An enlargement which, if I may say so, is, in fact, not so much an enlargement as a genuine change and transformation. Of course, we must not try to anticipate the answers, but it will be necessary to ask the right questions and identify those issues which will determine the future of Europe. In doing so, absolutely no issue or topic must be taboo.
In the Laeken Declaration, I should like to broach the following crucial questions. My starting point is that the European Union has a huge problem. It has lost touch with the individual citizen, and at least a section of public opinion is convinced that the Union intervenes all too often, and sometimes too drastically, in people' s daily lives. People find the Union non-transparent, unduly bureaucratic and insufficiently democratic. Quite rightly so, too. All this must be discussed in the first chapter of the Declaration, for how can you in fact solve problems if you do not dare first to acknowledge them in the Declaration? From this, the question naturally arises as to what the European Union' s values and objectives should be. What precisely does European identity consist of? What does it mean to people? This, brings us, of course, to the subject of a constitution for the Union, accompanied by a simplification and revision of the Treaties.
This leads us on to a third, and perhaps the most crucial issue, namely that of the ordering of the Union' s powers, in other words the division of responsibilities within the Union. We need clear agreements. Who does what at what level? For their part, people now already know perfectly well what essential tasks they expect the European Union to fulfil. The recent soundings in Europe constantly indicate the same core tasks for the Union: the socio-economic policy designed to support the Monetary Union, basic standards on social security, a common asylum and migration policy, a joint foreign policy and a collective approach to defence. At the same time, citizens feel that the Union is too concerned with the over-detailed implementation of policy that could be better implemented at national or regional level. In short, people feel that the Union should concentrate first and foremost on creating the regulatory framework, on the boundary conditions, on monitoring and on the implementation of policy by regions or Member States. Consequently, we must not in any way shirk this discussion, which must focus on a division of powers in both directions. Which additional tasks will be assigned to the Union, and which to the Member States?
The Laeken Declaration must also initiate reconsideration of another problem, namely the unchecked growth, the proliferation and, I am tempted to say, the inflation of policy instruments. In a speech I gave recently in Göttweig in Austria, I listed what amount to no less than thirty different policy instruments in the Treaties. A radical simplification of those instruments is urgently necessary.
Nor must the method of financing the European Union be omitted from the Laeken Declaration. At the moment, the Union does not have full budgetary powers of its own. It has no real resources of its own, since it is largely financed on the basis of GNP contributions. We must at least be bold enough to ask the question of whether this indirect method of financing is the correct one and of whether direct financing would not be more legitimate and more democratic.
(Applause)
In the Laeken Declaration, we shall not of course be able to avoid a discussion of the institutions. Do we or do we not want a directly elected President of the Commission?
(Applause)
Would it not be better to generalise the co-decision rights of the European Parliament?
(Applause)
(NL) Why not make the Council a second chamber, in which case how would we better distinguish between the legislative and executive powers of the Council?
(Applause)
Should the implementation of the Union' s foreign policy not now finally be entrusted to one person?
(Applause)I may well receive telephone calls from both parties.
(Laughter)
Finally, we must decide on the method to be followed between the Laeken Declaration and the start of the intergovernmental conference. As far as the method is concerned, in my view it is not of great importance whether we are talking about a convention or a forum. What is important are the following two matters. The working method chosen must make it possible to involve all the parties in the debate: the European Parliament, the European Commission, Member States, national parliaments and the applicant countries. In addition, we must give the convention or forum the opportunity to work out different scenarios and present different options, because if we bind the convention or forum with the consensus rule and charge it to publish a single text, then we are in danger of being confronted with an unambitious document, perhaps the result of the lowest common denominator.
The Belgian Presidency regards the European Parliament as an ally. We wish to conduct an intensive dialogue during the next six months. This all the more important because this Parliament is the instrument par excellence for finally obtaining a unitary public opinion in Europe that is more than the sum of fifteen national opinions, as is still too often the case at present (and also one of the problems of Europe).
Well, naturally we have many plans for the next six months. I say six months, but in fact we have worked out that it amounts to no more than 99 working days, which of course does not mean that our staff will not be working at weekends. So time is short, but I believe, and I should like to end on this note, that shortage of time must not prevent us from looking to the future of Europe with daring and courage.
Thank you for your attention.
(Loud applause)
Madam President, Prime Minister, ladies and gentlemen, it gives me great pleasure to begin the work we will be undertaking with the Belgian presidency.
Prime Minister, this presidency comes at a critical juncture. We are in the final stages of the preparations for the introduction of euro notes and coins, the most tangible expression of Europe ever achieved. Belgium knows that it can count on the cooperation of the Commission and the European institutions to make this truly historic event a great success.
Moreover, we are pushing resolutely ahead towards enlarging the Union as, Prime Minister, you said just now. Accession negotiations have reached a critical stage, with the most difficult chapters now open. Meanwhile, precisely to prepare the Union for enlargement, the Member States are in the process of ratifying the Treaty of Nice. However, the referendum which took place in the Republic of Ireland recently has reminded us that ratification is not a foregone conclusion. I shall return to this subject shortly.
Prime Minister, Madam President, at the Laeken Summit, we shall be reviewing the Union' s progress in implementing its social agenda. Steady and solid implementation is essential if we are to succeed, this decade, in making the Union' s economy truly dynamic and competitive while, at the same time, ensuring that our social model remains anchored in the principles of justice and sustainability.
I agree with the new presidency' s emphasis not only on the essential drive towards achieving full employment but also on the equally essential need to improve the quality of work. Modernising our pension and social security systems is also an important part of our social agenda. This is one of the most important challenges of today' s society and, yesterday, the Commission adopted a Communication proposing an integrated European strategy for tackling it. We are also committed to the fight against poverty and social exclusion. I am therefore pleased to see the Belgian government' s commitment to action on these issues in its presidency.
In particular, I share the concern that underlies this commitment: the gap between rich and poor in Europe is widening at an alarming rate. We have a duty to stop this trend. If we do not change our economic and social policies, we will be in danger of undermining solidarity, the very value on which the European social model is based.
The rapid drift towards an increasingly divided society is happening not only in Europe but also on a much wider scale. An entire continent, Africa - about which you made a highly relevant point in your speech, Prime Minister - has lost contact even with the developing world. We must do everything in our power to stop this unjust development model and to give voices and rights to those who have neither.
Ladies and gentlemen, Prime Minister, the Laeken Summit and declaration are also vitally important for another reason. Laeken must determine how we are to structure the second stage of the 'Future of Europe' debate. This is a far-reaching debate with huge implications. I am particularly glad that, in contrast to the situation six months ago, it is now being conducted widely in all the media. At last, our fellow citizens and their governments are beginning to realise how important these issues are for their future.
Prime Minister, in a recent speech, you stated that 'the Union has turned into an institutional and instrumental imbroglio' . It is my unenviable privilege to share your concern. The diagnosis is clear: what we need now is treatment, proposed and discussed freely and openly. There must be no more attempts to settle these questions behind closed doors. In my opinion, the only acceptable way to reform the institutions is for a Convention to be set up at Laeken. The Heads of State have also talked about a forum - I personally prefer the word Convention -...
...which will bring together, on an equal footing, representatives of the governments of the Member States and the candidate countries - and I stress, the candidate countries as well - representatives of the national parliaments, the European Parliament and the Commission. It is in this Convention that we will be able to find the best solutions to Europe' s most serious problems.
Ladies and gentlemen, not only must the future of Europe be firmly in the hands of its citizens but they must also understand what needs changing. Whatever else it may imply, the Irish 'no' to Nice tells us clearly that we have to close the gap between the institutions and the citizens.
The Europeans want a Union that meets their new demands. They want far more than an economically integrated continent, which we have already largely achieved. They want a Union they can understand - and that means we must simplify our procedures and our Treaties - where the responsibilities of each institution are clearly defined and decisions are taken at the appropriate level. They want a Union that delivers the quality of life and the type of society they desire. A Union that is clearly accountable to its citizens for what our policies have achieved and how our resources have been used.
Their calls for greater democratic control over the Union' s institutions are fully justified. This too is an issue the Convention must address. The Laeken Declaration must therefore set an ambitious and comprehensive agenda for this Convention and lay down the methods and timetable it is to follow.
Ladies and gentlemen, the position I recently adopted on the Treaty of Nice and the Irish referendum has raised some concern in this House and elsewhere. From the very start of my term of office, I have consistently attached great importance to political and institutional relations between the Commission and Parliament. I firmly believe these relations must be based on a spirit of cooperation and openness.
Therefore, let me conclude with a few more words on the ratification of the Treaty of Nice.
A Union of 25 or more Member States cannot function with its present structures and methods of decision-making. That is why, for the task that this Commission has set as its absolute priority, the enlargement of the Union, I have always maintained that we need to introduce, at the very least, the institutional changes so painstakingly and laboriously agreed upon at Nice. We must, indeed, remember that enlargement is not simply an internal matter for Europe: our role as a point of reference for the ideas and politics of a large part of the world depends on the decisions we take on this process.
The candidate countries, for their part, are making a huge, unprecedented effort to qualify for Union membership. The Union must therefore be ready to welcome the new Member States. This means revising our institutional system and the decision-making process. That is why, despite the fact that it did not live up to our expectations, the Treaty of Nice is necessary for enlargement. Therefore, as I have stressed on a number of occasions before this House, I very much hope that the Treaty will be ratified by the end of next year, in full respect for the democratically expressed opinions of our fellow citizens.
The people of the Irish Republic have recently expressed their opinion of the Treaty. I do not want to go into the details of the debate that preceded, accompanied and followed the referendum. I just want to say that I am convinced, particularly after my visit to Ireland, that the Union does not pose a threat to national identities. Quite the opposite: our real strength lies in 'unity in diversity' . After visiting Ireland, I can, in any case, affirm without a doubt that the Irish people did not vote against enlargement. However, we must not underestimate the importance of this 'no' . It raises a crucial question that we cannot ignore: what happens if, in spite of our best efforts, Nice is not ratified? Some people have not been able to resist the temptation to reply simply that this question is not on the agenda. However, it would not be responsible for me, as President of the Commission, to give that answer.
Enlargement must not be compromised. It is, and will remain, our number one political objective. It is an historic project and I have made it an integral part of my task as Commission President. It has the unanimous backing of the Gothenburg Council. It is therefore my duty, as President of the Commission, to anticipate the potential repercussions of the Irish 'no' on the enlargement process. Ladies and gentlemen, in your opinion, is it wise to pretend that the problem does not exist? No, it is not. Over the past few days, I have therefore taken up this duty. I chose to be frank and made a carefully-considered, informed decision. We have all said that Nice is necessary for enlargement. Well then, we must not give the impression that the process can succeed without the reforms we all wanted at Nice. I do not wish to dwell further on the views of the legal experts who assure us that we could go ahead with enlargement simply by making small changes to the Treaties. That is not the political point. The point is that we have to enlarge the Union while, at the same time, deepening it in the ways that Nice itself stated were essential.
Ladies and gentlemen, a 'no' to Nice would inevitably delay the enlargement process. We want to avoid that if at all possible but, were it to happen, we would have to bring forward the date of the next Intergovernmental Conference. This would allow us to fulfil our solemn commitments with the strong support of this House expressed completely within its mandate. As you can see, the Treaty of Nice is already an integral part of the debate on the 'Future of Europe' .
Our 'yes' to ratification is not, therefore, about tactics: it is about the need to ensure the political coherence of the Union. Prime Minister, what you have said confirms that your presidency fully agrees with this analysis and endorses the strategy we must therefore adopt.
(Applause)
Madam President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, you have presented an ambitious programme Mr President-in-Office. Our Group of the European People' s Party and European Democrats can support this programme because - you did not state this explicitly but the overall tenor of your speech made it plain - you represent a Community-based Europe and not a Europe of intergovernmental cooperation. That is why we stand by your side, because you defend European law, democracy and Community procedure.
You are thus following in the footsteps of your Christian-Democratic predecessors, Wilfried Martens and Leo Tindemans, who also made an outstanding contribution to the work of the European Parliament. On 1 January 2002, we will have the single currency. The introduction of the euro is a peaceful revolution and we want to look forward to the advent of the single European currency. We have to be proactive in defending it. If the younger generation of today are able to pay in one currency throughout their lives, in the future, throughout Europe, in all the countries of the European Union and in some cases even further afield, then this is also an act of peace. Let us not talk down the single currency, but let us together be proactive in defending it.
This also requires us - and here I have a request to make of you - to pursue a policy of stability, to fight inflation, to cut the public debt and, above all, to create the conditions to make investment in Europe worthwhile. That is why it is not enough for us to ease the tax burden on large companies; we need to ease the tax burden on small and medium-sized companies so that they are willing to invest and increase productivity and so that Europe receives a real signal in favour of economic growth. You said in the Council of Heads of State and Government that the European Union ought to be the most competitive continent in the world, but this statement is only truly meaningful if we encourage investment in Europe. I would ask you to name those Member States which do not comply with these principles because we need success across the board for Europe' s economy to be attractive.
(Applause)
You mentioned Laeken. The European Parliament will be represented in the convention. You are fighting - and we very much welcome this - for the involvement of the Commission and the national governments. It would give a boost to the spluttering French-German engine if both countries were to push for governments also being represented at high level in this convention, for example by ministers for Europe who are responsible for this portfolio in their national parliaments, render account to the national parliaments and thus also reach their respective public. We call on the national governments not only to send civil servants - whom we esteem highly - to this convention, but also politicians who have mandates from their governments.
(Applause)
My third point is transparency. We were particularly pleased to hear you say that when the Council of Ministers is actively legislating it should become a real second chamber. We firmly support this. But we can already take steps towards achieving this now, during your presidency, before Laeken. If, for example, we know that civil servants but not the ministers are sitting on a conciliation committee between Parliament and the Council, and there are internal instructions that the majority of the people represented there ought to be ministers, then we would ask you also to ensure, through the Council General Secretariat, that there are politicians present, ministers who are equal in rank to the European Parliament representatives and who will legislate at European level alongside them.
(Applause)
You mentioned the work of the High Representative. Our group has a high opinion of Mr Solana. We share your view, however, that, in the next reform, we need to ensure that the responsibilities of the High Representative are identical to those fulfilled by his counterpart in the Commission and that this position is based in the Commission. We must also ensure - we will be discussing this in the conference of presidents - that obviously the High Representative also comes here before the European Parliament at regular intervals to report on the European Union' s common foreign and security policy.
(Applause)
In conclusion, because I will keep to my allotted time, allow me to say the following. We acknowledge the fact that, precisely because of its historic responsibility for Africa, the Belgian presidency will be making this a particular priority. We support this. But at the same time we say that of course, where external relations are concerned, we need to focus our efforts - and this should not be to the detriment of Africa - on the developments in the Balkans and in the Former Yugoslav Republic of Macedonia, so that we contribute to creating peace there. Given that ultimately it might be necessary for the Europeans to take joint action by deploying their security forces there, we are revealing weaknesses in our policy if the North Atlantic Alliance is telling us today that some Member States are not in any position at all to do this. We should not only talk about defence; we need to get beyond the rhetoric and give our armed forces the hardware they need to make a real contribution to maintaining peace in Europe.
We wish you every success in your work, Mr President-in-Office. You are a founding member of the European Union. Belgium has already successfully completed eleven presidencies. We wish Belgium all the best for its twelfth presidency. We are at your side!
(Applause)
Thank you, Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen.
Mr President-in-Office of the Council, you are appearing here today with a great political ambition, with a coherent programme which is a significant commitment, and you are offering an alliance with Parliament. On behalf of the Socialist Group, I can tell you that, in the terms that you have presented the issue - as Prime Minister of a Belgian rainbow government, which has demonstrated that democratic alternation also works in Belgium - of course you can count on our support and our cooperation.
Firstly, with regard to the future of the Union and its challenges, you have insisted that unity creates strength and that there must be cooperation with Parliament. We agree on the diagnosis of the specific problems. The question is now to know whether the way we are going to deal with them will be effective. I believe we have two possible fundamental points of departure, which you have mentioned: on the one hand, the development of European citizenship and, on the other, the introduction of the euro. It seems to me that over the last twenty years, since the draft Spinelli Treaty, the Adonino report, our work in preparing the Treaty of Maastricht, our drafts of the Charter of Fundamental Rights, Parliament has always been an ally and an accomplice in European progress. Specifically, at the moment, we believe that it is extremely significant that, faced with the Laeken Declaration, there is an agreement on what you call the 'constitutionalisation' of the Treaties, which demands a public debate. You have the responsibility to provide it, on the one hand, with a method and, on the other, with content. That is a fundamental issue: we believe that the convention must be the forum which, with the participation of parliamentarians, governments and the Commission, prepares the work for a decisive Intergovernmental Conference.
You began by talking about your appearance as Minister of Budgets in 1988. I was the rapporteur who presented the financial perspectives which have allowed us to make progress, but, as you know very well, anyone who ignores the budget is making a big mistake. I believe it is absolutely essential that you argue that funding must be a public, democratic and fundamental element of our future. Another basic element is the economic and social agenda.
You have asked for a coherent economic policy. We need one. We are in a period of far-reaching conversion and restructuring. We need to defend our competitive capacity, but we must also respond to the thousands and thousands of workers who are affected by this very broad and decisive process. It is therefore absolutely essential that we have an ambitious social dimension, that we insist on the quality of employment, and deal with pensions and the demographic future of Europe, and all these things are in your programme.
Finally, Madam President, our international dimension. The European Union is the first experience of civilised globalisation in history. We must defend that and take it to the next Millennium Round of the WTO. But there are also some important challenges in relation to our personality in the world. You have correctly pointed out that you can receive two telephone calls. Two is better than none, which is what happened before. We must consolidate what already exists. I believe that, in this respect - think, for example of the number of calls received by the President of the United States - what we need is a clear approach, that must maintain a presence in the Balkans, in the Middle East, and I thank you for mentioning Africa. At the Council of the Socialist International last weekend in Lisbon, we spoke about Africa as a fundamental priority. That is one of our moral commitments.
I would add something more: for the first time there is a minister in Ecofin who proposes a debate on the viability of an international tax on speculation. That must also contribute to making globalisation more civilised, and we welcome the fact that the Belgian presidency has taken that initiative.
Lastly, Mr President, and I will end here, I believe that 99 working days is very little; surely you are going to end up without any holidays. However, if you are able to implement this ambitious project, you can count on our support, our cooperation and our understanding.
Madam President, Prime Minister, ladies and gentlemen, it has already been said more than once that the Belgian Presidency comes at a crucial moment. There are ample reasons for this. To begin with, the indispensable and broadly based debate on the future of Europe which you must initiate.
The Laeken Declaration must be an initial outline of a Union which, although enlarged, can nevertheless work efficiently and with which citizens can identify. Precisely because of people' s declining interest in Europe, you rightly said that the European Union must pay more attention to the concrete complaints of its citizens.
Another crucial point is the place of the Union in the world. It is correct that the European Union should exercise more influence on world developments in the monetary, economic, social, ecological and commercial spheres, but also and especially in the field of international policy. On that point, you are right to point to Africa, where there is a humanitarian problem. But the EU could also play a more active role in relations with, for example, the United States, Russia and Asia and, particularly, in relation to the peace process in the Middle East.
Be that as it may, the merits of this Belgian Presidency will be largely judged by its internal achievements. The Belgian programme appears many-faceted and ambitious, involving the European social model, concern for the quality of life and work, better cooperation in the fields of migration and asylum, the transition to the euro, the follow-up to enlargement and many other points.
Prime Minister, an onerous task awaits you. The European Parliament and European citizens are waiting for a powerful signal. In Belgium, you have proved yourself able to breathe new life into politics. Let us hope that you can transfer this to Europe too. You are said to be a keen and energetic cyclist. It is true that you frequently enjoy cycling, and in a variety of conditions: without wind, with the wind behind you and with a headwind. You will now learn that, in Europe, you will often be cycling into the wind. However, we know that you are undaunted and we wish you the success you deserve.
Madam President, President-in-Office of the Council, President of the Commission, Prime Minister, during your presidency we will be travelling down a long and winding road, which began with Nice and will end with Laeken. As we saw at Gothenburg there have also been obstacles along that road. Along the way there was also Dublin, where the people said they did not want to go any further along this road unless there were radical changes made to the plans. I would now like to ask whether we must therefore return to Nice in order, finally, to get to Laeken.
My own view is that at Nice some big mistakes were made, which must at all costs be put right. Future Member States were treated unfairly there. For example, they did not all receive their rightful share of seats in the European Parliament. Secondly, we were by no means able there to confirm and clarify decision-making conventions in the European Union. You yourself gave an example of this: there are more than thirty instruments at our disposal, which means it cannot really be clear how the European Union functions.
I think that the European Union can continue its expansion, even if the Treaty of Nice should not be ratified in its present form, and you, Prime Minister, have an excellent opportunity in this respect. At Laeken a consultative committee must certainly be set up, to commence drafting a constitution for the European Union and to deliberate on fundamental issues. It is most important that this is the path we should take and that future Member States can also be involved in this work, this convention, which must be established at Laeken.
You mentioned globalisation. I was pleased to note that during your presidential term the Tobin tax is to be discussed, which civil society is speaking so much about. I think you have a perfect opportunity to show you understand what President Prodi was talking about: that globalisation also causes problems, dividing European societies into two and, furthermore, adding to the two-way split in societies in the global context. Show you understand this concern, so that globalisation may then finally serve to benefit the development of the European social model, which you have named as one of your goals.
I would also like to mention the forthcoming talks on climate, which are to start in Bonn in two weeks' time. You must use all your diplomatic skills to bring the United States, Japan and Australia back to the negotiating table. My group will lend you all the support it can in your efforts to continue the work Sweden began in the name of sustainable development. I would also like to note that we now have a president of the Council and a president of the Commission, who are both cyclists! I believe that you understand the need to give sufficient weight to environmental problems relating to traffic and mobility in particular, which are contained in the programme of the Belgian presidency. In this connection I might say that the President-in-Office of the Council in the Transport Council represents my political group and is doing some creditable work.
Finally, as we approach Laeken, first the king' s mighty castle appears on the horizon. But do not, however, make this European Council meeting a royal event of bygone days, where decisions are reached over the people' s heads. Remember that democracy and transparency are what are needed more than anything else, and do not in any event build more castles in Brussels for future European summits! This would not be giving the right signal to the public. I nevertheless hope that your presidency will come to be even half as popular as a certain well-known royal princess - Mathilde - is in your country. If you manage as much, your presidential term will have been a job well done.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, I appreciated the fact, Mr Verhofstadt, that you frankly acknowledged what you rightly called an 'identity crisis' in Europe between the citizens and the European Union, and that you stressed the need to take their aspirations seriously so that, as you said, we can bring the citizens closer to Europe. It makes a change from the all too frequent speeches designed to mollify, which people can no longer listen to because of all the contradictions that are glossed over. It is only natural that new issues will arise from experience, which call for changes, innovations, and sometimes a questioning of matters that were believed to be done and dusted. No subject should be taboo - we must acknowledge the problems, as you stressed.
In this spirit, I would like to mention a few issues that surface increasingly often in the debate provoked by the changes that are now affecting the European Union. I believe that these issues should be raised as part of the exchange of ideas that you are hoping to promote during your presidency. We have been repeatedly told, for example, that the eurozone was shielded from the major repercussions of the economic slowdown in the US. We must now admit that, unfortunately, this has not been the case. This is quite a serious misdiagnosis. What sort of analysis is being carried out? What sort of lessons in economic and monetary policy must we learn from this, so as to avoid the European economy becoming entangled in the American financial bubble that is now about to burst over us? I would reiterate that, over six years, there has been a nine-fold increase in the amount of European capital flowing to the United States which, last year, reached over USD 220 billion.
There is another example that Mr Duisenberg himself sometimes uses - in contrast to the US Federal Reserve, which is required under its mandate to promote employment and growth, the European Central Bank is not required to deal with these problems, which are indeed at the heart of all of our concerns. Do the European citizens know this? And what do they really think of this, when in fact unemployment is on the increase and growth is in decline? Should we not give some thought to this subject?
I have another example - the Stability Pact requires Member States to rationalise their public and social spending. If we merely follow this policy over the coming months, will it not lead to an economic slowdown, at a time when we actually need to stimulate growth? In what way can we revise the usual criteria or the way in which they are implemented in order to overcome this contradiction?
Generally speaking, the fundamental question that the new, and rapidly deteriorating, economic circumstances raise and indeed force us to consider is, in my view, the following: what sort of political creativity can we come up with in order to avoid serious tension arising in all our societies even between some of the Member States, and, more importantly, with the candidate countries? This question cannot be answered by some sort of project to elect the President of the Commission by universal suffrage. I think that we will have to attack the hard core of the neo-liberal model, which pervades European integration to an excessive degree. I also think that we are going to have to listen as well as involve the social actors and citizens in this necessary change.
Mr President-in-Office of the Council, I would like to know how courageous and daring the Belgian presidency, which you have launched today, is prepared to be in this area?
Madam President, firstly I should to thank the Belgian government for outlining in its legislative agenda the priorities it intends to pursue during its six month presidency of the Union. It has already made it clear that it intends to promote wider cooperation between law enforcement agencies throughout the Union.
Within the Union a new institutional framework to fight against organised crime is being put in place, following the entry into force of the Treaty of Amsterdam. The European Council has since launched two action plans to combat organised crime, aimed at overcoming disparities in national procedures and encouraging more efficient judicial cooperation. The creation of Europol represented a major step forward in this context.
It is important that all EU institutions work together to ensure the development of a coherent European strategy against organised crime. We must, at the same time, overcome difficulties to ensure that crossborder crime is tackled without curtailing the freedoms and legal rights of individuals and economic operators. We should all recall that the primary motive of organised crime is financial gain. I support a European-wide political agreement concerning the identification and confiscation of the proceeds of crime in all its forms. We are all aware of the success the Irish Criminal Assets Bureau has had over the last five years in confiscating the proceeds of crime.
In Europe much has already been done to fight cyber crime. The Council of Europe is in the process of completing preparations for the world' s first international convention on cyber crime. The Commission has already presented a legislative proposal on child pornography on the Internet, in line with the provisions of the Council of Europe' s cyber crime convention. I support the Commission' s framework programme to combat trafficking in human beings; the aim is to develop effective judicial cooperation across the European Union.
Over the next six months the Belgian presidency will have a coordinating role as we put in place the finishing touches to the launch of the euro notes and coins on 1 January next. It is important that the information campaigns, which are to be intensified later this summer, are successfully managed.
In recent weeks the Israeli foreign minister and the Palestinian leader have visited Parliament. It is now evident that the European Union has come to assume a pivotal role in pursuing peace within the Middle East. I very much hope that the Belgian presidency will use this important time to help end the spiral of violence in the Middle East and seek the recommencement of dialogue between all parties in the region.
We are all aware that the EU leaders will be meeting in Laeken later this year to agree the format of a structured debate on Europe' s future. It is very important that we avoid contributing to the creation of a two-tier Europe. I certainly do not want to build a European Union that is controlled by the larger Member States to the detriment of the smaller Member States. Smaller Member States must be strongly represented within the overall EU institutional structure.
Finally, I would urge the Belgian presidency to ensure that the difficult chapters of negotiation with the applicant countries are opened as soon as possible. Solutions must be found to the chapters of discussion which to date have remained closed concerning the future accession of countries from central and eastern Europe.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, I have heard the Presidency being very quick to talk of a Laeken Declaration, but feel obliged to remind them that the Treaty of Nice no longer exists, since it was rejected by an impeccably democratic referendum in Ireland. The way in which this established fact is being ignored by European officialdom is very characteristic of the undemocratic, dangerously totalitarian turn that the European Union is taking.
For that matter, in other European Member States, even holding referenda is considered too risky. No referendum on European expansion plans, no referendum on the introduction of the euro and no referendum on Europe' s ever-tightening grip on strictly national powers over, for example, culture or social security.
Gentlemen with the word democracy forever on their lips refuse to let the people decide for themselves. Last week in the leading Flemish weekly Trends, Frans Crols put it as follows: 'On 1 July, Belgium will become head of the Brussels mafia. An amalgam of unelected apparatchiks in Brussels who are trying to build an ersatz-superpower in consultation with European politicians who outdo each other in vagueness' .
In that sense, it is very symbolic that the Belgian Presidency should be represented in Parliament by Prime Minister Verhofstadt and by Foreign Minister Michel. Mr Michel is the man who led the hate campaigns against Austria and against Italy, since the people of those countries paid no attention in democratic elections to the paternalistic voting advice of a self-satisfied Belgian diplomatic machine. Mr Verhofstadt is an undisputed champion, not only in cycling, but also in lying and breaking his word. He is the man who came to power in Belgium, and remains in power, by denying his own civil manifestos and election promises and through a policy of systematic horsetrading and lying to the detriment of his own people.
Mr Verhofstadt is the man who cannot defeat the opposition Flemish Block party at the polls and who therefore is trying, at the taxpayers' expense, to have my party banned by the courts with methods that would not have been out of place behind the Iron Curtain or in Nazi Germany.
What the French lawyer Isorni once said about Michel Debré applies equally to Mr Verhofstadt: Qu' il marche à plat ventre sous le poids lourd de ses reniements, he crawls flat on his belly, weighed down by the weight of his denials.
Mr President, what we have just heard is unprecedented in the history of the European Parliament, of which I have been a Member since the first direct elections in 1979. The Belgian Prime Minister and President-in-Office of the Council does not belong to my party. Nevertheless, I would say to you, Mr Vanhecke, that the comments which you made just now make you and those who share your views deserving of our most critical judgement. It is intolerable that you should pick a fight like this here in the European Parliament. Do it in your own country, but not in the European Parliament!
The President-in-Office has our full support where the defence of democracy and the rule of law in Europe are concerned.
(Applause)
Mr President, Prime Minister and Mr President of the Commission, the Group for a Europe of Democracies and Diversities and the cross-party intergroup, SOS Democracy also wish to welcome Mr Verhofstadt as President-in-Office of the Council and pledge our critical and constructive opposition, at the same time as reminding the prime minister of his promise of a meeting with SOS Democracy. Your speeches in Austria and here today would have been much better if you had also talked with the democratic EU opposition. We can perhaps help you to understand why people have voted no in the last three referenda on the EU in Denmark, Switzerland and Ireland. When we discussed the Irish 'no' vote in the conciliation committee, there was not a member who dared to say that the Treaty of Nice could be adopted in a referendum in their country. Those who expressed an opinion thought it would fail to be adopted. One person said that it was fortunate that no referendum was to take place, for in that case it would also fail to be adopted in his own country, Portugal. It is easier to replace a treaty than a country' s people.
Respect the ground rules that have been adopted unanimously. Respect the Irish 'no' vote. The Treaty of Nice has failed to be adopted. Instead, support grassroots discussions concerning a treaty which people will be able to vote in favour of in all the countries, because it does not restrict, but rather extends democracy. Acquire a more comprehensive circle of advisers. With all due respect, your new think-tank consists mainly of elderly people who have all contributed to shifting power from voters and elected representatives to officials and ministers. There are no young people and no women and not a single person who shares the views of the democratic majority which votes 'no' in EU referenda. Mr Delors, Mr Dehaene, Mr Amato, Mr Geremek and Mr Milliband are hardly in a position to write a treaty which can attract majority votes in referenda. SOS Democracy has sketched out a thirteen-point alternative which we should like to discuss with you. It can be read at EU.observer.com, and its demands could presumably be adopted in a referendum because the heading refers not to a more intrusive European Union characterised by secrecy, bureaucracy and remoteness from the people but to a considerably slimmed-down EU, characterised by transparency, democracy and proximity to the people.
President-in-Office of the Council, you said in your speech that you wished to bring Europe closer to its people. The gap is, in fact, now widening and you will have to work hard to bridge this gap, especially given the disastrous effect produced by the contempt shown by the Gothenburg Council with regard to the democratic views of the Irish people.
Unfortunately, the advanced federalism that you are advocating, with some audacity, it has to be said, for a presidency that will have to seek consensus, this federalism will only widen the gap between Europe and its citizens. What should we do in order to bring the two back together? First of all, of course, we must respect national democracies and we regret that the recent memorandum from Benelux on the future of the European Union does not make any reference at all to this respect. We want a Europe that respects its people in practice and, as a start, we request that the next Intergovernmental Conference be prepared by the national parliaments and by these alone, and not the confused and illegitimate authorities or the committees of so-called wise men, which only succeed in sending Europe down dead end roads. Respect for national democracies also involves avoiding projects that flout national sovereignties, such as the European tax which, in fact, Mr Verhofstadt, you are advocated by renaming it the 'direct funding of the European budget' . It is the national parliaments and they alone that must have the right to tax, because it is the national parliaments who have the most vital legitimacy.
Lastly, we can close the gap between Europe and its people by listening to them, which is obviously what we did not do when we decided to that the euro would replace the national currencies, rather than just complementing them, which would give rise to huge practical difficulties. This is a mistake, you will see this between now and the end of the year, and, in order to make amends, in order to bring the people closer to Europe, we will have to gain a better understanding of the practical problems that the citizens face and we must of course show great flexibility.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, although the Belgian Presidency has only just got into gear, many people have the impression, President-in-Office of the Council, that your tour of Europe began earlier with the rather premature launch of the sixteen priorities programme, or even in the wings at Nice, where your well-oiled communications machine managed to project the notion of Laeken even before it was fully appreciated that Nice, in several respects at least, would prove a failure.
The road ahead of you is not an easy one. On the one hand, you yourself have chosen it through your ambitious announcements but, on the other hand, you will not have escaped the tricolour rucksack given you as head of government of a country that is traditionally known to be able to reconcile the irreconcilable and, at difficult moments, to have launched visionary proposals that help the European community to progress.
On behalf of the Belgian members of the largest group in this Chamber, I wish you the same success as Jean-Luc Dehaene in 1993. He was virtually buried under the weight of praise. We are not part of the coalition headed by you, but we have no intention of putting a spoke in the wheels of your Presidency or of reducing this Chamber to an arena for internal Belgian use. What our predecessors constructed in Europe is too precious to us for that.
We are even prepared to give you a helpful push, at least when the race official is not watching, but only if your Presidency sets a course that really improves people' s lot, both here and elsewhere in the world.
Mr President, there is insufficient time to dwell on the matters on the agenda, but the list is not really that important. What does matter is the quality of the solutions and the vision that they project. Whether we are talking about the conversion to the euro, enlargement, the Laeken Declaration on the future or the legislative matters, one thing is clear: the people are no longer behind us, they have lost their way, the peloton no longer really knows where the European course is leading it.
Prime Minister, work to ensure that people feel at home again in Europe. There are no miracle cures, but there are key words: information, democratic involvement and transparency.
In December, you have the king' s permission to use his palace. I hope that you will also be given the use of the royal greenhouses. Their symbolic value is great. Naturally, you will also be expected to ensure that the palace at the summit of Laeken is not demolished. There will be no shortage of demonstrators and troublemakers in Brussels either, unless you ensure that there is real involvement. Why do you not conduct a Europe-wide NGO consultation exercise? Not at the same time as Laeken, but about four weeks beforehand. You would be offering genuine demonstrators the opportunity to make themselves heard in a positive way while it were still of benefit to do so , and if the mass of genuine demonstrators were subsequently absent, the attraction for the anarchist hooligans would be immediately removed.
I look forward to your reaction to this suggestion.
Mr President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, I think, Mr President-in-Office of the Council, that the applause from my group just now on the presentation of the programme of the Belgian Presidency has shown you that you can count on the full support of my group and, for that matter, I should also particularly like to emphasise the complete support of the Belgian Socialists in this group.
I was especially glad that you began with Europe' s crisis of identity, because it is definitely not just in Ireland but everywhere in the European Union, even in Belgium, that there is a sense of there being a gulf between ourselves and ordinary citizens. It will therefore not be 'business as usual' for the Belgian Presidency, certainly not with a historic task such as enlargement in prospect.
In that context, I should therefore like to bring to your attention three points that strike us as being especially important.
Firstly: it is clear that the future of Europe can no longer be worked out in exclusive groups either of diplomats or of technicians. Europe must again become a political project, and that means, for example, that the debate on the future must really become a large-scale, albeit difficult, exercise in European democracy. It must therefore be carried out in dialogue with civil society and be more than a virtual debate on a website being instead a kind of parliamentary assembly of civil society.
The second point concerns your Laeken Declaration. As you yourself quite rightly say, the discussion must centre on where we are heading with the enlarged Union and cover how we are to proceed, with what institutions and with what finance. I should like to ask you, please, to remember to include a healthy environment and the quality of life in this vision of the future of Europe.
I believe it is a wise decision that you wish to prepare for this debate with the help of the advisors of the Laeken group. But allow me, with the greatest respect for the mainly grey-haired wise men, to say that it will surely not be prepared for without the presence of a single woman. I truly hope that you will correct this blemish, because the future of Europe concerns the future of men and women alike.
A final point. I am convinced that people' s confidence in European institutions can also grow through the practical issues. And I believe that your programme guarantees a social, sustainable and politically stronger Europe.
I should like to come back to one specific matter, namely that concerning the taxation of speculative capital flows. This may seem a detail in your list of priorities, a symbolic matter, but for everyone, MEPs and NGOs, throughout Europe who are convinced that globalisation has produced distortions, this is a very important issue. The Belgian Presidency could show, in connection with this matter, that there really is a difference between the thousands of peaceful demonstrators who stood in the street of Gothenburg and have a political message and those who know only the language of violence.
I wish you every success with the Presidency, and you can rely on our support.
Mr Verhofstadt, first of all, if I may, I would like to praise what I shall call the Belgian presidency' s clear analysis. I think that there really is a democratic deficit and that we must resist a hard core. I would like, however, if I may, to clarify that I am not thinking of the hard core that Mr Wurtz referred to, but the hard core of excessive bureaucracy, red tape and administrative hassle, which have prevented the public from being able to see clearly what Europe is doing. Stay focused, therefore, on what you have presented. What we must destroy is this Europe which lives by means of paper, by means of an image which does not correspond to what the citizens effectively want.
I would like to wish you good luck, because we know full well how demanding your political task is. I shall now come back to three points.
The Laeken Declaration must, without question, give more weight, credibility and depth to our diplomatic approach. It is clearly important to transform the current mechanism for international relations in order to gain the means to enable us to intervene, as you have said, in Africa and in other countries, as well as in Maghreb and in events that currently unfolding, particularly in Algeria. We need a stronger diplomatic mechanism.
Secondly, as regards the power issue within the European Union itself, do what you have said you would; set a challenge for the debate to clarify the responsibilities of each of the institutions and, possibly, to extend the co-decision procedure in Parliament.
My third and final point is that, with reference to the lack of clarity for citizens, I believe that it will be essential to dare to bring up the problem of the European constitution. The people of Europe have to know who wants and who does not want this European constitution, and, finally, after Laeken, the process must be more definite.
I wish you good luck and I hope that at the end of the presidency, you will have been able to make progress on most of the points that you highlighted in the presentation on this presidency.
Mr President-in-Office of the Council, you can obviously count on this Parliament being predisposed in your favour. That of course has to do with your high ambitions, which correspond with our own and also with the great disappointments that we as parliamentarians were forced to endure at Nice and during various presidencies. But, as you know, the higher you climb, the further you have to fall. It will count more heavily against you in this Parliament if you fail, than against those of whom less was expected.
There is already a first: regional ministers will also operate during your Presidency of the Council. And I am speaking here as chair of the European Free Alliance to tell you that the regions are counting on you to ensure that, during this Presidency, their request to be directly involved in the discussions on the future of Europe will be granted. Our wish is that the role of the European constitutional regions should be strengthened in the Union.
At the same time, we want a federal Europe that is better equipped for its core tasks, such as foreign and security policy. Is it not appalling that, so close to enlargement of the Union to include five hundred million people and over twenty Member States, we do not yet even have a coherent European migration and asylum policy although, every day, traffickers in human beings dump desperate people on our coasts and allow them to drown?
A safe and just area, able to remove people' s fear of enlargement, is one of your priorities. The battle against illegal trading in arms, drugs and human beings must be vigorously engaged in, as must the battle against fraud. Of course, I have a number of other wishes, but I shall be able to make them known to you on other occasions. I wish you every success.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, first of all, I would like to give my sincere and heartfelt thanks to Mr Verhofstadt for presenting the work programme of the Belgian presidency. Unlike Mrs Thyssen, I believe that Mr Verhofstadt is showing us the way. He has made some revolutionary proposals, and I am slightly saddened, Mr Poettering, that you and many others have not picked up on this. Mr Verhofstadt is proposing nothing less than saving the Commission, because the election of President of the Commission by universal suffrage is the only way to save the Commission, since we know that the European Union will perish without it.
Therefore, I would say to the dead souls of bureaucracy, who would prefer to choose a president using fundamentally obscure parliamentary manoeuvres, that those who are not on this wavelength must strongly support Mr Verhofstadt' s idea and proposals. I hope that we too will be allies of the Belgian presidency and the Belgian presidency not just an ally of the European Parliament.
There is, of course, no doubt about the main message of Mr Verhofstadt' s statement, of which we were also aware in advance: the integration process is to be consolidated, where that fine up-beat word 'integration' means more power to the EU institutions and a corresponding weakening of the national democracies. This is something of which the President-in-Office of the Council and, for that matter, the combined EU machine is very well aware, and they betray the fact when they talk about the distance between the EU and its people. This is described as a democratic deficit, and it is said that people must reconcile themselves with the EU' s institutions. What, then, is to be done about something that is undeniably, of course, a fundamental democratic problem? What is to be done when, time after time, the people vote against integration on those notably exceptional occasions when they are asked? Is the voice of the people being listened to? No, it is not. Instead, a complaint is voiced, most recently to the effect that the Irish people had voted wrongly, and it is also pointed out that there were not a great many people who voted and that those who did must have thought they were voting on something else. What is more, the vote was about the same as at the elections to the European Parliament.
And so the integration and ratification process in connection with the Treaty of Nice is continued with as if nothing had happened. However, rhetoric is not enough, as the President-in-Office of the Council so commendably said. Ignoring a people' s clear statement about the integration process is not democracy, but autocracy. Autocracy must have a democratic façade, however, and the very telling words of the President-in-Office of the Council are designed to reconcile the people to the EU' s institutions. The Benelux Declaration of 21 June is a frightening example of this process. It is a so-called structured debate. Whether it be called a forum, a convention or whatever, what essentially it is about is excluding one side: the crucial side of the agenda. The historical model to return to in this case is the Supreme Soviet' s democracy arrangements. It is a parody of democracy: government by the people, but without the people. You say that more than rhetoric is needed here, Mr President-in-Office of the Council. I agree, and that 'more' is to ask the question, 'Is integration the solution or the problem?'
Mr President, whether the presidency' s chosen epitheton ornans is achieved - and it is an ambitious aim - is something which we will only be able to assess at the end of the year. In any case, the programme which has been presented today indicates as much. I am particularly pleased that the issues surrounding the future of Europe play an important role in this programme. Allow me, in this connection, to make two comments. Firstly, I think that we cannot simply ignore the Irish referendum and proceed with our agenda without harming the European Idea. Secondly, I am convinced that if the intergovernmental conference were brought forward to 2003, as the European Parliament has proposed, this would be seen as an attempt to escape the people' s vote. The result would be a further fall in turnout at the elections. I particularly welcome the fact therefore that the report on priorities will still be produced in 2004, hopefully after the elections.
I should like to recall one further point: it should come as no surprise to the Belgian presidency, of all presidencies, if it is forced to realise when implementing its ambitious programme that, because the sanctions are still ringing in their ear of solidarity, the Austrian people have become rather hard of hearing.
I would like to focus on one of the central ideas of the Belgian presidency, according to what has been said this morning.
I believe we can all agree on the following consideration: the free movement of people, goods and capital which we enjoy in the European Union has also given rise to the free movement of criminals within our borders but, nevertheless, since there is no free movement of police or judicial decisions, we are running the risk of creating an area of impunity within Europe.
Furthermore, we must recognise that the progress made since Tampere in the development of the third pillar has not responded to the ambitions drawn up there. In Laeken, within the planned assessment of the degree of compliance with the European Commission' s scoreboard for the creation of an area of freedom, security and justice, the Heads of Government are being offered an excellent opportunity to provide a political impulse for this process. I would therefore ask Mr Verhofstadt to decide to favour a political declaration of this nature, which would inject new dynamism into the process started at Tampere. This means creating more efficient instruments for combating terrorism, such as the European arrest order.
The European Union, Mr President, is an area with harmonisable judicial systems in the field of judicial guarantees and respect for human rights, and we must therefore 'communitise' the fight against organised crime.
Mr President, I very much welcome the programme and priorities of the Belgian presidency in the employment and social field. It is a programme essentially about the modernisation, but also about the renewal and reinforcement of the European social model, and as such it obviously strikes a positive cord with the Socialist Group in this house.
One key element of that programme will be the work you will do to set out clearly the social goals we need to achieve in the reform of our pension systems. That, rather than a concentration on the concerns of the financial institutions, should be our proper starting point. Your work should also fit well with the communication announced in Parliament by Commissioner Diamantopoulou yesterday. In that broader field, you will be putting in place the most important building blocks for an open coordination for social protection, and we wish you well, although I was disappointed not to hear specific reference to social exclusion in that context.
Three specific points in the employment and labour market area: first, in relation to quality of work, it would be very useful if you could work with us in Parliament to incorporate amendments on quality indicators into the employment guidelines for 2002 to jump-start the Commission' s communication on that subject. Second, also in relation to quality, I hope you will apply some pressure to the Commission to speed up its preparation and launching of a new strategy on health and safety. The delay is unacceptable.
Finally, I know that you will work with us to adopt, as quickly as possible, the general framework on information and consultation and the company statute. But I also hope again that you will apply pressure to the Commission to speed up its work on the revision of the European Works' Council Directive. That too is a very important ingredient and there is no good reason for its delay until the end of this year or the beginning of next.
Ladies and gentlemen, Prime Minister, after what you have said I am satisfied that the great, but also difficult, debate on the future of the Union is in good hands with you. So, open that door as wide as possible in Laeken so that we can have a thorough debate. And, as a Fleming, I should like to ask you to ensure that, in this debate, the regions are finally able to play a role in the Union.
As you quite rightly said, a radical intervention is necessary to make it clear to people how important the Union can be for them. But more is required than that. The Union must also work through, and carry to a conclusion, the decisions that it has taken and is still taking. And you have already mentioned a number of things. As a Liberal, I should like to stress a few more: the Tampere Summit , the rights and duties of the citizen and security. I am glad that you have said that it is high time that some impact was felt. That Tampere Summit is almost two years old. The Lisbon Summit was about achieving the most competitive and efficient economy in the world. It was a very liberal declaration, but the fire has gone out of it. I am glad that there are a few important liberalising issues on the table and that you have said that, during this Presidency, a few must be solved. The Gothenburg Summit of a few weeks ago was about sustainability, including the decision to comply with Kyoto. Therefore, the Commission must table a proposal as soon as possible on the trading of emission rights and, under your Presidency, something must be done as soon as possible with that proposal so that we can apply Kyoto in an economically feasible manner. That is of huge importance to the European economy, and certainly to the Flemish economy. The Feira Summit is my last example. At that summit, already over a year ago, a charter for small and medium-sized businesses was approved. The Union has had a policy on small and medium-sized businesses for such a long time, but the benefits of the Union sometimes seem very far off, especially for small businesses. People find it all too complicated, so give concrete form to a few of those provisions of the charter for small and medium-sized businesses. And if you implement a number of decisions where security, competition policy, small and medium-sized business policy and the environment are concerned, , you will increase the impact of Europe on people and we shall be able to say at the end of the year, as in the TV commercial: "a little pride can do no harm" .
Mr President, we are aware of your interest in businesses, and particularly the role they play in society in each of our Member States. A genuine policy of cooperation for businesses is even more essential due to the fact that economic growth is slowing down, the number of people out of work in our societies is still too high and because of regional planning, especially in our rural areas. What became of all our good intentions and the objectives that were laid down in Lisbon in March 2000 to make Europe the most competitive and dynamic area in the world - or those set at Feira last year, where the Council adopted the European Charter for Small Enterprises? This charter has gone unheeded. No appropriations have been set aside and no practical measures have been planned.
Mr President, what decisions are you going to take in order to draw up a work programme for the practical implementation of the ten policy guidelines laid down in this charter? Furthermore, the Sixth Framework Programme on Research and Development, which will be voted on during your presidency, is in the process of being drafted. What place will you grant to businesses? What are your proposals to enable every business to gain access to the consumer society, regardless of its size and business sector? I am thinking in particular of all small enterprises and traditional businesses.
Mr President, thank you for the warm reception. Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, the Belgian presidency comes at a time when the European Union is at a crucial crossroads. Rarely, in my opinion, has a presidency taken office in such a difficult situation, where there are nevertheless so many opportunities on offer. This is the presidency which must shape the future face of Europe: it must steer the post-Nice process, which will have to be concluded in Laeken, and at the same time it must also set the necessary preparations for the enlargement of the European Union in train. A link must also be established between the two. This means that an important point is being made to President Prodi, namely that following the Irish referendum we need to keep a further option open and consider how enlargement can be achieved without Nice, and without enlargement being delayed as a result. This must remain an option so that we do not put the accession countries into a state of uncertainty.
I am delighted, Mr President-in-Office, with your proposal for a convention, or whatever you would like to call it, because this paves the way - and I am sure that you will make this a reality in Laeken - for the European Union to find a new method of working which will take us away from the routine of intergovernmental conferences hitherto. This convention will move the preparations for the intergovernmental conference onto a political level, and this will allow us to seek solutions and a means of having a treaty which the public understand, a treaty in which the division of responsibilities is clear to the public, so that the drawbacks and rewards which it has to offer can be articulated by the public and so that, above all, we have a Union of 27 Member States which is capable of making decisions.
I am also particularly pleased that you mentioned the Council in this context, which will have to be active as a legislator, as a second chamber, and - crucially - in public, so that in this way we really can foster public involvement in the decision-making process.
At the same time, in the light of what is happening in the Former Yugoslav Republic of Macedonia, it is important for this presidency that, where foreign, security and defence policy is concerned, we move away from the 'too little, too late' and finally make the necessary decisions to ensure that we do not have to face military conflicts of this kind again.
Mr President, I feel I can say that the Parliamentary Committee on Constitutional Affairs firmly supports the statement which launched the Belgian presidency' s term of office this morning, particularly one of the points you made, Mr Verhofstadt, to the effect that it is not enough to provide the citizens with tangible solutions to the tangible problems which affect them most. Of course, the new developments in the Union' s policies such as those you outlined will enable us to win back the citizens' confidence in the European project, but the citizens also feel a strong need to be able to take part in the development stage of the Union' s guidelines and decisions.
The democratic legitimacy of the Union is not an abstract question, of interest only to institutional affairs enthusiasts and experts; moreover, enlargement on a large scale imposes the urgent need and provides the opportunity for a genuine renewal, both symbolic and institutional, of the European Union. We therefore appreciate your clear, unequivocal commitment to producing a European Constitution. In this regard, I would like to point out that, only yesterday, in Milan, the Italian President of the Republic, Mr Ciampi, made a speech along precisely those lines.
As regards the Convention, Mr Verhofstadt, as you know, the dispute over the name is not meaningless. Those who insist on the term 'forum' have something different in mind from what you said. We support the line you have taken and we are confident that Laeken will opt for the Convention.
Mr President, first of all welcome to our Belgian neighbours here in Strasbourg and best wishes for a successful Presidency of the EU. I must say that what I heard sounded good. It was as if I were hearing our good friends Leo Tindemans, Wilfried Martens and Jean-Luc Dehaene, , but that places you in a very positive pro-European tradition.
The Benelux countries are among the founders of the European Community and that already implies a good deal of idealism and vision. That is also necessary alongside the realism that we also always require. I should like to make two comments in this debate.
I should like to say something about the after-effects of the Nice Treaty. I should like to say something about asylum, migration and human rights policy. And then I shall address Mr Michel.
Where the Treaty of Nice is concerned, what has gradually emerged is that Nice produced a botched job and that it is necessary to do that work again. The Belgian Presidency has resolved to set this process in motion at the Laeken Summit. It is important to us that there should be no false start as regards both the agenda and the method.
I believe that it is really necessary to reform the complicated voting procedure and the many methods of decision-making in the Council. I also believe, and I agree completely with what Mr Verhofstadt said, that the European Parliament needs to be given co-decision powers in all legislative areas. On that point, a deplorable chain of events was, in fact, broken at Nice.
Where the method is concerned, we opt, as you know, not for the concept of a forum but for that of a convention. I have a critical comment on this. I cannot understand why that convention should draw up three scenarios in advance. Because I gather that that is the intention. Surely the convention can do that when it meets. The convention for the Charter worked well. When you talk of three scenarios, I have the feeling that a divide and rule policy is being deployed whereby the Council can always choose one of the three.
Finally, a comment about the asylum and migration policy. What I did not find in Mr Verhofstadt' s list in that area is the 'safe countries' policy. A great evil besetting the European Union is that we all have different ideas on the subject. I should like to ask if that could be added to the list of five. We shall be having a large-scale debate on the subject in Parliament in September. At that time we shall probably be able to go into greater detail.
For the rest, I wish you every success with your policy. It is a good start. Make sure that you are able to bring things to a successful conclusion.
Mr President, the Belgian presidency' s ambitious programme for this presidency gives us hope that it is possible to combine tangible, solid steps on the way to an even more successful future for Europe with vision. You see, I actually believe that the public not only expect practical solutions, but also want to know where we are heading in the European Union.
This will also become apparent in the case of economic policy. Here too, Mr President-in-Office, we need more democracy and transparency, and I would be pleased if the Belgian presidency were also to take on board the proposals which the European Parliament has already developed. It is in economic policy in particular that we see that, on the basis of the Lisbon and Stockholm conclusions, further progress needs to be made so that we can also actually bring about growth based on effective employment. At a time when one negative prognosis about the development of the European Union follows hot on the heels of another, it is important for the Belgian presidency to try, with a steady hand, to set priorities so that we can actually successfully achieve our ambitious goal of bundling and coordinating policies in the fields of the economy, employment and social affairs. There is still a lot of catching up to do here, and coordination must not only be a word; it must also be reflected in the bundling of policies and in the creation of greater transparency so that steps of this kind are also taken in tandem across the Member States. The same applies to fiscal policy, Mr President, because here we have unfair competition within the European Union. I am counting on the Belgian presidency here.
In conclusion, I should like to make one further point: yours is a twofold presidency and you also have the task of leading the eurozone in the run-up to 1 January 2002. We all know that there is still a lack of information and a lack of acceptance. I call on the Belgian presidency, together with its colleagues, to make the introduction of the euro really a top-level issue so that we not only have brochures being distributed but also confidence-building measures being initiated by your side, so that as the euro moves from being a virtual currency union to being a reality it is accompanied by confidence and credibility.
Mr President, the Belgian presidency' s ambitions coincide with the ambitions of Parliament. There is continuity in foreign and defence policy, in the implementation of the single currency and in sustainable development, but there is also insistence on the relationship between European integration, economic competitiveness and the social agenda. We need to modernise the European social model, which is characterised by solidarity.
Nevertheless, the key issue concerns the relationship between enlargement and reform of the European institutions. Enlargement must be a success for Europe. The Laeken Summit must remove the intergovernmental uncertainties of Nice. It is now a question of method and of political substance as well. The response can only be provided by a Convention which in which, first and foremost, the national parliaments and the European Parliament participate as democratic representatives of the citizens. In order to restore the citizens' confidence in Europe, we must make the institutions of this Convention more transparent, more efficient and more democratic. This is the point - it has even been said today - on which Council, Commission and Parliament all agree. This is a challenge which is highlighted by globalisation, a challenge that we must tackle together as we work towards a European Constitution.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, Belgium is Europe in miniature with all its advantages and disadvantages. This experience is partly the key to the success of the Belgian presidency.
The Belgian work programme is ambitious, and it is also set against an extraordinary context in order to regain the trust of the citizens, in other words, with the introduction of the euro, a debate on the future of Europe and also a debate on enlargement. If we wish to gain the trust of the citizen, however, I believe that, above all, it is essential to make Europe credible and to make our policies credible.
(DE) Mr President, in this context I should like to highlight a specific problem, namely the typically European behaviour which we have observed in recent years and which consists of fighting for one' s own country and for one' s own region, even if this is at the expense of Europe' s development, and then being astounded that the public have lost faith in Europe. However, this analysis goes even further. The end product of this - and this brings me to what the President of the Commission said - is a denial of solidarity, and we are only too aware of this. Just as it is in Belgium, it is also an easy but very dangerous policy at European level to convince the rich to refuse to show solidarity with the poor. I believe that today we need more courage to show solidarity, but the forthcoming enlargement means that we need even more courage. Making Europe credible therefore also means answering the very simple questions posed by the public, which are part of your programme.
Why do we talk about a Europe without borders when in health, fiscal and social policy we still have borders, which even create competition? Why do we not simply say: we want enlargement towards the east, but no country is prepared to pay even one additional euro towards the cost of this. There are numerous questions and I would say to the Belgian Prime Minister: in the language of figure skating, your compulsory programme is outstanding, but you will be judged on your free programme, and in these efforts to win over the public Parliament will be at your side.
(Applause)
Mr President, ambition is a practical joke played by the gods on mankind. They give us ambitions so we believe we can climb the heights of Olympus and then they ensure that we never reach the top.
The programme of the Belgian presidency is ambitious. It would be ambitious for a two-year presidency, but for one of 99 days, as the President-in-Office has pointed out, I fear that it is too ambitious. I welcome, of course, his intention that the Union should listen to the people. "We have to resolve the Irish question." How often have those words been uttered down the centuries?
But Mr Verhofstadt has to lead the Council towards a resolution of the problem, posed by the failure of Nice and by the Irish referendum. The democratic decision of the Irish people cannot be ignored or ridden roughshod over. Democracy may be inconvenient, but it is all we have between freedom and tyranny. Moreover, the Irish referendum and the concerns exposed in the demonstrations - even though they were hijacked by extremists - should be telling us something. As the President-in-Office has said: they are telling us that Europe is not being listened to.
People all over the Union, and indeed in the global market all over the world, have lost their faith in the institutions of governance. They are looking to us, their elected representatives, not for initiatives, but for reassurance. Not for change piled upon change, but for stability. Not for ambition, but, for that rarest of all human virtues - common sense.
If I may paraphrase the ancient Greek proverb for the President-in-Office: "Those whom the Gods wish to destroy, they first raise high."
Mr President of the Commission, ladies and gentlemen, I appreciated Prime Minister Verhofstadt' s call in his speech to make Europe not just a Europe of red tape but, first and foremost, a Europe of citizens. However, it is not enough, ladies and gentlemen, to tell the Europeans that they are European citizens. We need to make them feel like European citizens.
The euro is certainly an important step - and I agree with the line taken by President Prodi - but it is not enough. Without substantial political support, the euro is likely to encounter difficulties, as it has in recent months, in relation to the dollar and other currencies. This is why we cannot disregard the outcome of the Irish vote but must give it our utmost attention. This is why we must involve the European citizens in a convincing rediscovery of our common cultural, historical and political identity through an incisive policy linked to the principle of subsidiarity. Therefore, what can be decided at a lower level - and here I agree with Prime Minister Verhofstadt - must be. The European Union must not concern itself with too many things but must lay down the guidelines, the policy lines for genuine involvement of the people and parliaments in the process of unification and enlargement.
The Convention preparing the forthcoming IGC must therefore directly involve the representatives of the people, that is the representatives of this and the national parliaments. Involving the people too in the reform of the institutions will give this European Union an increasingly significant political - and I stress, political as well as economic - role.
These, I feel, are the bases for achieving an enlargement which we strongly believe to be an irreversible, necessary step for the European Union: an enlargement in which my political grouping believes and which the government, which my political grouping supports in Italy, stressed both in its meeting with President Prodi and at the last Gothenburg meeting. However, if we really want to achieve permanent enlargement, it is vital that we involve the citizens and their representatives more and more.
Mr President, the Belgian Presidency is an important link in the preparation for enlargement because, during this Presidency, the first steps will be taken towards the next IGC. That will be the conference that represents the last chance before enlargement to modify the European institutions and decision making process. Despite this, the wider context is difficult.
The Germany-France axis will be partly blocked by elections next year in both countries. Public alarm in the face of enlargement is real.
When it comes to Europe, the courage of the present Member States is not very great, and time is short. Against this background, Belgium must succeed in having a declaration approved at Laeken which must, at any rate, contain an improvement in the decision-making process and must increase democratic legitimacy.
I am consciously not talking here about much larger projects that are being launched and that are aimed at bringing about a real revolution in all the institutions. I have my doubts about the political feasibility of these. As far as the improvement of the decision-making process is concerned, two things are essential.
Firstly, the unanimity rule must be abolished, except for matters related to the institutions themselves and to the transfer of powers. With twenty-seven or thirty Member States, you cannot continue to work with the unanimity rule. In conjunction with this change, the co-decision procedure with Parliament must be expanded. The one must be linked to the other.
Secondly, there is an absolute need to make Europe less complex. The Treaty of Nice is scarcely comprehensible, let alone explainable. A host of decisions, directives, regulations, orders, guidelines and recommendations cannot be understood without a dictionary or accompanying notes, and even then they pose problems.
The decisions from Gothenburg are still puzzling even after three readings and four translations. This is true not only for ordinary people but also for extraordinary ones. European seems to be becoming a twelfth language, with terms that, if they are not incomprehensible, have at least taken on a life of their own. You must also already have been 'benchmarked' , 'mainstreamed' , etc. The language of Europe has not become the language of Europeans. On the contrary. In order to channel the involvement of the population productively, I believe that the Belgian Presidency should make a real project out of such involvement. You should include this project among your priorities. Euronews is financed by Europe. If we want to know something about Europe, we follow CNN, not Euronews. And you can say the same about many things that Europe does to inform the population. Make it a project, Prime Minister! Add this to your priorities and try to agree a relevant course of action with the countries of Europe.
Mr President, ladies and gentlemen, you have announced an ambitious programme, Mr President-in-Office, and the ambition of your proposals is commensurate with the challenges which lie ahead. That is why, at the end of this debate, I should like to express the wish that you will be equal to your own ambition and that you will enjoy success. On behalf of the CDU/CSU Group in this Parliament, may you be an effective President-in-Office of the Council. You will need our support and you will also have it.
You rightly said at the beginning that you want to reconcile the public with Europe. This has been expressed in various different ways. The reasons for the loss of confidence in Europe, which before was hidden beneath the surface but which, since the referendum in Ireland, is now there for all to see, are many and diverse; they have been mentioned. In passing, however, it should be stated that a further factor in this was the way in which the powerful members of the Council for example dealt with a country like Austria. Perhaps your foreign minister will have the opportunity to repair some of the damage which has been done to Austria' s faith in Europe.
The method adopted hitherto in intergovernmental conferences has had its day because decisions of consequence - such as those made when treaties are amended - must no longer be made in Council back rooms in the dead of night; instead beforehand we need a phase of public consultation. That is why we are calling for an assembly, similar to a convention, to be set up which will organise a public dialogue in Europe before decisions are made in the Council. To achieve this we need, above all, your support.
Mr President-in-Office, it would be a first and very specific step forward - and would also send out a signal to the Irish - if the intergovernmental conference were to be opened up and made more transparent. In taking a step of this kind, we would also be justified in going before the Irish for a second time and tabling the treaty for a vote. This is what you will be judged on, and we wish you every success for your work in the interests of Europe.
Mr President, first and foremost I should like to thank the various speakers and especially the group chairmen. I should also like to thank the President of the Commission, Romano Prodi, for his words. I should like to make a total of four marginal comments on the various declarations.
First and foremost, I should like to comment on the outcome of the Irish referendum and on the suggestions that the Irish referendum be seized upon to argue that, in fact, we need less of a European input. That should, apparently, be the result of this Irish referendum, at least if we were to take it into account.
Well, I find that a reductionist view. There is certainly a democratic deficit in Europe, but you do not solve that deficit by having less of a European input, but by creating more democracy in Europe.
I believe that such an attitude is certainly not an arrogant one. I have always, including at the meeting of the Council in Gothenburg, argued that we must not adopt an arrogant attitude to Irish voters by saying 'there is no problem, we shall not bother about the referendum and will simply continue as if there is nothing wrong' . No, we must take that 'no' vote seriously and take it on board in our reflections. The problem must be tackled. However, it is an unacceptable solution to draw the conclusion from the Irish 'no' vote that we must simply again take the European Union into reverse.
My second marginal comment concerns the convention. I agree with the various speakers that the governments must also be represented there at a high level, because it would be a mistake to exclude the governments and only to have them represented at a low level, resulting in a possible incompatibility between the outcome of the convention and that of the intergovernmental conference which, in the normal course of things, will be organised in 2004. In addition, I believe that we must ensure that the constitutional regions are involved in the whole process.
(FR) The third comment that I would like to make, Mr President, concerns the European constitution. I believe that we should also emphasise the positive aspects during this debate. Some years ago, when we were discussing a European constitution, this was an idea that seemed impossible to achieve. Today, I notice that, in speeches that have been made in the last two years, every European policy leader has taken up a position in favour of a European constitution. I believe therefore that, as expressed in the Laeken Declaration, this is an idea that is possible to achieve.
(NL) Fourthly, I should like to make a comment on the Treaty of Nice. Like the President of the Commission, I feel that it is absolutely vital that this Treaty is ratified. No one need explain the weak points of the Treaty of Nice to me. For four days we discussed and debated them constantly until four in the morning. However, I believe that the advantages outweigh the disadvantages. The advantage is that enlargement of the Union can finally take place, an enlargement that is more than just an enlargement. It is a change that will finally bring about European unity. It is therefore vital to ratify this Treaty quickly.
Finally, not one but several speakers wondered if all this were not too ambitious, warning that it is mainly deeds that matter. Let me make it clear at the outset that I have no intention of playing Icarus, since that is one of the allusions that have just been made. I believe that it is time that significant plans for reform were put on the table. Anyone predicting ten years ago that we would have a single European currency, was in fact called an idealist. The same applied to the introduction of the internal market, when the idea was floated twenty years ago. I have no desire to play Icarus, but my motto is that of the first President of the European Commission, Mr Hallstein, who said, "Anyone who does not believe in miracles in European matters is not a realist" . That strikes me as better advice.
(Applause)
Thank you very much, Mr Verhofstadt. I wish the presidency and Belgium every success.
The debate is closed.
Situation in FYROM
The next item is the Council and Commission statements on the situation in the Former Yugoslav Republic of Macedonia.
Mr President, ladies and gentlemen, since its inception, the European Union has followed developments in the crisis in the Former Yugoslav Republic of Macedonia with a great deal of attention and concern. The EU has also played a very active role in finding a peaceful solution to this conflict. Since April, Javier Solana, the High Representative for the CFSP, has visited Macedonia on several occasions and has met the political authorities and representatives of the country' s main ethnic groups in Skopje and other areas, in order to gain some understanding of the situation and to encourage a peaceful solution to the crisis.
In April, a European Union ministerial troika, made up of Mrs Lindh, Mr Patten and Mrs Neyts also visited Skopje and, on 10 April 2001, the European Union and FYROM signed a stabilisation and association agreement in Luxembourg, which is the first agreement of this kind between the European Union and one of the Balkan nations. The conclusion of this agreement helps to give the Union a vital and indispensable role in seeking an outcome to the crisis. Furthermore, it has also given us an instrument with which we can put pressure on the parties in FYROM.
Since the first outbreaks of violence, the European Union has strongly condemned the violent acts committed by ethnic-Albanian extremists and urged them to bring an immediate end to this action, to lay down their arms and to retreat. On the other hand, the Union made a firm request to the authorities in Skopje to adopt a measured military response to the rebel provocation and highlighted the need to pursue interethnic dialogue with a view to achieving the reforms that are urgent and necessary to resolving this conflict, particularly reforms relating to the law and to the protection of minorities. This should also help to isolate the extremist groups, by providing the people involved with a clear prospect for hope.
In this spirit, the European Union and Mr Solana, the High Representative, welcomed the agreement of 11 May to form a broad coalition government, which includes the democratically elected leaders of the major Slav and Albanian political parties. The EU urged them to step up their efforts to swiftly bring about practical and substantial results on the main issues currently under discussion.
At the Gothenburg European Council, the Heads of State and Government of the European Union reasserted the need to find a peaceful solution to the crisis. In terms, this involves launching a genuine political dialogue within the coalition of governments on all the questions under discussion, including constitutional reforms. The European Council urged the local political forces to come up with results as quickly as possible. Their deadline was the meeting of the General Affairs Council on 27 June 2001.
With regard to the security situation, the European Council has very strongly condemned the extremists and the use of violence. The Council stressed the importance of establishing a lasting cease-fire agreed by the parties, which might require some direct or indirect contact between them. The European Union and NATO may have a role to play in this as an intermediary or facilitator.
The disarmament plan proposed by President Trajkovski is the other pillar of the security situation. The plan gives a central role in this process to NATO, since the parties consider that the presence on the ground of NATO and of European Union observers is essential to providing the necessary element of trust. NATO has already adopted the necessary measures to enable it to act. This intervention with a view to disarming the ethnic-Albanian rebels is, however, subject to specific security conditions which the parties concerned have not yet fulfilled. The essential elements of this are concluding a lasting cease-fire on the basis of a political agreement which seeks to bring about a negotiated solution to the crisis. We must point out that, since the beginning of the crisis, the European Union has closely coordinated its actions with NATO on this matter, by holding joint, regular and frequent meetings between the Atlantic Council and the Political and Security Committee, by regular liaison between various Secretariats, and by direct contact between Mr Solana and the NATO Secretary-General, Lord Robertson. Both Mr Solana and Lord Robertson have also made joint visits to FYROM, during which a consistent and unequivocal message was conveyed to both parties on behalf of the international community.
In order to ensure that the European Union has permanent political representation in Skopje, the Gothenburg European Council agreed to appoint a special EU representative to work to FYROM, and, on 25 June, the General Affairs Council appointed François Léotard, the former French Minister for Defence, to this position. Mr Léotard has been in Skopje since Thursday 28 June. Mr Léotard' s mandate is, first of all, to establish and maintain contacts with the government of the Former Yugoslav Republic of Macedonia and the parties involved in the political process. His mandate also requires Mr Léotard to offer advice and support from the European Union for the current dialogue, to closely liaise with the representative of the presidency and the Commission in Macedonia, with the heads of the Member States' missions and also with European observers. Mr Léotard must also establish and maintain contact with the other relevant international and regional players, including NATO, the OSCE and the United Nations, in order, of course, to ensure the necessary cooperation. Lastly, Mr Léotard must assist, if necessary, in implementing possible agreements and to closely monitor all developments and initiatives concerning the security situation, in conjunction with the appropriate bodies.
The path that the Belgian presidency should follow has, therefore, been clearly mapped out by the decisions and the approach taken by the European Union over recent months, by the use of the instruments I have mentioned, by Mr Solana' s considerable commitment, and by Mr Léotard' s work on the ground. The European Union is demonstrating its active commitment to resolving this crisis. We are also working together with other actors, particularly the US envoy, Mr Pardew, and with the international organisations in Macedonia, in order to help to make rapid and tangible progress. At this stage, the new presidency has to be consistent and be determined in pursuing and encouraging political dialogue in the Former Yugoslav Republic of Macedonia. We must welcome the agreement that was reached last night, under the auspices of President Trajkovski, to resume political dialogue between the political parties of FYROM. As a result of this agreement, intensive meetings will be held over the coming days. Particular emphasis will be placed on constitutional matters, as a follow-up to Mr Badinter' s recent visit to Macedonia. At the same time, and in close cooperation with NATO, the dialogue on the security situation will be pursued with equal determination, since these two aspects of the crisis are intrinsically linked and progress on both points should be made in parallel.
Mr President, the situation in the Former Yugoslav Republic of Macedonia remains, as the minister has just said, a matter of intense concern to all of us. In the three months since I last discussed this matter with honourable Members, there has been a steady deterioration in the security situation, a growing polarisation of political opinion and an exponential rise in the number of refugees and internally displaced persons.
The violence in front of the Parliament in Skopje just over a week ago, without exaggeration, brought matters to the very brink of the abyss. It is welcome that in the last week there has not been a further serious deterioration in the security situation, and it is welcome, as Minister Michel has just said, that the political dialogue pioneered by President Trajkovski has been resumed. I want to pay tribute to the President' s efforts, I want to pay tribute to the President' s calm decency in the face of this crisis.
As honourable Members will know, the European Union has been intensively involved, from the outset, in efforts to contain and extinguish this conflict. All of us who have some responsibility for this region are acutely conscious of the danger that a descent into civil war in the Former Yugoslav Republic of Macedonia would pose, not just for the community there, that would be bad enough, but for the region as a whole. Working with NATO, working with the OSCE, working with the United States, we will leave no stone unturned in the search for an end to this conflict and an agreed way forward based on dialogue and political settlement.
One feature of this crisis, has been the very close cooperation between the relevant international organisations and bodies involved, not drawn from any manual or textbook, but because we know how vital it is that we tackle this problem in a united and coherent fashion. We have not yet succeeded in bringing the conflict to an end, but we are absolutely clear that it is only by working together and working with the democratically elected government in Skopje that we will succeed in doing so.
The leading role on behalf of the European has, of course, rightly been taken by my friend and colleague, High Representative Javier Solana. He has been to Skopje on countless occasions and I have accompanied him on a number of those visits as well as making visits on my own. He has worked, and is working, tirelessly for a peaceful solution, ably supported on the ground in Skopje by the outgoing presidency ambassador, Mark Dickinson, and by the head of the commission delegation, José Pinto Texeira. I want to pay a particularly warm tribute to him for his courage and steadfastness and wise advice.
A week ago, as the minister has said, the General Affairs Council appointed Mr Léotard as the European Union' s resident envoy, in Skopje, under the authority of Mr Solana. I met Mr Léotard last week and promised him the full support of the European Commission in his work. We stand ready to do all we can, anywhere and at any time. Mr Léotard is initially locating himself in the Commission' s delegation office in Skopje.
As honourable Members know, in April the Former Yugoslav Republic of Macedonia signed a stabilisation and association agreement with the European Union. That agreement includes important commitments by the government in Skopje about respect for human rights, including the rights of minorities. It is essential that those commitments should be honoured, and we all want to see early results in the inter-ethnic dialogue. That is the only route to a lasting political solution.
The European Commission is providing very substantial support, EUR 42 million under CARDS in 2001. Much of it will specifically help with the implementation of projects which will assist the Albanian as well as the Macedonian Slav community. For example, the EUR 5 million we have delivered for the South-East Europe Albanian language university at Tetovo, funds for the census and funds for local government reform and the implementation of small-scale local infrastructure projects, which make a visible difference to people' s lives and communities.
We have made it very clear, and I want to repeat this point today, that we will be ready to come forward with substantial assistance for the Former Yugoslav Republic of Macedonia as soon as a political agreement is reached between the parties. I hope that all involved will regard that as a serious incentive to work intensively and constructively with Mr Léotard and Mr Pardew, the United States representative, in the coming days. Let it also be an incentive to extend the cease-fire and to halt the military activities on both sides which are costing so much politically, financially and in human lives. I just want to underline this point. This Parliament would not take kindly to proposals from the Commission, or from anyone, to spend more money supporting reconstruction and development, supporting the budget in the Former Yugoslav Republic of Macedonia, if at the same time money was being spent, which frankly no one really has, on more bombs and more rockets, and if there was not a clear prospect of a political settlement and continuing cease-fire.
When the foreign minister of FYROM reports to the Political and Security Committee of the Council in Brussels on Friday, she will be in a position to speak about substantial progress, because the alternative is frankly too awful to contemplate. It is not too late to avoid catastrophe, but it requires the courage of every citizen of the Former Yugoslav Republic of Macedonia to pull back from the brink. It requires those with influence in Kosovo over the rebels to pull them back from the brink and it requires the continued stand for moderation exemplified by the government in Tirana to whom I pay unreserved tribute for their contribution.
There cannot be a solely military solution. There has to be a political settlement and it cannot come soon enough.
Mr President, Mr President-in-Office, Commissioner, we welcome Mr Léotard' s appointment and also Mr Badinter' s intervention in the situation in the Former Yugoslav Republic of Macedonia. I believe that, in them, we have two representatives of the European Community who are in a position to do good there. Like Commissioner Patten, however, I should not like it to be forgotten that the EU Delegation on the spot has already been doing beneficial work for years and has constantly intervened. We need a permanent presence on the ground, not because we want a protectorate of some kind but because we want to demonstrate our interest in preserving the state of the Former Yugoslav Republic of Macedonia. They need a mediator and I think that we have now identified him. However, I do not believe that we can disregard the fact that it might also be good for NATO to be seen to have a presence in Macedonia as a preventive measure.
Neither does the fact that we now make our financial assistance conditional on there being a clear desire for peace on the ground mean that we are interfering in domestic matters, as this is described in the region. After all, we cannot indefinitely spend our taxpayers' money in a country in which the desire for peace is not underpinned by joint initiatives to create that peace. We cannot, for example, build roads and infrastructure while government troops and rebels are buying weapons. I underline the fact that it was the KLA that brought conflict into the country; there is no doubt about that. Nevertheless, the government must not now give in to the KLA' s demands so as to avoid civil war; instead it must take account of the long-standing demands of the elected Albanians in Macedonia and seek solutions with them. In my opinion, however, the solution cannot be to divide the country along ethnic lines. The Former Yugoslav Republic of Macedonia belongs to all of its citizens and this must also be enshrined in the constitution. A right of veto, however well-meant, cannot be awarded to any section of the population; this causes division. The president of the country is the president of all the people of the Former Yugoslav Republic of Macedonia, and an Albanian vice-president with a right of veto would therefore be an unreasonable demand from the Albanian side.
It must be possible for all citizens to use their mother tongue. The long-standing plan to decentralise power and strengthen the cities and local authorities must finally be executed. But decentralisation of the army and the police, which the Albanians are now calling for, cannot reinforce the country' s cohesion, quite the opposite. The desire for peace must be underpinned by moderate and justified demands. The European Union must foster reform and reconciliation in its vicinity, which means that we cannot stand idly by and watch while a civil war looms in the Former Yugoslav Republic of Macedonia.
The KLA rebels were taken from Skopje to northern Macedonia with their weapons on air-conditioned buses. Can you imagine what kind of an image this gave of our involvement in the country? It did us serious damage and it falsely portrayed us as supporters of the Albanians. Macedonia makes it all too obvious to us that we finally need to force ourselves to develop an overall policy for the Balkans, because it is only as part of a joint strategy with Kosovo that it will be possible to resolve this problem.
Mr President, Mr President-in-Office, Commissioner, our Group abides by its clear position. The constitution and also the reality of societal relations in Macedonia or FYROM must be brought into line with the needs of a modern multi-ethnic society. In this process, citizens' individual rights should be to the fore and collective, ethnic rights should only be enshrined to the extent that it is absolutely necessary; this is also why there should be no right of veto for an Albanian vice-president, for example.
Above all, these matters must be addressed in a democratic context and by democratic means. In the case of the Former Yugoslav Republic of Macedonia, a democratic state, violence is not necessary; it is unjustifiable, even damaging, above all to the reputation of the Albanian people themselves whose rights we represent with great conviction. If this is clear and obvious to the Council and the Commission, then admittedly this raises a number of questions. Mr President-in-Office, this Parliament has a right to be given answers to several questions.
Firstly, how was it possible for a representative of the EU, François Léotard, to be appointed, who, in his very first statements, has already contradicted these principles and has put the terrorists on the same footing as the government? Was Mr Léotard not informed of the Council' s agreed position?
Secondly, the KLA was allegedly disarmed in Kosovo. Where are the weapons coming from now then? After all, we are not just talking about a few Kalashnikovs which can be bought on the market anywhere. Does America or do certain groups of Americans have an interest in supplying arms?
Thirdly, the terrorists were able to withdraw from Macedonia with their weapons. Should someone not have noticed where these weapons came from?
Fourthly, how is the proposed disarmament process supposed to work if the weapons have already been taken out of Macedonia? Is it intended that it should be just as successful as it was in Kosovo? These are a few questions, and I have to make the critical comment that the reality of the situation is being addressed here, whether consciously or not, with some naivety; I am talking about the reality of a small extremist group, which to all appearances is being financed by the Albanian diaspora, which was not prepared to fund the university in Tetovo but which has paid for arms in association with other organisations, some of which are criminal.
The Albanian population and their representatives must have the greatest interest in these small extremist groups no longer being able to go about their business. The Council and the Commission must do their bit to achieve this. Making changes within the states by force and changing the borders by force is something which we reject out of hand. It is the elected representatives of the governments and, in the parliament, the representatives of the Albanian and Slav-Macedonian sides which need our support, our advice and our ideas. We must make it absolutely clear to the violent groups that we reject them.
If the Commissioner thought that we did not want to spend any money on arms, then he was right. But we certainly do not want to spend money on weapons which extremist groups use to plunge democracies into a state of unrest.
Mr President, we in the Group of the European Liberal, Democrat and Reform Party are clearly working on a joint position which we will vote on at noon, in order to condemn violence and support dialogue, but also so that the short-term efforts, such as the appointment of a mediator and the support for the Traikovski plan, should be immediate measures. It is also important that the medium-term efforts and the Union' s responsibility in this area - the association agreement is clearly an important factor - make positive progress.
I would like to devote my speech to two additional aspects of what is happening in the FYROM and which clearly affect the European Union. The first is that there have rarely been such difficult tests of the European Union' s external image as the successive crises in the Balkans, and that is still the case. Although there has been a substantial improvement since the appointment of the High Representative, Mr Solana, due to his management and his cooperation with Commissioner Patten and the Council, it is clear that all our will and our effort must be aimed at making our action more effective and saving our political prestige, since, for the image of the Union - and this has been made clear today by President Verhofstadt and Mr Patten and Mr Michel - a lot is at stake.
Another important effect for the European Union - which has not been mentioned and is indirect, but very important - is its repercussions for the enlargement process. Although by chance, it happens that the countries directly neighbouring the FYROM - Bulgaria and Rumania - are the countries which have the greatest difficulty in achieving the sufficient economic development with a view to enlargement and the negotiation. I believe that this proximity has a negative effect on the conflict in many respects - not only economic - and a very direct effect on the process of direct investment in these countries. I believe that our intervention, or that of our countries, should take good account of this, because countries such as Bulgaria, for example, have made a very positive contribution to stability in the area.
Mr President, Commissioner, Mr President-in-Office of the Council, let me begin by praising the efforts of the European Union, the Council and the Commission up to now. We have spoken with one voice, unlike on other occasions when we debated the Balkans, and a powerful moderating influence was quite rightly exercised upon the use of violence, with the emphasis placed on finding a political solution.
Nevertheless, I have two concerns.
One of them relates to the link between EU aid and the parties' playing a constructive role. This is a very tricky business. Of course, aid is not automatic. But - and this is a question to the Commission - do we withdraw our aid to the Albanian Language University in Tetovo if we do not like the attitude of the Albanian parties in the government, or do we halt the construction of small-scale infrastructure if we do not like the compromises of the Macedonian parties? I would be very careful about this. I am in favour of exercising pressure, I am in favour of the involvement of the EU, but I am against vague threats. My concrete question to the Commission is therefore about whether that link applies to the new aid, as seems to be implied in the words of the Commissioner, or whether it also applies to existing aid. In other words, will there be a moment at which the European Commission says to the parties, 'we do not like your attitude, and so we are discontinuing all aid or part of the aid' ?
My second concern relates to the reaching of an agreement. It has been said that military involvement will only come when there is an agreement within the government and an agreement with the rebels, and it is with this last point that, in my view, the problem lies. That is because the special representative, Mr Léotard, whom Mr Swoboda has already said, even before he was on the scene, that it would be necessary to negotiate with the rebels. The world was too small. Mr Léotard was almost not allowed into Macedonia. But if the government refuses to negotiate with the rebels, who will negotiate with them? Is the Commission involved behind the scenes, or has it been party to negotiations? Is the Council involved? Someone will have to make the link between the governmental agreement and the rebels. I have no sympathy at all for the rebels and believe they should put an end to their violence but, whether we like it or not, an agreement which does not include an agreement with the rebels is not worthy of the name. The governmental agreement therefore needs to be linked to an agreement with the rebels. My question to the Council and the Commission is: who is prepared to make that link?
Mr President, I should like to assure you that our group is overwhelmingly in favour of the unity and democratisation of the FYROM and, more importantly, in favour of safeguarding rights for everyone living there, for all its citizens. We have said as much on previous occasions, but they appear not to trust us. And I wonder why the people living in this area do not trust the European Union.
My fellow members have cited several examples: KLA weapons, extremists being transported by air-conditioned bus under NATO escort so that they can continue to wage war in other areas, the declaration made by Mr Leotard - was that a faux pas or a calculated declaration? And now we hear you, Mr President-in-Office, calling for a minimum of contact - that is what I heard - with the extremists so as to find a political solution. Are these not the people whom Mr Robertson was calling criminals just a few days ago? How come we have lost Mr Robertson? We have heard you quoting Mr Badinter. What are Mr Badinter' s views? If I remember correctly from what I have read in the papers, Mr Badinter said no to a state of two separate ethnic groups. Do you support that? We have heard Mr Patten say no to more money unless there is a political settlement. In other words, we are depending on the political will of the extremists.
There is no symmetry between the two sides. More is the pity. For reasons which they know best, they do not want the European Union or NATO to get involved in supporting the legitimate government and they are telling them: "sort it out amongst yourselves". There is no symmetry. I was in Skopje and I had discussions not with the extremists but with the official Albanian parties there and they told me they do not want majority voting on major issues. Whether or not this veto will be exercised by a vice-president or whether the constitution will make provision for some other procedure for this is irrelevant. If we move in this direction, we are moving towards the dissolution of the state. We therefore need more stable, more serious, more reliable support from the European Union for the unity and democratisation - and they go hand in hand - of this country. Otherwise we shall fail yet again in our policy in the Balkans. It will not be the first time!
Mr President, Mr President-in-Office, Commissioner Patten, I should firstly like to express my satisfaction and also congratulate the High Representative of the CFSP and Commissioner Patten, because I think that in our attempts to resolve this conflict we are actually revealing the form which our CFSP will take.
Commissioner Patten spoke of the responsibility which we have in the region. Commissioner, I should like to go a step further and say what mistakes have been made. In this specific case there are two things which, in my view, have not happened and which are nevertheless contained in Resolution 1244: firstly to disarm the KLA in Kosovo and secondly to disband the KLA in Kosovo. Neither have been done. Quite the opposite! The KLA has been given organisational structures which it did not have before.
The sin also bears a name, because it was the Special Representative of the UN Secretary-General - Bernard Kouchner is his name - who failed to do this. We need to state this openly here. That is why it is not enough to offer our good services for conflict resolution; we also have a duty to put right the mistakes which we have made.
I welcome the fact that NATO is on standby. The disarmament of the KLA terrorists allows me to recognise them for what they are: terrorists and criminals and not rebels! These KLA terrorists must be disarmed and NATO is offering to do this. I wonder why we should now send an additional 3 000 soldiers there, under the conditions with which we are all familiar, when we could have disarmed these criminals and disbanded their organisations back in Kosovo.
Under no circumstances - and here I fully agree with Mrs Pack and the other speakers - must a long-term NATO presence engender the division of the country along ethnic lines and under no circumstances must NATO entrench that split by its presence and its willingness to help. NATO must be deployed in the Former Yugoslav Republic of Macedonia with a very specific mission, namely disarmament.
Mr President, I think we should remember how the multiethnic Macedonian population coped with the conflict in Kosovo. They received around a quarter of a million refugees, which is a very large number, considering how small a population we are talking about. That is something we must not forget now that things are going so badly in Macedonia. I also think that we must take note of the fact that the Albanian population in Albania is not participating in this conflict, presumably because they see a possibility that peace may give them a future. They can see economic and democratic development. There is a need for that development throughout this area. I cannot refrain from reminding you how easy it was for the NATO countries and many EU Member States to find money at the time when the former Yugoslavia was to be bombed. Where is the same will to find money now that there is a need for reconstruction and for economic and social development in the area? This is the core of the whole peace process. It is about finding the means, for that is how the way is also found.
Mr President, it is particularly worrying to see armed conflict persisting in a country which borders my own country at a time when intensive negotiations are under way for the sole purpose of settling once and for all the differences which gave rise to the conflict in the first place. Ethnic segregation, penning nations in after a war or uprising behind fortified borders which no-one considers definitive and which in turn become a new source of conflict is, unfortunately, the pattern which has been repeated throughout the history of this region in the Balkans. And for centuries, ethnic cleansing has been the method used to impose these solutions.
What we see in our neighbouring country is a repetition of the time-honoured pattern. This time the main perpetrators are organised armed Albanian extremists taking advantage of what is often justified ethnic discontent on the part of their many, unarmed, fellow countrymen, as is always the case, in order to incite them to wage war on other ethnic groups. The European Union was, historically speaking, the last factor to appear in the area, advocating certain principles which, if they really could have been imposed, would have released the area from the nightmare of its history.
But if modern European solutions are to apply, nations with different ethnic groups need to be persuaded to abandon segregation behind closed borders and agree to cohabit under one state roof. This enlightened solution is currently being tested in two countries in the wider area: the Former Yugoslav Republic of Macedonia and Cyprus. The benefits to the people of a European type solution would be incalculable, but they presuppose abandoning armed violence as a method of forcing historical development and, on this point, the European Union has not excelled either in the case of Cyprus or in the case of the Former Yugoslav Republic of Macedonia. It has not acted forcefully towards those engaged in violence or it has only done so unilaterally. Violence will not be abandoned as the result of conferences, talks and visits, especially when international obligations are breached in the process, nor will it be abandoned by giving into the temptation of the old colonising forces and granting armed forces from any one ethnic group favoured status. One gets the impression that ÍÁÔÏ is reacting as if the armed Albanians were going to turn into the region' s Ghurkhas.
It was the responsibility of the forces which intervened in Kosovo to disarm the KLA. They failed to do so. It was their responsibility to impose a security zone around Kosovo. They failed to do so or they did so unilaterally, against the Serbs, while allowing the KLA to come and go as it pleased. It is a well-known fact that the KLA is backed by drug dealing and by contributions which originate in our countries. According to one newspaper article, the US administration has frozen Albanian accounts which were funding the KLA. Europe has done no such thing. How can we expect armed violence to end, to lose its reputation in people' s eyes, if we grant favoured status to armed forces such as those in Yugoslavia or 30-year occupying armies as in Cyprus?
As long as we fail to act decisively where decisive action is required, it is hypocritical to say to nations clashing on the ground that they are responsible for the tragedies which befall them. They are responsible, but we too are jointly responsible, Commissioner, for the recurring nightmare which is the history of the Balkans.
I understand that because of time, the President-in-Office is not answering. For many groups there was serious concern about armaments in the Balkans and the non-disarmament there. I hope that, even if the President-in-Office of the Council cannot answer now, he will take the concerns of all the groups very seriously and bring them before the Council of Ministers. This is a permanent and not just a local problem.
Madam President, ladies and gentlemen, I shall very quickly answer all the questions that have been raised.
First of all, the presidency will try to ensure that the European Union steps up its presence in the area. In this respect, the Federal Republic of Macedonia gives us the chance to apply our overall objective to make the European Union' s external action more visible and more effective. Like you, we deplore the ethnic tension, which is affecting everyone including the government.
As for disarmament, this is currently taking place on a voluntary basis under NATO supervision. However, as Mr Patten mentioned, priority should be given to trying to resume the political dialogue.
With regard to the effects of the crisis on enlargement, I would like to remind you of the process that has been launched in Zagreb to bring the Balkans round to the European way of thinking, in order to arrive at a negotiated agreement. Mrs Lagendijk asked me the question to find out if contacts had been established and how they have been arranged. I would say just this - in order to arrive at a negotiated agreement, all sorts of contacts are needed, as well as opportunities to establish contacts with rebel forces, and, Mrs Lagendijk, they are a matter for the judgment of those who are at the head of the negotiations.
Thank you for the answers you have given, Mr Michel.
The debate is closed.
We shall now proceed to the votes.
Madam President, ladies and gentlemen, this is a suitable occasion to raise a topical point: we all have groups of visitors and we are glad to see large numbers of the general public in the EU coming to see us and, as is the case here, attending part-sessions. We also know, however, that it is difficult to find a hotel for fifty visitors. That is why the visitors have to make do with hotels which are not in Strasbourg but in the surrounding area. Obviously we want to bring Europe closer to the people and foster personal discussions between the people in the Union and Members of Parliament. This is achieved on the one hand through their visit to the European Parliament and, on the other hand, by the Member going to see the visitors in their hotel and talking to them there.
As Members we travel to Chile, to South Africa...
(The President cut the speaker off)
I would like to consider this as a point of order, but, at this stage in the agenda, you only have one minute of speaking time.
VOTE
Before we vote on this, I should like to announce, Madam President, that to help things run smoothly I am prepared to withdraw my amendments relating to landmines and particularly call attention to low-threshold biological anti-mine work. I should like to negotiate further with the Commission on this, but I will not force the issue now provided that we can continue talking.
(Parliament approved the common position)
Simplified procedure - Procedure without report
Amended proposal for a Council regulation concerning action against anti-personnel landmines in third countries other than developing countries (COM(2000) 880 - C5-0053/2001 - 2000/0062(CNS)) on behalf of the Committee on Foreign Affairs, Human Rights, Security and Defence Policy
(Parliament approved the proposal by the Commission)
Proposal for a Council directive amending Directives 66/401/EEC, 66/402/EEC and 66/403/EEC on the marketing of fodder plant seed, cereal seed and seed potatoes (COM(2001) 186 - C5-0163/2001 - 2001/0089(CNS)) on behalf of the Committee on Agriculture and Rural Development
(Parliament approved the proposal by the Commission)
Report (A5-0246/2001) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the recommendation of the European Central Bank for a Council regulation concerning an amendment to Council Regulation (EC) No 2531/98 of 23 November 1998 concerning the application of minimum reserves by the European Central Bank (ECB/2001/2 - C5-0141/2001 - 2001/0805(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0215/2001) by Mr Heaton-Harris, on behalf of the Committee on Budgetary Control, on Special Report No 6/2000 of the European Court of Auditors concerning the granting by the Community of interest subsidies on loans by the European Investment Bank to small and medium-sized enterprises within the framework of its temporary lending facility, accompanied by the Commission' s replies (C5-0023/2001-2001/2015(COS)),
and on the Special Report No 3/1999 of the European Court of Auditors concerning the management and control of interest-rate subsidies by the Commission, accompanied by the Commission' s replies (C5-0158/2001-2001/2015(COS))
(Parliament adopted the resolution)
Report (A5-0237/2001) by Mr Lehne, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on company law concerning takeover bids
Before the vote
Madam President, I rise only very briefly because, given the plethora of information on the table in the form of voting lists, I should like to clarify that anyone who wishes to express agreement with the rapporteur must in this case vote against the report. That is, anyone who is of the same opinion as the rapporteur must vote against the report.
(After the vote on the joint text by the European Parliament delegation to the Conciliation Committee, the President referred to the Rules of Procedure, having noted that the votes were tied) President. Given this delicate situation, we shall, as always, be carefully observing the Rules of Procedure.
This matter concerns Rule 128(2 and 3), which says that in the event of a tied vote on the agenda as a whole or on a text put to a split vote, the text put to the vote shall be deemed adopted, but that 'in all other cases where there is a tied vote, without prejudice to those Rules which require qualified majorities, the text or proposal shall be deemed rejected' . The text is therefore rejected.
(Loud applause)
I believe that this is perfectly clear.
Are there any objections?
Madam President, in these circumstances, I must put to you a personal question. But if you voted on this then I will not put the question. Did you vote on this matter?
No, Mr McMillan-Scott, I did not vote. My actions were however in line with those of all the presidents before me, who always used the sensible rule of only voting in extremely exceptional circumstances, and not on problems that have divided Parliament to this extent.
Madam President, the Conciliation Committee is of the view that the President of Parliament should vote on that matter ...
(Mixed reactions)
... and had she done so the conciliation procedure would have been sustained. I believe that is the point.
(Mixed reactions)
Mr McMillan-Scott, you may well believe that I have not acted in the proper manner. I gave this matter a great deal of thought beforehand. I did not rule out the possibility that I would be in this situation. I acted as my conscience dictated. I may well have done the wrong thing, but that is how things are.
Madam President, ladies and gentlemen, all presidents are at liberty to vote or not. It is their decision. This result is absolutely clear. There is no majority in favour of the report and we should not call this result into question. To do so would be to challenge the effectiveness of decision-making in this Parliament.
I would, however, point out to Mr McMillan-Scott that he is pre-empting the way I would have voted.
Madam President, ladies and gentlemen, Mrs Fontaine, I am particularly addressing you personally. As you know, I am not one of those Members who usually contributes terribly much in this House to making your time here a happy one, but today I should like to thank you explicitly because I believe that you have done two things. Firstly, you have given Mr McMillan-Scott the right answer. I congratulate you on this.
Secondly, you had the case checked in the Rules of Procedure. You quoted the relevant passage in the Rules of Procedure, thus dispelling any doubts, and you then noted the conclusion of the vote by stating, "rejected". In so doing you have done exactly what a conscientious president must do. I should like to thank you for this.
(Applause)
Madam President, I apologise to you and to colleagues if by rising I test their patience, but since you have indulged some others, I should like to express a very brief view.
I fully respect your personal choice. On the matter of the vote, you have given the correct interpretation. I entirely regret this result, but one must live as a democrat with due process. On behalf of the Liberal Democrat Group, I would like to the European Commission. It is clear that, in the form presented, the mergers and acquisitions (takeovers) directive, has now fallen. It is such a fundamental and important issue that I hope we do not abandon the attempt because of this difficulty. We must learn from the difficulty and I invite the Commission at the earliest date to redouble its efforts to submit a new proposal, so that we can drive the Lisbon reform forward. We cannot give a signal from this house that we are not concerned with fundamental economic dynamics in the European Union. The Council and the Commission can help us in that regard.
The Commission has listened to you very carefully, Mr Cox.
Recommendation for second reading (A5-0227/2001), by Mrs Rothe, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting a European Parliament and Council directive on the promotion of electricity produced from renewable energy sources in the internal electricity market [5583/1/2001 - C5-0133/2001 - 2000/0116(COD)]
Before the vote
Madam President, I asked for the floor before other Members and I wanted firstly to say that, with regard to your statement, it is not your personal position, as other Presidents have taken the same approach on previous occasions, both Mr Hänsch and I. It seems to me absolutely disgraceful that there should be a sort of police vigilance of how Members vote. That is an individual and personal right.
With regard to this directive, I would like to address not only the Commission, but also the Council. It is a technically complex directive; Parliament cannot be called irresponsible for exercising its rights. We have worked on it - you yourself as rapporteur, in the past - and the lesson which the Commission and the Council must learn today is that if there is a double parliamentary reading and a conciliation, then notice must also be taken of Parliament on issues on which, although we have offered many opportunities for transaction, we have come up against a brick wall from the Council and the Commission.
I shall now give the floor to Mrs Rothe, who wishes to make a short statement on a point of order.
Madam President, thank you very much for giving me the floor briefly. To avoid there being any confusion, I should like to clarify just very briefly that - with the exception of Amendments Nos 2 and 4 - Amendments Nos 1 to 11 already represent compromises which were struck with the Council even before the second reading, within a kind of informal conciliation procedure. I should really like to urge you to vote in favour of these amendments because I believe that we have succeeded in improving the common position considerably.
Thank you, Mrs Rothe.
Regarding Amendment No 11
Madam President, I should briefly like to call your attention to a necessary language correction. In the final clause of Amendment 11, the Dutch translation should be amended. At present it reads: "if the hierarchy were undermined by this" . A correct translation of the English should read: "if this hierarchy were to be undermined" .
Very well, we shall take note of this.
Madam President, I have a similar problem. I would like it to be recorded in the minutes that there is an error in the Finnish translation of the common position regarding Mrs Rothe' s report. Article 2(b) regarding definitions should read as follows: " 'Biomass' shall mean the biodegradable fraction of products, waste and residues from agriculture (including vegetal and animal substances), forestry and related industries, as well as the biodegradable fraction of industrial and municipal waste." The word 'products' has been left out of the Finnish version. I have not noticed any such omission in the other language versions.
Very well. Thank you very much for pointing this out to us.
(The President declared the common position approved as amended)
Report (A5-0220/2001) by Mr Karas, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council directive on the activities of institutions for occupational retirement provision [COM(2000) 507 - C5-0596/2000 - 2000/0260(COD)]
Before the vote on Amendment No 118
Madam President, thank you for giving me the floor. Firstly, I should like to say that Amendment No 118 does not replace Amendment No 46; in fact both need to be put to the vote. Secondly, with your permission, I have an oral amendment to propose to Amendment No 118. If the change were to be adopted I would be able to vote in favour of Amendment No 118. The change is as follows: instead of the word 'exemption' the words 'this restriction' should be added, and after 'after legal personality' we add, 'only apply to the institutions responsible for the administration and management of such IORPs, if this restriction cannot be enforced under relevant national law against IORPs without legal personality.'
If this oral amendment is accepted - and I have agreed it with the Member who tabled the amendment - then I would be able to support a vote in favour.
(Parliament agreed to take into consideration the oral amendment)
(Parliament adopted the legislative resolution)
Report (A5-0211/2001) by Mr Ettl, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 79/267/EEC as regards the solvency margin requirements for life assurance undertakings (COM(2000) 617 final - C5-0557/2000 - 2000/0249(COD))
(Parliament adopted the legislative resolution)
Report (A5-0212/2001) by Mr Ettl, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 73/239/EEC as regards the solvency margin requirements for non-life insurance undertakings (COM(2000) 634 final - C5-0558/2000 - 2000/0251(COD))
(Parliament adopted the legislative resolution)
Report (A5-0226/2001) by Mrs Flesch, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council regulation on the implementation of the Internet Top Level Domain ".EU" (COM(2000) 827 - C5-0715/2000 - 2000/0328(COD))
(Parliament adopted the legislative resolution)
Joint motion for a resolution on the European Council meeting of 15 - 16 June 2001 in Gothenburg
(Parliament adopted the resolution)
Report (A5-0225/2001) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the 2000 Annual Report of the European Central Bank (C5-0187/2001 - 2001/2090(COS))
(Parliament adopted the resolution)
Report (A5-0222/2001) by Mr Maaten, on behalf of the Committee on Economic and Monetary Affairs, on means to assist economic actors in switching to the euro (2000/2278(INI))
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Lehne report (A5-0237/2001)
Madam President, this is the first time I have delivered an explanation of vote and it concerns the decision of the Conciliation Committee to adopt the directive on takeover bids, which had been rejected by a tied vote by Parliament. In one respect, I am sorry because I would have preferred the directive to have been adopted. However, my prevailing sentiment is one of deep satisfaction, and that is because, with our votes and the votes of the other members of the Conciliation Committee delegation - 8 to 6 - we made it possible for the decision to be taken by this House. We knew that there was disagreement between and within the 15 governments, that the trade unions and economic organisations were divided and that practically all the Parliamentary groups were divided in their opinions. Therefore, why should the decision be 7 to 7 at 2 in the morning in Luxembourg? It was the right decision and I believe that even our friends who would have preferred to conclude the matter in Luxembourg should be grateful to us. It was a remarkable day, an emotional vote, one of those days which make you even more enthusiastic about that amazing victory of human history which is democracy.
Madam President, the EPLP delegation voted in favour of the mergers and takeover conciliation text. While we realise that the prime objective of this directive was to protect minority shareholders' and investors' interests against unscrupulous directors and inefficient company boards in a takeover or merger, in conciliation we achieved the incorporation of amendments tabled by the Socialist Group, which meant that this directive would have recognised the legitimate interests of employees in a takeover bid.
Some believe that this directive did not go far enough in this direction and that there is no real genuine consultation of the workforce. Let us be clear: this was a choice between no information and providing information to the workforce in the process of a takeover or merger.
As a senior British trade union general secretary said, it is a significant step forward and offers a chance to build a substantial foundation. It would be wrong to oppose the directive because it does not give sufficient rights of information and consultation.
This directive would have had no effect on the acquis communautaire of employment rights in the EU, or in the national Member States. It was a minimum requirement. I think you agree, Madam President, that Parliament has not covered itself in glory with its tied result today. We will have no directive on mergers and takeovers and we will have no information and consultation with rights for workers, even though mergers and takeovers will continue to happen across the European Union.
Madam President, I welcome Mr Imbeni' s entry into the ranks of expounders of explanations of vote. I have to say that this is not my first!
Madam President, I was very uncertain as to which way to vote - for or against the motion - not least because this is a financial, economic issue of which I do not have much experience. Therefore, I was happy to follow the recommendations made by Mrs Kauppi - in her speech, not in my dreams, I am afraid, Madam President. Mrs Kauppi is sitting here behind me. It is true that she is young, but she cares about the interests of all pensioners, including Italian pensioners, to whom she has spoken on a number of occasions. She said that if this directive had been adopted in conciliation it would have benefited pensioners. I believe her and so I voted for the motion.
Madam President, I think it is highly regrettable that the compromise achieved in the conciliation procedure is being rejected today by the smallest possible margin. This takeovers directive was and is an important part of the final implementation of the European single market. Preparations for this had been going on for a very long time - twelve years - and I hope that the work will not have all been in vain in the wake of this very close vote. In other words, I hope that the work to formulate harmonised rules on company takeovers in the European Community will carry on, and perhaps one day we will find a compromise in this matter that would achieve majority support in this House. I would just like to raise the question of how this will affect flows of capital in Europe. In my opinion, it is very worrying that at Lisbon last year we made some ambitious plans, which now seem to have turned out to be mere empty words. The rejection of this directive shows that we lack the political will to take the decisions of Lisbon forward.
Madam President, ladies and gentlemen, today' s decision against the joint text for an EU directive on company law concerning takeover bids is regrettable. As a result of this House' s decision to reject the directive, the European capital markets will continue to be fragmented in a key area, namely the trading of companies. Future-oriented opportunities to increase prosperity can only be achieved through open markets and free trade. Sadly, Parliament has deviated from this position. It would have been infinitely preferable, in my view, if we had called for management boards to be required to remain neutral, as the interests of owners do not always coincide with those of senior executives.
The implication that Germany, for example, requires greater protection from hostile takeovers because golden shares and majority voting shares exist in other countries reflects protectionist attitudes. One cannot pursue a protectionist course simply because other countries are doing so. In the wake of this vote, the European national states will now protect their slices of industry and financial trade; in sum, this is a bad day for the internal market, and a bad day for Europe as a location for industry.
- (FR) The rejection of the proposed directive on takeover bids will spell the end of any serious attempts to harmonise financial services in the European Union for a long time to come. Parliament' s decision reflects a number of profoundly different expectations. For example, it reflects the legitimate frustration of the supporters of genuine legislative harmonisation, who felt less and less at home with a text that became more and more minimalist, technically unsound and politically imbalanced, and who wanted to punish arrogant governments for refusing to make any concessions towards Parliament.
The rejection inflicted on the EP delegation in the conciliation committee can be explained, however, by the growing strength of a quite different sense of nervousness that led to a retreat into protectionism, which shattered the fragile agreement that had been reached in conciliation. The German MEPs found that many Netherlands, Spanish and Italian colleagues gradually came to support their strategy of rejection. As for France, its Socialist government taught rather paradoxical lessons in liberalism, while at the same time allowing a hyper-protected national company to launch a spectacular, all-out takeover bid and rouse the demons of protectionism from their hopelessly light sleep in many parts of Europe.
Many people still regarded the directive as too much of a threat even when it had been watered down and emasculated and even though it did not have to be implemented for another five years. No-one will mourn the final shipwreck of a text that went from concession to surrender, ending up as little more than the shadow of a common policy. At the same time, no-one can be unaware that this bad text was largely rejected for the wrong reasons. After the Irish referendum, the rejection of a directive concerning a vital economic issue is yet another sign that Europe is going through a very serious political and moral crisis today.
. (NL) It is a good thing that the European Parliament has just consigned the result of the mediation on the thirteenth directive (hostile takeovers) to the wastepaper basket. It means that this rickety proposal for a directive is now no longer on the table and the European Commission can quickly get down to work and work out new proposals.
If the Commission takes account of the feelings of the great majority in Parliament a new proposed directive can be tabled very quickly. Conditions for rapid adoption by Parliament will be that the decision on a hostile bid should rest not with the shareholders but with the Board of Management, that the Board of Management should decide in the light of all interests, i.e. also those of the employees, that the new proposal creates a true "level playing field" in Europe, which means, for example, that government intervention, in the form of "golden shares" or anything else, to combat takeovers, should be banned, and that companies in the EU are allowed to maintain at any rate the same protection constructions as in the US.
Only in this way can a balanced proposal for legislation be tabled that accords with the socio-economic tradition in most European countries and puts a decisive stop to the market fundamentalism that underlies the proposal just rejected.
. (SV) The issue is about the institutional regulations of European big business regarding the acquisition and takeover of major companies.
On the one hand, there is the Anglo-Saxon tradition, characterised by laissez-faire and open market principles. On the other hand, there is a corporate and protectionist continental tradition. It is no coincidence that one proposal was put forward by a German fellow member and that the counter-proposal in yesterday' s debate was advocated mostly by British fellow members.
Although Mr Lehne' s report contains certain corporate-patriarchal consideration for the staff of major companies, we do not believe that any of the alternatives serve the interests of employees. We reject them both and instead require the Commission to return with a proposal on this issue which deals with ways of protecting the interests and needs of employees and consumers in conjunction with the acquisition and takeover of major companies.
. (PT) The controversy surrounding the conciliation process for this proposal for a directive, clearly visible in the outcome of Parliament' s vote - it was rejected, since the vote was tied - demonstrated that two ideas with various practical differences were involved in the process of harmonising legislation on takeover bids.
Although some slight progress was made during the conciliation process on protecting shareholders who do not have control of the company and on adopting some regulations on making the information of workers mandatory, the situation still fails to safeguard all aspects of workers' and minority shareholders' ability to take action.
Lastly, although the position arising from conciliation might be of benefit to Portugal, given that Portuguese companies are a potential target and an easy one for cross-border takeovers, there are other, more appropriate ways of protecting national interests. Hence our abstention from voting.
. It was with some regret that I voted against this outcome of a conciliation procedure. I am aware that great efforts were made to give the workforce greater access to information and to protect the rights of small shareholders. However, I feel that Member States were not sufficiently committed to the extension of worker consultation and indeed, in some Member States, the results will be regressive. I do not believe we should extend the rights of some workers at the expense of others, nor should we vote for fewer consultation rights than we wish to see in the forthcoming Directive. Our approach must be coherent. We now have to push our national governments to raise their standards to those of the best, and not hide behind an international compromise.
For small shareholders, it will take more than the proposals in this document to protect their rights against those of large shareholders whose legal position can require them to seek maximum return within a short-term perspective. We should not be encouraging this approach.
- (NL) The amended version of the original text has incorporated Parliament' s position, and the delegation of the People' s Party for Freedom and Democracy can go along with this text. There is a greater information duty for the benefit of workers, and openness must be offered with a view to future employment. Furthermore, the Commission has pledged to instruct a committee of experts, by March 2002 to report on a number of alleged ambiguities and apparent imbalances which could lead to distortion of the internal market principles. If the investigation confirms the said suspicions, the Commission will take measures accordingly.
Opponents want to reject this directive and would prefer to wait for a fresh proposal in the short term. However, we have witnessed how national interests can substantially frustrate and delay a fresh proposal. The time for navel-gazing is over and we cannot overlook the globalisation of our economies. European companies must be able to compete with the rest of the world. That also applies to our investors.
We realise that this directive will not win any prizes, but rejection brings us back to square one, and that is not in the interests of Europe. In the final analysis, to stand still is to regress, and fear is a bad advisor. We have therefore voted in favour.
. (DE) The joint text for a European Parliament and Council directive on company law concerning takeover bids is rejected by my group. The compromise approved by the Conciliation Committee is unacceptable to us.
As the proverb says, 'Time brings everything to those who wait' , and after 12 years of discussion, we could have expected that a perfect directive would be produced. Yet the opposite is the case.
What are the problems?
1. There are protected companies in the Member States, either through voting restrictions, 'golden shares' , or multiple voting rights, etc. The directive entrenches a situation in which protected companies can take over unprotected ones, yet unprotected companies cannot take over protected ones. This means that there is no equal treatment ( 'level playing field' ).
2. The directive fails to include principles governing the definition of the 'equitable price' to be offered in the case of a mandatory bid; it also contains no provisions on 'squeeze-out' (the right of the majority shareholder in a company to acquire the shares of minority shareholders).
3. European companies would be exposed to pressure from the major financial corporations in Europe, with wealth creation henceforth giving way to the sole aim of maximising profits. This in turn increases the danger that this type of takeover will result in large-scale job shedding.
4. The co-determination rights of workforce representatives are not sufficiently articulated. The requirement that appropriate information should be given to the representatives of the company' s employees offers no guarantee that they will be able to exert any influence on the takeover process.
The Commission itself is quite aware of these problems as well, for it proposes that a group of company law experts be requested to examine the further harmonisation of company law and define a clear position on Article 9 of this directive by March 2002.
What kind of logic is that? I think it would have been more sensible to convene a group of experts to present its conclusions and then produce a directive, rather than first producing a directive and then asking a group of experts to discuss the unresolved problems.
Moreover, in conjunction with the directive on company law concerning takeover bids, a directive on the requirement for neutrality is urgently required. This has been available in draft form since 1972 and has still not been adopted. It is time for Mr Bolkestein and the Council to do their homework. To give them the chance to do so, we have rejected the text before us.
The Parliament and Council Directive on the subject of company law concerning takeover bids is designed to harmonise Member State legislation in cases where companies governed by the law of one Member State are subject to a takeover bid, with their assets, i.e. property and shares, admitted to trading on a regulated market. The main purpose of the directive is to protect the interests of minority shareholders, and, by means of harmonisation, to protect these interests when the takeover bid is of a cross-border nature. By defining a principle for the equal treatment of all shareholders, the directive therefore seeks to establish minimum conditions for all shareholders to state their views and to study the terms of any bid made. At the same time, it seeks to ensure, by means of regulations on making the bid and time limits on the acceptance period, that the company remains operational during this period.
I therefore give my full support to the agreement that has been reached and, consequently, to the joint project, adopted by the Conciliation Committee, for a European Parliament and Council directive on takeover bids, which thereby seeks to create a set of harmonised rules that will add rigour to the process and ensure equal protection for all shareholders.
. (NL) Most companies used to be small-scale and linked to a town or an area. Their ownership was not anonymous and their staff worked there all their lives. For a long time, governments supported the efforts of companies to remain in regional or national hands, and the setting up of companies on a non-commercial basis, so that they could better serve the interests of employees and consumers. In a society where everything is subordinated to a free market and worldwide competition, companies have now become a commodity. If it suits the purchasers and the old shareholders, they are closed because their profit margin lags behind the rest of the group, because their brand name can be stuck on other products or their production can be transferred to a country with low wages and inadequate environmental regulation. The consequences for employment, social cohesion in an area around the company, consumers and the scope for a democratically determined government policy is extremely negative. That is why manageable, checkable and small-scale companies are far preferable to global giants, that are constantly surprising others and laying down the law to them. Mergers that provide no right of veto for trade unions and government lead to accidents. I reject this trade in companies and am voting against the proposal.
. (NL) Unfortunately, as regards the Takeover Directive, I was forced to vote against the findings of the Conciliation Committee.
I consider it a great shame that partly because of my "no" vote so many years of work have been lost. But ultimately the quality of the end product must be our guide. The end product is not good, partly because it makes the position of European companies facing American takeover bids too weak and specifically weaker than that of an American company targeted by a European bidder.
Moreover, everything is concentrated on only one aspect, namely increased capitalisation, while other defensive techniques or instruments are not coordinated. Anyone who believes that as a result of this proposal European companies will be dealt with on an equal footing, is proved wrong.
I regret, in all sincerity, that for these reasons I was bound to vote against.
Recommendation for second reading Rothe (A5-0227/2001)
Madam President, recently, I visited the beautiful island of Capri which has sun, sea and blue sky, and I remembered another beautiful island, this one in Sweden: the island of Gotland. That island is also beautiful, with sea, sky, sun and ... windmills! Madam President, these islands are very windy and there were devices which convert wind energy into electricity. There you are: this is the sort of Europe I like, and I believe the European citizens would like it too. Therefore, I voted in favour of greater commitment to renewable energies.
Madam President, we have voted today, in a second reading, on the promotion of electricity produced from renewable energy sources in the internal electricity market. The Commission' s White Paper has set us an indicative target, namely that 12% of gross energy consumption should be covered from renewable sources by 2010. In order to achieve this goal, we must promote the generation of electricity from renewable sources by means of various incentives, as we are still a long way from achieving this target.
New technologies need unbureaucratic, simple and effective promotion mechanisms. I would like to take this opportunity to underline, above all, the importance of renewable energies for the rural regions. The production of energy and the cultivation of energy crops offer an alternative income-generation opportunity for our farmers in Europe, which must be exploited. The multifunctionality of the rural regions can thus be strengthened and increased. I see this as a major opportunity for agriculture and dynamic rural development in a united Europe.
Madam President, we have just voted on the definition of renewable energy sources, and we also defined the concept of biomass more precisely. It was said that biomass shall mean the biodegradable fraction of products from agriculture, forestry and related industries. Although Parliament has unfortunately not reproduced the definition we agreed on last time, according to which peat should count among the renewables, inasmuch as it regenerates each year, I would like to state that peat should be implicitly included in the version now agreed. Every gardener knows that peat is a biodegradable product. It breaks down entirely - obviously, as it is generated biologically. Bacteria and microbes cause it to decompose if it is taken away from its oxygen-free state. It also decomposes on the surface of marshland. This is what the theory of peat growth is based upon: marshland grows where there is more peat growing than decomposing. As these are the facts, and they are not going to change, I hope that Parliament, the Commission and the Council will make the implicit explicit and make clear mention of peat in the future. This I hope for in the name of environmental protection.
In my own amendment, adopted by Parliament in November, restrictions were imposed on the use of peat: the capital would not be touched, but just the interest would be used. Environmental organisations, which based their views on outdated knowledge regarding the carbon cycle of marshlands, paradoxically opposed my design to prevent the exploitation of marshes, and this is the result: greed leads to a sorry end, and so, probably, does environmental greed too. I hope the debate will continue.
- (FR) The Committee on Industry, External Trade, Research and Energy unanimously approved the report by Mrs Rothe on the Council common position on the directive on the promotion of electricity produced from renewable energy sources (RES) in the internal electricity market. The common position adopted in March differs considerably from the position Parliament adopted at first reading last November, even though the Council has accepted about one third of Parliament' s proposed amendments. The rapporteur went to great lengths to achieve a compromise before the second reading in the EP and explained to the committee that the Council had agreed to eight of the nine compromise amendments during the trialogue held on Tuesday, 19 June.
The only outstanding point was whether waste incineration should be regarded as a renewable energy source. The Council wants to include it. Members, however, have pointed out that the support given to renewable energy sources must be compatible with the other Community objectives, in particular the principle of "respect for the waste treatment hierarchy". That is why the incineration of non-separated household waste should not be promoted under this directive and under a future support system for renewable energy sources.
Where the two legislative bodies disagreed most profoundly was on the question whether the national targets for the use of renewable energy sources should be mandatory or merely indicative. In November, Parliament called emphatically for mandatory targets, but the Council was opposed. The compromise stipulates that if the Member States have not made progress towards achieving their national indicative objectives, the Commission shall present proposals that may contain mandatory targets. The national indicative targets must be consistent with the global indicative target of 12% of gross national energy consumption by 2010 from renewable energy sources. At the same time, these renewable energy sources must account for a 22.1% indicative share of total Community electricity consumption.
(Explanation cut short pursuant to Rule 137 of the Rules of Procedure)
. (IT) The importance of renewable energy and increasing its use in Europe are at the basis of the measure we are examining at second reading.
I would like to reiterate, on this occasion, my satisfaction at the united effort that sets the important figure of 12% as the target for the share of the European electricity market produced from renewable sources which also benefit the environment to be reached by 2010: we know how topical these issues are, especially in relation to climate change.
This means that the 'white gold' , the water used in mountainous areas of Europe to generate hydroelectric power, will clearly acquire greater value as a fundamental resource for the mountain economy. I am pleased that, as recorded in the Minutes, some of the improvements I suggested figure decisively in the text.
This will make it possible - a substantial, tangible example, albeit on a small scale - for my Valle d' Aosta, an Alpine region par excellence, to focus on and invest in the hydroelectric sector, after being deprived for 40 years of a great asset in terms of the wealth of the local economy by the nationalisation and monopoly of the electricity sector in Italy, a situation which is only now being remedied thanks to the European impetus, which is opening the doors once again for regional competences granted, in the case of my Valle d' Aosta, by the Statute of autonomy.
In this sense, it is a good thing that the European Union is attaching due importance to that - by definition - renewable source, hydroelectric power, providing security and incentive mechanisms on the market which will certainly benefit the mountainous areas as well, particularly those where the electricity companies are directly managed by the local communities.
. -(NL) As a result of market forces, where the main objective is to find the cheapest rather than the cleanest electricity, we are threatened with a new upsurge of polluting fuels such as nuclear energy, coal, brown coal and oil. In the Netherlands relatively clean power stations have been shut down to enable dirty electricity to be imported. The replacement as soon as possible of those dirty fuels by solar, wind and hydroelectric power is indispensable for the preservation of our environment. Instead of campaigning actively for new forms of electricity generation the individual consumer is first asked to buy cleaner energy at a different price from another supplier. Those suppliers can now supply less clean electricity than the consumer is asking for. This leads to attempts to include more forms of electricity generation with clean energy. The incineration of undivided organic domestic waste and wood waste has always taken place, and is now suddenly included in the clean category so that targets can be met. My support for the generation of clean energy does not apply to this addition. Large-scale investment that anticipates requests from consumers and is not dependent on waste collection are an alternative to the system at present required by the Council.
. (SV) We Swedish Christian Democrats welcome the Directive on electricity from renewable energy sources. We accept that the electricity gained from incinerating that part of household waste which is biodegradable should be included in the national guiding targets. However, we would like to see incineration of unsorted household waste not being counted as electricity deriving from a renewable energy source. Therefore, we do not accept that incineration of unsorted household waste should receive aid.
We believe that the compromise negotiated with the Council in this case is too weak. In this regard the Council has reached a decision, but not understood its significance. However, we believe that the importance of the directive being adopted as quickly as possible, especially in view of the vital role which the EU has and must retain during the coming climate negotiations, constitutes sufficient grounds for supporting the compromise which has been negotiated with the Council in this respect. We therefore choose to support the compromise.
Karas report (A5-0220/2001)
Madam President, the Karas report concerns professional pension funds. Today, Madam President, is not 4 July 2001: it is 4 July 2030. Do not worry about calculating how old we will be in 2030; just listen to the rest of this explanation of vote. In 2030, a French pensioner meets an English pensioner and says to him: 'Look what a good pension we have got! Just think: in the year 2000, the European citizens' pensions were less than half the size of ours. And how did we manage it? By adopting a further European directive compelling all the States to transfer all the pension funds paid to the State up until that time into professional funds, which managed the money well and thus generated good pensions' .
- (FR) The draft directive and the Karas report on pension funds and supplementary systems represent yet another attack on the existing pension schemes in the European Union.
The Karas report draws on the very liberal conclusions of the Feira European Council in approving the directive. It takes an 'Anglo-Saxon' approach to regulation, based on a minimum of harmonisation, as reflected in the absence of specific rules to define the commitments entered into by the pension funds.
The directive meets the demands of the UK and Netherlands pension funds, which want to be able to intervene at European level by having a single fund instead of separate funds set up in each country.
Once again, the European Union is surrendering to the dictatorship of the single market, this time in regard to retirement pensions, with the consequences we know so well: even worse inequality between workers, the stranglehold of the financial markets and shareholders on retirement savings schemes, and heavier pension fund pressure on employees.
Instead of harmonising downwards and creating a single retirement pension market, we should set up a system based on solidarity and equality at European level.
That is why we voted against the Karas report and reject the proposal for a directive.
. (NL) Entrepreneurs have discovered company pension funds as a source of venture capital. Governments regard those funds as part of an integrated financial market designed to contribute to the competitive power of the European economy. In expectation of increased returns pension capital is passed on to companies whose sole object is to make profit. Soon the shareholders of banks and insurance companies start benefiting from profits, the retired bear the increased risk as a result of protective instruments being eliminated and the disadvantages of moving to a different employer or to another Member State are not resolved. The proposed European regulation does not do justice to the reasons why those pension reserves were created. Pensions are a means of redistributing and supplementing incomes, offering everyone lasting social security, even when, at the age of 70, 90 or 110, they are no longer productive. An equal state pension for all of a sufficient amount is the best guarantee that no one loses the right to an income. On the other hand company pensions are only favourable for those with permanent highly paid jobs. They offer no solution to people who have frequently had to change jobs or employers. That is even more true of supplementary private pensions, which are only affordable by those who are able and willing to invest surpluses in an insurance company in their productive years.
Ettl report (A5-0211/2001)
Mr Ettl' s report concerns the solvency of life assurance undertakings. I feel, Madam President, that Europe, which cares so much about the quality of life of the European citizens and the quality of all kinds of consumer goods, should force life assurance undertakings to respect this directive and subscribe to the declaration: 'This is a reliable assurance company in accordance with the European directive' . For example, they could use the format: 'Such-and-such assurance, reliable' , so that the citizens will know that the assurance undertaking uses its funds well.
Ettl report (A5-0212/2001)
Mr Ettl' s second report provides greater guarantees that insurance undertakings other than life assurance undertakings will remain solvent too. Well then, I was thinking about that last night, Madam President. I slept extremely badly last night and had a real nightmare. Why is that? I dreamt, I am sorry to say, that the house where I live was going to be destroyed; I was running out of the bedroom and, distraught, I saw Mr Fatuzzo' s house fall in ruins. My despair was all the greater because I was insured with a dreadful insurance company. At that moment, I woke up and remembered that, I am glad to say, I am insured with a good insurance company and, most importantly, my house is still standing and I am in Strasbourg.
Flesch report (A5-0226/2001)
Madam President, in order to illustrate my explanation of vote on Mrs Flesch' s report concerning the '.EU' designation in computers, I have to tell you that, in the last few days, right here in Strasbourg, I met a very attractive girl from one of the Eastern European countries, one of the countries that have applied to join our Union. While we were talking, as we walked along, the young girl from this country - a Bulgarian country - asked me: -Why do you not authorise the candidate countries that want to join the European Union to use the '.EU' Internet domain as well?' That is why I am putting this question to Mrs Flesch.
- (FR) This report is about a proposal for a regulation on the Internet Top Level Domain '.EU' . The Commission proposal is a response to the instructions of the Lisbon Council (23-24 March 2000). The Stockholm Council (23-24 March 2001) confirmed that "the Council will take the necessary measures, together with the Commission, to ensure that the .EU top-level domain is available to users as soon as possible."
This wording may sound a little far-fetched and need some explanation. The regulation is meant to be a general act laying down a framework for the creation of an '.EU' registry. This registry should enter into contracts both with the Commission and with ICANN (Internet Corporation for Assigned Names and Numbers). Let me remind you that ICANN was created in October 1998 in order to stand up to American hegemony in Internet running. This private, non-profit-making company is concerned with four key Internet sectors, including DNS (domain name systems) and allocating Internet Protocol addresses.
ICANN has a Policy Advisory Board of 19 members. Its external directors and members are appointed on a geographically balanced basis. ICANN also has four advisory committees, including the GAC (Governmental Advisory Committee) to which the European Commission and the Member States belong.
To my great satisfaction, the European Union has decided to devote more attention to this body so as to play a decisive part in the international running of the Internet and to make ICANN more neutral.
In the same context, if the European Union wishes to exist in cyberspace, it will have to create a domain name like its Member States. Then the national territories will be able to recognise each other on the Internet by means of domain names such as '.uk' or '.be' . That would certainly be a factor in speeding up the development of the e-economy and e-commerce in Europe.
I therefore felt it important to endorse the good work done by the rapporteur.
Gothenburg European Council
Madam President, I would also like to comment on the report on the Gothenburg Council. As you know, it was decided at the Council to tackle the issue of pensions in the 15 States of the European Union resolutely. In your opinion, how could I not take the floor to explain why I voted for the motion? Yesterday, at lunchtime, at a meeting of the Kangaroo group, here at the European Parliament, I listened with pleasure to the leader of a Japanese company, who said: 'We Japanese industrialists are waiting anxiously for there to be a single European pension in Europe, governed by the same rules and laws throughout Europe' . Therefore, I am not the only one to call for a European pension! I rejoice at this and so I voted for this report because the Gothenburg Council has started out along this path.
Madam President, in this resolution, we have expressed our views on the issue of Macedonia, and I would just like to say that I welcome the European Union' s active commitment in Macedonia. However, we should not proceed in a didactic way, but on the basis of respect for the people and nations there. Macedonia has an all-party government in which all the nations are also represented. It has a pro-European prime minister and an outstanding pro-European president. If we continually talk about minority rights, we must acknowledge for once that the European standards on minority rights which we constantly refer to actually do not exist, unfortunately, in the EU itself. We really would be well-advised, therefore, to approach the matter with some measure of humility. We can offer our services, but we should be careful not to adopt a didactic approach all the time.
Above all, we should strengthen the government by making it clear that countries such as Macedonia which work with the European Union will also receive massive political and financial support from us. This was why I thought it was regrettable that Commissioner Patten, who is unfortunately no longer present, said that if we were to provide funds, the money would simply be used for bombs. This was a most inappropriate statement towards this democratically elected all-party government. I hope that our Macedonian friends, represented by their President, will visit us here in Strasbourg soon, and that the visit by Boris Trajkovski can be rescheduled. We must tackle the signs of disintegration, but we can only do so by strengthening the country' s democratic authorities.
Madam President, in the interest of a democratic and just European Union I ask the Council to respect the Irish people' s rejection of the Treaty of Nice by immediately halting further ratification. I also call on the Commission, as guardian of the Treaties, to ensure that the requirement for unanimity is upheld. I likewise request that all further ratifications stop.
I, and those people I represent, support a united democratic Europe and enlargement. I welcome, therefore, the Commission' s confirmation of my understanding that enlargement can proceed without the ratification of the Nice Treaty. I believe that enlargement should proceed with all speed so that the accession countries can not only share in the benefits of European Union membership, but also contribute fully to the debate on the kind of European Union we hope to build.
I support a full and open debate prior to the 2004 Intergovernmental Conference, but not in the form of a convention.
- (FR) The European Union is about to invent a new form of democracy: democracy without the people. That is the only conclusion we can draw from the arrogant way the Gothenburg Council dismissed the Irish vote. Today the new President-in-Office of the Council, Guy Verhofstadt, has just confirmed this impression by giving us a preview of the conclusions of the debate that is supposed to be held in preparation for the 2004 Intergovernmental Conference.
The way this debate is being organised in France, following the communiqué of 11 April this year published jointly by the Prime Minister and the President of the Republic, makes it quite clear that it has been rigged from the start.
Various people pretend they want to initiate a discussion on the future of Europe, but our country deliberately evaded the issue of the ratification of the Nice Treaty, which is vital in this regard. The Constitutional Council was not consulted, there was no referendum, the debates in the French National Assembly and the Senate were extremely short, the speeches were mediocre, except for those of members of the pro-sovereignty group, including Philippe de Villiers, who seem to be the only ones to have retained their freedom of thought in this debacle that has hit the national political community. This means that the document that is most crucial to the future of the Union, the new supranational developments set out in the Nice Treaty, have been taken out of the debate.
For the rest, it is clear that everything has been organised in such a way that the discussion forums only produce conclusions acceptable to the federalists. Not only are the meetings prepared by the prefects - which says a lot about their independence vis à vis the government - their conclusions will actually be drafted by a group of ten experts freely chosen by the President of the Republic and the Prime Minister. I myself wrote to the two heads of the executive on 20 April this year to ask them to ensure that this group was made up of all the political elements elected at the European elections. The result is plain to see: among the appointments that have just been made it would be hard to find any opposition, however slight, to the line pursued by Brussels.
To crown it all, this ridiculous procedure is to be closed in October, which means that the great national debate will have lasted four months, of which two were holiday months. But it is easy to understand why it will be concluded so speedily: at the end of the year we will be entering the dangerous period when we have to exchange our national coins and banknotes for euros. Clearly, our national leaders have no wish to be burdened with a debate about Europe at that particular moment.
UE/NGL), in writing. (EL) The Gothenburg Summit will go down in history not just for what happened inside the conference room but also for what happened outside it. The tens of thousands of demonstrators expressing their opposition to the anti-grass roots, autocratic, centralised structure of the ÅU were dealt with by the police with unprecedented violence, proving yet again that the leaders of the ÅU make their decisions without consulting the people. Not only does the European Parliament resolution fail to make any reference to the demands of thousands of demonstrators, let alone the victims of police violence, it also talks of special riot squads, thereby helping to pave the way for even harsher, anti-democratic measures to deal with "the enemy" at future summits of the ÅU and other imperialist organisations.
Faced with the Irish "no" to the Treaty of Nice, the European Parliament has aligned with the Council, which is determined, so it says, to help in any way it can in assisting the Irish government to find a solution, thereby pressurising the Irish government into ratifying the Treaty by the end of 2002 come what may and disregarding the opinion expressed by the Irish people.
When it comes to the tragic developments in the FYROM, the resolution approves both of the interventionist policy and of NATO' s intention not to get drawn into taking on a full peacekeeping role. Of course, how the EU perceives the process of reaching agreement was clearly expressed by the special envoy Mr Leotard, who called on the government of the FYROM to institute a dialogue with the Albanian extremists.
The resolution even approves of progress made in militarising the ÅU, developing the rapid reaction force and establishing permanent and constructive relations with ÍÁÔÏ and it calls on the Member States to restructure their defence budgets to take account of the sums required in order to achieve the ambitious objectives of the CFSP.
On the question of enlargement, the internal imperialist contradictions which have arisen notwithstanding, its insistence on a policy of trapping new countries in the ÅU is clear, even if the timetable is becoming more and more obscure. At the same time, because they know that grass-roots opposition to the prospect of integration is increasing in the candidate countries, they are trying to lure them with the prospect of taking part in European elections in 2004.
For the rest, the Gothenburg summit confirmed the direction taken in Lisbon and Stockholm, which requires that the state of the economy be tackled with harsher, even more anti-grass roots measures which hit the workers, starting with the pension system and the national insurance systems in general.
That is why the MEPs of the Communist Party of Greece voted against the resolution.
- (FR) In January 2001, the Swedish presidency of the European Union modestly announced three priorities: the environment, enlargement and employment. Six months later, with the Gothenburg Council, we have to acknowledge failure.
In employment, this period was marked by a huge wave of redundancies in large transnational groups that are making millions of euros in profits, like Marks & Spencer and Danone. The EU has once again proved unable to counterbalance the dictatorship of the markets and shareholders, for example by introducing a tax on speculation - such as the 'Tobin tax' - by strengthening employees' and citizens' rights of economic control or by introducing European-level legislation banning redundancies.
In relation to enlargement, the only prospect opened to the candidate countries is quite simply for their economy to be absorbed into the single market. At no moment will the people concerned be consulted on either the contents or the implications of accession. Yet the Irish 'no' vote shows once again that Europe cannot be built without the people and without their support for a democratic, political and social project.
Finally, at international level, the European Union has shown itself unable to make a positive contribution to resolving conflicts, notably by imposing a just and lasting peace in Palestine on Israel.
The Swedish presidency will be marked mainly by the provocative police actions that punctuated the Gothenburg summit. Instead of embarking as they should on a thorough review of the European projects, the governments, from their bunker, have for the first time turned to violence and fired on the demonstrators. We urgently need a different Europe: a Europe based on democracy and social progress. That is why we voted against the joint motion for a resolution.
. There is much to commend in this resolution, especially in terms of sustainable development. I welcome the call for the EU to ratify the Kyoto Protocol, which is an essential international agreement in terms of protecting our planet.
I welcome the renewed commitment to reaching the UN target for development assistance and hope that, at last, this will be achieved as there is a desperate need for this.
I also welcome the need expressed for the EU to prepare fully for the World Summit on Sustainable Development.
Why then did I abstain on the motion as a whole?
I do not believe that developing a Common Security Policy, which seeks to link us closely to NATO, has any part in the sustainable development of the EU. Nor do I believe that we should be asking Ireland to negate its recent referendum and prepare for the ratification of the Nice Treaty. Such a call ignores the democratically expressed wishes of the people and does this House no credit.
- (FR) The joint resolution modelled on the report of the European Council held on 15-16 June 2001 in Gothenburg is the combined effort of the green, pink and white liberals and the purple Christian Democrats, i.e. of a syncretic and political majority ranging from Messrs Schröder-Jospin to Messrs Aznar-Chirac, via the Greens, the Joschka Fischers and Dominique Voynets and the ultra-liberals of Alain Madelin. It is like a jumble sale of words, concepts and issues ranging from the death penalty (paragraph 32) to the 'tax package' (paragraph 25), via bananas (paragraph 30), Mr Léotard' s diplomatic mission to the Former Yugoslav Republic of Macedonia, which has now become FYROM (paragraph 42), not forgetting residually the CAP, development aid, Kyoto, the US tax fraud via the Caribbean tax havens, enlargement and the need for a convention - in unsaid memory of Philadelphia in 1787 - to adopt a European constitution in 2004.
But beneath all this apparent jumble of bric-a-brac lie the two key notes of the oligarchic sect that governs us, namely contempt for the people and the quest for an obscure world 'governance' .
The contempt in which the euro-federal oligarchy in Brussels holds the people is reflected in both paragraph 3, with the refusal to respect the clear implications of the Irish referendum, which is analysed as a kind of deadlock from which 'a way forward' must be found, and in paragraph 9, where the spontaneous rejection by the people of the excesses of globalisation - from Seattle to Gothenburg, via Prague, Nice, Davos, Washington, Salzburg and perhaps Genoa next - is condemned as 'provocation' , forgetting that the right to 'resist' the economic pressure the global market is exerting on the women and men of Marks & Spencer and Danone, not to mention Moulinex, Michelin, Vilvorde, Alcatel, Ericsson and AOM, is one of the basic freedoms that was established two centuries before the European Charter, which proclaims for the rich alone formal rights that the unemployed, the excluded young and the old and poor do not, for their part, regard as fundamental.
Similarly, the nine paragraphs devoted to sustained development - even going so far as a world summit in Johannesburg in 2002 - can scarcely conceal, in the dark recesses of this vague concept that has become a kind of catechism, the quest for a global approach that would miraculously resolve the problems, facing Africa in particular, of under-development, the AIDS epidemic and the economic slavery and poverty so skilfully maintained by the free traders who do not pay the real price for cotton, cocoa, coffee and all the raw materials, i.e. the price of the life of the people whose labour they exploit.
I have noticed that recent events have borne out my predictions on 15 March and 3 May. Just read up on them in the Minutes, if you so wish. I said then that pledging support to the Macedonian Government and condemning so-called extremists would not lead to the search for solutions, peace and conciliation, but to the encouragement of violence. A section of the Macedonian population and of the Macedonian Government believes that all the problems will be solved by ignoring or driving away the large Albanian minority. That section is keen to buy weapons with EU subsidies. They continue to reject an arrangement whereby Albanian becomes the language of administration and education for that part of the country where the Albanian-speakers live. I do not expect a sustainable solution without a state arrangement similar to that in Belgium. I wish the Council and Commission much success in their attempts at long last to ensure that their interference does not lead to more violence and suppression, but to a peaceful solution which is sustained by all the parties
. (PT) I did not feel able to vote in favour of the Joint Resolution on the Gothenburg Summit, despite the fact that it contains several positive conclusions, specifically with regard to enlargement, to the circumstances surrounding the summit, to the follow-up to the Lisbon European Council, to external relations and to the Middle East in particular, amongst others.
Nevertheless, I have been forced to abstain by the fact that a majority of Members of this Parliament still insist on a post-Nice model for debate which, in terms of both method and content, goes further, not only than the conclusions of the Heads of State and Government in Nice, but also than the very Treaties currently in force, especially with regard to its harsh criticism of the intergovernmental method and its ambition to establish a broader, not to say quite unrealistic agenda for this debate. Nor do I consider Conclusion No 5 to be a positive addition, because I do not feel that it is the Irish Government' s place to ratify the Treaty. It is up to the Irish people, in accordance with the constitution of that country.
- (FR) A European Parliament resolution on the Gothenburg summit might have been useful if it had taken a less offhand approach to the outcome of the Irish referendum on the Nice Treaty than the Council did in its conclusions. This is another example of the extremely disturbing decline of democracy in the process of European integration. Alas, the resolution did not do so. Henceforth, however, whenever we consider the future of Europe, and in particular its enlargement, we will have to take this quite unambiguous vote into account.
How can we deplore the very largely anti-democratic nature of the European Union in its present form and pretend to want to remedy this if we do not begin by respecting the clearly expressed wish of the people, in this case of the only nation asked to pronounce on the new treaty by referendum, an eminently democratic procedure?
Following on from two referendums that had already shown the growing gap between Europe as it is and the Europe the people want to see, the Irish people' s decision should give us a salutary shock. The lesson to be drawn from the Irish referendum is that Europe can only endure in the long term if it is founded on respect for the national democracies. We urgently need to review completely the way Europe is being constructed, basing it on principles quite different from those of Nice, which should represent the final manifestation of a process that began with the Single Act and continued with Maastricht and Amsterdam, concluding with a Europe that is now rejected by its people.
Clearly this is not the direction the Belgian presidency wishes to pursue. It in fact proposes to make up for the democratic deficit within the Union by introducing a European tax, although only the national parliaments are democratically entitled to levy taxes. It is in favour of having the future treaty drawn up by bodies whose democratic legitimacy is, if not doubtful, at least very indirect. It exalts the euro, which no nation wished to see introduced and which, on the contrary, is emblematic of a Europe imposed on the people against their wishes.
The Irish lesson does not seem to have been understood. Sooner or later, however, we will have to listen to the people. Sooner would be best if we want to restore their belief in a European idea in which they are currently losing faith.
. Today on the Gothenburg summit resolution I abstained overall, and recommended to my UK Conservative colleagues to do likewise, since, although we fully support the references to welcoming the enlargement process of the EU and the calls for supporting reform of CAP and sustainable development, we had a number of reservations on other aspects of the report. These include, paragraph 3, which may be seen to suggest that the EU is not fully respecting the decision of the Irish people in their referendum to reject the Nice Treaty; paragraph 6 which recommends a controversial Convention model to take the negotiations forward to the next IGC; paragraph 25 which supports the tax package involving tax harmonisation and a withholding tax; paragraph 26 which recommends social-chapter-inspired works council measures; and paragraphs 33 and 34 which are supportive of an independent ESDP which could decouple us from NATO. Otherwise there are many positive aspects to the report, so overall an abstention was the correct position in the view of the UK Conservatives.
Randzio-Plath report (A5-0225/2001)
- (FR) The European Parliament' s report on the financial year 2000 of the ECB and that bank' s own Annual Report on the same subject attempt to iron out their differences of appraisal and present a united front on the eve of the physical changeover to euro coins and banknotes. As soon as we scratch the surface, however, we discover contradictions, which have extremely serious implications because they go back to certain faults in the construction of the single currency that will be very difficult to put right.
Let us begin, for example, with the institutional issues. The first difference concerns the powers of the Council of Ministers. The European Parliament' s report advocates the strengthening of economic policy coordination and stability programmes (paragraph 5 of the resolution), which would mean strengthening the Eurogroup and its means of action. The ECB report, however, emphasises that "the first two years of the euro have also shown that the policy-making framework at European level is satisfactory" (page 3). This makes it clear that the Bank is fiercely protective of its independence, knowing full well that the growing political pressure on the management of the single currency, within a monetary zone that is not optimal, risks leading to difficult conflicts. But is management by technocrats any better? To tell the truth, both systems are unworkable.
The second difference concerns transparency. The European Parliament' s report calls once again (paragraph 14) for the minutes of the ECB Governing Council meetings to be published, together with a summary of the stance of both the approving and dissenting parties. The ECB finds this proposal repugnant, for a very good reason that the European Parliament obstinately refuses to accept: in the specific case of the eurozone, made up of separate nations, conflicts between governors could easily be assimilated with conflicts between nations, which would do further damage to the already weak credibility of the euro. Once again, this brings us back to the non-optimal nature of the monetary zone of the Twelve.
The third difference concerns voting in the Governing Council. The ECB report upholds the "one member, one vote" principle, because the governors of the national central banks deliberate with entire personal independence and not as representatives of their country (page 181). The European Parliament' s report, for its part, takes note of the reform introduced by the Nice Treaty to Article 10 of the Statute of the ECB, which could make it possible, in future, to weight the votes in accordance with size of country (paragraph 17 of the resolution). That reform would suit the large countries, especially Germany, which is complaining of the ECB' s failure to act, implicitly blaming this on the disproportionate influence of the small countries within the Governing Council. However, this would be very difficult to carry through because it seems contrary to the spirit of Maastricht, to the ECB' s position and to the interests of the small countries, which would have something to say about it. Once again, the idea of a single currency for several nations is beset by contradictions.
. (PT) The European Central Bank (ECB) is pursuing its basic aim of guaranteeing price stability, which means, in practice, maintaining moderation in wage increases in the eurozone. This is a short-sighted aim, based on controlling inflation, which ignores the contribution of monetary policy to economic growth and employment. This is a concern which, if carried to the extreme, could cause deflation and unemployment. The ECB is using this aim as a justification, even in the midst of an economic slowdown, for not reducing interest rates to stimulate investment or reducing the costs of excessive debt for families and other economic agents, forgetting that the eurozone is not a homogeneous area and that the cohesion countries in particular, including Portugal, face specific structural difficulties.
This is the policy for monetary stability imposed by the Stability Pact, which the rapporteur is so pleased with, and with which we disagree, even though it does attempt to implement the ECB' s policies, by means of greater economic coordination and greater development of the quarterly dialogue with the European Parliament. The ECB, however, requires effective political supervision and not just economic coordination, which is increasingly linked to the objectives of the Stability Pact and to the EU' s neo-liberal guidelines.
. (NL) In the run-up to the compulsory exchange of bank notes and coins of eleven Member States for euro coins and notes all attention is being focused on the annoyance that this will generate shortly after the turn of the year. Mr Maaten' s proposals attempt to make that process run faster and more efficiently. But the fundamental problem is more connected with the annual report of the European Central Bank. Unlike Mrs Randzio-Plath, the rapporteur, I see no reason for compliments. The value of the euro had to be kept up by means of a stability pact, which forces national governments to reduce the level of expenditure and refrain from taking out loans. That policy has failed completely, now that the euro has fallen considerably below the dollar, not temporarily, but for a considerable amount of time. In the meantime, in a number of Member States, including the Netherlands, annual inflation is already higher than the interest rate. Price stability will probably not survive the coming turn of the year. It no longer looks as if the euro will gain a position as an international currency, as the dollar has. As a result, it is not possible either to follow the American model and pass on a portion of the annual government deficit to the rest of the world, which continues to compete for possession of an exchange currency that is falling in value. In short, the ECB' s efforts have resulted in a flop that forces us to reject this annual report.
. (EL) The report by the European Central Bank under discussion covers its 2nd year in operation following the start of the third stage of EMU. This is precisely why the European Parliament needs to be even stricter and more demanding in its criticism of the ECB' s annual report, because there are results which hit the workers and because it supports closer links between the general guidelines to economic policy and the stability and convergence programmes.
On the pretext of fighting inflation and adhering strictly to the Stability Pact, that 'plague' on the workers, the ECB has activated the sanctions mechanism in order to achieve that wonder of wonders, price stability, while ignoring the economic and social impact of its decisions.
It announces that wage policy is to be modernised, for which read flexible and insecure labour, and it is pushing for privatisation across the board in order to promote the competitiveness of and reward big business.
But it says nothing about speculation and "scams" on the money markets, given that its policy of cutting interest rates does everything it can to support them.
So far, the European Central Bank has raised or lowered its interest rates in line with US interest rates in a bid to fund speculation. Will Mr Duisenberg tell us if he subscribes to the views of his counterpart, Mr Greenspan, who feels that the new growth cycle should be based on greater returns from the huge amount of capital at the disposal of companies whose performance is what will shore up stock prices and trigger a new round of investments?
He probably agrees because he has told us that the executive board of the ECB is continuing to monitor wage developments and trends in domestic and foreign demand and that, despite the oil crisis, wage increases were moderate, which he described as highly positive, stressing that inflation will be kept to 2% in 2002 thanks to wage restraint, while the monopolies' profits will, of course, keep on rising.
What else can we say? The report and the governor of the ECB say it all. They have told us about the acutely negative liberal policy which pushes economies into recession and what they have announced for the workers is greater unemployment, the abolition of everything they have fought for and a guaranteed level of poverty, given that prosperity is reserved for big business, which is getting bigger by the day.
We are therefore against the European Parliament' s supporting the policy of the ECB, because it is a policy which generates more poverty for the many, i.e. for the workers, and more profit for the few, i.e. for the European monopolies. It is a policy of inequality and increased exploitation of the workers.
That is why the MEPs of the Communist Party of Greece voted against the report and we believe that the people will unite in their fight to overturn this anti-grass roots, barbaric and inhumane policy.
. (NL) My group voted against Paragraph 20. The reason for this is as follows. Paragraph 20 talks of a tightening of the conditions that countries entering the European Union must meet if they wish to become part of EMU. We are not against a debate on the Member States' joining of the EMU, but feel that it is a little premature at this moment. It will be at least two years before the first countries join after which there will be at least two years in which these countries will have to function in the exchange rate mechanism. We must not tie ourselves down too early, a lot can happen in the meantime. It will become a lot clearer in one or two years' time.
. I welcome this third annual report by the Governor of the European Central Bank, Mr Duisenberg.
I regret, however, that the ECB does not follow the high standards of transparency, accountability and openness set by the Bank of England. The Bank of England was granted operational independence in May 1997 in one of the first acts of the incoming Labour Government. Minutes of meetings of its Monetary Policy Committee, including voting records and reasoning, are now published after about 6 weeks. This boosts market confidence in its decisions and is a great example of open government.
It can surely be no coincidence that, since the Labour Government' s brave decision in May 1997, Britain has enjoyed an unprecedented period of economic stability. It can also be no coincidence that the Labour Government' s decision was criticised at the time by the boom-and-bust Tories, who have an outstanding record on economic instability and incompetence.
The ECB will not have the full confidence of the market until it becomes more open.
Mr Duisenberg will surely face a challenge second to none with the introduction of euro banknotes on 1 January 2002. I welcome the ECB' s decision to distribute euro coins to consumers and larger banknotes to business beforehand. However, I am concerned that shoppers and small and medium-sized enterprises will not have smaller notes in their hands until "e-day" itself. This may well give rise to endless chaos and confusion which should be avoided at all costs. The practical changeover to the euro on 1 January 2002 will clearly be a litmus test for the ECB and I very much hope that it will rise to the challenge.
I would very much like to see the ECB follow a policy of openness and transparency similar to the Bank of England. It would be perverse for Britain to go from a position of transparency to one of relative secrecy. Therefore, if Britain is ever going to embrace the euro, the ECB must be seen also to embrace greater openness.
Maaten report (A5-0222/2001)
Madam President, my last explanation of vote relates to economic actors during the period of transition to the euro. On 1 January 2002, we will, at last, have the euro in Europe. However, Madam President, last week, I was at the bar of the town where I live - Curno, in the province of Bergamo in Italy - and while I was paying for my coffee, the owner, who was talking to other customers, said: "How are we going to manage in January 2002? If people pay me in lire, will I have to give them their change in euro? And if they pay me in euro, will I have to give them their change in lire?" I could find no answer to that question in this or any other document and so, in this explanation of vote, I call for the euro to be introduced directly on 1 January 2001, without the transition period.
- (FR) Looking at the proposals in the Maaten report for easy ways to physically exchange coins and banknotes as from 1 January 2002, one is struck by the disproportion between these ridiculous little tricks and the real scale of the problem. Obviously, this entire operation was conceived from the outset with no regard whatsoever for the difficulties people come up against in their day-to-day life. And it is still going on.
Indeed what is the point of frontloading the public with euro notes so that they can get used to them (a point which, in fact, has not even been accepted) when at the same time we find that retailers will have to make huge efforts but will receive no financial aid, that they will have no guarantee of counterfeit euros being refunded and that the proposal to allow the national currencies to be used alongside the euro to make life easier for our fellow-citizens was rejected out of hand?
Not surprisingly, it now turns out that the public is not very enthusiastic. Referring to the information campaigns, the Maaten report even notes that: "it is fair to assess how disappointing the results have been so far" (explanatory statement, page 15). Its reaction, however, is disturbing. The way to motivate small companies is to warn them that it would be illegal not to switch over to the euro after 1 January 2002:"as 'soft' campaigns have barely influenced small- and medium-sized companies, there is the need to be more explicit" (ibidem).
So Europe will be interfering hugely in the day-to-day life of our fellow-citizens from 1 January 2002. In fact, it will make things worse because the public will realise at once and in a very tangible way that the whole massive changeover operation could only have been conceived by a brain totally indifferent to or ignorant of even the slightest practical problems and that this operation could only prosper in an institutional system cut off from the people.
Our only hope is that one good thing will come out of it, namely that this experience will help change the course of Europe tomorrow.
. (PT) Despite the negative position that we adopted when the single currency was created, not only due to issues of sovereignty, but also because of the potential economic consequences of a State losing control over monetary and exchange-rate policy, with the resulting consequences for employment, as well as the philosophy underlying the Stability Pact and wage moderation, we feel it is crucial that closer attention be paid to this preparatory phase for the introduction of the euro.
We must create macro-economic mechanisms to minimise costs and, in terms of the transition period, the workers and the small and micro-enterprises must not be the ones who ultimately pay for the introduction of the euro, either through an artificial increase in prices or through the costs of the whole process and the attempts at abuse and fraud that could take place over that period.
It is particularly important to give effective support to the crucial role of traditional trade in enlightening the public, because these traders are closest to the people. They are a key factor in the entire process of replacing national currencies with the single currency, which requires an extra effort in addition to all of the enormous changes, specifically in terms of accounting, internal and external documentation, IT, etc.
- (FR) I voted for Mr Maaten' s report and I want to emphasise what a good job our rapporteur has done.
I am glad Parliament is finally stating its position on such an important issue, but, at the same time, I regret that it left it until 181 days before the introduction of the euro. It is high time we took a stance on an issue that is an economic priority and continues to give rise to some doubt and disquiet among the general public.
The Maaten report draws attention to the main problems and suggests practical solutions that could make the switchover to the euro easier. These suggestions should be taken on board at all levels of decision-making and in every sector.
Let us not forget that the people of Europe also have a key role to play, alongside the companies and financial circles, and that their reactions depend on the effectiveness of the information campaigns conducted so far. Once again, the disappointing results of these campaigns show how necessary it is to make practical proposals that have a direct effect on people' s daily lives.
If these proposals are put into practice, they should help turn understandable apprehension into legitimate expectation.
- (FR) In my capacity as member of the Committee on Economic and Monetary Affairs, I tabled a number of amendments to Jules Maaten' s draft report on means to assist economic actors in switching to the euro. I note with satisfaction that they have all been adopted.
During this debate, I very much want to emphasise once again that we must leave the door open to the three Member States that have chosen not to enter the eurozone immediately. Let me therefore point out that it is important to launch an information campaign addressed not only to the Member States that are participating in the single currency project but also to the others, giving them a special position with regard to third countries. Our report sends out a political signal in that regard.
Another amendment, which was largely incorporated in the final report, concerned the conversion free of charge into euros of the coins of another euro-zone country. All the citizens of the European Union have amassed foreign coins from their travels abroad on business or pleasure. Many of them will not have a chance to spend them before the new euro coins and notes are introduced on 1 January next year. That is why I put a written question on the subject to the Commission at the end of November last year. The Commission evaded the question by referring to the disproportionate handling charges. Yet I wonder whether it is right to expect the citizens once again to have to pay the price of not being able to exchange the coins they have acquired from other Member States. So I note with satisfaction that Parliament "believes therefore that recommendations should be made to banks to ensure that coins from the twelve eurozone Member States can be exchanged on the same terms as banknotes". I hope the government and banking authorities will not lend a deaf ear, like the Commission.
- (FR) I congratulate Mr Maaten on his excellent report on means to assist economic actors in switching to the euro.
Six months before the entry into force of the single currency, it would be a good idea for Parliament to show an interest in the economic actors and their preparations for this final stage.
Today, during this final stage, the Member States have a crucial role to play.
For instance, some economic operators will be tempted to raise prices by unfairly rounding them off upwards.
As chairman of the Marseilles tourist office, I have heard tell of practices of this kind and of the anxiety of some of the professionals involved.
A period of adjustment will be needed for the establishment of the single currency, during which the consumers will have to be reassured rather than exploited.
The economic actors concerned must realise that it is wrong to give priority to immediate small profits over consumer confidence and the smooth changeover to the single currency.
Let me also point to the importance of flanking measures for all small and medium-sized companies.
In the tourist sector, for instance, I find that many of them are not adequately prepared. I deplore this and I assume economic operators in other sectors are just as vague.
The idea of introducing tax incentives put forward in Mr Maaten' s report is a good one.
Following on directly from that, the Member States must endeavour to find ways of encouraging the economic operators to start thinking in terms of the euro very soon, so that they will not have to pay the price of further delays.
(The explanation of vote was cut short pursuant to Rule 137of the Rules of Procedure)
(The sitting was suspended at 1.25 p.m. and resumed at 3 p.m.)
Mr President, I refer to Rule 135(2) which says: "Where an electronic vote is taken, only the numerical result of the vote shall be recorded". However, if a vote by roll call has been requested, in accordance with Rule 134(2): "Votes shall be recorded in the minutes of the proceedings of the sitting by political group in the alphabetical order of Members' names".
Would you be good enough to let us know whether the Minutes tomorrow will give the accurate result of the vote as published so far? There seems to be a discrepancy between the result that came up on the board and that which has been published, the published vote being 273 in favour and 272 against.
The House, and all the press downstairs ...
(Mixed reactions) ... with all the excitement going on, would like some clarification as to what Parliament' s position is.
Mr President, my point of order is exactly the same as Mr Provan' s. I, like many Members in this Chamber, have looked at the official record at lunchtime today and it does say 273 for, and 272 against. If that is the official record - and that is the record that is published - then I would suggest that the result given by the President this morning is incorrect.
Mr President, obviously my name is not Al Gore and this is not Florida. I do not want to discuss the question of pregnant chads or whatever they were in Florida, but like the other colleagues, I have looked at the written record and it shows 273 votes for, 272 votes against, contrary to the declaration of the result and the statistical evidence of earlier today.
When, for once and with considerable effort, the Liberal Democrat Group managed to vote as one and we find ourselves on the losing side of such a vote, it is all the more important to us to raise this issue. There may be various explanations of a technical sort and I should be interested if so, to hear them. But this touches on something of a very fundamental political nature, and merely technical responses to a record which shows a difference in votes may not be enough. I am aware of the rule which states that the President' s ruling on votes shall be final.
At this moment, I do not insist on a particular outcome, although I reserve the right to continue questioning the technical and political dimensions. What I do ask, Mr President, is whether you, on behalf of the presidency, are in a position consistent with Rule 138, to make a clear declaration at this time as to what is the position and what is the result of the vote cast.
The presidency will say what it has to say when the list of speakers on points of order comes to an end.
Mr Poettering has the floor for a point of order.
Mr President, I would have welcomed it if there had been no reason for me to rise at this point. I had assumed you would be making a statement at the start of this sitting on how you see this difficult situation. I rose only because others have now risen and I then feel obliged to do so as well.
First of all, however, I believe it is essential for you to make a statement on your view of the situation. I reserve the right to speak again at that stage. I will only refrain from commenting further at this point if you now supply this House with the information it requires.
Mr President, I am not the President of the United States Federal Court, but perhaps I can help you. Firstly, since it is the tradition in this House and furthermore is in accordance with the Rules of Procedure, what matters is the public declaration of the results by the presidency. This is a rule which has been applied in this case and also in other dubious cases, and I am referring to the presidency' s interpretation in relation to the Ruiz Mateos case, which has been discussed here recently. What matters is the declaration by the presidency.
Secondly, I would like to draw the Members' attention to a document they all have, or have had, on their desk today: yesterday, Tuesday, Mr Provan, presiding over the House, announced that there was a new Member of Parliament to replace Mr Casini, Mr Mario Brienza. I would like to know whether you have checked if Mr Brienza, as is his right, has voted today without the services of this House having had the opportunity, with their usual diligence, to include him on the register. If that is the case, it explains everything and I return to what I said at the beginning: what matters is the declaration of the results by the presidency; if not, we are led to a very dangerous interpretation which takes us nowhere. Mr President, I would ask you to check whether Mr Brienza has voted.
Since I can see, ladies and gentlemen, that all the speeches are dealing with the same issue ....
(Laughter and comments) You know that presiding over this House requires acute observation skills.
(Laughter and comments)Since I see that you are all referring to the same issue, if Mr Bouwman, Mr Lehne, Mr Medina Ortega and Mr Bourlanges, who have asked for the floor, are going to do the same, I would ask them to give up the floor so that the presidency can give an appropriate explanation.
Ladies and gentlemen, this morning a vote took place which the electronic system recorded as a draw of 273 votes to 273 votes. The electronic system accurately reflected the reality of the House at that moment. However, later on, in the verification, the result recorded by the electronic system did not coincide with the number of Members appearing on the list of Members of Parliament available to the services. This difference must naturally have an explanation, and a simple and logical explanation.
Ladies and gentlemen, the explanation is that a recent replacement had not yet been incorporated into the list available to the services. This is, as I say, a simple explanation of a perfectly understandable circumstance which I would even go as far as to say was trivial.
You now know the explanation, which will be given in detail at the Conference of Presidents which has been called for the purpose for 4.15 p.m., although I am telling you in advance. The vote took place correctly, the result is the one you know and which have seen with your own eyes this morning and, therefore, that clears this issue up.
(Applause)Mr Poettering has the floor for a point of order.
Mr President, I note your statement and believe that you are correct, both in terms of process and under our Rules of Procedure. I simply think it is important that the President of this Parliament naturally has the right to convene the Conference of Presidents. However, the Conference of Presidents - and this is why I have risen again - can only accept information from the President of Parliament again; it has no right to make any further amendments to any decisions announced this morning by the President.
Mr Poettering, the calling of this Conference of Presidents is simply a gesture of courtesy by the presidency towards the group presidents, in order to duly inform them of this incident.
Mr Cox has the floor for a point of order.
Mr President, when I spoke earlier I said I should like to reserve the right to speak again. I was personally aware of the explanation, which you have now given publicly. It is an unfortunate technical slip-up, but I accept it was an honest mistake. I also accept the declaration, albeit reluctantly. But if it is merely a technical slip-up, it would be a political mistake to call a Conference of Presidents for the purpose of dealing in a political organ of the House with something for which there is a perfectly reasonable technical explanation. I shall not attend such a meeting because it seems to me you should make a ruling from the Chair and we should be done with the matter.
This is not a trivial matter. We accept the logical reason that you have given, but I have to ask you a further question. Was the Member who replaced Mr Casini indeed entitled to vote, as Mr Casini' s resignation was only announced on Monday evening. Under Rule 8 of the Rules of Procedure, there has to be an exchange of letters between the European Parliament and the Italian Government so that we can actually confirm his entitlement to vote and if that is the case, of course, it is a valid vote.
Mrs McCarthy, I am pleased to inform the House that all the Members present this morning were able to exercise their vote.
Mr President, if you would permit me to make one final comment: all this confusion would have been quite unnecessary if the parliamentary administration - after producing the record and noting that contrary to the result given, only 272 votes against were printed out - had detected the error before this record was published. Surely that is not an unreasonable expectation?
Welcome
Ladies and gentlemen, it is my pleasure to welcome a delegation from the Parliament of Yemen, presided over by Dr Abdelwahab Mahmoud, Vice-President of Parliament, who is in the gallery and who is doing the honour of visiting us on the occasion of the second interparliamentary meeting with the Delegation for Relations with the Mashreq Countries and the Gulf States.
This House is very pleased to note Yemen' s will to come closer to Europe and we pray that this second meeting will be the beginning of an important step towards strengthened cooperation with the European Union which will allow Yemen to once again find the road to prosperity and the consolidation of its democracy.
We wish the Yemeni Delegation fruitful meetings and an excellent stay in Strasbourg.
Human rights in the world and EU fundamental rights
The next item is the joint debate on the following reports:
(A5­0193/2001) by Mr Wuori, on behalf of the Committee on External Affairs, Human Rights, Common Security and Defence Policy, on human rights in the world in 2000 and the European Union Human Rights Policy;
(A5-0223/2001) by Mr Cornillet, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on fundamental rights in the European Union.
Mr President, the discussion of this report has in many ways shown the intolerably lightweight attitude to human rights amid the daily pressures of serious politics. Nevertheless, human rights, which have even been called the last temporal religion of our time, go deeper than the politics of the day. Politics is necessary in order for us not to have to look history in the eye. But, at the same time, it may seem less obvious that human rights are not just a convenient tool for driving political objectives, or, at worst, a pretext for action or inaction as dictated by common sense politics. Human rights are thematic, systematic and, above all, normative. They are the result of our cultural evolution and they represent those values to which historical change, including the development of the European Union, is anchored. They must not nor cannot be sacrificed on the altar of mere political expediency or rhetorical commitment. So that one day the EU might have a genuine common foreign and security policy, it must be founded on a common human rights strategy.
Right now I think we are headed in the right direction. Internally, the proclamation of the Charter of Fundamental Rights, and, externally, both the EU' s annual report on human rights and, in particular, the latest Commission communication contain valuable points of view to consider in making human rights work more effective. Belgium, the country to hold the presidency, whose Foreign minister, Mr Michel, is, I am pleased to say, here participating in this debate, has stressed the need for increased coherence and consistency, which will hopefully go further than the requirements of mere political correctness, as well as greater penetration, transparency and clear priorities regarding human rights, which the conclusions of the General Affairs Council of 25 June 2001 also reinforce.
The annual report placed emphasis on the importance of dialogue and cooperation between governments and civil society. As Commissioner Patten said during the Finnish presidency at the EU' s first human rights forum in 1999, it would be intellectual vandalism to ignore the opinions of NGOs as the knowledge and experience of the European human rights community is unparalleled in all the world. But we must begin by improving our own approach. If there is no strategy, then tactics will beget a strategy, which means that ad hoc political action will disregard the basic, intrinsic principles of human rights and the rule of law. We are ready to lecture others on these, but we can easily bypass them for compelling political reasons, as was the case just last week in connection with Slobodan Milosevic' s rushed extradition. It may indeed have been an important legal and political milestone that reflected a new doctrine in the making, where state sovereignty may have to step aside to make way for universal human rights.
We must also be consistent in the way we judge non-member countries and especially certain EU candidate countries, including Turkey. For harsh criticism to be justified it must be based on fair play and impartial treatment. Otherwise, EU enlargement may become more and more like a Potemkin village, in which the applicants implement cosmetic changes in order to comply with the EU' s demands issued from behind a deceptive façade, one which even smacks of sanctimoniousness.
This year' s human rights report, which the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy adopted unanimously, contains numerous proposals for making EU human rights policy more effective with regard to non-member countries. In the light of that, thematic, topical choices would seem to be the best way to proceed, as now is the case with EU guidelines and common attitudes regarding the death penalty and torture. It is vital to have more dialogue between the EU' s own experts and greater transparency, but we should also be able to make bolder use of existing remedies to prevent conflicts and promote observance of human rights, such as the human rights clauses contained in agreements with non-member countries, when they refer to Russia, for example.
The report' s key theme is freedom of speech, not just because both traditional and very new dangers threaten it, but because it has a strategic importance in improving the human rights of all - first, second and third generation human rights - and in exposing violations. It would be naïve to play down the importance of human rights. It is high time we put principles into practice and we took determined, pragmatic action to create an integrated human rights strategy for the EU as a whole.
Mr President, let me say - and I am certainly not laying any blame on Mr Wuori here - that it is rather surrealistic to combine human rights and fundamental rights in the same joint debate. In fact, we are entirely responsible for fundamental rights in Europe, while we can only take a humble approach to human rights in the world, knowing how little influence we can exert there. Yet there is perhaps an intermediate area: in the candidate countries we can look at human rights and fundamental rights as a whole in view of their forthcoming accession to the European Union.
I would like to explain the new title of this report and why the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs endorsed the method adopted for this year' s report. Our report is now called a report on fundamental rights rather than a report on human rights. We deliberately chose to take a broader and more neutral approach.
This new method is based on the European Union' s Charter of Fundamental Rights, which offers a fresh perspective by introducing a new and innovative element into political life; it is up to Parliament to breathe life into this Charter. So it was only natural for Parliament' s responsible committee to take the Charter we adopted in the House as its starting point for this report. We agreed that since there was to be an annual report, it had to be a report and it had to be annual.
Let me explain myself. A report looks at facts, so we had to analyse verifiable facts. And the report had to be annual, because it is interesting to compare what happened from one year to another and to check the year after what happened to Parliament' s resolutions of the year before.
So why choose the Charter of Fundamental Rights? I think we had to do so. This is in fact an eminently European document since it came out of the Convention, i.e. it was the combined effort of the three legitimate bodies that made up the Convention. In any case, this Convention has been quoted as an example that can point the way forward for other European texts. The Charter is a complete text because, for the first time ever, it includes civil and political rights but also economic and social rights and, therefore, covers a broad sweep of fundamental rights. Lastly, it is a reference document. Whatever the outcome of the debate on its inclusion or not in the Treaties, it has already become a reference document since the European Court of Justice draws on it and the Commission itself has undertaken to have the activities of its services screened for compatibility with the Charter.
And, as I said earlier, it is a reference document, for the candidate countries because the Union could not accept a country that did not respect the values upheld by the European Charter on Human Rights with regard to its own inhabitants.
I also agree with Mr Wuori that our credibility is at stake here. We can only criticise others if we have the political courage to do the same to ourselves. This report offers us a means of doing so.
Turning now to the working method, let me remind you that the Charter of Fundamental Rights sets out a minimum number of rights to which every citizen of the Union is entitled. So we looked at the 50 articles of this Charter and checked whether they were applied in the 15 Member States and at Union level. The report is planned in the same way as the Charter; the resolution repeats the chapter headings of the Charter, as does the explanatory statement.
We have drawn on a wide variety of different sources: the Council of Europe, of course, and the activities of its committees, the national parliaments, the NGOs, civil society, the Vienna observatory, a network of jurists. In fact we have used every source we could find, feeling we should not disregard any important or reliable source available to us.
Let me point out here that the Committee on Citizens' Freedoms has very few resources for these activities. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has nine individuals and one administrative unit for this purpose. This is not the case of the Committee on Citizens' Freedoms and you will find that the resolution calls for the necessary resources to enable us to do our work properly.
While taking this opportunity to thank everyone who helped draw up this report, let me also say that we call for a network of jurists. I think it is important to be able to consult a network of national jurists to support the team of rapporteurs and help collect information. Lastly, we want to work with the other Parliamentary committees, for given that the Charter also focuses on environmental rights and economic and social rights, the committees responsible for these areas must of course also have a say on the way the Charter is applied in the European Union.
The philosophy underlying this report is the refusal to brand this or that state, to draw attention to this or that blunder. Quite the contrary. In any case, the rapporteur believes that the "zero defect" idea is utopian when it comes to human rights. Instead, human rights and fundamental rights in Europe mean that when a mistake is discovered, we can complain, condemn the perpetrator, hold an administrative inquiry and take regulatory or legislative decisions to prevent its recurrence. That is the kind of respect for human rights to which we can rightly aspire.
Lastly, this report is in two parts, as required by the rules. First there is the resolution, which has been amended as a result of the discussions in the Committee on Citizens' Freedoms and the plenary Assembly; then there is the explanatory statement. I just want to say that no country has been spared and those who take the trouble to read this report will find that both the explanatory statement and the resolution put forward proposals to resolve the matter in the spirit to which I referred a moment ago.
In fact, this first report is intended as a rough draft, the matrix of a new method. If the plenary accepts the rapporteur' s proposals and the report adopted in committee, we will be able to work in a much more collective manner, based on cooperation within and outside the European Parliament, on a dialogue with the NGOs, a dialogue with the national parliaments, which are our natural partners. We will have a report that is detailed, checked by an entire committee and which, I believe, will be awaited, and perhaps feared, by public opinion. At any rate, that is my hope.
Mr President, the first thing I have to say is that I do not recognise myself in the opinion which I myself am signing in relation to this report. This is for one fundamental reason: at the point of voting, two paragraphs were removed from this opinion of the Committee on Petitions which seemed to me to be extremely important. They were voted off essentially by Members from the Right.
I would like to quote these two paragraphs which seemed so important to me and which, when they disappeared from the text, obliged me to abstain from my own opinion. One of them said - actually it was the end of one paragraph - that 'economic, social and cultural rights are essential to the exercise of civil and political rights' . A person who is hungry, who has no work and who has no home, is in no position to enjoy civil rights. I thought this sentence was important and it was removed.
The other, which is perhaps a bit more arguable, said: 'the Charter of Fundamental Rights of the European Union should be supplemented with such important binding rights as the right to work, housing, a minimum income, the right to a healthy environment and the voting rights for citizens of third countries who have resided for five years in the Union, as well as the extension of civil rights to immigrants who arrive in Europe in search of a decent life' . This paragraph was also removed. I therefore had to abstain from my own opinion, Mr President.
Nevertheless, I believe that the Committee on Petitions clearly contributes to the defence of the rights of the European citizens. The proof is that more than 1 400 citizens in Europe send petitions to this committee each year, which relate to the recognition of qualifications, free movement, the rights of immigrants and the right to a healthy environment.
Mr President, I unfortunately have to recognise that in Europe we have a scourge, terrorism, which seriously harms the human right to expression and the fundamental right, the right to life.
We would very much like - and I repeat this in my recent modest capacity and I will continue to repeat it - Europe today to be a continent which is distinguished in the defence of its own human rights and of human rights outside its borders. I believe that that is the role we must play. Unfortunately, I believe that we are not playing it at the moment but I hope that we will be able to do so in the future.
Mr President, ladies and gentlemen, I have the great honour to address your Assembly at the beginning of this presidency.
As you know, human rights are a subject of concern to which I have a strong personal political commitment. I will therefore seize this opportunity to tell you how the presidency proposes in concrete terms to promote the universal values on which our Union is based. At the same time, in my capacity as President-in-Office, let me confirm that we must uphold these values here at home, first of all, but also throughout the world.
The European Union is only just over 40 years old. That means it is still very young. In fact, Europe still has its whole future before it. I for my part am convinced that Europe' s future will be determined mainly by its capacity to uphold and disseminate its humanist values. Indeed, the European model is based more than ever on three fundamental values: freedom, progress and equality. These values have proved very fertile whenever they have been combined to initiate dialogue and exchanges of view. Sadly, we have all too often also seen them diverted and used for sectarian and sometimes totalitarian purposes.
Freedom is an ideal that can never be fully realised. The history of Europe could be written as a long battle against arbitrary power of all kinds. The strongest motive force of European integration remains the achievement of certain objectives: greater freedom and civil, political and social rights, the affirmation of the people, democracy and the constitutional state. Basically, most of these objectives have been attained. Yet we are well aware that many battles remain to be fought, even in our old democracies, if they are to be achieved in full, for nothing can ever be taken for granted. Freedom can also put the rights of minorities or the rights of the weakest at risk. When it is used as a pretext for selfishness, freedom always leads to intolerance and exclusion.
One of these freedoms is particularly close to the Union' s heart, freedom of expression. Media freedom remains the guarantee for holding the public debate that is vital to democracy and it is what gives the citizens at least the same power of scrutiny as our parliaments.
This freedom of the press is still being flouted by regimes that do not feel blameless enough to dare face criticism, by rulers who use lies as their only means of survival. However, first and foremost it is up to the state to protect and promote media freedom. It is up to the public authority to guarantee freedom of expression and opinion for everyone. That is what makes it all the more difficult to achieve, and at times to protect, this freedom.
We have to acknowledge the fact that even democratic governments are sometimes tempted to weaken this right and often find it hard to accept controversy and criticism. In the same vein, it is equally intolerable for democracy to be taken hostage by the press. Freedom of the press is a vital right that lies at the very heart of the constitutional state. Yet this right also goes hand in hand with a duty, the duty to provide honest information in an effort to explain or teach, to convince, but not to mislead. That is why we must ensure the freedom of expression of the political press.
Second European ideal: progress. This value gave a powerful boost to the development of science, technology and the economy in the service of mankind. This ideal enabled the European project to move forwards confidently, and without doubt irreversibly. It has inspired a rigorous approach in both thought and action. Because it improves effectiveness, progress too has all too often been diverted to mercenary ends. When progress that is not properly controlled acquires its own dynamic, it generates fear and disarray.
Third ideal: equality. Equality is a hugely powerful lever in Europe. It is in the name of equality that the countries of Europe try to secure equal rights, an equal share in the fruits of economic activity and the democratic representation of the interests of every individual. In Western Europe, this has led to the adoption of far-reaching social legislation to guarantee equal opportunities and equality under the law. In Communist Europe, the extreme version of egalitarianism ended up sacrificing the right to a personal identity on the altar of collectivism.
Freedom, progress and equality are not just theoretical values. They lie at the very heart of European integration. They give it its most specific and real meaning. These values, incorporated in the founding texts of the Union, firmly enshrine humanism as a part of the European identity.
Last year, the 15 EU Member States adopted an essential document, the Charter of Fundamental Rights. This charter specifically sets out the rights and duties of the European citizens, both towards others and towards the community of man and future generations. The concepts of freedom, progress and equality are given due emphasis in the preamble to that charter.
The question now is whether this charter will become a genuine European constitution. The heated debate that has surrounded this issue is an incentive for Europe to look at its own future. It is also an opportunity for the citizens to take sides, because to take sides in itself gives them a taste of freedom. It allows them to regain their freedom of choice. All too often, in fact, the citizens feel they have forfeited this right to various less and less identifiable powers, such as technocracy.
Article 7 of the Treaty provides for a mechanism to deal with serious and persistent violations of the European values. In a unified Europe, it is now in the interests of all that every Member State respects the fundamental values. Henceforth, every country is affected by what is happening anywhere in Europe. If it wants to convince third countries that its humanist values are sound, the European Union must teach by example before teaching lessons. The essential values are not just written in the texts; they are also put into practice in the European Union' s policies.
A first example of the way the European values are applied in everyday life can be seen in the EU' s enlargement policy. As you know, EU enlargement is a tremendous challenge. Public opinion is worried, wrongly in my view, about the imbalance between the level of development of the EU Member States and that of the candidate countries. That does not mean we can disregard the implications this has for security, social rights, immigration and agriculture, for example. If we do not take care, this enlargement could once again call into question the progress patiently achieved over the past 40 years. Some people will then say: so why take the risk? The reply is to be found in the bold and generous political approach of the founding fathers of Europe who enshrined the concept of international solidarity beside that of the national interest. Furthermore, we have a historical duty to enlarge the European Union, because we have to reunite nations that history has kept apart for far too long. These two good reasons, which inspired the most splendid political idea of the twentieth century, clearly remain just as meaningful. Enlargement of the European Union is consistent with the open and generous vision of the original European project.
The second example relates to the European Union' s foreign policy. This European policy has evolved quite spectacularly over the past two years. By the end of the Belgian presidency, it should be possible to declare the European Union capable of managing international crises, which means in plain words that it will be able to carry out humanitarian, evacuation and peacekeeping tasks to stabilise regional conflicts.
Over and above the defence of its economic and commercial interests, Europe must also defend its values by taking concrete action. Europe cannot watch passively while the intolerable happens. Freedom, progress and equality can only be envisaged in a context of peace. Europe exists thanks to peace. I would even go as far as to say "Europe is peace".
Reconciliation with yesterday' s enemies, the unification of different countries by peaceful means, these are a political innovation that can set an example to third countries. It is with good reason that there is often talk of the need to Europeanise the Balkans. In fact this process is already under way.
I have given you a brief description of the values on which our great European enterprise is founded. To inquire into these values is also a way of discovering our European identity.
The values on which European integration is based are universal. To defend those values, we must do our utmost to maintain coherence and transparency. I propose that we concentrate on the way in which Europe records, organises and evaluates the dialogue with third countries on human rights. We must also do everything in our power to strengthen the coherence of our initiatives, our positions and our actions. Only a strong Europe will be able to persuade the international community to continue the worldwide distribution of the existing international instruments. We must also give our attention to the Council' s proposal to examine whether a common strategy on human rights can be worked out.
Defending universal values more robustly means having to work within the competent international organisations as closely as possible with third countries. In international forums like the United Nations, the Organisation for Security and Cooperation in Europe and the Council of Europe the Union must protest against systematic and organised violations of the most fundamental human rights. In the Union itself the positions defended by the European Union are closely coordinated, but that coordination could be improved still further. As far as the composition of the new Human Rights Commission for 2002 is concerned, we shall have to consult continuously with our traditional partners.
At the third World Conference on Combating Racism, which will shortly take place in Durban, we shall have the first opportunity to provide proof of our unanimity. As President of the Council I shall do my utmost to ensure that the European Union contributes actively to the success of that conference. We must not pass up this unique opportunity. Tragic abuses, such as slavery, human trafficking or colonialism must be condemned in no uncertain terms. We must learn the necessary lessons, so that such tragedies are not repeated. That is why the European Union wants the programme of action approved at Durban to be focused on measures for an effective battle against racism.
Through coherent and effective action we must persuade all states to ratify unreservedly and implement in full the Treaty on the banning of all forms of discrimination against women. We must strive to ensure that the principles recognised through the world in that area are applied and that states meet their obligations.
The special session of the United Nations on the rights of the child to be held in New York in September will be an extra opportunity for the Union to assert its values. That special session is taking place in the wake of the World Summit on children on which the Treaty on the rights of the child id based. In that respect the European Union must do its utmost to ratify as soon as possible the two recent protocols on the rights of the child. These are a protocol on children in armed conflicts and a protocol on the sexual exploitation of children.
Coherent action by the Union is an absolute necessity, especially when examining whether countries enjoying development help respect human rights. Conducting a policy based on human right requires a strict approach. Nevertheless, we must show patience and flexibility and take account of the political and economic context of the country, for whom are punishing if we apply the clause on respect for human rights closely and in so doing jeopardise essential matters like health, education, transport, the rule, the constitutional state, administrative organisation or the reorganisation of the courts.
One of the values that the Union advocates as part of its policy on human rights, is a value that we defend regularly, namely the abolition of the death penalty. This value must apply in all democracies. This punishment is intolerable and unacceptable because it attacks the most essential right, namely the right to life. The abolition of the death penalty is part of the code of conduct of the Fifteen, a code of conduct that Belgium will most definitely proclaim. In no case must the death penalty be imposed on those who are minors at the time the act was committed, on pregnant women or the mentally handicapped. We shall monitor to make sure that this theme comes up systematically in the political dialogue we conduct with third countries.
(FR) The third and final subject I wish to raise is impunity. Events have shown that things are changing rapidly here. We cannot pretend to uphold values such as democracy, freedom, equality and justice while enshrining the right to impunity. The democratic countries have fully understood this and spectacular developments are occurring in international law, especially with the crack down on serious infringements of international human rights law.
The establishment by the UN Security Council of international criminal tribunals to try crimes committed in former Yugoslavia or Rwanda was a first and decisive step towards the administration of justice in the name of the international community.
It is now possible that an international criminal court will be set up in the medium term. Its statute was adopted in Rome in 1998, in the form of a convention. All the EU Member States have signed it, and eight have ratified it. It is now up to the European Union to convince its partners to sign it, so as to reach the threshold of 60 signatory states required for the statute to enter into force.
The court will be able to investigate war crimes, crimes against humanity and genocide. It will establish a balance between universal competence and the sovereignty of the states. In effect, the court will be subsidiary to the national jurisdictions. That is an essential feature, which means that the states cannot justify any reservations or hesitations about signing and ratifying the convention by arguing that they will lose their prerogatives
The states can only combat impunity effectively if they refuse to give sanctuary to those responsible for war crimes, crimes against humanity or genocide.
The fight against impunity therefore requires an active and real commitment on the part of the states. It is not enough to pass on the responsibility to what is called "the international community". It is in that spirit that the "Rwanda" case was organised in Brussels a few weeks ago.
Today, there is a part of public opinion that is sceptical about the merits of building Europe. We need only look at the results of the Irish referendum. It is only the declared enemies of Europe who seem to feel passionately about Europe. They speak out loudly while the others are prey to doubts. The elites are often undecided and the citizens are becoming more and more distrustful. The decline in the economic situation and the fears about enlargement have increased the risk of blocking an enterprise that is more important than many people realise. For my part, I refuse to give in to pessimism. To repeat what Bronislaw Geremk said, the Irish "no" may be a salutary warning.
We will succeed in awakening the interest of the people in Europe, in making them enthusiastic about an ambitious project, convincing them of the benefits they can draw from it, if we can remind them of the intrinsic values of Europe. Perhaps we will have to explain to them more clearly that Europe represents freedom, progress and equality, that without Europe we would certainly not have had the peace we are lucky enough to enjoy now. Perhaps the people will then end up asking more of Europe. It is our duty as political leaders constantly to reiterate the humanist values on which our European model is based, the fundamental rights that have enabled us to overcome our differences and our prejudices.
European human rights policy, and more generally the European policy, must reflect these essential common values. In an increasingly global world we must defend the foundations of our identity because that, I believe, will be a significant means of responding to the citizens' sense of uncertainty.
(Applause)
Mr President, may I start by commending Mr Wuori for a challenging and focussed report, which has attracted overwhelming support from this Parliament. I also enjoyed listening to the minister' s speech: Parliament knows his personal commitment to the enhancement and protection of human rights.
The year since Parliament' s last report on human rights has been punctuated with important institutional and policy developments. The reform of external aid has taken root and Europe Aid is tackling the avalanche of responses to the two recent calls for proposals on human rights, some 1 400 proposals for a total of EUR 1.6 billion. The Charter of Fundamental Rights has been solemnly proclaimed and it is an important element in the European Union' s efforts to ensure coherence between internal and external human rights policy. The adoption by the Council of guidelines on torture has provided a clear framework for policy and action in that area and the communication on human rights and democratisation, which was long in gestation, but strong in delivery, was adopted on 8 May and it sets out a clear strategy for the short term and the medium term. We now have to focus on the implementation of its proposals.
It is evident from Mr Wuori' s report that Parliament and Commission are thinking along similar lines when it comes to human rights. This is my first opportunity to present the communication to Parliament in a plenary session. Boiled down to its essence, the communication seeks to promote coherent and consistent human rights policies in the European Union' s relations with third countries, to maximise the leverage afforded by political dialogue, trade and external assistance, and to set out a more strategic and focussed approach for the European initiative, for democracy and human rights.
Several issues raised in Mr Wuori' s report dovetail with points in our communication. For example, we make clear that Parliament will be consulted on the programming of the European initiative for democracy and human rights for 2002 and the years beyond. On reporting and evaluation, the Commission is committed to publishing regular reports on the activities that we fund. The latest report was released on 22 May and it provides a thorough analysis of projects supported under the 2000 budget.
The promotion of human rights is, as the honourable Member' s report makes clear, an indispensable element in the prevention of conflict. The communication on conflict prevention issued in April confirms the high priority given by the Commission to developing the Union' s capacities. More systematic use of country-strategy papers will help to ensure the cogent use of Community instruments to address both the root causes of conflict and other human rights problems. As regards the rapid reaction mechanism, the Commission will provide Parliament in due course with an evaluation of activities undertaken.
The central theme of the honourable Member' s report, freedom of expression, finds an echo in the communication, which makes clear that this will fall under the first of the four priority areas for the European Initiative for Democracy and Human Rights Programme for 2002 and beyond, and that theme is indeed of pivotal importance. The right to express one' s opinions without fear or consequence is to borrow a phrase from the great English judge Lord Devlin, -A lamp that shows that freedom lives.' When state authorities start to close down newspapers, when they start to harass or imprison journalists, it is a sure sign that human rights and freedom are crumbling.
The European Union makes its views plain on this subject in its contacts with third countries, and in international fora such as the UN Commission on Human Rights. Moreover, the rhetoric is matched with hard support. Under the European initiative alone, over EUR 5.4 million was allocated in 2000 to projects in support of freedom of expression, free media and the protection and training of journalists. A large project in Africa and Asia undertaken by 'Rapporteurs Sans Frontières' , offers a good example. Fact-finding on imprisoned journalists, and the provision of practical assistance to journalists and their families, is coupled with education and media campaigns.
I would like to look now at another thread running through the honourable Member' s report, the relationship between our two institutions. Parliament has cultivated a high profile with respect to human rights. As I mentioned when I presented the communication to the Committee on Foreign Affairs, Human rights, Common Security and Defence Policy on 15 May, the reports and resolutions of Parliament on the Commission' s previous performance on human rights were of great use in drawing up the communication. The Commission is keen to reinforce its dialogue on human rights with Parliament, and this is reflected in the consultations which will take place on programming the European initiative in 2002. In cooperation with the presidency, the Commission would also seek to ensure that the timing and location of the human rights discussion forum with non-governmental organisations, and with others, takes full account of the need for systematic participation by Members of this House. Moreover, we want to enhance the potential of the forum. We will begin by evaluating the events held so far, in consultation with Parliament, the Council and NGOs.
On human rights clauses, I note Parliament' s concern about the lack of implementing rules on suspension in many agreements. As we know, the most recent version of the essential elements clause, as contained, for example, in the Cotonou agreement, makes provision for a consultation procedure prior to any suspension of an agreement. It is state-of-the-art in that respect, but changes to existing agreements would require individual renegotiations with partners, which is an undoubtedly lengthy process.
Nonetheless, the Commission stands ready to discuss the future shape and use of the clause, an issue that I raised at the informal foreign ministers' meeting last month, and it will continue to attach importance to Parliament' s views.
A final word on police and security equipment, a point which is not directly addressed to the Commission in the report. The Commission intends to submit to the Council before the end of summer a proposal for controlling and, where necessary, prohibiting exports of equipment that may be used for the purposes of torture and cruel inhumane or degrading treatment. The Commission will examine with Member States whether there is a need for Community action in respect of manufacturing, promoting or using such equipment. I know this is of concern both to Members and to NGOs such as Amnesty International, and I am glad that we are close to taking such a significant step.
I congratulate the honourable Member once again on the excellent report and look forward to working with him and with the House in taking forward our shared concern in human rights.
Mr President, ladies and gentlemen, first I want to congratulate Mr Cornillet, the rapporteur, and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the high quality of the report submitted to Parliament today for its approval. Like my colleague, Mr Chris Patten, I want to join in the congratulations to Mr Louis Michel for the commitments he has just entered into as representative of the Council, in regard to the protection of fundamental rights, in foreign policy and in the Union' s domestic policy. In particular, let me draw your attention and thoughts to a highly significant phrase: "the Union should teach by example before it starts to preach."
The Committee on Citizens' Freedoms drew up a most ambitious report this year, covering a wide range of fundamental rights. Clearly, it has achieved its objective. The report contains a highly detailed and extensive explanatory statement. It also includes a large number of pertinent recommendations, which would quite tangibly improve the protection of fundamental rights in the Union.
I also admire the structure of the report, which faithfully mirrors the structure of the Charter of Fundamental Rights. I think it was a very good idea to opt for that approach. Without doubt, it will help promote a community culture when it comes to the protection of fundamental rights. I personally am convinced that over the years this parliamentary report will become a prime means of ensuring the constant and objective evaluation of the situation of fundamental rights in the Union. We very much need this kind of evaluation if we want to maintain and develop the area of freedom, security and justice.
As we all know and like to repeat, fundamental rights really must be protected if we are to create an area that genuinely guarantees the free movement of persons. We actually have the necessary legal instruments to achieve this: the charter proclaimed at Nice, but also Article 6 of the EU Treaty, which refers to the European Convention on Human Rights and the constitutional tradition common to the Member States, together with Article 7 of that treaty, which will be further strengthened by the Nice Treaty when it enters into force.
We now need to acquire the instruments to conduct our policy. The Commission very warmly welcomes the various proposals set out in the report, in particular those on creating the technical tools to deliver expertise in this area. The Commission took careful note of the recommendations addressed to it more directly: the appointment of a Commissioner with responsibility for fundamental rights in the Union and the implementation of policies linked to the establishment of an area of freedom, security and justice, on the one hand, the reorganisation of the departments responsible for monitoring the charter, on the other hand. These two recommendations are undeniably logical and deserve serious thought. I can assure Mr Cornillet and Members that I will encourage the Commission to hold a political discussion on these two matters.
Turning to the first recommendation, I pointed earlier to the link between the protection of fundamental rights and establishing an area of freedom, security and justice. So I can only agree on the need to look at this subject in the context of the on-going reorganisation of the Commission following the changes brought about by the Treaty of Amsterdam, looking ahead to the entry into force of the provisions of the Nice Treaty and especially with a view to the forthcoming enlargement. I am in a position where I can well appreciate the real importance and necessity of these changes and of the new report on fundamental rights that the organs and institutions of the Union and the EU Member States will be drawing up pursuant to Article 7.
Coming now to the second recommendation, let me draw Parliament' s attention to an internal memo the Commission adopted last March calling on it to show strict respect for the charter in all its activities. In particular, the services in question were asked to ensure that texts proposed or adopted by the Commission were examined a priori for their consistency with the charter. A standard recital was to be introduced to ensure that this had been done in the case of proposals that clearly had a bearing on the protection of fundamental rights. This has in fact been done in the various proposals recently submitted to Parliament and the Council.
I cannot give you my position on the many recommendations set out in the motion for a resolution under the various headings of the charter. Personally, I consider these recommendations, addressed in the main to the Member States, quite feasible and, as I said, likely to bring very tangible improvements in the protection of fundamental rights in the Union. We know that democracy is a model that can never be attained in full, but more importantly it is a model we aim to attain. I believe the Member States must look at these recommendations in the perspective of gradually approaching our aim. We must see them not as criticisms but as suggestions on how to give better protection to fundamental rights throughout the European Union.
The Commission has also taken careful note of the recommendations addressed to it on European citizenship, especially in regard to points 122 and 123 of the report. Let me point out that the Commission has made a proposal, which was forwarded to Parliament and the Council late last week, on reviewing the texts in force on the free movement of persons, to which point 123 refers.
I hope the Belgian presidency will be able to examine these proposals rapidly, under the codecision procedure, since they are an important means of ensuring real freedom of movement and right of residence in the Member States.
Fundamental rights are, without doubt, the identity card of a European political and social model whose values we want to preserve, not for purely defensive reasons but mainly with a view to being proactive, while accepting the need to adapt them to a world undergoing profound change.
When we build Europe' s future we must place fundamental rights at the heart of the essential political compromise and show the prime role played by the dignity of the individual and by a humanist vision of the European political project. I hope that this new role that has now been assigned to fundamental rights will also be the key to restoring public enthusiasm for Europe.
Mr President, ladies and gentlemen, let me begin by thanking Mr Wuori very warmly for producing such a good and comprehensive report. As the shadow rapporteur of the PPE-DE Group, I would like to express my sincere thanks to him for our cooperation. The European Parliament quite rightly views itself as the European institution which, time and again, intervenes most resolutely in the internal affairs of third countries, in particular, in the interests of individuals in these states.
Yes, we intervene, for we believe that protecting human rights is not an internal matter at all. In protecting human rights, however, individual events are often of great relevance too. Since last week, President Milosevic is now facing justice in The Hague - a fact which is now giving many other dictators and autocrats sleepless nights. These legal proceedings against a former head of government are classical preventive human rights policy. I can only advise certain despots to be on their guard in future. Their time will come! Earthly justice will prevail.
Yet does this type of report have any real impact? This is a frequently asked question. Let me state the case quite clearly: once you have seen how those affected, or the governments which believe they are affected, redouble their efforts, even before the report is produced, in order to prevent what they perceive as embarrassing statements from being made, it is clear that these reports must have an impact, an impact which extends into the civil society of the countries concerned. Indeed, in some cases, the criticism is very convenient for these governments too. Among the candidate countries, for example, they offer an opportunity, based on the failings identified in our reports, to take appropriate remedial action.
Let me take the recent example of Romania: here, Baroness Nicholson has painstakingly revealed the appalling conditions in orphanages, trafficking in children, and abuses in the field of adoption. In this case, the government is genuinely taking the initiative in a positive sense and addressing the problems identified. However, we must continue our efforts. This is a task for the Commission' s local delegation and our 15 ambassadors as well, so that we can monitor how the measures are implemented in practice.
India is another example: I fully endorse Mr Haarder' s proposed amendments on the issues of caste-discrimination and untouchability. The Indian Government opposes these practices in principle as well, but I have the impression that it must do more in this area. Perhaps it needs us to call openly for action.
Human rights are not an opportunistic issue. In specific cases, we are justified in repeatedly reprimanding all our governments. Anyone who applies double standards, for pragmatic political reasons, to China, Russia or, indeed, one of the parties involved in the Middle East conflict ultimately does nothing to help the situation. No double standards: this was Commissioner Patten' s call to the foreign ministers in Sweden as well. I hope that the governments will heed this warning. I do not want to see any more tortured looks on our side when, in delegation talks with China for example, we raise the issues of the death penalty, Falun Gong or Tibet. These tortured looks are due to fears, perhaps, that taking a stance could jeopardise good business.
Anyone who goes sleigh-riding with Mr Putin but does not find the strength to protest about Russia' s latest methods of bringing the press into line through financial takeovers does no favours to our relations with Russia or help strengthen civil society in the country. Let us ensure that human rights become an integral and pro-active element of every minister' s speaking notes and the ensuing press conference whenever this is necessary. Then we will have real political credibility, both internally and externally.
First of all, may I also commend Mr Wuori for his wide-ranging report and Mr Cornillet for his boldness and his vision in trying to fashion a new procedure for the annual report on Fundamental Rights in the EU, linked to the Charter.
In both reports, however, there is still cause for concern and alarm. The reality is that as we speak in this House, human rights abuses continue; human rights defenders disappear. In Vietnam, for example, religious persecution continues and Buddhist monks remain imprisoned and under repressive house arrest. Flung San Suu Kyi remains imprisoned in her home in Burma. The death penalty is still carried out in democracies such as the United States. In Belgrade, the police stand by and watch as hooligans attack lesbians and gay people at their gay pride celebration only days after millions of EU dollars were committed to that region and Milosevic was sent to The Hague. Egypt incarcerates 55 gay men who are still denied legal representation and now face up to eight years in prison because they are gay. Women are still genitally mutilated, human beings stoned to death, their limbs chopped off in the name of law. Homosexuals are stoned to death, there is religious persecution, and children are abducted into war, not to mention the obscenities of rape and terrorism, torture and false disappearances - a catalogue of almost unutterable suffering which grows year on year.
In the EU, our own record on fundamental rights needs closer examination. The treatment of refugees and asylum-seekers; discrimination sometimes state-induced, against homosexuals; racism and racist murders; and inequality before the law. The same applies to applicant countries. The message we should send is that human rights are non-negotiable. So long as one individual or one group suffers discrimination, we have all failed and we are all culpable.
A hierarchy of oppression is perpetuated by legislative inaction and democratic inaction. We defend some minorities but not others. When we name and shame countries, we are accused of imposing our standards. But the standards we aspire to and we set are international standards, standards by which we must all be judged. That is why we must be consistent in implementing human rights policy and systematically follow up human rights abuses.
I commend the Cotonou Agreement, as mentioned by Commissioner Patten. We need to work closely with the United Nations and with the special rapporteurs as well as the NGOs. We must develop our own in-house expertise and ensure that men, women and children born equal are afforded their natural human rights and civil liberties. Our most powerful weapon is our imagination. Imagine, that is you being tortured, mutilated, imprisoned, stoned to death because you are different or hold a different opinion. Imagine that it happens to your daughter, your son, your father, your mother, your brother, your sister. That is the reality and that is why we need a new approach. We need it now. We must not fail those who look to us to succeed.
Mr President, Commissioners, Mr President-in-Office, the fact that Serbia' s former dictator Slobodan Milosevic is now in court in The Hague is a major victory for everyone who believes in human rights and international justice. It shows that genocide and ethnic cleansing cannot be accepted by the international community. The world has become a harsher place for dictators. However, the outlook is not much better for the position of human rights in the world. Human value is being violated on a daily basis, every minute individuals and groups are suffering various types of cruelty - torture, persecution, oppression.
In recent times, the EU has considerably increased its involvement in human rights, and it is clear that the EU shares common values. This is expressed internally and externally, both in our new Charter of Fundamental Rights and in the demands we are making upon the candidate countries. The EU stands united in its criticism of the death penalty, whether used in dictatorships such as China, Iraq and Saudi Arabia or democracies such as the US. However, coordination between the EU institutions and between the EU and Member States could still be better.
In this year' s report on human rights in the world, Mr Wuori chooses to focus on the issue of freedom of expression. No democracy can function without free and independent debate, journalists being able to feel safe and citizens being able to express their views. However, these conditions do not prevail. Journalists are being killed, threatened and persecuted. The situation is particularly serious in Iran, Belarus, China, Colombia and Cuba, while developments in Russia also give cause for concern.
In several countries, the regime is trying to prevent and limit citizens' access to the Internet by censoring and closing websites. These regimes are doing so because they know that the Internet is making it increasingly difficult to oppress their people. As such, the Internet is a vital weapon in the fight for a better world.
Mr President, liberals around the world have stood and still stand at the barricades in order to fight for freedom of expression and human rights everywhere and for everyone. We will continue to do this. My group would like to thank Mr Wuori for an excellent report and the Belgian presidency for the support shown earlier for human rights.
Mr President, in areas such as human rights, the European Parliament has traditionally been, in a sense, the eye of the international community and has tried to goad the EU institutions into action. Many people believe this is totally useless, but I think they are wrong. Today we can do more than we could yesterday and no doubt less than tomorrow, but even that is very important. Rather as in the case of sustainable development, respect for individual rights must become an integral element of the Union' s external policy. It must be structured and based on a genuine strategy and it must apply as much to economic relations as to political relations. This is not yet the case, as the rapporteur, Mr Wuori, points out. But there are signs of progress. For the rest, I firmly welcome the good cooperation Mr Wuori managed to establish with the human rights NGOs.
If Europe is to appear credible as a Union, basing its action on respect for human rights and sustainable economic development founded on solidarity, we will have to reject all forms of hypocrisy or ambiguity. We must take a very clear stance in our political and economic relations with countries such as China, Russia, but also Saudi Arabia, the United States and many others. We cannot disregard the fact that in these countries prisoners are executed, civilians foolish enough to belong to ethnic and political minorities are massacred, women are prevented from living free and people are tortured indiscriminately. Mr Patten raised these aspects and I hope his words will very soon be followed by deeds.
Mr Michel' s statement is reassuring as regards the coming six months, and I hope even longer. I would like to ask him a very direct question. Will Belgium launch a European initiative and table a resolution in the United Nations General Assembly calling for a moratorium on capital punishment? As you know, the Finnish presidency made a first attempt in 1999, which failed. What do you intend to do in this regard, Mr Michel?
Thank you very much, Mr President. I would like to begin by pointing out that the GUE/NGL Group is in favour of the two reports, by Mr Wuori and by Mr Cornillet. They are both very good reports. I witnessed a visit which Mr Cornillet made to Spain in relation to the situation of the immigrants, exactly a year after the incidents in El Ejido and I can testify to his concern. And Mr Wuori has distinguished himself by producing a very complete report which we have all participated in and which I believe is a source of pride for the Committee on External Relations.
Furthermore, I am grateful for the speeches by the two Commissioners, Mr Patten and Mr Vitorino, as well as the President-in-Office of the Council, Mr Michel, because they support the idea of Europe becoming the obligatory reference point for guaranteeing human rights in the world.
It is important to highlight this issue because, so far, it appears that only the United States represents this guarantee when in fact I think the opposite is happening. Europe' s cultural, historical and social heritage, the four generations of human rights which, since the French Revolution, have been building up within European history, and also the success we have had with European integration are a guarantee of the unique privileged role which the European Union can play in the rest of the world. Nevertheless, this should not stop us believing that we have an historic shared responsibility with regard to the tragic situation of human rights on the three continents. Because it is precisely our presence on those continents which is one of the causes of these peoples' difficulties in having their human rights respected.
I think it would be worth establishing European Union human rights observatories in each of the three continents, which would maintain relations with the NGOs and with the instruments of the United Nations, so that the annual reports carried out by Parliament, to the Commission and the Council, may have the effect of improving our interventions. We must not be surprised if sometimes our multinational companies (as I have observed in Colombia or as happens in Africa and Asia) are funding paramilitary groups which directly attack human rights. It is our responsibility to bring these facts to light so that we can make progress in the establishment of human rights.
Finally, I would like to point out that, in the European Union, as Mr Cornillet has rightly said, we must offer an example rather than preach and therefore on this occasion we have the opportunity to begin with immigrants as one of the issues which Europe has still to deal with. We cannot say that we need 70 million immigrants in order to make progress with our economy and then discriminate against them.
For all these reasons, it is important that we support these reports.
Mr President, I would like to start by thanking Mr Cornillet for his work on the fundamental rights situation in the Union. This is a detailed, balanced report which could genuinely provide constructive impetus for each Member State to give increasingly tangible, concrete substance to the principle of justice and the protection of the principal, inalienable rights of the European citizens.
This report could provide the opportunity for a moment' s reflection, for an initial stock take of the effect of the new Charter of Fundamental Rights, which represents a stage which is only just the beginning and yet so important if we are to achieve a European unification which consists of more than finance and economics, which is also the home of rights and opportunities for all the European citizens, and where special attention is given to those whose rights are most often violated such as children, the marginalised and the poorest people.
Although I support the line taken by the report, I do have a few criticisms. With regard to the chapter on non-marital relations, I feel that it is unacceptable to envisage equal legal status for marriages between people of the opposite sex and unions between people of the same sex. Without prejudice to the right for all people not to be subjected to discrimination on the basis of their sexual orientation, there is still a legal and social need to protect the traditional marriage union as a fundamental unit of society, particularly where recourse to fertility treatment or the adoption of minors is concerned, which must remain the exclusive privilege of natural families. This is precisely because of the need to protect minors for, all too often, we forget that fundamental rights are the prerogative not just of adults but also and above all of minors.
I would, however, like to draw Parliament' s attention once again to the case of the male descendents of the House of Savoy who, in a Europe which is an area of justice, freedom and free movement, have been unable to return to Italy for over 50 years. It would be appropriate if Parliament could help to resolve this matter.
Mr President, ladies and gentlemen, there is something very important missing from the motion for a resolution on human rights in the world: the principle of the self-determination of peoples. We Padanians consider this to be a serious omission because it is impossible not to see that the denial or, in any case, the decision not to emphasise this right is one of the greatest possible violations of human rights. Just consider the events of recent weeks, of recent months with regard to the Palestinian situation: a genuine, tragic violation on a daily basis of the principle of self-determination, which it is Europe' s duty to give greater emphasis in its human rights documents.
Moreover, some of the States who are knocking on the door of the European Union were, until recently, stateless nations. We must remember now, especially after the dissolution of the Soviet Union, that they are free, independent States. How, then, can the European Union subject these countries to an assessment of their respect for human rights when, in its own documents, it does not proclaim loud and clear the protection of that principle - the principle of self-determination - that the peoples of those States have been denied for decades?
Then, the part of the report which deals with the protection of cultural rights is wholly insufficient, not to say non-existent. A guarantee of the right, for example, to see one' s own language or religion protected cannot be considered to be fully effective if that guarantee merely constitutes the protection of the individual freedom to use that language or practise that religion. In order for there to be genuine freedom to speak one' s own language, we must ensure that new generations are educated in that cultural context, that the traditions and history of that minority are included in school curricula. For example, in Padania, where I come from, those whose mother tongue is Piedmontese, as mine is, or Veneto, do not have the right to be taught it at school because those languages - Piedmontese and Veneto - are not part of school curricula.
Finally, I would like to draw your attention to the fact that point 93 fails to include a fundamental issue, the trafficking of human organs, which is a disgrace ...
(The President cut the speaker off)
Mr President, in this combined approach respect for human rights in and outside the Union is central which has prompted me to reflect yet again on the issue of human rights. More than ever this topic is high on the agenda. And rightly so, since there are still harrowing violations. However, on the basis of my Christian philosophy, I should like to stress that even human rights are not above all norms. The maintenance of human rights involves protective rules for human life in accordance with the design that God the Creator has for that life.
The Wuori report deals in a realistic way with this concept. It limits itself to the most fundamental human rights. But I wonder whether the European Union, with its limited financial and diplomatic means, can supervise the observance of those rights. The policy of the Union must complement the individual capabilities of the Member States. The only pressure that the Union can exert through human rights clauses in treaties and agreements is undermined in this report by arguing for flexible application. We support maintaining critical dialogue, but flexibility must not become the norm for our policy.
Finally, Mr President, I should like to devote a few words to the Cornillet report. As I have said I am a supporter of proper observance of human rights. However, I do not believe that the European Union has the authority to concern itself in such detail with observance in Member States. I also note the lack of a distinction between human rights and government policy objectives. Too fanatical a plea for government action in human rights questions can simply lead to a restriction of civil liberties.
I should like to discuss Paragraphs 82-84 of the Cornillet report separately. I regard marriage as a unique gift of the Creator. Marginalisation of marriage through the introduction of alternative forms of cohabitation will do great harm to society. Even in my own country I have come to be in a minority with such a view. Still I cling to the good Biblical institution of marriage as a lasting union between man and woman. I sincerely hope that the Netherlands government will have second thoughts on the decisions it has made. I appeal to the Member States of the European Union to pay no heed to the call to follow in the footsteps of the Netherlands.
The attempt in Amendment No 24 to call attention to the position of terminal patients is in itself praiseworthy, but the concrete form it is given is misguided. For this reason I have requested a split vote on this amendment.
Mr President, Commissioners, first of all, I would like to congratulate the rapporteur Mr Cornillet very warmly, for his report is a sign of progress, above all in terms of structure, for it gives us the opportunity to review annually the extent to which we are genuinely fulfilling the provisions of the Charter of Fundamental Rights in the European Union. However, as is the case every year, progress has been slowed down by various votes and proposed amendments, with efforts being made yet again to pack the report with political ideologies which actually do not belong there. They are political ideologies which perhaps cannot be achieved at home and which also violate the principle of subsidiarity. They have no place here.
I am against every form of discrimination, and I would like to make this clear with a number of examples. I am against every form of discrimination against homosexuality, but I oppose the politically-motivated attempts, apparent yet again in this report, to present homosexual marriage as the absolute norm and demand the same rights for it as marriage between partners of different sexes, which is actually still the norm today. The fact that marriage between persons of different sexes - the core unit of society - is still the norm is a good thing, comrades, as people would say nowadays in Berlin.
I also oppose the attempts to grant all non-EU citizens the same rights to vote and stand for election as EU citizens. This would be unique in the world, and would constitute discrimination against EU citizens. I oppose the attempts to recast family reunion as an instrument of immigration by extending the term 'family' to a large and ill-defined group. This is unacceptable, for it removes Member States' right to decide which workers they wish to, and are able, to admit, and how many. Let us admit the immediate family by all means, but not the entire extended family.
We will not support the examples which I have cited or other political demands. However, we will certainly vote for the report presented by the rapporteur Mr Cornillet.
Mr President, as shadow rapporteur for my group for the report by Mr Cornillet, whom I should, by the way, like to congratulate on the result of his work, I should like to address the question of respect for human rights in the countries of the European Union itself.
If we look at the facts on the table two complexes of problems stand out. In the first place this time there are again reports on misbehaviour by government servants, such as police officers, prison staff, security services, and officials involved in the handling of asylum seekers.
Secondly one is struck by the number of reports of forms of unequal treatment and discrimination, especially of people belonging to so-called "weak" groups in society. Racist violence against foreigners is the most visible manifestation of this phenomenon, but it also relates to the trafficking in women, discrimination in the workplace, to say nothing of homosexuals, since I have had enough of the topic for the time being.
Unfortunately in the preparatory phase in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs this substantive aspect of the human rights problem in the European Union was scarcely mentioned. All attention focused on the way in which human rights reports in the European Parliament should be produced in future.
I have great appreciation for the commitment and stamina of the rapporteur, Mr Cornillet, but believe that the means are in danger of not achieving their end. The discussion on the future design and organisation of this work took up a great deal of time and energy and was carried out under an undue amount of pressure. A compromise turned out to have been almost reached, but elements were lost and now we must simply hope that things will turn out all right with the amendments. Some aspects of the discussion have not yet been completely concluded and therefore I should like to raise some of these points now.
In the first place, the choice of the EU Charter of Fundamental Rights as the coathanger for the report. This choice, in itself an obvious one, must not, however, become a restrictive corset. The discussion on the scope of human rights and the concept of human rights is still fluid. Human rights are also a matter of living law. Moreover, we must not forget that the Member States are also bound by human rights treaties of the Council of Europe and the United Nations and the specialised bodies. The findings of the supervisory agencies of these treaties should in fact play a much greater part in the deliberations of this Parliament.
Secondly, there is the question: who does what? There are two parliamentary committees which deal with the matter: the Committee on Foreign Affairs and the Committee on Citizens' Freedoms and Rights. There is a great deal of overlap both in the conclusions and in the themes, unnecessary and duplication of work is being carried out and there is stiff competition for staff and resources. This requires intervention by the authorised bodies of this Parliament in order to coordinate things better.
My third question is: where should the countries of the European Union about which there is concern regarding the observance of fundamental rights be named? In view of the nature of the supervisory mechanism itself the only appropriate answer seems to me to be in the resolution itself and not tucked away in a note, as was the original intention of the rapporteur himself. I find that in conflict with the fact that every month in this Parliament we rap third countries over the knuckles for violation of human rights.
Mr President, it was Mrs Malmström and myself who wrote the reports on human rights last year. We are very pleased that the approach adopted then has been carried forward into the reports we are discussing today. We Liberals support Mr Cornillet' s desire for the new charter of human rights to be a model and criterion of relevance for this Parliament' s work on human rights. Like human rights watchdogs, we can make use of the charter even before it acquires formal status, and we can at the same time acquire a much needed means of opposing that watering down of the concept of human rights that threatens to turn the latter into everything and nothing. There has, of course, been a tendency in this Parliament to make every conceivable subject from the party programmes into human rights issues. It happens with the best of intentions, but it damages human rights because it makes citizens who disagree about one point or another say, 'f those are human rights, then we are opposed to them.'
The whole Austria business did a lot of damage, because it was all about opinions and suppositions. If, instead, it had been about specific breaches of the charter of human rights, there would have been a lot of sympathy for the action. That is why we here in Parliament must make the charter central. We must guard it like watchdogs. We must use it in such a way as to resist its being watered down by do-gooders. That is why we Liberals are voting against almost all the amendments: not because we disagree with the intentions behind the amendments, but because we attach too much importance to human rights to be a party to using them to adorn every conceivable point of view that does not fall within the charter' s human rights criterion. As I say, however, we warmly support the two reports as they stand, except with regard to just a few points, and we are grateful for the fact that we have in this way acquired a better organised treatment of human rights for the future.
We have indeed before us two massive and authoritative reports for which we are indebted to the two authors. Mr Wuori said, in introducing the debate, that this is about the fundamental principle of respect for human personality in all its manifestations. Charters and conventions and rights seek to quantify and give exact terms to the impermissible forms of disrespect and then discountenance them everywhere.
The moving section on enlargement in Mr Wuori' s paper reminds us that both a condition and a consequence of enlargement of the Union will be to expand the recognition, enforcement and upholding of human rights throughout this continent. What could be a more welcome outcome?
Mr Cornillet suggested that we should not take the two papers together. I think we have to. We must always remind ourselves, as we call upon others outside the Union to rise to the standards of respect for persons which seem to us fundamental, that we are continually at risk ourselves of falling below the standards.
Last night as the Echelon Committee adopted its report, it made it clear that running systems of random interception of messages breaches the fundamental right to privacy in one' s personal life and communications. That must stop. Those who are doing it in the United Kingdom and elsewhere must be urged to put a stop to it. There are other areas, such as the right to a speedy trial, where other states are not up to the mark. We must press for rights to be recognised at home as well as abroad.
The annual report on the human rights situation in the European Union, on the one hand, and in the world on the other is a laudable and useful means of reviewing the Union' s policy in this area. It is certainly a necessary undertaking when we think of the infringements of human rights perpetrated against millions of men and women in too many parts of the world. I will confine myself to two specific issues in this debate.
First of all I am thinking of the disturbing decline of the situation in Tunisia, at this very moment. In the coming five days alone, militant democrats will be further harassed with at least three political trials coming up: the trial of the journalist Sihem Ben Sedrine, brutally arrested as he stepped from the plane; Doctor Moncef Marzouki; and Fathi Chamkhi, President of ATTAC Tunisia. The European Parliament has already, on several occasions, condemned this unacceptable repression. Yet it still needs to acquire effective tools and the necessary political will to ensure respect for the Association Agreement provisions on human rights, so that it can exert pressure that goes beyond mere words.
This question is all the more topical when we remember that on his visit to Tunis Commissioner Patten reaffirmed that Europe wants to act in close conjunction with Tunisia to give new impetus to the partnership. It is indeed a real and beneficial partnership for the people on the two shores of the Mediterranean, but it must be based on the recognition of freedom of expression, movement and opinion. So when will we see a special Association Council on these issues with Tunisia?
The human rights situation really has declined. Arrests, violence and torture are the common lot of the militant men and women who support human rights and who quite simply want to establish and live in a free society. But there are also signs of a decline in the rights that affect the day-to-day life of every individual in the European Union itself. Everyone, be he a European citizen or a foreign resident, has the essential right to a job, to acceptable wages, to a roof over his head. The same applies to political rights, to the right to be treated as a full rather than a second-rate citizen in one' s place of residence. Accordingly, it should become the established rule that third-country nationals who have resided in the Union for at least five years have the right to vote and stand for election, as advocated by the Council of Europe since 1992.
Let me conclude by saying how urgently necessary this is to the very future of a Union based on solidarity when we remember that the prospect of several candidate countries' participating in the elections...
(The President cut the speaker off)
Mr President, I would like to draw the attention of this House and the Commission to a matter which has been dealt with brilliantly in the report, a matter which is certainly less tragic than the physical violation of human rights which, I am sad to say, lies before us now, but which relates to a crucial, pivotal factor in the democratic processes of all countries and, above all - I am convinced - in the future of democracy in European and world societies: I refer to the issue of information, to a question which I feel to be central, the question of pluralism - and I will repeat this word, pluralism - of information. At a time when this is becoming increasingly important, in a historic period in which television, in particular, is becoming an incredibly powerful and influential mass medium in the history of humanity, securing the pluralism of information in Europe means securing the basis for a democratic future. Failure to guarantee this means exposing our countries and our area to hazards. In my opinion, the question gains in importance precisely when we consider it in relation to enlargement, for countries are joining the Union whose experience is different, countries are acceding which have a greater need for tangible rules than ever before.
Well then, Europe does not have these tangible rules. The Commission has been instigating and developing initial proposals for directives since the 1990s and the European Parliament has elaborated on these ideas on a number of occasions, but everything appears to have come to a standstill. An idea also seems to be circulating which I consider to be dangerous: that world competition, particularly North American competition, should promote mergers rather than guarantee pluralism. If that is the case, then I say to you that this is a great mistake. The greater good, the greatest good is democracy. I call upon Parliament and the Commission to address this issue and to produce a directive on the matter without delay.
Mr President, I had a prepared speech, which I decided to abandon after listening to Mr Michel. He is no longer here but I am sure Mrs Neyts will pass on my words. This is what I wanted to say to him.
Are you not slightly embarrassed, Mr Michel? You came to tell us about human rights in the world. You represent a government that has just failed in judicial terms by arbitrarily banning one of the most important political groups in your country, the "Flemish bloc", whose leader' s only crime is to have stood for election according to the law.
The supposed anti-racism in Belgium - led by an unfrocked Dominican - is funded directly by the prime minister' s cabinet, and all he wants to do is to muzzle the opposition. In Belgium as elsewhere, love of country is fraudulently assimilated with xenophobia and xenophobia with racism. They speak of the persecution of minorities while allowing certain minorities, ethnic, public or other, to persecute the majority of the population.
In Belgium there are occult lobbies - mainly freemasons and pederasts - that have been cornering the real power for aeons. The political or trade union bosses have shared out among themselves the state, finance, the media, the university and the public offices. One side has the right to a state prosecutor, the other to its judge. New political groups can only stand for election if they can collect enough signatures and are prepared for police intimidation.
Mr Michel appears before us rather like the hypocrite Tartuffe in Molière' s play: fat and pink, rosy-cheeked and carmine-lipped. He ought to blush with shame, or laugh like the augurs of ancient Rome who no longer dared believe in their own religion...
(The President cut the speaker off)
Mr President, last month we witnessed the remarkable sight of Bulgaria, an ex-communist country, electing the party by its former King, Simeon II, to office, having removed all legal barriers to his entry, ironically in preparation for EU membership. I have always believed that the great benefit of enlargement of EU to the east is to anchor these countries in a climate of peace, prosperity and an institutional respect for democracy and fundamental human rights. However, spare a thought for Simeon' s unfortunate Italian cousin, Prince Victor Emmanuel of Savoy and his son Philibert, who are not only formally barred from standing from public office in their country, a founder Member of the EU unlike Bulgaria, but have nurtured the dream since childhood of being allowed to enter the territory of the country of which they are citizens both by birth and descent.
In the past, I have spoken with concern in this house on the Charter of Fundamental Rights with regard to the attempt to make binding its new controversial, social and economic rights, as opposed to the civil and political rights enshrined in the much respected 1950 European Convention of Human Rights. The EU Treaty right to freedom of movement and establishment also enjoys universal support, and yet is so clearly breached by Italy' s 13th so-called transitional constitutional article, which exiles in perpetuity the male descendants of the House of Savoy from their own country.
There is no derogation afforded to Italy to discriminate on the grounds of sex or birth with regard to freedom of movement of all its citizens, other on the basis of threats posed to public security or health. It is frankly ludicrous if the Republic of Italy feels threatened by one old man and his son wanting to return home. I therefore call once again on this House to show compassion and non-selective respect for human rights by joining me in supporting my Amendment No 7 calling on the Italian Parliament to honour the commitment by the last government of Italy to put a speedy end to this cruel and anomalous situation, and align its constitution with the right of all EU citizens to move around the Union freely. I congratulate Mr Cornillet, in this respect, on his report in what is a very difficult area.
Mr President, I would like to begin by congratulating Mr Wuori not only on his report and its recommendations, but also because it reminds us of all the atrocities which are still being committed in the world. It is normal for us to make our aid to third countries conditional upon their respecting human rights and, naturally, we must continue urging them to do so and putting pressure on them until they do so, but, while we do not make the same demands of the larger countries, we will not deserve to consider ourselves the world reference point for the defence of human rights.
Again and again we threaten the United States when it executes a person, when it murders a human being according to its laws. But it goes no further than these words which, though forceful, are nevertheless only words. They sentence to death minors, the mentally handicapped, blacks, Hispanics; in short, the poorest people.
In the statement on the Gothenburg Summit, we have once again called on the United States to establish a moratorium on the death penalty, we have once again expressed our regret that it appears in their federal law and that in 38 of their jurisdictions citizens are executed in the name of the law. We need to apply even more pressure. Cases such as that of Joaquín José Martínez lead us to be more optimistic about the influence of the European institutions and, in particular, our Parliament. We must continue to fight to defend and extend the values of European civilisation. Without liberty, without tolerance, without respect for human rights, there is nothing. A country may be a great economic power, it may even be the envy of many others for its missiles, its strength, its powers of veto, but, if human rights are not respected and enforced, it is a society without values, an under-developed society.
This very morning, President Verhofstadt said that when Europe speaks and speaks in unison, we are heard. We must therefore continue to exert pressure, ladies and gentlemen.
Yesterday also, before the Committee on External Affairs, Human Rights, Common Security and Defence Policy, the President of Peru, Alejandro Toledo, reminded us that democracy has no borders and human rights have no colour. Neither, ladies and gentlemen, should they have a cheque book.
Mr President, I should like to thank the two rapporteurs for two outstanding reports. It is true, as one of the speakers, Mrs Swiebel, said, that they overlap, but I really do not think that that matters very much. I think it can be said that they complement one another but, above all, they of course form a fantastically good basis for further discussion in Europe. Mr Michel mentioned that there is a gulf between the EU and its people and quoted the Irish example. I, of course, come from Denmark where, in a way, the result of the Irish referendum can be appreciated for what it is. However, the situation is, of course, the same in other countries where there are no referenda. I do not believe that, for example, it would have been at all possible to implement European monetary union if there had been a referendum in Germany. This would have clearly shown that the Germans were opposed to it.
So we are all basically faced with the same problem, then, and this is naturally also highlighted by the fact that we in this Assembly and all other assemblies continue to say that there is a lot that needs to be changed and that democracy is getting a poor deal etc. We could, however, use these two reports as a basis for saying that there is, in fact, something that is very good in Europe. There really is something that operates outstandingly in Europe. We succeeded in formulating sets of values which 15 countries - perhaps 27 countries following enlargement - can provisionally agree upon. Where else in the world has that been achieved? Nowhere. I think it is a brilliant idea for Mr Cornillet to have taken the charter as a point of departure, for it really does offer a very good yardstick for measuring how the development of our rights here in Europe is proceeding. I think that the charter may be used as an indicator of this development, so that if we regularly - once a year - review the charter, we might acquire a sense of this development.
Mr President, Matti Wuori' s report has shown that the political campaign against censorship through violence must become a joint campaign within the framework of European foreign policy. After all, freedom of opinion and independent journalism are the backbone of democracy. It is important, therefore, to ensure that such information is recognised as freedom of opinion and a basic prerequisite for individual fundamental freedoms, and for collective and social basic rights. We can only achieve this in practice if censorship through violence is abolished. Yet many journalists continue to risk their lives or freedom in defence of the public' s right to information.
What is the European Union doing? It has established deeper partnerships with countries which continue to practise censorship. It is very important that in the partnership and cooperation agreements and at the summits which take place in this context, these are used as instruments to make this a central political theme, and not merely a footnote, in Russia, Ukraine, Armenia and Azerbaijan. I would like to ask the Council and the Commission whether they are prepared for the issue of press censorship to be anchored more centrally in European policy in order to give fundamental rights, human rights, social and collective rights an opportunity to develop.
Mr President, the report was excellent, as was the Belgian minister' s speech, as were Commissioner Patten' s and Commissioner Vitorino' s speeches. However, there is one problem. The European Union' s policy on human rights is rather schizophrenic: while we get ten out of ten for reports on ideas, declarations of good intentions, we barely scrape through and we demonstrate cowardice when it comes to applying them. A great deal of cowardice. We can make claims and demands on Moldavia, Latvia, Lithuania, certain African countries, certain former central American colonies, but when Mr Bush was here, who opened their mouth, who said a word about the death penalty? Mr Schroeder? Mr Blair? Mr Chirac? Mr Jospin? No-one said a single word! This pragmatism colours all our positions, even this report. Although Mr Wuori has produced an excellent report, I should like to ask him, why Amendment No 10 Mr Wuori? Why, when it comes to Turkey, delete the passage stating that the Kurds must be allowed to return or that the European Court decision on Cyprus must be applied? What has changed in the meantime?
Mr President, the Italian radicals of the Bonino List support the proposal by the rapporteur, Mr Cornillet, to consolidate the legal and other value of Parliament' s report on human rights, not least because we would like to be able to have, at last, a forum for condemning, describing and recording unbelievable incidents completely unknown to the vast majority of you.
We would like to be able to tell you about referendums which have been illegally denied in Italy on subjects of fundamental importance for the Italian citizens; we would like to be able to tell you about referendums in which tens of millions of voters voted and won and were then betrayed some months afterwards by the Italian parliament; we would like to be able to tell you about electoral lists illegally presented at the elections of our country and illegally accepted; we would like to be able to tell you about an electoral campaign which illegally excluded subjects, parties, movements, policies and proposals from the possibility of being chosen by the Italian electorate; we would like to be able to tell you about all these things.
There is no genuine forum protecting human rights and the civil and political rights of the European citizens. We feel that democracy is under threat, not just outside the Union and not just in Italy, but in the Union as a whole; we also feel that the institutional mechanisms of the European Union itself and the inappropriate division of powers therein make it an increasingly a democratic, if not undemocratic institution.
We call for a forum in which all this can be discussed. There is a committee ...
(The President cut the speaker off)
Mr President, we are dealing with a novel report by Mr Cornillet which, as he himself recognises, is limited and incomplete due to a lack of resources, which he has tried to substitute through personal effort and this is worthy of recognition.
It is difficult to analyse what is happening in each Member State and, above all, know the facts and circumstances which affect each country in the light of our recent Charter of Fundamental Rights and, therefore, we must continue to study the procedure in depth.
I would like to thank him expressly for his sensitivity to one of the most fundamental rights of human beings, the right to life, which, together with freedoms of expression and movement, is being persistently violated by ETA in an area of European territory, the Basque Country, and in Spain as a whole. Unfortunately, terrorism has warranted a specific mention with a new section which refers to the right to life and the intensification of the fight against terrorism, based on the legal instruments agreed at the Tampere Summit to combat it, such as, for example, the arrest order, which we are creating at the moment.
Another aspect, which the Socialist Group in particular should reflect on, given that they do not even accept its application in places where the governments are of its same colour, is that mentioned in points 119 and 120, which recognise the right to vote of citizens of third countries, not only in local elections, but also in European elections.
Ladies and gentlemen, let us not start building the house from the roof. When we have still not been capable of laying the foundations of genuine integration, which include education, housing, healthcare and the mutual respect for our cultures, there is still much to be done in the field of immigration and asylum. And false demagoguery will only hinder the resolution of such a serious problem.
Mr President, I would firstly like to point out that it seems to me absurd to hold a joint debate in this House on the human rights situation in the world and in the European Union. My group said this in the Conference of Presidents and was only supported by the GUE/NGL Group.
Furthermore, Mr President, I would like to ask you to note that I find it incredible that we are organising a debate in this way, because it seems that human rights in the world are more important to us than human rights in the European Union. The comparisons are odious and I am not talking about the victims of a lack of human rights, but we should be more concerned with dealing with what is exclusively in our hands. I would like to say to Mr Cornillet that I am grateful for his effort and his work, and I would like to ask him to consider the possibility that in the coming months, and based on his experience, we should seek amongst all of us, calmly and serenely, a method which will allow us to work in the future, taking account of his extremely valuable experience.
His experience has been valuable because this is the first year that we have produced this report, after the declaration of the Charter of Fundamental Rights. I would like you to take this into account, Mr Cornillet.
In my last few seconds I will speak not about methods but about content. Mr Pirker, Mr Hernández Mollar, we do not want to put forward a common immigration policy. We simply want recognition that Mr Cornillet' s report clearly demonstrates that the people most affected by violations of human rights are minorities and, especially, asylum seekers and immigrants. If human rights are deteriorating in this respect, we must put forward solutions and conclusions which reflect it. That is what we want.
Mr President, anyone who believes that apartheid has been abolished is wrong. It still exists as a caste system in India and neighbouring countries. European human rights policy has wrongly been silent up to now on this blatant injustice. In India systematic discrimination has deep historical roots and is completely integrated into the social system.
A hundred and sixty million people from the lowest caste and chained in the dungeons of cultural and religious tradition. There is legislation against the system, but social practice pays no attention to it. A dalit or untouchable is without prospects from birth and is doomed to a lifetime of humiliations and an existence on the fringe of society.
Dalits are regularly abused by the higher caste. Women are raped and no one can attain justice. There is systematic inequality of opportunity. There is absolutely no question of social mobility, one of the characteristics of a true democracy. India is not only the largest, but also the most undemocratic democracy in the world. There is no cultural or religious justification for the structural violation of universal human rights. In India itself awareness of the inhumane character is slowly dawning, but there is a great reluctance to change among those who benefit from the system. The caste system is a culturally constructed form of political and economic exploitation. A massive consciousness-raising campaign must be launched and Europe must put this crude form of racial discrimination on the international agenda, to begin with at the forthcoming World Racism conference in Durban.
It is not an easy task, but we must have courage, as Mr Michel said, before he disappeared. We must not as if the whole caste system is itself untouchable. Apartheid is only unchangeable if we resign ourselves to it and we must therefore not do so.
I should be glad to hear the responses of the Commission and the Council.
Ladies and gentlemen, even though the adoption last year, in Nice, of the Charter of Fundamental Rights represented a step forward for human rights in the European Union, it constitutes only a minimum standard for the protection to which every citizen is entitled. Unfortunately it is still inadequate to combat the distress suffered by thousands of individuals, whether they are refugees, immigrants or illegal immigrants, in particular where women and children are concerned. At no time are the countries concerned, whether European or not, called to order or condemned for the violations that they have committed. Proof of this lies in the reports that have been tabled here today. However good they may be, and for that we can thank the rapporteurs, they still do nothing more than list the many cases in which fundamental rights are giving cause for concern.
Human rights and fundamental liberties are universal and inseparable. They must not recognise any boundaries, whether of nationality or of gender. We must reaffirm this argument, strongly and vigorously These rights will only become a reality if everyone is aware of their existence, but also only if everyone has confidence in those who are responsible for applying and respecting them. It is therefore essential to enforce those rights, but also to make them visible and accessible to everyone. If we are to be constructive, we must set up a dialogue with all those involved in the recognition, promotion and defence of fundamental rights, particularly those who are closest to the least-favoured individuals, those who are the victims of discrimination.
Another key factor lies in ratifying international instruments and translating them into everyday life: the right to move around freely, to live with one' s family, to be a citizen. Whatever a society is like, it can only flourish in peace, and there can be no peace without justice. Apart from these generalised speeches in favour of human rights, nothing will happen without the political will to achieve real equality of rights for all men and women who have a share in wealth and in the construction of Europe and European citizenship.
Instead of fussing about the structures that the European Parliament might give itself in the future, we ought to equip ourselves with the means to ensure that human rights and fundamental liberties are respected, including social and political rights, without which the principles of a state under the rule of law and of democracy will no longer have any meaning.
Mr President, I cannot fail to stress the positive aspects of the Wuori and Cornillet reports on human rights in the world, for a number of reasons: most importantly, the reference to the human rights clause in the conclusion of trade or other agreements, and then the request, which has been made on a number of occasions in the past as well, for closer involvement of Parliament in the coordinated, consistent monitoring of Community action in respect of the violation of rights.
However, I must also point out the considerable vagueness and haziness, particularly of Mr Cornillet' s report, regarding the violation of rights in different countries, especially where the subject is controversial and the governments responsible are not identified. I would not like this House to have to face, once again, the dilemma in which we can only ever take moral decisions where our values or political affiliations are not called into question.
Mr President, it would be appropriate for me to begin by congratulating Mr Cornillet on the excellent report with which he has provided us. I have seen, in the Committee on Citizens' Freedom and Rights, Justice and Home Affairs, how much commitment, hard work and quality he put into the report, in terms both of its structure and its content. Respect for human rights is a requirement of the society we live in, which we must value and pass on to future generations, without distinction on the grounds of colour, gender, language, religion, opinion or other beliefs, or of national or social origin. The adoption of the Charter of Fundamental Rights by the European Parliament and its proclamation in Nice were an innovation and made this a seminal text in the field of human rights. It is now up to the European Parliament, in cooperation with the national parliaments, to ensure that the Member States and even the European institutions respect fundamental rights.
The Cornillet rapport closely follows the structure of the Charter and divides fundamental rights into six separate chapters, as has already been pointed out, and rightly so, by Commissioner Vitorino. The report first of all states the importance of respecting human dignity by affirming the right to life, specifically by stepping up the fight against terrorism, by banning torture and inhumane treatment, slavery and forced labour.
The report then examines freedoms, specifically in the protection of private life and personal information - and I hope that both the Community and the Member States adopt the necessary measures to protect the public from intrusions by illegal communication interception systems, such as Echelon. It examines respect for freedom of thought, conscience and religion, and improving European citizenship and justice, which involves speeding up judicial processes. The slowness of justice is in itself a factor for injustice: by the courts not resolving the problems put before them in due time, the feeling of being able to commit crimes with impunity spreads. My country, Portugal, is no exception and suffers unacceptable delays within its judicial system. This Europe of ours must be a model in this field. It must set an example.
The European Parliament is an essential actor in the design and practical application of the Union' s policy on human rights. Its influence in ensuring that treaties are amended with those rights in mind is becoming increasingly evident. We must therefore pay close attention to the human rights situation in Member States when shortcomings are revealed in our systems. In my home town of Lyons I am confronted every day, in the most graphic terms, with the suffering of refugees and with trafficking in human beings, particularly in women. We must therefore harmonise our legislation and adopt a legally restrictive instrument, so as to guarantee real protection for the victims of trafficking in human beings. We ought to be able, without any problem, to extradite those who traffic in human beings, and to confiscate the profits from their criminal activities, using the proceeds to create a European compensation fund to be used to help their victims. We ought to be able to give a humanitarian right of residence to the victims of trafficking in human beings and domestic slavery, and we ought to be able to guarantee that people who are arrested and held at police stations are given immediate access to legal and medical assistance and, where necessary, to an interpreter. We ought to be able to obtain, as a matter of urgency, better protection for unaccompanied minors, in particular by offering them, as quickly as possible, the assistance of a tutor or legal adviser.
I should also like to ask for a certain amount of consistency in this Parliament. If the Community' s policy on immigration, which is the subject of a report currently being examined at the committee stage, were to be based solely on the selfish economic interests of European countries, it would not really guarantee all the fundamental rights that we are defending here today.
Mr President, the European Charter of Fundamental Rights has gained in importance through the rapporteur' s proposal to use it as a touchstone to test the human rights situation in the Union. Although the charter itself was only supposed to relate to the actions of the Union, that is, the European institutions, the Member States themselves are now being tested. But a critical test is more than a shopping list. In order to expose violations, it is important to quote chapter and verse. We regard that as effective where the rest of the world is concerned, but "to name and shame" our own Member States we call undesirable stigmatisation. We are using double standards and that must change.
A group of renowned experts should conduct research into the concrete observance of human rights in the Member States and Parliament must then draw the political conclusions. That concludes my administrative shopping list.
My group will support the report of Mr Cornillet. It contains a number of important declaration. For example, in Paragraph 58 it argues that the Aznar protocol, through which the individual right to apply for asylum is restricted, must be scrapped. Paragraph 109 calls for a guarantee that everyone in the territory of the Union is given access to health care, that is, regardless of their residential status. This also applies to the right of children to education. Combating this divide deserves our support.
Mr President, the author of the Cornillet Report has listed many areas in which, even within the territory of the European Union, human rights are totally or partially flouted. We shall be voting on several proposals which might represent a certain amount of progress. Even in those cases, however, we are anxious to express our reservations, insofar as these are recommendations, which the countries concerned will either observe or not, as they choose. Yet in matters concerning commercial law, the legislature knows how to be more stringent.
In its explanatory statement, the report refers to the Charter of Fundamental Rights which was proclaimed at Nice, where much praise was lavished on a text which combines civil and political rights and economic and social rights as if they formed a consistent whole. Yet what are proclamations on employment rights worth, when company bosses have a 'divine right' to hire and fire? What is the point of having the right of residence, when the report itself admits that 11,8 % of the population of the European Union are living below the poverty threshold, and therefore do not have the means to provide themselves with suitable housing?
We shall be abstaining on the whole of this report, because declarations of good intentions are not enough to constitute a policy that will benefit the lowest and most oppressed strata of the population.
Mr President, I should first like to congratulate Mr Wuori on his report, a very exhaustive report ranging from arms dealing, homosexuality and the rights of minorities to asylum, child labour and capital punishment. Perhaps indeed a little too exhaustive. Perhaps in future we should prioritise more and coordinate the timing of such a report better with the annual meeting of the Human Rights Commission in Geneva.
One positive point at least is that attention is paid to the press and to press freedom. Journalists are still being persecuted and murdered all over the world and the recent developments in Russia are particularly disturbing. Independent journalists are attacked, dismissed and even physically eliminated. The independent television station NTV was taken over by the state corporation Gazprom, which also forced a prominent daily newspaper to close.
I particularly welcome Mr Wuori' s idea of nominating a special parliamentary representative to follow up the specific violations of human rights on which we debate and vote here every month. Identifying violations is one thing, monitoring them and doing something about them and especially encouraging the Council and the Commission to take up the matter is another.
Allow me to say that the Swedish presidency somewhat disappointed us on this point. The assertive action of the Belgian government in the Pinochet case, but also in Central Africa, awakens high expectations among those arguing for a more pro-active human rights policy in the European Union. Especially now that the United States has been voted off the United Nations Human Rights Commission, Europe must play a leading role. If the Council and the Commission really do take steps in the direction of a more consistent and more coherent human rights policy, they will definitely find a convinced ally in the European Parliament.
Mr President, I would firstly like to congratulate Mr Wuori on this magnificent report. I believe his report is up to the challenge of responding to economic globalisation through a proposed globalisation of political and social human rights, since they are indivisible, and democratic principles.
The essential thing is to know whether the European Union has the instruments to implement that globalisation of rights and, above all, whether it is prepared to use them. Take, for example, the European Union' s role in the United Nations and the Geneva Commission, which is often weak and even contradictory. Also, what can be done within the World Trade Organisation which, by the way, is going to meet in Qatar, a world leader in human rights, as the whole world knows. Also, in the use of the democratic clause with third countries, in which the European Parliament should have a clear role, regulated by the Treaty, and, of course, in bilateral dialogue and in the use of the code of conduct on the export of arms, a code which is still nothing more than a proposal and a suggestion and which does not stop Member States from committing aberrations by selling arms to countries which systematically violate human rights.
The rights of peoples are also human rights. In this regard, I believe that collective rights cannot be forgotten either, starting with the right to self-determination. I would like to fly the flag here by asking the Government of Morocco to fully respect the rights of the Saharan people who live in its country' s occupied territories.
Mr President, I would first of all like to congratulate Mr Wuori and Mr Cornillet on their reports and the excellent work they have done. However, I regret that Mr Wuori' s report does not refer to the situation of one of the most violated fundamental rights and the most forgotten: the right to education, to receiving essential basic training as a means for escaping the underdevelopment and poverty which so many children and adults are condemned to living in because they are not guaranteed this fundamental right.
In fact, according to Unicef data, 130 million children have never been to school and a further 150 million have started primary education but have left it before becoming fully literate. In sub-Saharan Africa, furthermore, the figure for children not attending school is increasing, rather than decreasing. This is in spite of the objectives set by the World Conference on Education for All at Jomtien, in 1990, or at the World Education Forum which took place in Dakar in 2000.
Given this situation, we cannot close our eyes, nor ignore the lack of political will of the European Union and its Member States when it comes to translating the rhetoric of great declarations into budgetary contributions. If we say we are going to defend human rights, we must also defend the right to education at all costs. With the same vigour with which we defend the right to life or the right to non-discrimination or the right to freedom of expression.
Let us not forget that human rights are indivisible, inalienable and universal.
Mr President, does a peasant suffering from AIDS have the right to access medicine and treatment that he cannot afford? Does a child born in poverty have the human right to receive basic education and appropriate vaccines to protect him from killer diseases? Does a peasant farmer devastated by natural disasters such as drought, pests and soil erosion have the right to our assistance? Do millions of people living in misery for political reasons in isolated countries like Palestine and Iraq have any rights? What do we mean when we talk about human rights?
I urge every colleague concerned with human rights to visit, unannounced and informally, any peasant in any poor country and ask him about our views on human rights, political freedom, economic freedom, religious freedom, free access to education and health services. That peasant will look at you in bewilderment and plead: "All I need is a supply of fresh water to my house. All I need is a source of energy so that I can light my house and cook the next meal".
Internal conflict and civil war resulting in violation of human rights will continue to impoverish the poor until we help them to do the following. Firstly, to have a stake in their rural economies. They need to own their own land, their home and their farm. And secondly, to acquire the technology to break the cycle of dependency on us and seize the opportunity to be self-sufficient, self-reliant through their own local enterprise. When the poor have an economic stake, then civil society and democracy will take root. These people will see the need for law and order and political representation. Then you will see the courts replacing the bullet - and that is when we will see human rights.
Mr President, unfortunately I was not in the chamber when the content of the human rights report was being discussed. At that moment, we had a problem outside with a small group of people who do not agree with the situation in the Turkish prisons. This was why I was not in the chamber.
However, I should like to start by thanking the rapporteur, Mr Cornillet, for his report, as he offers a good approach with this report. I am particular impressed by its structure. We have already talked about this. It is quite right to link this report with the human rights charter. This is certainly the right decision and was undoubtedly a tremendous challenge, and there will have to be a great many further amendments. We all agree on this.
In terms of its content, however, I should also like to comment on what we have witnessed around Parliament today. In his report, Mr Cornillet has addressed the situation of prisons in the European Union. I should simply like briefly to remind us all of one thing: we often visit other countries and criticise the accession countries, especially about conditions in prisons. Conditions in prisons in the accession countries are unacceptable, in our view. Yet reading through Mr Cornillet' s report, it is apparent that we have a great many problems with our own prisons in our own countries.
This should not merely be noted down by you on paper: the governments in the European Union must take steps to address this situation. In any event, some thought must be given to this issue as well.
Mr President, I would like to thank my colleague, Mr Wuori, for his excellent report. Slavery was abolished in the nineteenth century, but now it is estimated that people are being sold from their countries at a rate of four million a year, and the number is growing. The global markets are so free that human bodies now have a market value. The violent trade in human organs focuses on the poor. Some poor people positively rise from their graves, in a manner of speaking, when their organs are transplanted into living people. The problem is also that human rights violations have become ever more profitable and, in a society of greed, it takes money to protect human rights. We therefore face the sort of problem that results from greed.
The most widespread is the numbing of the human brain in the name of business. The global mass entertainment of television creates a false world, a virtual world, where every kind of business or trade flourishes and the importance of democracy is diminished. The international sex trade has acquired an excellent tool in the Internet. Legislation lags behind because many people think the freedom of the Internet should not be restricted. I suggest that we establish a European body to make rules for the protection of privacy in the information society era. The notion of human rights will not work where they are being violated both mentally and physically.
Mr President, the annual report on human rights in the world shows a good grasp of what is currently at stake. However, the European Union must state more clearly the action it intends to take in three areas.
First of all, history shows us how difficult it is to ensure that human rights are respected in countries where economic development does not exist or is extremely poor. This evidence should be given greater emphasis. This means that we should create a global-development methodology, bringing together converging criteria, centred around a principle which I shall refer to as the 'evolutionary principle' .
Secondly, the report points the finger at a number of countries which do not respect human rights. If we are to avoid falling into the trap of having one law for the rich and another for the poor, and in order to ensure that any action taken by Europe has credibility, we should place greater emphasis on the inseparability of human rights within and outside the boundaries of a state.
Finally, we must acknowledge the special responsibility of those countries which have achieved a high level of democracy and development but which, instead of setting an example, cynically continue to disregard human rights. The developed countries must set an example to the developing countries, and not the other way round.
Our action will be on a long-term basis. We must insist, loudly and clearly, that human rights are a universal value and do not depend on circumstances. With that in mind, it is absolutely essential that Europe should think about setting up a programme of project study and development in the area of human rights, which will take our political will into account. That is the price that Europe will have to pay in order to gain credibility.
Mr President, given the small amount of time available to me, I am not going to waste a single second on rhetoric or demagoguery and, therefore, I am going to concentrate on issues which, from my point of view, are more significant.
I would firstly like to say that I completely agree with Commissioner Vitorino when he says that the European Union should first teach by example and then preach. I also wish to congratulate Mr Cornillet on the excellent work he has done, despite a lack of resources. His work clearly reflects the fact that within the European Union there are still groups and people who suffer discrimination, whose fundamental rights are not properly respected. I therefore believe that we must make greater efforts in accordance with Article 6 of the Treaty, as well as Article 13, after Amsterdam, since those groups mentioned in Article 13 are still suffering discrimination and a lack of respect for their fundamental rights. I am referring to issues as regrettable as racism, which still takes place in the Member States; discrimination as a result of the sexual orientation of certain groups, specifically homosexuals, who still suffer legislative discrimination in certain Member States; the protection of disabled people; women, that vast group that suffers discrimination; and immigrants, which this report reveals to be the new group which suffers the greatest discrimination.
Unlike some speakers, I would like to say that I am in favour of recognising the right to vote of immigrants, who only then will enjoy sufficient respect for their rights.
Mr President, I should first of all like to thank Mr Wuori for his sound and critical report. Sound and critical, for he does not shrink back from pinpointing any sensitive areas in EU policy. One of those areas concerns fact that a number of international Union agreements still do not contain clauses for deferring an agreement in the event of a serious human rights violation. I should like to quote China in this connection, candidate for the 2008 Olympic Games. Commissioner Lamy has been hard at work concluding an agreement with China, also mainly within the WTO framework. But this coming Thursday, a widely supported motion will be discussed which will ask the Olympic Committee not to give China the Olympic Games in 2008, precisely in the light of human rights violations in Tibet, among others, and on account of the dubious way in which the country treats its flora and fauna.
In fact, I support Mr Wuori in his opinion that our Parliament should be involved in the suspension of relations with third countries on account of irresponsible behaviour in terms of human rights. Moreover, our Parliament has been the initiator in this field on more than one occasion. I would refer to EU measures in the past against Nigeria and at present against Sudan and Burma.
However, I should like to take the opportunity of drawing your attention to another point which, in my opinion, was neglected in the report, namely the freedom of religion. I will give you three examples. One is close to home, namely Turkey, where Syrian Christians are still being put behind bars if they actively profess their religion. The Netherlands has a community of 12 000 Syrian Christians from Turkey who have fled to Western Europe over the years. Surely that is very worrying for a country that would like to join the European Union.
Then there is Vietnam, where over the past few months, Buddhist monks have increasingly been arrested on religious grounds. We will be discussing a resolution on this very topic on Thursday. And what is, as a matter of interest, the state of play with regard to the trade agreements with Vietnam?
Then there is the continuous threat in respect of the Christians in Indonesia, especially on the Moluccas. That problem has also been highlighted in this House on several occasions, but what is the latest on the trade agreements, and what exactly is going on in that country in terms of human rights?
I wish that next time we could address this point in isolation, and that is the message that I should like to drive home.
Mr President, it is a tragedy, in the Europe of the 21st century, that there are so many serious problems with violations of human rights, as we have heard in Mr Cornillet' s excellent report. If human rights are to be respected in practice rather than merely in declarations, we need to defend them vigorously against the hated dark, reactionary forces which hamper dialogue and freedom of thought and conscience. The Union should, once and for all, find policies and ways and means of wiping out all forms of discrimination based on sex, ethnic origin, colour, religion or sexual orientation.
No cultural tradition can gain recognition if it puts itself above fundamental human rights and equality of the sexes. We urgently need to wipe out xenophobia, fundamentalism and racial violence and to crush phenomena such as slavery, trafficking in human beings and the sexual exploitation of women and children which stigmatise our civilisation. We also need to create the mechanisms needed to monitor and apply the Charter of Fundamental Rights and to give moral and financial support to organisations fighting for human rights, such as the United Nations High Commissioner for Refugees and the International Rehabilitation Council for Torture Victims.
Mr President, when Europe' s leaders go on state visits, they take weighty political baggage with them. The focus is on economic relations, trade agreements, financial assistance, and so on. Ecological issues are seldom dealt with, while human rights are a peripheral issue. Yet human rights and the rule of law are the foundation of our society.
My experiences with Asia, from India via Nepal to Korea, show that our commitment to human rights awakens great hopes among citizens there, among the disadvantaged, the excluded, the persecuted, and families and children. They invest their hopes in our resolution and active involvement on the ground, although we must include the NHO, our competent partner in dialogue, at a much earlier stage in this process.
Their hopes are also awakened by our partnership agreements with the human rights clauses. These agreements are suspended if massive and systematic human rights violations take place. This is an effective way of bringing pressure to bear.
The more resolutely we address specific problems, the clearer it becomes that human rights are not a Western but a universal concept. Our approach does not constitute impermissible intervention in the internal affairs of states, but necessary action against racism, torture, exploitation and the death penalty.
Commissioner, the European Union must take on a far more pro-active and leading role on human rights issues at international level. Was enough achieved at the 57th Session of the Commission on Human Rights in Geneva, for example? The EU Member States were united in their support for the United States' initiative to put the ongoing human rights violations in China on the agenda. However, there was no support from Africa or South America in the overall vote, although we certainly have traditional alliance partners there. In advance of important decisions, the European Union therefore needs a far better coordinated strategy so that our commitment to human rights is much more successful in future.
I welcome today' s debate and the European Commission' s long-awaited communication on human rights. I particularly welcome the commitment to give real substance to the human rights clauses in our trade and partnership agreements with third countries - something we badly failed to do with Mexico. I also welcome a number of the specific country statements in the draft resolution, including our strong call for the dismantling of paramilitary groups in Columbia. I share our strong statement of support and solidarity for human rights organisations and defenders, who risk their lives daily in conflict situations around the world to defend principles, which we hold dear. I have three specific points I want to raise in the context of the debate.
Firstly, whilst I welcome the commitment in the communication to appeal to European enterprises to do more to respect human rights, reflected in paragraphs 55 and 92 of our resolution, I have to say to the Commission that I am disappointed that the Relex DGs appear to have opted out of the draft Green Paper on Corporate Social Responsibility. I ask them to revisit that before it is too late. Words should be followed by action.
Secondly, I welcome, and I call for wider attention to, paragraph 108, concerning human rights abuses against disabled people. The organisation Disability Awareness in Action has recorded over 2,000 such abuses within Europe and they should be dealt with by human rights monitoring organisations and by the Commission.
Finally, I welcome paragraph 16 which calls for a review of the way we deal with human rights issues in Parliament.
Mr President, I would like to thank the two rapporteurs for their fine and excellent work. At the same time, I would like to agree with Mrs Maij-Weggen' s view that religious freedom has been addressed in a far too limited manner. This issue concerns the deepest values of millions of people and the whole basis for their lives.
In Egypt, a neighbour of the EU, converting from Islam to Christianity is punishable by death. The Coptic Christians feel like second-class citizens. The Christian minority in Turkey continues to shrink. Why are an increasing number of people of the Christian faith moving from this country? The European Parliament played an important part in ensuring that Syrian Christian priest Yusuf Akbulut was acquitted of all charges in the State Security Court in Diyarbakir at Easter. There is much to do in this area.
Three hundred thousand people have left the Moluccas - most of them Christians. They are persecuted by Muslim Jihad fighters. Compulsory conversion has taken place with over 1 000 people being forced into a faith and view of life other than their own.
I would also like to say that the French act on religious freedom leaves a great deal to be desired. There is considerable concern among many Protestant and evangelical Christians around Europe regarding the implications of French legislation on religion. What a poor - and I mean poor - example this is for a large number of countries in Central and Eastern Europe, including the Czech Republic, as these countries are about to adopt new legislation. We must be careful to ensure that we do not create an intolerant Europe where only one faith is acceptable.
Mr President, Commissioner, ladies and gentlemen, given the fact that we are running late, I shall be very brief, but please allow me to state how important this moment is for me. As a former Member of this Parliament, between 1994 and 1999, it is naturally a great honour to be here in this totally new hemisphere, back in this institution which is so familiar, and be able to take the floor.
On behalf of the Council, I should first of all like to congratulate the rapporteurs, Mr Wuori and Mr Cornillet very warmly on their sterling report, and I should also like to thank all the speakers for their contribution to the debate.
From now on I will confine myself to answering the very specific questions that have been raised.
To Mrs Frassoni, who is no longer here, but I shall say it anyway, I should like to assure her that the presidency will naturally make every effort to ensure that all the necessary conditions are in place so that a resolution against the death penalty can be tabled at the United Nations General Assembly.
To Mrs Boudjenah, on the subject of Tunisia, I should like to say, briefly, that the Council takes the view that it really is a pity that a country which has made such remarkable social and economic progress should be denied the credit that it deserves, simply because those who are in charge are apparently incapable of understanding that, to us and to their own population, elements such as freedom of expression and freedom of the press are essential, and it is precisely this situation which is preventing the European Union from pushing further ahead with the Tunisian model, which would be worth doing if only the situation with regard to human rights and the treatment of the human rights league was considerably better than it is at the moment.
(NL) To Mr Schröder, I should like to say that during this presidency, human rights will not, under any circumstances, be a footnote.
One of the honourable Members has already alluded to the fact that Foreign Affairs Minister, Mr Michel, has already left. I can reassure that Member: Mr Michel has not simply disappeared, he left to catch a plane to Madrid where crucial discussions will be held concerning the presidency.
For the rest, I should like to assure Parliament that during the next six months, the fight against the trafficking in human beings in general, and the fight against the trafficking in women and children, in particular, will be one of our key priorities. I should like to thank Mr Johan Van Hecke for his kind words regarding our presidency, and I hope that we will be able to meet his expectations. I have to say that the aims are rather ambitious, but we will do our best.
Mrs Maij-Weggen and Mr Sacrédeus, it goes without saying that, in our view, freedom of religion is one of the fundamental rights and freedoms.
We are running out of time so I will just say that, on behalf of my colleague, Chris Patten, who had to leave because he is attending at the same time another parliamentary meeting on Latin America and on my own behalf I would like to thank all participants in the debate. The Commission is taking note of all the remarks and is looking forward to the resolutions that will conclude these debates as guidelines for our reflection and further action.
Finally, I would like to congratulate Parliament on the broad consensus that has been expressed on the new methodology of the report on Fundamental Rights in the European Union, and express my wish that the approach which has been launched by Mr Cornillet will be retained for the future.
Thank you very much, Commissioner. You have been almost excessive in your brevity.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Bonn Conference on Climate Change
The next item is the joint debate on the oral Questions Nos B5-0327/2001 and B5-0328/2001 by Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, to the Council and the Commission, on the Commission' s strategy for the Bonn Conference on Climate Change.
Mr President, I apologise for my lateness. Human rights seem to have been taking up quite a lot of time, and quite right too.
I want to express Parliament' s concern that the Kyoto Protocol may falter and fail, leaving the world without any coherent network of obligations to reduce greenhouse gas emissions. We in the European Parliament offer our full support to the Commission and to the presidency in their endeavours to ensure that the Kyoto Protocol survives and comes into force. We would like to use this brief debate to explore what Europe can do to lead the world in the absence of American leadership and in what ways the Members of the European Parliament who attend the Bonn Conference can speak for the people of Europe and actively participate in the proceedings.
We very much appreciate the work of the Dutch Minister, Mr Pronk, in seeking to find a way to solve the unresolved issues left over from The Hague, and we would appreciate it if the Commission could give us its view on how successful he has been to date and whether or not the work he has done has now cleared the way forward. But the big question for us is whether it will be possible to show that the European Union, and the other major parties to the Protocol, are prepared to take decisions without the United States. Here the attitude of the new Japanese government is crucial. Without the votes of Japan and Canada the Protocol cannot enter into force. We gather that the omens are not good and that Japan probably, and Canada certainly, lack the political will to go ahead without the United States. If Japan is prepared to go ahead, then there is the suspicion that the Japanese may want to re-write the crucial proposals within the protocol, notably using the year 2000 perhaps rather than 1990 as the base year for calculating greenhouse gas emission reductions. One of my colleagues, Mr Moreira Da Silva, who will be leading Parliament' s delegation to Bonn, wishes to move an oral amendment on this point to the resolution we have tabled, since the problem with Japan has really only come to the fore in the period since we tabled it.
Our resolution reiterates in paragraph 3 our basic expectations about the action that will follow ratification of the protocol. But as Europeans we must make a sober assessment of what this will mean for us if it were to happen and still more if it were to happen without the United States. First and most crucially: money. As the protocol stands, financial contributions from individual parties will be based on each party' s share of CO2 emissions. It is not difficult to see that the United States, with 39% of the total 1990 emissions, would pay the lion' s share. The question that occurs to me, which should perhaps have been asked earlier, is how the Clinton government ever thought it could persuade Congress to sign up to the Treaty. Perhaps greater honesty at the outset might have helped provide a more realistic atmosphere. Without the United States the burden will fall on Japan, Germany, the United Kingdom, France, Canada and Australia. The finance available for measures to reduce CO2 emissions in poorer countries will be greatly reduced without US participation. The strain on the Europeans will be greater. Are we prepared for this, I ask?
Secondly, if we ratify Kyoto alone or without the United States it will mean taking certain actions that are going to be painful. We MEPs who follow these issues recognise that. Every year, every month, far into the night, we deal with directives designed to reduce emissions, but we also know that in most instances when we encounter the Council or their representatives it is extremely difficult to get the Member States to agree to these proposals in their original, very demanding form. We now face a situation where, according to the European Environment Agency, only the United Kingdom, Germany and Luxembourg reduced their greenhouse gas emissions between 1990 and 1998. All the other countries of Europe increased them.
So how will Denmark, the Netherlands, Belgium, Austria, Finland, Italy and, to a lesser extent, Sweden and France, meet the Kyoto targets? Or will we, as the United States suspects, not be willing to take the actions that will give reality to our ambitions? We hope that the Bonn Conference and the Belgian presidency will be able to move the Europeans on from words to action.
Finally a word on the participation of the EU delegation in the Bonn conference. We are tired of being a Greek chorus in this tragedy. We are tired of coming on to stage when the main action has taken place to lament or celebrate what has happened and to offer philosophical reflections on the sad state of mankind - "Ïßìïé ç ôÜëáéíá" indeed! This is unsatisfactory because we should ourselves be reckoned as protagonists since we will have to adopt the legislation that will flow from Kyoto and we will have to explain it to the people of Europe. We may not want to be negotiators ourselves, but our ambition is to play a full part in the meetings with the European Union delegation that decides how Europe will act. We are not content to remain as a chorus.
Mr President, ladies and gentlemen, I should like to start by thanking Mrs Jackson for the question she has raised and the remarks she has made concerning this very serious issue indeed about which we are all concerned.
On behalf of the Council, I can only reiterate our commitment, as referred to in the Council conclusions of 8 March and 7 June 2001, to reach an agreement at the resumption session of the Conference of the Parties No 6 which is soon to take place in Bonn. This agreement is to safeguard the environmental integrity of the Kyoto Protocol, is to lead to an actual reduction in the emission of greenhouse gases, and is to help reach the broadest possible participation of the industrialised countries. In that way, the conditions can be created for the Protocol to be reinforced and to be entered into force by no later than 2002. We therefore confirm our commitment to try to achieve this.
All these objectives remain unchanged and the European Union is prepared to negotiate with all partners in Bonn on the unresolved issues in a constructive manner. Although the Council recognises that the European Union and the United States do not see eye to eye concerning the Kyoto Protocol and the ratification thereof, despite this, the Council welcomes the pledge, made by President Bush during a recent meeting with the EU Heads of State and Government leaders, that the United States will not block the Kyoto process, and will cooperate during the forthcoming session of the Conference of the Parties in Bonn in a constructive manner.
During the high-level consultation of 27 and 28 June last in Scheveningen, the European Union managed to establish fruitful contacts with different partners on climate negotiations. And the European Union was delighted to note that the international community continues to strongly support the Kyoto Protocol and its swift implementation. That is despite the United States' refusal to ratify the Protocol. As was apparent in Scheveningen, there is a strong sense of urgency with regard to this matter and also a high level of awareness of the fact that the outcome of more than ten years of international negotiations can surely not be put on the line.
Since the Council is of the opinion that your presence is definitely significant, the Council has invited eight MEPs to take part in the Conference in Bonn. The specific conditions for this participation, about which you may not be happy, are explained in a letter from the Council to the European Parliament of 18 November 1998. However, given the wish of the participants for more and regular information, a wish that was underlined by Mrs Jackson, but which certainly reflects the feeling of many among you, the presidency intends to organise informal meetings with the MEPs during the conference at regular intervals, thus allowing an exchange of ideas to take place about the progress and the state of affairs.
Mrs Jackson, I am aware that this may not satisfy you entirely, but on the other hand, it does mean that you will be able to do more than just sing or lament on the sidelines or behind the scenes.
President-in-Office, ladies and gentlemen, I would like on behalf of the Commission to thank Mrs Jackson for raising such an important issue in the House. As the President-in-Office has already said, in Gothenburg, the heads of state and government confirmed that the European Community and the Member States are determined to meet their commitments under the Kyoto Protocol. The Union' s summit reaffirmed the European Union' s aim of bringing the Protocol into force by 2002 and asked the Commission to prepare a proposal for ratification before the end of 2001. Regrettably, the Bush administration continues to oppose the Kyoto Protocol.
At the European Union/United States Summit in Gothenburg, President Bush acknowledged the science underlying climate change and the global importance of this issue. The United States has indicated that while they will participate actively in the resumed COP6 in Bonn, their basic position, opposing the Protocol has not changed. We will build upon this indication that the United States does not intend to obstruct the Kyoto process. To facilitate this, we have agreed that there will be further high-level contacts with the United States on this subject.
The resumed COP6 in July will pick up the threads of the conference in The Hague and try and bring the negotiations to a successful conclusion. To achieve this, the European Union will take a positive attitude while, at the same time, being realistic about what can be achieved. The new consolidated texts by the Chairman of COP6, Mr Pronk, are clear and concise and provide a good basis for the Bonn negotiations. However, the texts still contain a number of important sticking points for the European Union, notably on funding for developing countries, compliance and supplementarity. These need to be resolved.
In the end, we will strive for an overall package where compromises on one side are balanced out by gains on the other. We must also take into account the specific importance of Japan and Russia for the entry into force of the Protocol.
The Commission welcomes the strong interest of the European Parliament in the global problem of climate change and the participation of Members of the European Parliament in the Community delegation to the resumed COP6. As in The Hague, the Commission and Council, the President-in-Office has explained, have proposed that the European Parliament be represented by eight Members. In accordance with the institutional rules for their participation, the Members can attend plenary meetings, and the Commission will regularly provide information on those negotiations which are not open to observers on a regular basis to all Members of the European Parliament present at COP6.
Mr President, Commissioner, Madam Secretary of State, ladies and gentlemen, I wish to speak first of all about precisely this issue of whether or not the European Parliament delegation should participate in the European Union' s coordination meetings. I wish to state that I was far from satisfied with the way in which the Secretary of State answered the legitimate questions asked by Caroline Jackson. The European Parliament' s delegation is not asking for privileges. It is asking for its legitimate right to participate actively in the Bonn conference and not simply to play spear-carrier, as we did at the Hague Conference.
Mr President, ladies and gentlemen, climate change is more than just another environmental dossier. It has become an issue that truly symbolises the international political agenda. If the Kyoto Protocol fails, the interpretation will be clear: States and politicians move rapidly and effectively when it comes to promoting the advantages of globalisation, but they are incapable of reaching agreement on minimising the less pleasant aspects of our social model.
The current situation could not be worse. On the one hand, action is more urgent today than it ever has been and the measures announced recently by the Intergovernmental Panel on Climate Change leave no room for doubt on this matter. On the other hand, it has never been as difficult to take action as it is today: the decision by the United States has dealt a harsh blow to international efforts over the last ten years. These factors, urgency of action, pressure from the public and the withdrawal of the United States make the Bonn Conference critical. It will really be the moment of truth for the Kyoto Protocol. Our position is perfectly clear: it is crucial that we limit climate change and the Kyoto Protocol - and none other - is the most appropriate political instrument for achieving this objective. Let us, therefore, go to Bonn with the aim of concluding an agreement with as many countries as possible on the 'left overs' from Kyoto so that the Protocol can be ratified and implemented in 2002. In order for the negotiations to be successful, in particular with Japan and Russia, we will clearly have to be flexible, but in a way that respects the integrity and the spirit of the Protocol.
I should like to say one last word about economic issues. It is true that, in the short term, implementing the Protocol will result in economic costs to European businesses. Nevertheless, these costs, as we read only this week in the Commission' s report, will be much lower than was initially thought. I am, in fact, convinced that in the medium term, the Kyoto Protocol will make the European economy more competitive as a result of the technological transformation that we will achieve earlier than elsewhere in the world.
Mr President, the applause from all groups for Ms Jackson' s speech shows that in Europe, there is consensus on climate policy. There is obviously some sort of consensus in public opinion in the USA as well, but public opinion in the USA is different from Europe' s. This is why I believe we should not only be talking to one or two parliamentarians or government representatives; the Europeans should actually be thinking how they can influence public opinion in the USA, and indeed in Japan, if the Japanese decide not to go ahead.
The task of managing climate change is so enormous that going it alone will be extremely difficult. That is precisely the issue which arises here. Even if the others do not go ahead, are we prepared to continue the course agreed at Gothenburg, which I support? Making a verbal commitment is easy. Agreeing to take on these burdens is simple and costs nothing. However, translating this into reality will be an immensely difficult task. My fear - I admit this quite openly - is that the Europeans, or many Europeans, will hide behind the US. In truth, we are a long way off meeting the standards set in the Kyoto Protocol. We all know that. The Commission feeds us a never-ending stream of fresh statistics. We face a Herculean task - I just want to make this clear.
Despite these difficulties, however, let me say that for the first time since the Second World War, Europe now has the opportunity to take on political leadership at world level. We should grasp this opportunity with both hands, well aware that this is not a simple task. Incidentally, it is a noble task, not a dirty job, which Europe should address, and if others do not join us until later, we should accept this with good grace.
My third comment relates to the text itself. I cannot stop myself from saying this: I must point out that what we are demanding, namely "halting" climate change, is sheer nonsense, of course. I have no idea how this slipped into the text. There has always been climate change, but this time, we are making our own contribution to it, and that is exactly what this is all about.
I would like to start by paying tribute to Commissioner Wallström, the Commissioner for the Environment. I do not think any of the parliamentarians have any doubt at all about her passionate personal commitment towards trying to secure a positive outcome from the talks in Bonn, and I would also like to say a word of thanks to my Liberal colleague, Prime Minister Verhofstadt, for the emphasis he placed this morning on saying that the problem of climate change is the greatest single challenge facing the planet. One thing that this whole issue has brought about - if it was needed - is a great awareness that this is a very small planet upon which we live and that mankind is very capable, through its industrial practices, of changing our environment. Even the United States now recognises this, although they have yet to come up with an alternative in any practical form to the Kyoto Protocol.
There are great opportunities for, and advantages in, addressing this problem by using technology which is in the process of being developed or has been developed to change our practices and reduce global warming. This offers great benefits to society, and economic opportunities for those of us who take a lead, but why are we not able to pursue this more effectively? One problem is vested interests - the classic example being the fossil fuel industries; another is weak political leadership by all of us - we are all responsible for this. We back down over taking decisions which will be unpopular in the short term with our electorates. I wish to see harmonised environmental taxation at a European level - the objective being not to raise more money but to change practices and priorities and ensure that industry at the same time is able to compete on a level playing field.
We have had the problems - we have experienced the problems with fuel duty in Britain and elsewhere whenever politicians try really to apply taxes which benefit the environment in this way. The odd thing of course, in Britain' s case, is that harmonised energy taxation on fuel duties would also probably reduce our taxes.
I have just returned from a visit to Cyprus - one of the accession countries - where I find out that not only is there no fuel duty on the use of petrol but that petrol is actually subsidised. So, my question to the Commission is this: when it comes to practical forms, when it comes to actually dealing with what I hope will be a positive outcome from Bonn, how does the Council pursue harmonised energy taxation at the same time as dealing with enlargement, which makes the possibility of unanimity so much more difficult to achieve if it we were actually to have harmonised environmental taxation of a sort which is worth having.
Mr President, over the past two years, more wind-energy capacity has been installed worldwide than nuclear energy. Despite this, Messrs Bush and Blair are trying to breathe new life into nuclear energy.
Along with a clear majority in the European Parliament, my group believes that nuclear energy should not, and cannot, play a role in solving the climate problem, not even in the "clean development" mechanism. On all other scores - I repeat, all other scores - the Greens can accept a compromise in Bonn. That compromise must aim to keep Japan on board. Even a higher reduction target for Europe is to be considered. The Commission has recently published a study which shows that a reduction target which is twice as high as the current one is not a problem for us economically speaking. Europe must now seriously look into renewable energy and saving energy.
A further development of solar energy is desperately needed to provide electricity to the last two billion people on this earth. Providing two billion people with electricity generated by fossil fuels would spell an uncertain climate death to us all. A weak agreement in Bonn is better than another fiasco. The 1987 Treaty of Montreal protecting the ozone layer was also a weak agreement, but over the past fourteen years, it has been tightened up on every occasion. We could adopt the same approach with the Kyoto Protocol.
Mr President, there is great unanimity here on our position regarding climate issues, which I believe is extremely important. We must use this unanimity to put maximum pressure on those countries which are now deciding the future of the Kyoto Protocol. In practice, we risk some sort of collapse in climate negotiations, a collapse which would risk setting us back several years. The worst thing is that those causing the collapse, particularly the US, have no alternative to offer. Therefore, everything must now be done to save whatever can be saved.
The European Union itself has a credibility problem because, as previous speakers have said, many of our Member States will not meet the requirements of the Kyoto Protocol, either. We know that these requirements in themselves are insufficient to combat the problem of climate change. What we see in practice when we meet the Council of Ministers, for example in conciliation on combustion plants and national ceilings for emissions, is that no-one is prepared to take the decisions which need to be taken. By the time a decision was to be made in Gothenburg on a strategy for sustainable development, many of the most important points had been removed. Of course the EU' s credibility would also increase if we showed by our actions that we are prepared to meet the targets we set ourselves. I believe this is important ahead of the meetings which we are about to have with other countries in order to decide the future of the Kyoto Protocol.
I would like, first of all, to compliment Mrs Jackson for raising this oral question. It has already been mentioned that the Conference for Climate Change will be held in Bonn from 16-27 July 2001. We know that the US Government and the European Union could not reach agreement in the Netherlands before Christmas on setting a timetable for the reduction of the use of greenhouse gases.
Equally, it is very clear that the US Government is getting cold feet on the Kyoto Agreement. This is very disappointing. There is clear and unequivocal scientific evidence that demonstrates the effect of climate change. Surely, the US and the European Union governments can agree on one item, and that is simply that the use of greenhouse gases depletes the ozone layer which results in higher sea levels and more coastal erosion, and affects the living environment of island communities. I am calling on the European governments which will be represented in Bonn to use this conference as an opportunity to tell the US that this is not good enough, and that the full provisions of the Kyoto Agreement must be implemented: under the Agreement alone, the US Government would be required to cut emissions by approximately one-third by the year 2012.
Mr President, if the US Senate were to vote in favour of the Kyoto Protocol, this would be tantamount to political suicide, as appeared during a video conference last year involving a number of US senators. The new US President, Mr Bush, has meanwhile rejected the Kyoto Protocol. This is referred to as a huge disgrace, with good reason. On the other hand, this US President makes no secret of how the United States feels about the Kyoto Protocol.
The unfortunate result of this is that Japan is also questioning whether it should ratify the protocol. Last week, the Japanese Prime Minister, Mr Junichiro Koizumi, said that he does not intend to go ahead without the backing of the United States.
However, we should realise that the countries of the European Union have not ratified or implemented the Kyoto Protocol either. CO2 emissions may have fallen considerably in Luxembourg, Germany and Great Britain, but they have risen quite dramatically in Spain, Portugal and Ireland. According to the Worldwide Fund for Nature prognosis, CO2 emissions in the European Union will be rising by eight percent in total, instead of falling by eight percent, as per the Kyoto Protocol.
Furthermore, it would be very inconsistent if the European Union were to blame the United States for not being prepared to do anything to reduce CO2 emissions, if the European Union is not willing to continue to reduce Nox emissions itself. The US emission standards for Nox in 2003 are already stricter than what the Environment Ministers want within the framework of the directive on large furnaces in 2018.
There is the risk that the failure of the Kyoto Protocol will be used as an excuse for not having to do anything. The threat of climate change remains, so does the objective to counter this, with or without the Kyoto Protocol.
The EU should, therefore, not follow the example of the United States or Japan, but must fight climate change by focusing on saving energy, energy efficiency by, inter alia, total energy, and by developing wind and solar energy. With regard to these aspects, it should also be possible to conclude agreements with the United States and Japan. In addition, we must be open to extending the proportion that can be achieved by emission trade. If we can persuade the United States to re-join the negotiations in that way, we should certainly do this.
Finally, we should no longer neglect third world countries, since energy consumption there is also set to rise considerably.
Mr President, ladies and gentlemen, there is no question that at this time of disappointment and rejection for the European Union given the attitude of the United States towards compliance with the Kyoto commitments, the European Parliament must unequivocally reaffirm and reinforce its commitment to making progress on the reduction of CO2 emissions through the ratification of the measures proposed in the protocol. Having agreed in 1997 on an international strategy for reducing polluting emissions, we cannot accept such a drastic and important change in approach towards the situation, which gives credence to arguments which, under a scientific veneer, intend to postpone the intensity and force of specific actions.
Furthermore, I believe that this proposed resolution is a necessary gesture by the European Parliament towards the Member States as an expression of the renewal of a political will in each of them to combat climate change and to intensify the establishment of the mechanisms necessary for the ratification of the protocol.
At the next climate summit in Bonn, the Member States will have to respond to the key points which were left unresolved at The Hague. I believe it is essential that at least the leader or 'vice-leader' of the parliamentary delegation should be accepted as part of the European Union' s negotiating team. Therefore, and in order to take the next step of negotiating with other countries a rapid ratification of the protocol, it is so important that this Parliament should unite in supporting the present proposal, renewing, as I have said, the European Union' s will for international leadership in the field of the environment and as a gesture towards the Member States, so that they do not forget or delay the implementation on a national level of the measures necessary for the ratification of the protocol.
Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, it has been said in this House a number of times, and it is not unimportant: there is wide unanimity across the political divide on this issue, and you must support it in the forthcoming negotiations in Bonn.
That is not all: for many European issues, we have to battle against public opinion, but in this debate, we have the backing of a huge majority of the public opinion which is urging governments to take further steps in Kyoto.
That means that on the eve of Bonn, we have to propose a number of measures at the Conference, but also at Community and national level. As has been said a few times, we can, and must, as Europe, play a global role in this debate. This role suits us without a doubt, and largely discredits others, of course, including Mr Bush and his administration.
We must also try to bring the others on board, that we must definitely do, but not by putting concluded agreements at risk. If the Protocol is adopted with unlimited trade in hot air or unlimited use of coal pits, the effect on the climate will be limited.
I should like to add one point to the debate. I do not think there is room for complacency. We have not yet ratified the Protocol either, nor have we completed any clear, concrete plans of action. I would therefore urge the Belgian presidency to tackle this issue with both hands. In what form will we be trading our emissions? Will this be done among States, or also among businesses? And how will the trade among sectors be regulated? And also, what is the latest on the national plans of action? What are we going to do about them, and have any budgets been earmarked in this connection? I should therefore ask the Belgian presidency to address this matter properly in the next couple of months.
Although some sceptics still doubt the phenomenon of global warming, nobody can doubt the cooling of relations between the EU and the US over its refusal to recommend ratification of the Kyoto Protocol. The intergovernmental panel on climate change has no doubt that there is global warming taking place and that greenhouse gases, in particular CO2 emissions, are largely responsible. Even the US National Academy of Sciences advising President Bush largely concurs with this finding. The EU is now determined to go it alone, but the biggest culprit, the US, with 4% of the world' s population and 25% of global emissions, still will not co-operate.
Sadly, to date, only Romania has ratified the Protocol. Japan and Canada are now getting cold feet without US involvement. In my country, the UK, under a Conservative Government, we made a dash for gas, since natural gas produces far less CO2 than coal. We went on to see it rapidly reversed by the new Labour Government, anxious to preserve jobs in the mining industry. Mercifully the UK is still online to meet its Kyoto commitments.
We are already witnessing in European winter resorts in the mountains the effects of the rising snow line, but the long-term prospects are far more frightening. At some point, there is a danger of thermal runaway as the polar caps melt, reflect less sunshine and cause a rapid increase in atmospheric warming. This threatens flooding around the globe and other climatic changes causing economic devastation with huge migratory pressures on peoples, not to mention potential wars over water supplies.
What is the solution? I believe that all nations must subscribe to policies of sustainable economic development and invest in renewable energy sources. This also means reopening the controversial nuclear power debate, which I support. We must also look at using market-based mechanisms, such as tradeable emission permits. The Kyoto 5% targeted reduction by 2010 from 1990 levels may not go far enough. We may also have to look again at carbon sinks. I believe that the US must reconsider its position and come back to Bonn with some really good proposals. I congratulate my colleague, Mrs Jackson on her continuing interest in this critical area for the future of mankind.
Mr President, the world needs a powerful, political signal. Kyoto should not remain an empty pledge. Political leadership is now required to win over the world. We need to display the necessary flexibility in this respect.
First of all, with regard to the United States and Japan. We have to abandon the emphasis on domestic action. We must work towards a science-based approach of the 'sinks' problem.
Secondly, with regard to the developing countries, climate changes impact greatly on the developing countries. The effects are being felt in Bangladesh, India, Indonesia and the island states. We desperately need a warm-hearted approach to developing countries, and a fund that allows for adjustments being made.
We must realise that if the United States does not take part, the incentive for the developing countries will actually be taken away, for it is precisely the United States that wanted to realise a large proportion of their duties outside of the US.
The European Union now has to assume this role, and do more for the developing countries. Needless to say, the developing countries will in time need to be included in system of CO2 reductions, but then on the basis of equal emission rights.
Thirdly, we must commit ourselves to taking domestic action seriously and not to promoting nuclear energy. We must now take swift action and launch a credible and reliable system for the trade in emission rights, and within Europe, we must set up a research agenda to make the transition to a low-CO2 economy possible.
Mr President, the EU delegation did not show itself to its best advantage in The Hague. Indecisiveness and dissension contributed to the failure of The Hague. Parliamentarians could play a role if they gain permission to attend the delegation meetings as observers. As the President-in-Council stated a moment ago, we sang and lamented behind the scenes, but to no avail. Therefore, we now want to be admitted in the delegation as observers, and we believe that this can strengthen the unity within the European Union.
Mr President, there is a great temptation in politics to consider everything to be a matter of negotiation which can be agreed on amongst people. So that we might remember what we are dealing with, I will reiterate a few facts about climatic warming. I would like to remind you that there is now ample scientific proof regarding this matter, and that climatic warming is a hard fact. There is just one party we have to negotiate with, and that is nature, which does not make compromises. It just is.
The latest time series analyses of seawater temperatures say the same as what we have known about air temperatures for a long time. During the last hundred years the seas have warmed up by 0.6 degrees, and the trend is accelerating. In terms of average temperatures this is a very great change. Glaciers are melting; 85% of them are receding at a very fast rate, as much as several tens of metres a year at their worst. The Andean ice caps are in danger of disappearing altogether. The polar icecaps have shrunk by 25% in the last three years. In northern areas of continents the permafrost is melting at a dramatic rate, especially in central Siberia and Alaska. This also has large-scale effects on the exploitation of natural resources in these regions.
If we allow global warming to continue, the dreaded, worst-case scenario in northwestern Europe may well take place. Warming could divert North Atlantic sea currents, causing northern Fennoscandia to have a far more severely cold climate than it does now as a result. As the glaciers melt, the so-called Atlantic pump will cease working and the warm Gulf Stream coming up from the tropics and its extension, the North Atlantic Current, will stop flowing. This could result in the whole of northwestern Europe becoming colder, which palaeo-oceanographic studies show could happen suddenly, with catastrophic results.
The same facts reveal themselves in every direction. Just recently the Red Cross confirmed what other aid organisations have been saying: experience of an increased number of natural disasters shows that the change can be put down to global warming. Unless we act quickly and, furthermore, put pressure on others also to act quickly, these new phenomena will increase exponentially. Bonn needs to be a success.
Mr President, a thank-you first of all to Mrs Jackson for the initiative behind the debate we are having here today. I think that climate change is one of the best documented of any of our environmental problems and, at the same time, the biggest threat to the environment and to future generations here on earth. That is why the US administration' s rejection of the Kyoto protocol is, of course, also completely irresponsible. I think we have to acknowledge that Mr Bush and his administration have shown themselves to be just as primitive and populist as might have been feared. However, that attitude in the United States ought, of course, only to give an edge to Europe' s responsibility for global environmental development, as Mr Da Silva too pointed out. We must stick by the Kyoto Protocol at the conference in The Hague. We must ensure that the Member States and the EU are in the vanguard of efforts to get the Protocol ratified so that it can, if possible, come into force next year. With that in mind, we must naturally try to make Japan stick to this solution.
Like Mrs Van Brempt, I would warn against entering into a sub-standard conciliation or agreement with the United States. Experience has shown time and again that when the United States has ended up with what, in our eyes, is a really bad agreement, it fails to honour it when the time comes to implement it. On the contrary, we in Europe must ensure that our climate change programme is implemented effectively. As quite a few people have mentioned, we also have problems here in Europe. At the moment, we are seeing a clear negative trend in the area of transport, for example. We must work to ensure that, given the future we are now confronting, the United States does not obtain a competitive advantage from showing the kind of irresponsibility we have seen so far. I hope that the Bonn conference may nonetheless be a decisive step towards meeting the enormous challenge we are all facing.
Mr President, Commissioner, ladies and gentlemen, combating the catastrophic effects of climate change is the most important environmental policy challenge of our time. Indeed, I would go as far as to say that it may even be the single most important challenge overall, also beyond the parameters of environmental policy. There is thus a great deal at stake in Bonn. It is important, then, for the European Union to present a united front, and so I appeal to the Council and the Commission to include the parliamentary delegation in its activities and ensure that the head of our delegation, at least, is involved in coordination at EU level, as we are keen to support the Council and the Commission' s position. Naturally, this is only possible if we are genuinely informed in detail.
The main problem, of course, is the USA' s position. This has already been pointed out several times. It is not enough merely to agree that the USA' s position is unacceptable. Since gentle persuasion and appeals have not achieved very much, we must now consider how we can exert even greater pressure. The European Union should make climate protection and the Kyoto Agreement its key priority in relations with the US. Many of our positions differ from those of the US Government or Congress, but climate protection is the major problem, and that should be made clear. This is why I was rather disappointed when, after Gothenburg, the message was: there is a difference of opinion, and that was it. The EU must make it quite clear that while we may have different opinions on other issues and still carry on with the agenda, this specific topic is a priority for the EU. Perhaps we should go as far as to make concessions in other areas in order to ensure that this priority is genuinely asserted in practice.
If the Americans are then prepared to ratify Kyoto and engage in practical cooperation in Bonn, we too should be flexible. Instead of promoting the EU' s purist doctrine, e.g. on nuclear energy, we too should be prepared to compromise. However, a precondition is that the Americans actually commit themselves to ratifying Kyoto and pursuing the climate protection process in a positive way.
Thank you very much, Mr Liese. The Presidency-in-Office of the Council and the Commission inform me, I believe with very good reason, that they have been enlightened by your speeches.
To end the debate, I have received one motion for a resolution, presented in accordance with Rule 42(5) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is Question Time (B5-0329/2001). We shall examine Questions to the Council.
We only have 40 minutes. I must reach a consensus with you for the functioning of this Question Time, because otherwise we will be in an impossible situation. If the first Members on the list of questions speak too much, the others will be deprived of their right.
We initially have ten questions which are going to be taken together by the President-in-Office of the Council. If we have supplementary questions, you will appreciate that that would amount to thirty questions and that there would not even be time to hold Question Time.
I am therefore going to apply Rule 19 of the Rules of Procedure, which gives the President the authority to organise the debate on exceptional occasions. If you need it, you can speak for a minute and a half instead of a minute; but please do not, each of you, ask for the floor three times with the subsequent replies. Please do not refuse this request, ladies and gentlemen. It is absolutely rational and necessary.
I heard your ruling, but Annex II to the Rules of Procedure says that each Member may put a supplementary to any question. We have been economical. We get one answer, but we should each get a supplementary.
Yes, I agree, but Rule 19 refers to such exceptional situations as today' s. It is therefore necessary to apply the Rules of Procedure in a rational way.
If you continue raising points of order, not even the first ten questioners will be able to put their question or receive a reply.
Mr President, I would simply like to propose a rational solution to the problem. I believe that we effectively have the right to respond to the President-in-Office' s intervention and afterwards each of us should have the right to a supplementary question. Mr President, I propose that we all have the right to a second brief intervention which would compensate for that hypothetical supplementary question which we would otherwise have the right to. The debate will be brief but we would conserve our rights under the Rules of Procedure.
Even with Rule 19, I have flexibility. Therefore you can put the question again for one minute and the supplementary question, and you will have a maximum of one opportunity each; after half a minute, the microphone will be turned off.
This is my final interpretation of Rule 19.
As they deal with the same subject, Questions Nos 1 to 10 will be taken together.
Question No 1 by (H-0516/01):
Subject: The Laeken Declaration The December 2000 Nice European Council approved a Declaration on the future of the Union. The declaration calls for a wide-ranging and searching debate on the European Union' s future. Not only the Member States but also states applying for accession, national parliaments, the European Parliament and the general public are all to be involved in that debate. The European Council has thus improperly and in absolute disregard for the subsidiarity principle, bypassed the democratic legitimacy of the constitutionally established regions.
The Belgian Foreign Affairs Minister Louis Michel recently repeated his intention to allow MEPs to sit also as members of the Belgian Parliament. We welcome what Mr Michel has to say about the closer involvement of members of parliaments, provided that he also includes the elected representatives of communes and regions. Will the Council, in deference to the subsidiarity principle, include the constitutionally established regions in the plans it is drawing up for Europe' s future?
Question No 2 by (H-0518/01):
Subject: Laeken Declaration In view of the increasingly important and prominent involvement of the sub-state levels in the various EU decision-making procedures, the broad debate on the future of the Union which is taking shape mainly around the Laeken Summit should also provide answers to institutional issues relating to the involvement, from the legislative and judicial points of view, of constitutional regions (sub-state entities with their own legislative powers guaranteed under the Constitution of the State to which they belong) in the development, implementation, monitoring and assessment of EU policies.
Is the Council therefore intending to amend the Treaties (Part Five, Section 4) in such a way as to grant these regions the right to appeal direct to the Court of Justice when their prerogatives are under threat, as the Member States are able to do?
Question No 3 by (H-0520/01):
Subject: Laeken Declaration It is expected that during the Belgian presidency the Laeken Declaration on the future of the EU will be adopted. A number of Member States, including Germany, Austria, Belgium and the UK, have established mechanisms for the participation of their regional or federal bodies in Council proceedings. Given that the autonomous regions of the Spanish state, the German and Austrian Länder and the Belgian regions possess significant powers of their own which are in many cases affected by Community decisions, does the Council support the view that the regions could be directly represented within itself?
Question No 4 by (H-0522/01):
Subject: Laeken Declaration With the declaration to be made at Laeken on Saturday, 15 December, the federal state of Belgium intends to make its contribution to the debate on the future of the European Union. In that respect, the positive stance adopted by Prime Minister Guy Verhofstadt on the joint political declaration by seven constitutional regions is particularly pleasing. At the end of May, he received the regional president of Catalonia, the minister-president of Salzburg, the first minister of Scotland, the chief ministers of Flanders and Wallonia and the ministers for European/federal affairs of Bavaria and North Rhine-Westphalia, who are pressing for the role of constitutionally recognised regions in the European Union to be strengthened.
Does the Council support greater Treaty-based involvement for constitutional regions in the European project in view of the added democratic legitimacy they bring to the construction of the European Union? If not, why is it opposed to the greater Treaty-based involvement of constitutional regions in mapping out the future of Europe?
Question No 5 by (H-0524/01):
Subject: Laeken Declaration Annex IV of the Nice Treaty contains a declaration calling for a deeper and wider debate about the future development of the EU. The IGC also recognised the need to improve and to monitor the democratic legitimacy and transparency of the Union and its Institutions. This formula opens the possibility of a form of convention with representatives of national parliaments, the European Parliament and the governments of the Member States. Contrary to the principle of subsidiarity no reference was made to the constitutional regions.
Will the Council - following the democratic principle of subsidiarity - involve all the parliaments of the constitutional regions when it chooses a form of convention?
Question No 6 by (H-0525/01):
Subject: Laeken Declaration According to the Declaration in Annex IV of the Nice Treaty the debate about the future development of the EU should address, inter alia, the following question: How to establish and monitor a more precise delimitation of competences between the EU and the Member States, reflecting the principle of subsidiarity? The present idea of subsidiarity in the EC Treaty is commonly interpreted as regulating only relations between Union and states. This interpretation has to be broadened as outlined in the resolution of the European Parliament of 26 October 2000 on better lawmaking.
Will the Laeken Declaration propose to amend the Treaties so that they specifically include recognition of, and respect for, the political and legislative powers of the Member States' internal political units in their executive, legislative and judicial relations with the EU Institutions?
Question No 7 by (H-0526/01):
Subject: Laeken Declaration Annex IV of the Nice Treaty contains a declaration calling for a deeper and wider debate about the future development of the EU. It also recognises the need to improve and to monitor the democratic legitimacy and transparency of the Union and its Institutions. In December 2001 the Belgian presidency will be concluded by a contribution to this debate, the Laeken Declaration.
Will the Laeken Declaration recognise that a further democratisation of the European decision-making process calls for a more radical reform, with legislative power vested in two chambers, the European Parliament and a reformed Council that would subsume some aspects of the present Committee of the Regions and would strongly enhance the role of the constitutional regions?
Question No 8 by (H-0560/01):
Subject: Laeken Declaration Annex IV of the Nice Treaty contains a declaration that calls for a deeper and wider debate about the future development of the EU. Following a report to its Gothenburg meeting in June 2001, the European Council at its meeting in Laeken in December 2001 will agree on appropriate initiatives for the continuation of this process. According to the Declaration the process should address, inter alia, the following question: How to establish and monitor a more precise delimitation of competences between the EU and the Member States, reflecting the principle of subsidiarity?
Will the Council - following the principle of subsidiarity - refrain from infringing the competences of the constitutional regions? How will the Council establish and monitor this respect for the competences of the constitutional regions?
Question No 9 by (H-0531/01):
Subject: Declaration No 54 attached to the Treaty of Amsterdam on subsidiarity Declaration No 54 attached to the Treaty of Amsterdam, on subsidiarity, states: -It is taken for granted by the German, Austrian and Belgian governments that action by the European Community in accordance with the principle of subsidiarity not only concerns the Member States but also their entities to the extent that they have their own law-making powers conferred on them under national constitutional law.' Similarly, Declaration No 23 attached to the Treaty of Nice, on the future of the Union, states in its third paragraph: 'In 2001, the Swedish and Belgian Presidencies, in cooperation with the Commission and involving the European Parliament, will encourage wide-ranging discussions with all interested parties' ; and, in its fourth paragraph: 'the European Council, at its meeting in Laeken in December 2001, will agree on a declaration containing appropriate initiatives for the continuation of this process' .
What approach will the Belgian presidency take to Declaration No 54 attached to the Treaty of Amsterdam, on the principle of subsidiarity and the entities having exclusive powers? What does the Belgian presidency believe to be the best means of resolving potential conflicts arising from decisions of the EU institutions where such decisions clash with the exclusive powers of those entities? Would the correct solution not be for the European Court of Justice to be given the power to rule on any appeals lodged by those constitutional entities and for the Treaties to legitimate the power of those entities to defend their interests in court at Union level?
Question No 10 by (H-0547/01):
Subject: Recognition of the political and legislative competences of constitutional regions and nationalities What proposals does the Council intend to make to ensure that the planned 2004 reform of the Treaties includes the recognition and underpinning of the political and legislative powers of internal units within the Member States (nationalities, federal states, autonomous communities or constitutional regions) in their executive, legislative and judicial relations with the EU institutions?
In a declaration attached to the Treaty of Nice, the Conference of Representatives of the Member State Governments expressed the wish for a broad and more profound debate on European Union' s future to be initiated as a first step in a preparatory process which will culminate in the convening of the Intergovernmental Conference in 2004. The joint declaration of the Swedish and Belgian Presidencies, the President of the European Parliament and the President of the Commission of 7 March last, confirmed this objective and called for a debate in which all sections of society need to be involved more than ever.
The report by the presidency, submitted to the European Council in Gothenburg, describes the vast range of initiatives which have already been launched in Member States and candidate countries, and also by the institutions of the Union. This report notes the numerous initiatives that have been taken in various Member States, involving different regional bodies. It also lists the events organised as part of this debate by the Committee of the Regions. The various questions raised, which are all on the subject of the role of the regional bodies in the process of preparing for the Intergovernmental Conference in 2004, are concerned with two types of problem. On the one hand, there are the detailed rules for implementing the preparatory phase which precedes the next Intergovernmental Conference, and on the other there is the issue of the role of the regional bodies in the construction of the Union.
As far as the question of the detailed rules concerning the preparatory phase is concerned, it is too soon yet to take a decision on the content of the Laeken declaration. Most of you, I know, heard what was said by our Prime Minister, and that will have lifted a little corner of the veil. However, most of the canvas which is currently covered by that veil has still to be painted. That being the case, all I can tell you is that it is too soon. However, it is obvious that the preparatory phase will have to take its inspiration from the various contributions which will be made by the European Council in December, and from the discussions and contacts which the Belgian presidency will be having with all the parties concerned. In that respect I can assure you that the presidency has the firm intention of examining every aspect of the question, including those mentioned by the honourable Members, so that the detailed rules for implementing preparations for the 2004 Intergovernmental Conference will provide the optimum response to the initial requirements set out in the Nice Declaration.
(NL) By way of response to the questions which are related to the content of the role of regional bodies in the future fabric of the Union, I can only remind you of the attention which previous Intergovernmental Conferences have devoted to this issue. That was particularly apparent from the establishment of a Committee of the Regions, composed of representatives from regional and local communities, a committee which, as you know, plays an advisory role.
It would be premature at this stage to give you a detailed response to this issue of content on behalf of the Council - for I am talking on behalf of the Council - but I am certain that this point will be addressed in due course. I shall listen to your supplementary questions with interest. I hope there will be time for a supplementary answer.
Mrs Neyts-Uytebroeck, or Annemie, if you will allow me to use your first name, we should not pull the wool over each other' s eyes. I simply want to say to you that, of course, I understand that you are replying here on behalf of the Council.
But all of the ten EFTA parliamentarians present here naturally want to promote the regional process in the European construction, because we are all MEPs from pro-European regions. We fear that if the constitutional regions are not represented well in the European decision-making process, a gradual aversion to Europe will grow within those regions, because we will feel that our regions cannot have their say, that they are suffocating, as it were. That is why I should like to ask you, as the driving force in a discussion which is about to start, how you will try to actively involve those regions in the decision-making process and how you will ensure that the Council actually makes a statement in this connection in the foreseeable future.
Mr President, Bart, please accept my apologies, for I am not all that familiar yet with the procedures. I was under the impression that I would listen to all the additional questions first and then respond to them all in one go.
But your plea for constitutional regions is, of course, not falling on deaf ears, if I can put it that way. In a previous political life not so long ago, I was, in fact, Minister in the Government of one of those constitutional regions. I therefore identify with your plea entirely. You have also undoubtedly listened carefully to our Prime Minister. You can therefore count on it that I, on my own behalf and on behalf of Belgium, will do my utmost to broach this subject. But there are also fourteen other Member States, and it will therefore be important for the constitutional regions to bring harmony among themselves as well.
Mr President, Madam President-in-Office of the Council, this morning we heard the Belgian Prime Minister. I agree with the basic tenet of his clear and intelligent speech and I hope that with the prospect of the Laeken Council, his action will serve to override the total failure of the Nice Conference. I must say, however, that in his speech, as in the answer that he has just given to our questions, for which I thank him, I noted the absence of any explicit reference to the political recognition of national and cultural diversity which, together with statehood, is a fundamental element of the European character. Within this diversity, the stateless nations that we represent have genuine historical and linguistic roots, as well as demographic and economic importance on a par with those of the Member States. We would like to see acknowledgement of our political, civic and democratic realities, together with the executive, legislative and judicial powers that distinguish us, so that we are able to participate in the European Council, just as we also acknowledge that federal states, Länder and constitutional regions that have a different nature but similar powers must participate. We would like to see these realities incorporated into the Laeken Declaration. We would like these realities to be included in the future Constitution. We hope, in any event, that our governments and our parliaments will participate in the convention drawing up the proposals for the European Union' s constitution.
Our Prime Minister, the President-in-Office of the Council, was unable, in his speech, to include every aspect of the real situation in the European Union about which he is concerned, but I can tell you now that the safeguarding, deployment and development of cultural diversity, and indeed of linguistic diversity, are in his mind as they are in mine, and I believe that we all regard them as fundamental values. This determination to safeguard cultural diversity will certainly be expressed, probably in the first section of the Laeken Declaration, which will deal with the principles and values that we have in common.
I can assure you, therefore, that cultural diversity, and the desire for cultural diversity, will certainly be included as one of the basic principles of the European Union, and it is a principle to which we are all very much attached.
Mr President, thank you for allowing me to take the floor. This is the first chance I have had to speak to the House, because your Assembly only verified my credentials last Monday. Could I just remind you that have taken over from the Basque MEP, Mr Gorka Knörr, who was elected to the Basque Parliament on 13 May and has now become its Deputy Speaker.
Madam Minister, I myself am Catalan, a Catalan from Roussillon, in other words a French national, and I applied to be included in a coalition in the Spanish State, a Basque-Catalan coalition, and that is why I, the Catalan, have taken over from Mr Gorka Knörr, the Basque.
As you know, Madam Minister, Catalonia is more than just a region. It is a nation, a nation which has always been a courageous defender of liberty and has always been concerned with solidarity values. Catalonia is a deeply Europhile nation, and yet today that nation has some difficulty in finding its place in this institution. It cannot be content with the makeshift role which it has been granted in the Committee of the Regions, a committee whose powers, as you know, are extremely limited. This is why, knowing your position and your history, I hoped, and indeed still hope, that your presidency will enable progress to be made on this issue, not only the issue of Catalonia, but also the issue of all the other nations without a State of their own.
First of all, I should like to congratulate Mr Mayol on his arrival here in this House. I am able to speak from experience. Mr Mayol, you will find that your mandate is an absolutely extraordinary one, but one which is nonetheless worth the trouble. I hope that your years here will be fruitful, pleasant and interesting. You will certainly have to work hard, but something tells me that you are not afraid of hard work. So, once again, my best congratulations!
Actually I do know a little about Catalonia. I do not speak Catalan but I can understand it, which is something at least. The problem you have raised is obviously even more complex than the issue of constitutional regions within the boundaries of a single country. You are talking about a nation which straddles two countries, if you will allow me to put it so cavalierly, both of which are anxious to maintain their territorial integrity. I am happy to leave you with the responsibility for the prospects which you have opened up.
On the other hand, I completely agree with you when you emphasise the fact that the Catalans love their nation, their language and their culture, but that at the same time they are very European, very open to the world outside. I can tell you that we are not unaware of the fact that the Prime Minister of Spanish Catalonia was one of the first people to launch the movement in favour of constitutional regions. If I know him, and I know him well and have confidence in him, that movement will certainly not come to a halt, and as long as it keeps going it will be skilfully conducted. Mr Pujol and the other Prime Ministers will see to that. To that extent I believe that the debate will progress in the right direction in the years to come.
The President-in-Office of the Council is very receptive to the points we are making but her colleagues in the Council, generally, have very little to say about subsidiarity in a way that pleases us. This is the kind of thing that makes an increasing part of the population of Scotland recognise that being a Member State is a much better idea than being a constitutional region.
However, things standing as they do, I would ask the President-in-Office if she would be prepared to discuss with colleagues the oddity of the structure of the Committee of the Regions which, instead of representing the regions in some proportion to their size, represents the states according to digressive proportionality. Denmark, which is already a Member State, has twice as many Members in the Committee of the Regions as Scotland has. Even Luxembourg has more! I do not know the difference between the regions of Luxembourg intimately, but I dare say they are less than the difference between the regions of Scotland.
The debate is getting more complicated with each speaker and you will understand that I cannot possibly go into that issue. However, I do know that within the Committee of the Regions the representatives of municipalities, cities, provinces, and constitutional regions find it increasingly difficult to build a common platform from which to develop their action.
The Presiding Officer of the Scottish Assembly is one of my very great and dear friends and so I am familiar with the problems you have referred to. However, I cannot possibly give a detailed answer to your very precise questions.
I believe that the issue of subsidiarity and its meaning in practice is central to the whole debate on the future of Europe - not only in terms of the rights of nations and regions within the Member States, but also in terms of citizenship. I represent Wales which has a new national assembly, just two years old. It is a developing body that wants to play a full part in and have strong links with the European Union and help build the Europe of the future.
Would the Minister agree that involving this kind of regional level of government is crucial in terms of developing citizenship and bringing Europe closer to the people - a problem that we are all familiar with in all our constituencies. If this is something that needs to be done on a European level in order to bring Europe closer to people, how will this be reflected in the work of the Council?
As you will appreciate, this is a real debate. In my first answer I said everything I could say as President-in-Office. The rest is very much my personal point of view as a member of the Belgian Government. I hope that you will make this distinction, especially as this is now a more spontaneous debate, which I like very much.
I believe subsidiarity is a very important notion but it is also a very difficult one because it is not very precise. It is more precisely defined in the protocol to the Treaty of Amsterdam than previously and is perfectly usable.
The local and intermediary levels are essential in bridging the gap between citizens and authorities. These levels and authorities have a very important role to play. In light of recent developments, as in Denmark and Ireland, this awareness has grown and will be better taken into account than perhaps in the past.
Annex IV of the Nice Treaty contains a declaration calling for a deeper and wider debate about the future development of the EU. It also recognises, importantly, the need to improve and to monitor the democratic legitimacy and transparency of the Union and its institutions.
In December 2001, the Belgian presidency will be concluded by a contribution to this debate at the Laeken Declaration. Will the Laeken Declaration recognise that a further democratisation of the European decision-making process calls for a more radical reform with legislative power vested in two chambers: the European Parliament, and a reformed Council that would subsume some aspects of the present Committee of the Regions and would strongly enhance the role of the constitutional regions?
I will have to limit my answer to reminding you that the Laeken Declaration will be more about the right questions and indications of directions, than about formulae and definite answers. Hopefully it will only be the start of the more formal preparations for the IGC. Any answer now to your question would be quite premature. All I can tell you is that we are very conscious of all these aspects, and that we are not the only ones who are conscious of them. I would be very surprised if the issue was not addressed in the form of a question. But do not expect answers yet, it is far too soon.
Mr President, Madam President-in-Office of the Council, the Belgian, Austrian and German Governments included declaration No 54 in the Treaty of Amsterdam in order to refer to the influence that European issues have on the internal bodies of the States, above all in the regions with exclusive competences.
The European institutions, and above all the Council, constantly take decisions which sometimes encroach on the competences of the constitutional regions or the regions with legislative competences in Europe. Conflicts of competence are created and, in this respect, I would like to ask the opinion of the Belgian Government in relation to the possibility that these regions with exclusive legislative competences may be given the right to bring cases before the Court of Justice of the European Communities. I would also ask your opinion of the Court of Justice of the European Communities' capacity to pass judgement on these conflicts of competence between the Union and the regions with legislative competence.
Mr Ortuondo Larrea, I shall tell you what I can in reply to your question about how we organise our work. I am sure that you are not unaware, precisely because of the protocol to which you referred, that a certain number of Councils of Ministers will be presided over by ministers of regional and/or community governments. This has already happened in the case of the informal Tourism Council which took place last weekend in Bruges, and it will also happen in the case of the Education and Scientific Research Councils, and some of the other Councils too.
You can see, then, how we deal with questions of this type.
As far as the possibility of access to the Court of Justice is concerned, I know that this is something that the constitutional regions are asking for. Sometimes I have the impertinence to wonder whether they are fully aware of the scope and the possible consequences of a positive reply to their requests. You yourself have pointed out that if the regions had direct access to the Court of Justice in disputes about competence, it would seem almost inevitable that the Court would one day be called upon to give a ruling on the internal constitutional organisation of the Member States themselves. I would ask you to think about that. It is not possible for me to reply to your question. It is a very delicate question, and a very controversial one. Any reply would be quite premature. However, if you will permit me I would like to ask you think about what I have just said.
Mr President, I would like to make it clear to the President-in-Office of the Council that it is not permitted in all States for governments of the constitutional regions to participate in the meetings of the Council of Ministers and, therefore, we are unrepresented, as is the case with the Autonomous Community of the Basque Country. I believe that this is a genuine problem for Europe and we must deal with it. We cannot be taking decisions in the European fora on competences which the laws attribute to regions which are not present to defend them.
As a final comment, Mr Ortuondo Larrea, I would just like to say that this is an arrangement that we came to in Belgium, between Belgian governments, governments with an 's' , always governments in the plural. I would ask you to refer to your own governments, because that is where I believe this type of question should be resolved in the first instance.
Mr President, I do not represent any region; as you know, I represent the pensioners of Italy and Europe. Before tabling my question, however, I would like to express my admiration at the President-in-Office of the Council' s willingness to answer so thoroughly all the questions she has been asked. I paid close attention to the Swedish presidency and I was practically frozen stiff by the coldness with which the Swedes habitually responded 'This is not my responsibility' . I am therefore genuinely satisfied, having listened to the Belgian President-in-Office speak this morning, by his openness to pensioners' affairs, and I am truly satisfied to have seen the practical undertaking by the Belgian presidency to respond to every question, even the most difficult ones.
I have exhausted the time available to me and so I will not be able to table my supplementary question. I will do so on another occasion.
Mr President, The President-in-Office of the Council said that we want recognition of our national realities and of our constitutional powers. I wish to reply that these realities are indeed part of European diversity but this is not simply a label to hold on to; it is also the powerful political reality of my country, Galicia, which should be fully recognised, just like those of the States of the borderless Union of Europe, of which we are all a part.
Question No 11 by (H-0545/01):
Subject: Public access to Council documents Now that the Council has enacted the Commission proposal, what is the timetable and the procedure for the public to begin accessing the Council' s documents?
To Mr Newton Dunn' s question, I can answer as follows. First of all: the Council is impressed with the progress made in terms of openness and transparency since the Treaty of Amsterdam came into force, particularly with the adoption of Regulation (EC) No 1049/2001 regarding public access to European Parliament, Council and Commission documents. The Council would point out to the honourable Member that this Parliament and Council Regulation of 30 May 2001, pursuant to Article 19, will not enter into force until 3 December 2001. Until such time, requests from the public for Council documents will be dealt with as before on the basis of Council Decision 93/731/EC on public access to Council documents. Each of the three institutions involved will therefore need to make the necessary arrangements to guarantee that the new Regulation is actually in force as of 3 December 2001. In accordance with Article 15, they shall establish an interinstitutional committee to examine best practice, address possible conflicts and discuss future developments on public access to documents. As far as the Council is concerned, the competent bodies are currently looking into the measures that need to be taken in order to fully implement the rights of citizens which they have acquired on the basis of the new Regulation. I can add to this that it is this presidency' s ambition, wherever possible, to be able to conclude all agreements before this Regulation enters into force, but as I have said before, we cannot do this on our own, and I hope we will receive the necessary support.
I must say I think most Members will think that a six-month delay is exceedingly disappointing, but it is nice to hear something positive. Can you indicate to us what the possible obstacles are? Does anybody have a veto on this date of 3 December or can you give us a guarantee that it is actually going to happen? You are not going to tell us at the end of the Belgian presidency: I am so sorry it slipped; somebody got it in the way! Can you guarantee it is going to happen or does someone have a veto?
I am afraid I cannot guarantee that. I would be a fairy if I could. I can only tell you that we will do our utmost. We will take up where the work left off to see to it that the directive enters into force on the set date, 3 December 2001.
Question No 12 by (H-0550/01):
Subject: Equal treatment of Turkey in regard to accession aid The European Council meeting in Helsinki in December 1999 decided that Turkey is a candidate State on the same terms as the other twelve candidate States. Turkey was therefore promised certain aid during the often long and difficult process entailed by membership negotiations.
The forms of aid currently available to all candidate countries include funds such as ISPA and SAPARD. Turkey, however, has not benefited from those. The country has been refused the aid promised at Helsinki on the grounds that the EU did not have the financial resources available.
Is it not time for the Council to ensure that the Helsinki summit decisions to treat Turkey on an equal footing with the other twelve candidate countries are now honoured and that the channels are opened for that country to obtain the aid it was promised, particularly in view of the fact that the Commission recently decided to refund 11.6 billion euro to the Member States?
The European Council in Helsinki, having decided to grant Turkey the status of a candidate for accession, asked the Commission to submit a single framework for European Union financial aid to that country for the pre-accession period. The Commission submitted its proposal to the Council on 27 April this year.
The main objective of this proposal for a financial framework is to guarantee that financial aid will be granted in accordance with priorities defined by the accession partnership and to bring the existing financial instruments together to form a single instrument, in order to optimise its effectiveness.
The European Council in Gothenburg, which made it quite clear that the accession partnership is the kingpin of the pre-accession strategy, invited the Council to adopt this single financial framework between now and the end of 2001. The Council has begun the procedure of consulting the European Parliament, and is encouraging Parliament to give its opinion as soon as possible.
Concerning the funding under the ISPA and SAPAR programmes, to which the honourable Member refers, this is structural aid and aid for agricultural development which is only granted to the candidate countries from Central and Eastern Europe to meet their specific needs as transitional economies. However, that does not mean that Turkey has missed out on the aid promised in Helsinki, on the contrary. The financial preaccession aid for Turkey has been doubled in 2000 and 2001 compared to the average annual amounts which were allocated in the 1996-1999 period. In view of normal budget procedures, we should aim to continue to grant this aid for the remaining part of the current financial perspectives. That is until 2006, as you know, and applies to all candidate countries. I should also like to point out that the EU' s general budget contains a new component, entitled 'Preaccession strategy for Turkey' , in which the resources are increased in the light of this. As this budget line comprises different budget resources, the financial aid programmes for Turkey can be completed with greater efficiency. As you know, the European Parliament has approved this approach in its opinion on the framework regulation for Turkey.
I would like to thank the Belgian presidency for its answer and at the same time welcome Belgium as the country holding the presidency of the Council of Ministers in the European Union after the Swedish presidency. Many of us, including myself, see Belgium almost as our second home in that we live in Brussels during the week but go home, in my case to Sweden, at weekends.
I would like to address the issue of Turkey. It is clearly the case that Turkey has not understood the difference between, on the one hand, the Eastern and Central European countries which were considered for the ISPA and SAPARD funds and, on the other hand, Turkey, which was not considered for these. Is the legislation insufficiently clear with regard to Turkey? Turkey also feels that it wants to be treated well and fairly. I would like to advise you to clarify why Turkey was not considered for these particular funds.
I would like to thank the honourable Member for his kind words and express my appreciation for the Swedish presidency with whom I have enjoyed an extremely pleasant and fruitful partnership over the past six months.
Question No 13 by (H-0553/01):
Subject: Belgian presidency and Afghan women Considering the subhuman conditions in which over 11 million women in Afghanistan are obliged to survive, will the Council consider encouraging the creation of an international Afghanistan committee in coordination with the UN?
Mrs Izquierdo Rójo, we were fellow members of the Committee on Constitutional Affairs during the previous legislative period. It is therefore a great pleasure for me to be able to reply to the question that you have so judiciously raised.
As I pointed out in my previous replies to questions on the same subject, the Council entirely shares the honourable Member' s concern about the disastrous position in which large sections of the Afghan population now find themselves, and in particular the disastrous position of women and children.
In view of the difficulties in Afghanistan at humanitarian and political levels, and in particular in view of the negative attitude which the Taleban persist in taking, both as regards the UN and as regards women, the Council is not entirely convinced that the setting up of an international Afghanistan committee in coordination with the UN, would be likely to really improve the situation of women in Afghanistan.
Nevertheless, the Council will examine closely the advantages and disadvantages to which such a committee might give rise, as soon as this issue is raised within the UN, and provided that the rules for putting such a proposal into practice have been studied in minute detail. In the meantime, the Council will be continuing the projects which it has decided on with the aim of helping Afghan women. On that point, the Council would also refer the honourable Member to the replies which it has already given to previous questions on the same subject, and in particular to Questions H-0032/01, H-0052/01, H-0170/01, H-0088/01 and, more recently, Question H-0481/01.
Madam President-in-Office of the Council, I thank you for this reply and, as a supplementary question, I would like to know whether you approve of exerting international pressure both against the Taliban regime and against the States that support it, specifically Saudi Arabia, Pakistan and the United Arab Emirates.
Are you prepared to work during the Belgian presidency so that progress may really be made in relation to this disastrous situation?
My reply was in response to your specific question about an international committee. As far as international pressure is concerned, i.e. the sanctions and embargoes which have been ordered in respect of Afghanistan, obviously the Council takes the view that these must be continued, and as far as possible reinforced, because we are dealing here with a regime that is completely inhumane.
Question No 14 by (H-0555/01):
Subject: Including the competent authorities in discussions on the regulation of medicine Taking into account the apparent dissolution of the Advisory Council on Medical Training, will the Council take urgent measures to ensure that the changes planned or under way in relation to the regulation of medicine in Member States, including issues such as the free movement of doctors and training, are open to contribution and comment by the appropriate authorities in the Member States, including the Medical Council of Ireland?
As you indicated, the discussion on the role of certain advisory committees has been launched. On 19 July 1999 the Commission submitted a proposal for a decision to the Council with the aim of abolishing the Council advisory committee for medical training, together with some other advisory committees established in conjunction with sectoral directives for doctors, dentists, veterinary surgeons, pharmacists, general care nurses and midwives. The Commission' s purpose was to simplify the committee system. The Council has had some discussions on this proposal, but has not come up with any conclusions yet. In addition to the examination of this proposal, no further measures of the type indicated in the question are envisaged in the Council.
I should like to thank the President-in-Office for her willingness to go over time and take extra questions. I wish her well during the presidency and hope that her relationship with the Members will be as open and blunt as it has been this afternoon.
Specifically on my supplementary, there is a major concern about the medical councils in the Member States and, in particular, for my own country, Ireland, with regard to ensuring minimum standards of training and qualification for doctors and other people in the medical profession. As we move towards enlargement of the European Union, with the accession of new Member States, and extend freedom of movement opportunities to countries outside of the accession countries to deal with shortfalls of medical personnel across the European Union, we consider that experts in the field from the existing Member States must be included in any such consultation process.
I have taken note of your remarks. I am sorry, but I really have to go or I will miss my plane but I will forward them to my colleague who is responsible for this matter.
Since the time allotted to Questions to the Council has elapsed, Questions Nos 15 to 26 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was suspended at 7.40 p.m. and resumed at 9.00 p.m.)
Macro-financial assistance to Yugoslavia
The next item is the report (A5-0244/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Security and Defence Policy, on the proposal for a Council decision providing macro-financial assistance to the Federal Republic of Yugoslavia [COM(2001) 277 - C5-0231/2001 - 2001/0112(CNS)].
Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on Foreign Affairs, I wish to recommend that the plenary adopt the proposal for a Council decision providing macro-financial assistance to the Federal Republic of Yugoslavia in the in the version originally put forward by the Commission.
We know that there have been some discussions in budget areas of the Council which are aimed at introducing restrictions, but we take the view that at the present political time, it is right to approve the amounts originally envisaged in the proposal.
There is an obvious reason for this: I think that having made it clear for so long that assistance would be available from the European Union if the people of Serbia and Montenegro threw off the yoke of dictatorship, we should keep our word. Particularly after the events of recent days, which have culminated in Milosevic' s extradition to the International Court Tribunal in The Hague, it is important that the European Parliament and the European Union signal that in response to these internal factors, the funds will be released, so that the people in a country like Yugoslavia can see that fostering democracy and human rights is genuinely worthwhile.
For this reason, Commissioner, conditions should be created so that this can happen as quickly as possible, and I know that this is your intention too.
This macro-financial assistance is not directly linked to a specific programme. It is an initial injection which is designed to help set things in motion. In this context, it should also be made clear that this assistance must not be tied to overly complicated conditions. We are proposing a number of amendments to you. These proposed amendments are designed to enhance control and also call for the involvement of other donors, although we do not view this as a condition. I believe that these are all positions which, ultimately, will not lead to obstacles and delay, but will enhance clarity, strengthen the control options, and also make it clear that we want assistance to be provided speedily.
As you know, this House did not create any difficulties when it was a matter of applying for urgent assistance for this area. As I am sure you recall, through the participation of other committees too, such as the Committee on Budgets and the Committee on Industry, External Trade, Research and Energy, we signalled our willingness to proceed as quickly as possible and introduce the necessary amendments.
Let me also make one general political point. In recent years, we have repeatedly engaged in grand theoretical debates about the developments in Yugoslavia. Yet in terms of our commitment, whether in the field of prevention and civil crisis management or, indeed, through threats and the use of military capabilities, we have generally acted too late. Our policy has always been 'too little, too late' . This has led us into the situation which we have witnessed in recent days in Macedonia. This misguided approach, which ultimately forces us to make even greater sacrifices and provide even more assistance - because we failed to act in time, and because we could not implement the concept of prevention and civil crisis management due to the international community' s total fragmentation of responsibilities in this region - has resulted in major political failure in key areas.
By providing these resources, we want to make it clear once again that this is not due to us, and that as the European Parliament, we are willing to do everything possible as quickly as possible. However, this is also an appeal to the Commission and the Council to make the necessary political decisions in a different way in future. I recall that two months ago, I was castigated and accused of being irresponsible when I spoke about the possibility of war in Macedonia. People ignore the facts for as long as they can, because they are too cowardly to tell the truth to the public at home. Afterwards, it all becomes far too expensive for everyone, and the costs again include human lives.
For this reason, we call urgently once again for rapid assistance to be provided so that peace, democracy and human rights can be restored to this region.
It was indeed an extraordinary gesture on the part of the Serbian Government to hand over Mr Milosevic to the International Court of Justice. This also required courage. During an earlier attempt to arrest Mr Milosevic, when he was still living in his own house, it was already evident that the army and the police were in opposite camps.
In a way, therefore, I think we should pay our respects to Mr Djindjic and the way he acted, although his motives may well have been inspired by opportunism.
I am also delighted that we have been able to agree internally on the fact that financial assistance should be subject to the extent to which steps are taken in the direction of rule of law, including cooperation with the Court.
In my opinion, Parliament had a clearer take on this than the Council, which did not want to make this aid too conditional. In this respect, we share the position of the United States and I believe that that in itself was a very good move.
Mr Milosevic has now been extradited by Serbia and Yugoslavia. All we need to do now is to wait for the international community itself to cooperate with the International Court of Justice.
The SFOR has to deliver the goods now, for the cooperation of SFOR and the political powers behind it, have so far been lacking. That is ultimately extremely painful and disgraceful. There is really no cause for any further complaint if SFOR fails to do what it should do in its own province, namely to arrest Messrs Karadzic and Mladic.
In that connection, I would also appreciate it if the European Parliament' s message in this respect were driven home to the Council and to all those others who, under the United Nations, carry joint responsibility for the actions of the SFOR, of which we are right to have high expectations.
Thanks to the excellent services of Mr Korakas, we recently found out that we in Europe fail to see eye to eye in this respect. It appears that a vast majority in the Greek parliament has signed a declaration which states that it is very regrettable that Mr Milosevic has been taken to the so-called Court of Justice in The Hague.
Mr President, there is a great deal to be done before the community of values with that parliament can be restored.
This confirms that there are many differences within our Union.
Mr President, Commissioner, ladies and gentlemen, I am pleased to support Mr Brok' s motion on the approval of macro-financial assistance to Yugoslavia. I also believe that it is absolutely vital, given the country' s high level of debt, to provide an above-average level of lost subsidies here, i.e. above-average compared with the usual practice. I fully support the Commission on this point.
One condition for cooperation, as has been mentioned, is cooperation with The Hague. This has always been the position of this House and also our group. There is no question that a great deal has been achieved through Milosevic' s extradition. This is a positive development. Yet positive developments can sometimes leave a stale after-taste. Firstly, it was all too clear that Milosevic was handed over in exchange for the funds pledged by the donors' conference, not so much in exchange for direct assistance from the European Union. It was not a pretty sight. There are two sides responsible: those who demanded this step, but also the government in Belgrade, who was too hesitant at first.
Secondly, it is interesting that particular pressure was applied by the Americans: the Americans, who persist in rejecting the notion that international courts could actually have jurisdiction over their citizens. This is an interesting point, and the European Union should bring pressure to bear on the Americans to recognise the international courts and their jurisdiction over American citizens at last.
Thirdly, it does not resolve the issue of Yugoslavia' s critical examination of its own history. There are many individuals, such as those responsible for the destruction of Vukovar, who are still at large. This debate must continue in Yugoslavia.
Fourthly, it is conceivable that the fragile balance established in Yugoslavia will undergo hard tests and could even be destroyed. On this point, I would like to make a comment about the future of the country. Over recent months and years, we have all witnessed what is often an antagonist mood towards Yugoslavia itself. Yet Yugoslavia has an important role to play in the region' s reconstruction, and thankfully, it now has responsible and sensible leaders who can set it on the right course.
However, we must be patient here and help Yugoslavia fulfil its tasks in the region. Together with my group, I identify three key points in this context.
Firstly, the critical debate in Yugoslavia about events in the country over recent decades must continue. Secondly, there must be reconciliation with its neighbours. Here, in particular, the extradition of a number of war criminals would undoubtedly help. Thirdly, and this is my final point, the economy must certainly be reconstructed, and we must give our support to this process. If we are able to link these three elements together, we will be able to look back in five or ten years' time on the successful history of EU policy in Yugoslavia.
Mr President, Commissioner, the economic relations between the EU and Yugoslavia are of a special kind. For a long time, there were no relations. After October 2000, the EU promptly made EUR 200 million available to Yugoslavia by way of emergency aid. This just illustrates that even the EU can work quickly and efficiently.
Last week, the EU showed itself in its best light at the donor conference. We are now discussing here in Parliament macro-financial assistance to the tune of EUR 300 million to cover budget shortages, including a considerable gift in the sum of EUR 120 million. In my view, the assistance we are discussing this evening is representing the end of a certain era, namely the transition from autocracy to democracy.
This aid is welcome and appropriate at this stage, but in my opinion it also has the feel of a one-off gesture. It may also be useful to indicate that special conditions apply, of which I should like to mention two.
As Mr Brok has already stated, it is not the case that the approval and spending of these funds are subject to very special conditions, but sound cooperation must be established with the political and safety committee because the EU' s aid to Yugoslavia must be granted in a politically coherent fashion. That also applies to the assessment of that aid. Subsequent to this macro-financial assistance, it will have to be carefully examined, particularly on a political plane, if this form of aid is required in future.
My group has reached the conclusion that it is important for the EU to be quick off the mark, efficient and generous, whenever that is useful and needed politically speaking. It is about being able to transfer resources quickly and efficiently, not being afraid to take the lead and not being frightened to be dependent on other donors. But we must also be able to change strategy quickly and efficiently. That is why, in my view, it is important to support this kind of aid in the anticipation that it will probably be the last time that aid will be granted to Yugoslavia in this form.
Mr President, I can only speak for a majority of my group on this issue. We support the Commission' s proposal and the report. I do not think there is any need to repeat several of Mr Swoboda' s criticisms which I agree with. Mr Brok' s remarks about the need for a preventive peace policy and civil crisis management render my own outline comments superfluous. Of course, it is quite correct to say that far more rapid and concerted action is required. However, I believe that there are also very different sides to this policy which have various drawbacks. Mr Brok, in your proposed Amendment No 2, you state - quite rightly, in my view - that financial support can be provided to the Federal Republic of Yugoslavia as far as it proceeds towards a well-functioning legal state, including cooperation with the International Court Tribunal in the Hague. However, if at the same time a violation of rule-of-law principles is extorted, in effect, above all by the USA but apparently also by the German Chancellor, this policy is more likely to discredit the rule of law and democratic development in the long term.
I see these contradictions in other areas too. Macedonia has been mentioned. For many months, we have courted the KLA, without any decommissioning of arms taking place. KFOR therefore shares the blame for developments in Macedonia and the outbreaks of fresh conflict. In Kosovo, we pursued a policy which was designed to prevent ethnic cleansing; today, we witness other completely unacceptable instances of ethnic cleansing in the wake of the NATO campaign. In my view, this is incompatible with a preventive and sustainable security policy.
I believe that the time has come to move away from a policy which contains the conflicts and limits the damage to which it has itself contributed. It is time to expect and demand democracy, the rule of law and the protection of minority and human rights not only from our political opponents but also to practise them even when they stand in the way of our own power-political interests. I think that the positive developments in Yugoslavia have genuinely achieved a great deal, but changes in NATO and EU policy are long overdue.
Mr President, this debate is about assistance for a country which was flattened two years ago by the criminal NATO bombings, which were supported by the European Union. During our recent visit to Yugoslavia, delegates from the Serbian parliament informed us that material damage alone ran into over USD 100 billion, not counting the livestock lost and the damage to the natural environment, not just in Yugoslavia but in the Balkans as a whole, as a result of the tens of thousands of depleted uranium bombs dropped there.
Then along comes the Council with a proposal to give Yugoslavia macro-financial assistance to the ridiculous tune of a few hundred million - no doubt the thirty pieces of silver for the subordinates in Belgrade who, in the most disgraceful manner and despite a decision to the contrary by the country' s parliament and supreme constitutional court, handed the former president of Yugoslavia, who was democratically elected in four elections, to a court set up on the orders of the USA and ÍÁÔÏ in order to try anyone who resists the new order.
The basic crime which Milosevic committed was to refuse to kow-tow to ÍÁÔÏ. The real criminals, such as Tutzman, Izetbegovic etc., who did kow-tow, were acquitted. But history will have the last word. I am certain that it will judge today' s decision to be one of the ugliest moments in the life of the European Parliament.
Mr President, ladies and gentlemen, the increasingly unstable situation in what remains of the Former Republic of Yugoslavia, and, it has to be said, in the Balkans as a whole, makes it necessary for us to extend the aid that we provide to the countries of that region, not only for this year, but no doubt for a long time to come. It also makes it necessary for us, and this should be a matter of priority, to come face to face with the reality of our failure and to ask ourselves what is the cause of it.
The cause is simple. The European Union was only pretending to follow the logic of peace. In reality, it was merely using humanitarian speeches to cover up the real logic, the logic of war, a war which was in the interests of several powers and which was intended to destroy Yugoslavia, which is what happened in just a few years. We can only understand this if we think along geopolitical lines. Although this is the only means of understanding the reality of power relationships between nations, in other words diplomacy itself, we are still obstinately refusing to carry out a geopolitical analysis. Yet this would reveal the truth, a truth which is glaringly obvious, in other words that there are three powers pursuing converging interests in the Balkans.
First there is Germany, which has never got over the fact that, after both the First World War and the Second, it was to some extent against its interests, or at least against the interests of its European expansionism, that the country of Yugoslavia was created as a single entity. As soon as Germany was reunified in 1990, it played an important part in breaking the stranglehold of Serbia, its old enemy, so as to be reunited with its Slovenian and Croatian allies, and let us not forget, with two precious Mediterranean coastlines. In the same way, Turkey easily regained the connivance of Albania, and its military arm, the KLA.
To some extent urged on by the whole of the Muslim world, Turkey has reconquered some very old, very ancient positions in Balkan Europe, and it has obviously done so against the interests of Europe, but in the interests of the United States which, like any empire, knows very well how to divide and rule, and has profited and continues to profit from stirring up very old conflicts and fanning the flames of very old quarrels in what we can only call Greater Turkey, which is in the process of installing itself in the Balkans, to the great detriment, of course, of Greece.
To put it in a nutshell, Europe has worked against itself, and in my view this is a further sign of its failure to conduct a rational diplomacy.
Thank you very much. I appreciate the passions stirred up by the issue of the Balkans, specifically Yugoslavia. However, my objective here today is rather more modest.
Of course we must react to the events of recent weeks as a European Community, offering a significant message of support to the Yugoslavian authorities and supporting the stabilisation and economic reform efforts made by that country. I especially welcome the efforts made by this House, and in particular Mr Brok. The acceleration of the process has been complex in recent weeks and this makes it difficult for the different committees to express their points of view on the proposal we are discussing today.
As I said before, our objective is limited. It is important, but it is limited, given the difficult economic and financial situation of Yugoslavia, which requires the international community to offer significant financial support. The Yugoslavian authorities have implemented important economic reform programmes, which have been welcomed and accepted by the international community.
You have referred to the fundamental issue of the Conference of Donors. This Conference has shown support for the economic transition and recovery programme, produced in collaboration with the World Bank and also with the European Commission. The good news has been - and Mr Lange has referred to it - the existence of sufficient funds to finance everything that was intended. It has even been possible to exceed the USD 1 250 million which was envisaged as aid for Yugoslavia.
What contribution is the European Community making at the moment? We are cooperating via two channels. The first channel is EUR 230 million, in 2001, which is the Community aid for reconstruction, democracy and stabilisation in the area, the so-called 'CARDS' aid. However, as well as this, we have proposed 300 million in macro-financial assistance with a very specific aim, that is the reduction of the balance of payments deficit. Of course, we intend to extend the mandate which allows Yugoslavia to receive EIB loans.
To this end, the Commission made its proposal, referred to by Mr Brok, of 23 May, trying to react, as he said, quickly and to persuade the Council of Ministers to accept. As he has also said, there has been a certain change in the Council of Ministers, lending more weight to loans and less to donations, a change which we in the Commission do not agree with. I would like to expressly thank Mr Brok for his support for the Commission' s position.
However, we are talking about a proposal for macro-financial assistance. And every time we have given this sort of aid, we have done so with certain conditions within the European Union and I do not believe that there is any argument for changing that model. We are talking about aid which is complementary to aid implemented by other international institutions and bilateral donors, aid which is intended to prevent the external financial restrictions suffered by that country. That means that we are working in conjunction with the Monetary Fund and the World Bank. We are referring to 2001, although it may be considered for future years, but, at the moment, we are talking about the restrictions for 2001 and next year. This type of aid, as you know, is conditional upon certain economic policy demands and is proposed within a stand-by programme of the International Monetary Fund for one year.
As I said before, our proposal was 120 million in donation and 180 in loan, the latter for 15 years under conditions similar to those for other countries. The basic agreement in the Council has reduced the donation to 75 million, leaving the rest for loans. We consider that, given Yugoslavia' s high level of debt and its other difficulties, and coherence with other types of similar modernisations which we have carried out in the past, the Commission' s proposal is coherent with our practice. We will therefore continue to insist in the Council that the conditions we have proposed be approved.
Mr Brok' s report proposes a series of amendments; I will later provide you with a note which explains our exact position. Our view of the amendments is as follows, to put it very briefly: first, it is not necessary to include the references to CARDS in this particular case, since we are talking about another type of aid, and not about CARDS aid, which is of a different nature. Certain amendments do not therefore seem acceptable, such as Amendments Nos 1, 11, 15 and 19.
Secondly, the political conditions. Macro-financial assistance is not the correct instrument for imposing political conditions. We can therefore accept Amendment No 2 if its wording can be changed.
We have no problem with the references to the assistance which the Union is already carrying out, the approval of the Fund programmes, the reform of external aid, the margins of the Guarantee Fund and the multiannual financial aid package for Yugoslavia; Amendments Nos 3, 4, 8, 9 and 10 are therefore acceptable.
We have greater difficulty with the problem of the references to the distribution of the burden. We have no problem with Amendment No 5, but to make payment conditional upon what other donors do is neither a condition nor a system which is normally introduced in the case of macro-financial assistance. Amendment No 13, in its current specific form, would not be acceptable.
One point which you have raised is the reference to its exceptional assistance character. Of course it is exceptional assistance. Of course it is of a temporary nature. And this is already reflected in the text. Therefore, certain references do not seem necessary to us, such as its not exceeding 2003. I do not know if it will be necessary for us to reconsider the issue in 2003, but to say now that in no event are we going to do anything in 2003 does not seem correct to us. Neither does it seem necessary for Amendment No 7 to refer doubly to the concessional and temporary issue.
With regard to the obligatory consultations with, shall we say, bodies of a political nature, we believe that the political debate is taking place now and will take place in the Council. But once the conditions have been basically defined, the Economic and Financial Committee must be the correct body to carry out the control of what in reality we are going to talk about, that is to say, the practical application of the proposals. We therefore believe that other types of conditions are not reasonable, such as those established in Amendments Nos 12, 14 and the first part of Amendment No 16.
You request additional reports to Parliament. We are thinking of the reports proposed in Amendments Nos 16, 18 and 19. We can accept the one in Amendment No 19, if it refers to information on the previous year. It is very difficult to give information on the same year unless it is excessively delayed information, but the production of additional general reports, as well as the one we present every year, on macro-financial assistance, we believe to be an unnecessary bureaucratic burden. Nevertheless, we do understand that Parliament wishes to control and know what is happening with these issues. We are therefore at your disposal to provide you with information on the implementation of this aid, whenever Parliament may ask for it. But we believe that it is much better to react to specific proposals than to establish this type of formal obligation, which does not always have the necessary interest.
I would lastly like to comment on certain precise dates which are laid down in relation to the limits for the first and second payments. You say that the first payment must be made before 31 December and the second before 30 June. There are two problems. One problem is bureaucratic, administrative: will we make it by 31 December? This is not the real difficulty. The real difficulty is that in the system of macro-financial assistance we are working with certain economic policy conditions and these payments can only be made in the event that these conditions are met. Of course, our objective is the same as yours: to implement aid as soon as possible, to pay it as quickly as possible and in this respect we are going to continue working with Parliament in complete harmony.
Finally, and I will end here, I would like to thank Parliament for its support for the Commission proposal on the granting of macro-financial assistance to the Federal Republic of Yugoslavia. I hope that at the next Council we can adopt a response which will allow us to quickly confront, as Mr Brok said, this important challenge and be coherent with our own past positions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
DSABs 3 and 4/2001 - EU own resources in 2001-2002 budget (conciliation procedure)
The next item is the joint debate on the following reports, tabled on behalf of the Committee on Budgets:
(A5-0239/2001) by Mrs Haug and Mr Ferber, on the draft Supplementary and Amending Budgets nos 3/2001 and 4/2001 of the European Union for the financial year 2001 [9802/2001 - C5-0271/2001 - 2001/2049(BUD)] and
[9803/2001 - C5-0272/2001 - 2001/2049(BUD)];
(A5-0238/2001) by Mrs Haug, on the situation concerning the European Union' s own resources in 2001 [2001/2019(INI)];
(A5-0241/2001) by Mr Costa Neves, on the 2002 budget in view of the conciliation procedure before the Council' s first reading [2001/2063(BUD)].
Mr President, Commissioner, ladies and gentlemen, this evening we are holding the joint debate about the three reports produced. Looking around, we all know already what everyone is going to say, and we have said it all before. Even the Commissioner has listened to us more than once, so let us just say it one more time for the record. The Draft Supplementary and Amending Budget is a completely non-contentious issue in the Committee. The most important points are, firstly, funding for 27 new posts for RTD projects; secondly, the OLAF establishment plan and the necessary funds in the budget line for the recruitment of new staff; and, thirdly, an increase in the Commission' s payment appropriations required for the EU assistance in the Balkans. In other words, we want an additional 100 million plus.
This was all agreed unanimously in the Committee on Budgets with the support of all our colleagues. At this point, I would like to thank Herbert Bösch very warmly once again for the solution to the OLAF issue. He worked very hard to ensure that we reached this compromise. The fact that the balance from the 2000 budget gives rise to a surplus of EUR 11.6 billion is one reason for this House to underline yet again that the budget management is very frugal, and for the Council it is a cause for rejoicing. However, what is the report concerning the European Union' s own resources about, and why has it been drawn up?
We - Parliament - have taken the initiative and called on the Council to discuss with us, prior to every budget procedure and before the Commission produces its draft budget, the situation concerning the European Union' s own resources. Please note that I said 'discuss' , not 'codecision' . We thought this was a very cheap option, but far from it, the Council is resisting, and that is what it is doing this evening too. It is simply not listening! It refuses even to discuss the European Union' s revenue with us. As a result, we looked at the EU' s own resources without having discussed them with the Council. What we noted for the 2001 budget year is no different from the trends observed in previous years.
Traditional own resources and VAT resources are becoming less and less significant. The transfers from the Member States as a GNP resource share have increased steadily. In total, own resources constitute 98.3% of revenue for the 2001 EU budget. This is equivalent to 1.06% of their GNP, which is far less than the own resources ceiling percentage of 1.27% laid down in the financial perspective.
This shift towards the GNP resource can undoubtedly be viewed with mixed feelings. It could lead to a fairer division of burdens between the Member States, as GNP is probably the best indicator to measure the relative wealth of the Member States' economies; indeed, if we look more closely, some Member States already cover 22, 29 or even 33% of their contributions to the European budget from traditional own resources - in other words, from money which has already belonged to the European Union for some time.
Secondly, it changes the nature of the European Union' s own resources, transforming them from real own resources into a form of Member States' contribution. Thirdly, it simply does not create a visible link between the European Union and its citizens. When the Belgian President of the EU, Prime Minister Guy Verhofstadt, spoke this morning, it warmed my heart. He too is questioning this indirect financing of the European Union. He too is calling for more transparency. He too wants citizens to become more familiar with the European Union, and this includes more transparent financial arrangements.
We want financial autonomy at European level, and we want to work towards this now. We want this financial autonomy to be shared jointly and on an equal basis with the Council, and we want to have co-decision rights in this area. We want equal rights in all areas; we want to be one of the two arms of the budgetary authority, in respect of all expenditure and all revenue. We want complete budgetary autonomy. A European tax may still be a long way off, but the Belgian presidency, the Belgian President of the European Union himself, has called for this. The Belgian Finance Minister supports this demand, and even the German Finance Minister no longer rejects it outright. A European tax may still be "future music", as the Germans say, but if we do not start playing it now, we will not be dancing to it in future.
Mr President, Commissioner, ladies and gentlemen, as Jutta Haug' s co-rapporteur, I had a rather easier task with the Draft Supplementary and Amending Budget. I would therefore like to take this opportunity to thank the rapporteur for her outstanding work on the Draft Supplementary and Amending Budget.
The purpose of my report, which I am honoured to present here, is to prolong two temporary posts, 1 A7 and 1 B5, and create two new temporary posts, 1 A5 and 1 A7, for the Economic and Social Committee and the Committee of the Regions. Naturally, I fully support this proposal in terms of content; this is a very serious matter as it concerns the refurbishment ...
... of the Belliard building. After all, it is also in the European Parliament' s interests to ensure that sensible use can be made of this building in Brussels in the long term. I would particularly like to stress the fact that the two Committees are making the necessary resources available through savings in the personnel field, which I think is very positive. This shows that the willingness to make savings, which is something we have demanded from all the institutions, is being implemented very effectively by the two Committees. I therefore recommend that items VI and VII of Draft Supplementary and Amending Budget no. 3 be adopted.
However, I should also like to make some general comments, as my group has kindly granted me a few minutes so that I can conclude my part as rapporteur.
First of all, I welcome the fact that this House is debating two Draft Supplementary and Amending Budgets simultaneously. This is a contribution towards saving tax-payers' money while taking matters forward on a simpler administrative basis. I think this is also worth mentioning.
I would point out that on the revenue side of the 2000 budget - as Ms Haug has already mentioned - the surplus of EUR 11.5 billion shows that there is still quite a lot of scope here. I remember the ritual - which we will have the honour of continuing in July - when we fight over every euro, with the Council sinking to its knees and accusing us of supping from a horn of plenty. Finally, by developing a serious Commission budget policy, but also through Parliament' s constant monitoring and support to ensure a prudent use of budget resources, we are now managing to generate surpluses which might actually make some of these rituals unnecessary in future. I should mention in passing that the finance ministers of the Member States are delighted to receive a generous rebate towards the current budget. I am sure this will be reflected in the Member States' eternal gratitude to us.
I should also like to make several comments on the issue of own resources. Ms Haug, according to my information, a separate European tax was already being debated before my time, namely in April 1994. It would seem that even then, people were making music that nobody danced to. I am not sure whether it is useful at this stage to initiate a debate at European level on financing through taxation. Let me say this quite clearly: we have other priorities first. The first task which Europe must address is the issue of a more precise delimitation of powers between the European Union and the Member States. The public would also like to have some answers. What is Europe responsible for, and why does it need money? In a second step, we must of course discuss what kind of long-term institutions are required in Europe so that the tasks entrusted to Europe can be performed in a democratic and transparent way. Finally, at the end of this process, decisions must be taken on how the necessary resources can be made available. I think that if we approach matters on this basis, we will be on the right track.
By supporting a European tax at this stage, Europe' s citizens are more likely to be frightened off by what is happening here. It will not help us to achieve lasting acceptance among citizens in the European Union.
Finally, as he is the next to rise, I should like to express my warm thanks to Mr Costa Neves who had the difficult task of setting out the parameters for the forthcoming deliberations with the Council. Yet again, there are a number of problems for next year. The Committee on Budgets can look forward to some lively debates. However, I think that Mr Costa Neves has carried out his task with the necessary care and wisdom for a serious proposal to be put forward to the tax-payers, whom we - in our role as part of the budgetary authority - are representing here. I am pleased that the German Social Democrats are also very receptive to the proposals from Bavaria. This also opens up entirely new perspectives for the coming year.
(Applause)
Mr President, Commissioner, we are now completing another phase in the process of attempting to adopt, hopefully in December, the budget for 2002. This is a lengthy and complex process which, on the basis of the proposals made by the European Commission, seeks to achieve agreement between the Council and the European Parliament, the two branches of the budgetary authority. Such agreement will require respect for the regulatory framework, for the existing agreements and between the institutions concerned, taking account of the representativeness of each one and the priorities that they legitimately define. We must, therefore, work on the essence of the positions held by each of the parties involved, otherwise we will not be able to reach any kind of agreement. I must emphasise that the report we are now discussing is a basis for negotiating with other institutions, which has been defined in accordance with the guidelines that we adopted in April; it is not the European Parliament' s final position on the 2002 budget. As the basis for negotiations, it must not address issues on which Parliament has the final say. It must lead to a discussion of aspects on which more positions held from more of a remove are required on issues on which the Council has the final say. This applies to agricultural spending, security policy and international fisheries agreements. It is the most basic common sense also to address other key issues, such as the level of payments for next year and the pace of the Commission reform. We are therefore, I repeat, in a negotiating phase.
I must emphasise the essence of Parliament' s positions, with which you are, of course, all familiar. In December 2000, the Council agreed that, by 30 June of this year, the Commission would present a progress report on a raft of matters, with a view to increasing the levels and the quality of budgetary implementation, improving coordination between legislative and budgetary procedures, and ensuring the success of the Commission reform. This means that one of Parliament' s priorities is to consider issues of the budget' s quality, and their impact, and to assess and take account of the budget' s implementation. The progress report has already been presented by the Commission, which is cause for satisfaction, and we are sure that it will seen as the crucial instrument that it is and which we are already beginning to study.
Furthermore, in April of this year, the European Parliament adopted guidelines that suggest the perennial matters in the progress report that I have just mentioned as political priorities, as well as food safety and consumer confidence, together with sustainable agriculture, the definition of priorities and, more generally, better implementation of the budget, including very specific aspects such as e-learning, a key aspect of the priority that is always given to issues of employment and social inclusion, and policy development in the field of asylum and immigration. In this context, it is understandable that there should be concern at the speed at which commitments are met by making payments in due time and, at the same time, effectively reducing the amount of delayed payments and reducing the amount of RAL (amounts outstanding). We feel, therefore, that we must take maximum advantage of the payment possibilities laid down in the financial perspective and we want to respect the financial perspective for 2002 to a value of 1.14% of the combined GNP of the Member States.
I must also highlight the following: the need for a precise, rigorous and up-to-date assessment of the implementation of the common agricultural policy reform, specifically taking account of the consequences of the BSE and foot-and-mouth crises. We also need a timetabled approach to the future, which involves respecting the commitments given by the European Union at successive European Councils, particularly the Lisbon Council on employment and competitiveness, the Tampere Council on asylum and immigration and the Nice Council on the consequences of failing to conclude fisheries agreements with Morocco; the clarification of costs for external policy and common security, particularly with regard to the division of responsibilities between the Council and the Commission, respect for the financial perspective' s ceilings in category 4 too, in which attention must be paid to the traditional priorities of the European Parliament, which are well-known; the precise identification of real expenditure resulting from the enlargement process, with particular emphasis on administrative expenditure in category 5 and lastly, real consideration of the proposals previously made by Parliament, especially those relating to preparatory action and pilot projects. I shall end here, in the hope that on 20 July - the date scheduled for the conciliation meeting - the positive and constructive spirit that I personally feel, will spread to all of those present.
Mr President, I should in any case like to congratulate Mr Costa Neves on the strategy which he has outlined on behalf of Parliament. It gives a powerful signal indicating what Parliament does and does not want. Coming from the Committee on Fisheries, I also notice that, with regard to agriculture, the European Commission has in any case understood that Parliament would like to set aside a large proportion of the budget for food safety and the fight against animal diseases, but as for the fishery guidelines, I have to say that it appears as if the Commission is still on a different planet.
It does not breathe a word about the problem that, after the failure of the fisheries agreement with Morocco, less money is being spent. Neither does it mention the problems this has caused in vulnerable coastal regions in Spain and Portugal. Nothing about the problems in the northern regions as a result of the temporary fishing ban due to the worrying cod stocks.
Even the Council is, for the time being, not taking any action further to implement Nice. Needless to say, it is evident that the transfer of money from one heading to another, from heading 4 (external actions) to heading 2 (structural policy) is no child' s play. Also because the ceiling of Berlin has been determined per heading. But financial crisis management, such as the fight against the BSE crisis and aid for the Balkans, has shown that decisive politicians are not hindered by strict budget rules.
The EP' s Committee on Fisheries agrees with rapporteur Costa Neves where he states that both the Commission and the Council may actually be slightly too relaxed in some areas. At the same time, it prompts him to boost the creativity and decisiveness of the Commission and the Council. Our proposals are as follows. We would earmark the funding that has not been used for fishery agreements under external actions, heading 4, to alleviate the effects in the coastal regions of South-Eastern Europe. We would target structural funds to address the crisis in fisheries, which have been left over following the failure of the fishery agreement with Morocco, and further to the measures which have been taken to protect cod and hake stocks. We would, for the time being, set aside any balance in the account in 2001 to restructure the fisheries sector and, if possible, use the instrument of flexibility to fight the fisheries crisis.
Finally, we would also like specific research to be initiated into the use of genetic modification techniques in fish farming. Europe is lagging far behind the United States and Canada in this respect, and only sound research will provide a basis to keep this technique in European fish farming at bay.
draftsman of the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. (ES) Mr President, in heading 4, external actions, the cuts in the preliminary draft budget and those which appear to result from the first reading in Council are, in some cases, significant. Furthermore, as we know, it will not be possible this year to use the flexibility instrument in this chapter. We have just heard what the draftsman of the opinion of the Committee on Fisheries has said.
We in the Committee on Foreign Affairs wish to point out that the extension of the Union' s activities in this field, particularly in the field of the CFSP, requires sufficient contributions. The uncertainty in the allocation of resources compromises the credibility and prestige of an external policy which must be in a position to fulfil its commitments and ambitions. For all these reasons, the Committee on Foreign Affairs - in the context presented to us by the rapporteur, Mr Costa Neves, of a stage of the budgetary procedure, both in this conciliation procedure and at first reading, and in accordance with the priorities set in its opinion of 20 March, approved unanimously in the Committee on Foreign Affairs - has the purpose of requesting the allocation of sufficient budgetary resources to finance the new priorities. This of course, Mr President, bearing in mind their healthy, effective and transparent management.
The Commission has included approximately 120 million in relation to the fisheries agreement with Morocco, and we, like the general rapporteur for the budget, ask that the commitments made at the Nice Summit be fulfilled. Therefore, Mr President, ladies and gentlemen, we in the Committee on Foreign Affairs wish to say that if the European Union wishes to have influence on the world stage in the economic, commercial, financial and industrial fields, we must be coherent and provide ourselves with the necessary resources to do so.
. (NL) Mr President, this is always a slightly awkward moment in the procedure. On the one hand, we are preparing for the initial contacts with the Council. We also know, however, that those contacts will never solve everything entirely. That is also evident from the absence of the representatives of the Council on the other side of the table. Their curiosity only gets the better of them once the real procedure reaches completion. That is why we can only make some general comments at this stage.
On behalf of my Committee, I should like to say that generally speaking, we agree to continuing last year' s policy, although we do have a number of specific concerns. Our main concern is actually related to the proposals of the European Commission itself. I have already drawn your attention to it. Particularly the huge cutback which the Commission proposes for the employment chapter gives us great cause for concern. If you add this to what is happening in the funds, for example in model projects, our concerns only grow. These concerns are exacerbated even more if one considers other projects which we agreed on last year in the budget, yet which failed to get off the ground. They do seem to get snarled up in the Commission apparatus, but I do not want to go into that now. That is worrying because we are making an arrangement here in respect of the budget, namely if the Commission agrees to that arrangement, it is also responsible for the implementation, and it should not try to get out of that responsibility via all kinds of legal or illegal backdoors. In my opinion, that can be an extremely difficult issue in this procedure.
That is, in actual fact, our main concern at the moment. It is no longer a matter of money. It is now simply about appropriately spending the money that is available now and that was allocated in the previous budget. We know that there are plenty of projects, but ever stricter criteria are being prescribed. In some cases, the number of countries increases dramatically. Originally, it was possible for three countries jointly to submit a project. That has now suddenly increased to seven. We then wonder whether that is how both institutions should deal with each other. I should like to put this to you now. We will return to the other issues in due course.
Mr President, ladies and gentlemen, we hope that the presidency of the Council can spend more time with us, at least when we hold our mini-sessions in Brussels. In any event, in this joint debate on Supplementary and Amending Budgets Nos 3 and 4, the mandate for the budgetary conciliation and the report on the situation concerning the European Union' s own resources, the PPE-DE Group wishes to state that it is voting unanimously in favour in the first two cases and in favour by a majority in relation to own resources.
Clearly, the most potentially controversial issue in this Haug report relates to Parliament' s support for the possibility of opening a debate on the establishment of a direct Community tax which would be a source of autonomous funding for the Community budget.
Within all the groups. Mr President, there are differing sensitivities in relation to European integration, and this is all the more obvious when it comes to funding issues. Therefore, Mrs Haug' s tendency towards this possible tax is too much for certain national delegations. However, I believe that the majority of my Group will possibly agree with it.
Of more immediate importance is the mandate for conciliation by Mr Costa Neves, and we publicly thank him for being prepared to hold dialogue and for seeking a consensus. We are sure that, thanks to this way of proceeding, we will be able to achieve successful results. We are presenting clear proposals for the conciliation of 20 July, which the Council should not reject, because they represent the majority will of this House elected by the citizens of Europe. Amongst these concerns I would like to stress our doubts about the reserve in agriculture, the low implementation of appropriations in food safety and the future of rural development. I would also like to stress the will for the Council to comply with the Nice commitments with regard to overcoming the problems caused by the absence of a fishing agreement with Morocco and the need to safeguard Parliament' s external priorities, which are always cut at first reading by the Council and, even more, the indispensable consultation procedure which the Council should carry out with Parliament when adopting commitments on external policy. Lastly, I would like to mention the need to deal with the problems that have already been mentioned in Category 5, especially the separation of administration expenditure and the identification of the Council' s expenditure in that category.
Ladies and gentlemen, all of this makes up the hub of Parliament' s negotiating position for the conciliation of 20 July, with regard to which we ask the Belgian presidency to maintain an open position and hold dialogue so that we can deal with the final part of the budgetary procedure with guarantees of success for all the parties.
Mr President, Commissioner, ladies and gentlemen, I am afraid I must begin by informing Markus Ferber from Bavaria that he will not necessarily find commonalities on those points where he hoped to find them. Let me explain why. He said that we must first establish a different form of institutional development for the European Union before we talk about the EU' s finances. I think this is wrong. This is especially apparent from the issues before us today.
If you ask any member of the public nowadays what the European Union spends its money on, 30% will say 'to cover its administrative costs' , and another 30% will have no idea at all where the money goes. That means that 60% do not know what we do with the resources provided by the tax-payer. However, the tax-payers know that what they see as massive amounts of money are involved. Enormous sums of money are spent, and I think that today of all days, the general public would be astonished, yet again, by what is happening at European level.
On the one hand, we have a Draft Supplementary and Amending Budget. In one of them, the European Union, the Commission, shows that it has no intention of complying more than cursorily with the will of Parliament, at least as far as the sections on UCLAF or the new OLAF structure are concerned. We made a very clear statement on this issue during the year.
We wanted to shape personnel and the staffing structure in such a way as to create a new institution which fulfils modern requirements. In fact, it is only thanks to our colleague Herbert Bösch, who was willing to grasp the nettle, that no attempt was made to redeploy the staff and reshape this same institution - which, of course, was the focus of intensive debate last time - into another, which cannot develop entirely new structures as its personnel remains the same. This also deserves criticism here.
My second point is this. We will be returning EUR 11 billion to the Member States. EUR 11 billion means that we have a budget underspend of around 10%. We have an underspend in the field of consumer policy, where just 74.7% of funds are being used. Consumer policy - that is a word to savour! This is the issue we have spent more time and energy discussing over the last few months, if not years, than any other - and yet only 75% of its budget is actually being spent.
We have allocated funds to address one of the European Union' s major problems, namely under-employment. Let me give you the rate of expenditure in the field of employment policy: 39.6%. We have millions of unemployed, money has been made available, and yet less than 40% of these funds is being spent. Explain that to the European public!
We are handing back billions! In category IV, i.e. external actions, we see that just under 60% of the funds allocated to the European initiative for democracy and the protection of human rights - an issue which we spend hours discussing for every resolution, as well as under "urgent business" - is being spent. The rest is forfeited and goes back to the Member States.
Let me make it very clear: the European public must be told where the money goes. However, they should also be told where it comes from. That is being discussed quite specifically today, for it is always implied that the Member States provide the money. That is the case here today as well. We must ensure that the public understands the situation. We must make the revenue side and the expenditure side more transparent. We cannot continue to explain why we battle against the Council in the budget debates to secure an extra 11 billion, only to hand it back in the Draft Supplementary and Amending Budget at the beginning of the following year because it has not been used. The money then goes back into the relevant national budgets. We must move away from this situation. There must be a reliable and accountable source of revenue which is transparent to the public. Whatever form this takes, we must not cobble together a solution - Markus Ferber is quite right on that point. We must not be tempted, as a knee-jerk reaction, to agree any old solution as quickly as possible, for an uncoordinated, unstructured debate only leads to confusion. We must be able to manage this. Once we have set this up on the revenue side, once it is directly linked to citizens, and the expenditure side is then controlled by citizens as well - for they will look very carefully at what we are doing with the money - no further funds will be returned to the Member States. Instead, they will ask us: how have you actually managed the money? This is where we draw together the two issues which we are discussing today - the Draft Supplementary and Amending Budget, with massive movements of money on the one hand and own resources on the other. In other words, the issue is this: how much is the public actually paying for Europe?
In my view, there is no need to be frightened about telling the public what we are doing. We have good arguments, we have very good policy areas and policies, and we can present them persuasively. There is no need to be frightened of the public: we simply need to approach them very openly and transparently, and invite them to work with us on building Europe here.
Mr President, the package under discussion concerns the EU' s accounts for last year, own resources and next year' s budget. I would like to express my sincere thanks to the rapporteurs, Mrs Haug, Mr Ferber and Mr Costa Neves. Last year' s accounts are astonishing: they show a surplus of more than eleven billion euros. This is because revenue was EUR 3.3 billion more than was estimated and expenditure EUR 8.5 billion less than forecast. The increase in revenue is a good thing. However, the saving in expenditure is deceptive, based, as it is, mainly on the lamentable under-utilisation of Structural Funds. A good 20% of payments were not taken up, amounting to EUR 6.5 billion. These payments will be carried over to the years following, meaning that no real savings have been made at all.
The main reason for under-utilisation was that new Objective programmes were slow to be approved. Only half of the EU Objective 1 programmes came to be approved in 2000, almost two years after the Agenda 2000 decision taken in Berlin. Just 8% of the Objective 2 programmes were approved. No money at all was spent on new Community initiatives for the second year in succession. Administrative payments are in a pitiful state. The Commission must improve its ability to pay considerably. It has to bear the responsibility for seeing to it that matters are dealt with efficiently and on time. The present omissions will be reflected as backlogs in budgets in the years to come.
The other peculiarity in the accounts is the reduction in the refund made in respect of the United Kingdom' s contribution. It is odd that amendments should be made to this supplementary budget that go back to the budgets of two and four years ago. Why were these amendments not made at the time?
Mr Costa Neves' s report provides a good basis for discussions next year. According to preliminary estimates, administrative expenditure of the institutions under heading 5 will exceed the financial perspectives, which is mainly due to the increase of more than 9% in the Council' s expenditure, which, in turn, is the result of a rise in CFSP expenditure. Parliament must strongly insist on its demand that a separate plan showing a structure of the posts involved in the administration of this policy should be put forward. This expenditure is not part of a gentleman' s agreement between Parliament and the Council according to which the institutions do not interfere in one another' s budgets.
Mr President, I wish to speak about own resources. The tables appended to Mrs Haug' s report and dedicated to the subject of own resources do not give a correct picture of the different share of contributions among the Member States. It has to be said aloud that the United Kingdom is one of the EU members getting a free ride. It has been given a reduction on contributions. It should form part of the report' s conclusions that the United Kingdom should be made to pay its contribution according to the same principles as everyone else. In addition, the report' s statistics disguise the real situation with respect to the customs duties the UK collects on behalf of the EU. But customs duties disguise the share of contributions made by Holland and Belgium still more, as these countries also collect customs duties on goods bound for other countries. Holland and Belgium are not the large net contributors the figures show them to be.
The report' s conclusions call for the introduction of a special European tax. This is no mere accident. The country holding the presidency, Belgium, has also announced it will pursue the issue. There are two different opinions on this in our group. The tax is supported by those who are guided by the spirit of European federalism, while those who wish to preserve their national sovereignty are opposed to the EU having the power to levy and collect taxes. Federalism is the making of the European Union into a federal state. If the EU is given the power to levy and collect taxes we will be paving the way for federalism. As a representative of taxpayers in a small net contributor country I cannot endorse European taxation for the purposes of a federal state. Mrs Haug' s conclusion in her report is too radical.
Mr President, I too want to speak about Mrs Haug' s report on own resources. Her advice that we should go for a European tax is premature and unnecessary. She says that the Belgian presidency is expected to put this forward or start a debate. I have read the notes on the work programme by the Belgian presidency and there is little or no reference to it. There is only one reference to the tax on flows of speculative capital - the so-called Tobin tax. That was voted down by Parliament only a few months ago. At the end of the document there is also reference to direct or indirect funding of the European Union, so that we can once again operate with the European Union' s own resources.
I put to her that the Prime Minister of Belgium only, in the last few days, said that he does not want to pursue this path towards a European Union tax because "it is sensitive". It is very much a sensitive matter and totally unnecessary.
Mrs Haug mentions that the amount of money coming in from the nation-states through gross national product is going to rise. I accept that. I sat in the House of Commons in the United Kingdom for 18 years before coming into this Chamber. I always thought it was marvellous that the percentage of gross national product coming into European spending was declining. That downward path has continued during the last two years. I applaud that. It shows good and effective control of spending and nation-states do not mind passing on that money to the European Union. I see no reason whatsoever for the European Union to raise its own direct tax. That is why I have tabled four amendments tomorrow for voting. Two of those will be on a roll-call vote. You can see this evening that there is opposition from various countries. I hope that people will vote in support of my amendments and oppose the European tax.
Mr President, ladies and gentlemen, let me first thank the rapporteur, Mr Costa Neves, for his proposal and for such good cooperation. We on the Committee on Budgets have reached agreement on most areas.
It is my guess that, this year, it will be issues of principle which dominate the budget debate more than individual budget items, issues which will feature increasingly in the debate in the coming years. I am thinking particularly about enlargement and the development of a common foreign and security policy and its budgetary effects. I am thinking of the reform of the agricultural and fisheries policies. In addition, I am thinking of internal reform, especially the Commission' s ability to actually implement the decisions of the budgetary authority.
The basic conditions are quite worrying. Popular faith in the EU is waning in many Member States. At the same time, we are on the threshold of perhaps the most important change ever - eastward enlargement. In the face of this challenge, the EU' s ability to carry out its priorities must be strengthened considerably. It is therefore worrying, even if some finance ministers are rubbing their hands with glee, that the level of budgetary implementation is so low that we now have to pay back EUR 11 billion to Member States. The problem of promises of aid and assistance being delayed or not being carried out is an obstacle to the whole Union. It is therefore good that the Commission now wants to increase payments and reform the work in the direction of more modern, efficient and open management. This is something that the Council must not change.
With regard to the points at issue, I want first to raise the subject of the Common Agricultural Policy. Although this is a large and complicated issue, we must now increase the pace of change. Before we adopt the budget for 2002 and, above all, before we fully conclude negotiations with the prospective Member States, we absolutely must be clearer about the future Common Agricultural Policy. In this context, I would like to point out the view of the Committee on Agriculture and Rural Development. This committee is seeking, in its proposals for amendments, to confirm that agricultural expenditure is to be kept within the framework of the budget, but although there are technical difficulties, especially in the light of enlargement, they are also seeking to redistribute funds in the interest of comprehensive development of the countryside, category 1B. This is to be welcomed, and I believe that we should continue on this path. Otherwise, we are currently mostly concerned with the reason for the Commission wanting such large reserves for BSE and foot and mouth disease when they still have the opportunity of adjusting the proposed budget themselves. In this respect, we would like to postpone any further decision on our position until we have received more answers to our questions.
Let me also briefly comment on the breakdown of the fisheries agreement with Morocco. The fact that this cannot now be implemented will have consequences for the fishing fleets of several countries. I, for one, am sceptical about the EU' s major subsidies within the agricultural and fisheries policies, but we must still, of course, take into account the problems of the fishermen who have been counting on new opportunities for earning a living. We must support proactive restructuring and test the possibility of creating funds for this under budget headings other than category 4. In addition, there is a need for developed proposals from the Commission.
Although the conciliation into which we are currently entering primarily concerns headings 1, 2 and 5, we would like to take the opportunity to highlight a few other points. Last year, Parliament promoted an extra focus on employment and small businesses. Following the development of the Lisbon Process at the Stockholm Summit, there is every reason to keep to this set of priorities. As such, we must also clear up a number of the problems about which Mr Pronk, for example, spoke earlier. In addition, we would now also like to focus on the area of e-learning, which we believe must receive resources in order for it to be developed into the key area it must become if we are to be able to increase growth and ensure that this growth is more evenly distributed across Europe.
Finally: we are also concerned about the external undertakings. They have presented the greatest difficulty in 2000 and 2001. These problems have not, of course, gone away. We have made considerable commitments to Kosovo and Yugoslavia, at the same time as having major and neglected needs to meet in other, even poorer areas of the world. This is one of our most vital tasks, but we have huge problems which we must be able to solve in order to implement everything we have promised. Although there are major challenges ahead of us, I nonetheless believe that, with good will, we will be able to solve them together.
Mr President, the agricultural budget is probably typified by strokes of good fortune as well as huge setbacks. The setbacks are the outbreaks of animal diseases. The impact of those setbacks for the following year will probably not be fully known to us until the end of October, to be exact.
One thing is certain: the strokes of luck will not last forever. We can expect setbacks in the form of outbreaks every year. I am about to repeat what I said last year, the year before that and God knows how long before that.
It is irresponsible, in my opinion, to have EUR 41 million earmarked in the budget for the outbreak of infectious animal diseases. If we consider how much BSE and swine fever outbreaks have cost, and what foot and mouth is costing now, then those 41 million are a mere pittance.
I therefore believe that the Commission should adopt a structural approach in order to improve the situation. Is it possible to have insurance cover in place? Is it possible to have a specific cattle fund, and does it not amount to distortion of competition if the national portion in one country is to be paid by the farmers, while it is entirely government-funded in other countries?
Those are the aspects which the Commission, the Member States and the rapporteur need to work on in the short term, for it is quite likely that we will be experiencing setbacks of this kind again in future.
Mr President, this debate on the EU' s own resources and on EU tax is familiar to us all. It comes around every year. The positions are well known, and in a way it seems quite unnecessary to repeat the debate and decisions year after year.
Apart from the questions of pure principle, one might wonder whether higher and new taxes are what EU Member States and EU citizens really need. We are all highly taxed. Certain Member States have some of the highest taxation levels in the world - I myself come from one such country. If we look at them, it is hardly these countries which have experienced the greatest economic growth in the last decade. Of course the report talks about tax in total not increasing. However this is a theoretical proposition which has very little to do with practical reality. I also believe it is the case that if a tax is introduced, particularly a new tax level as in this case, taxation will also increase. It is almost inevitable.
I would also like to mention the fact that the rapporteur says he is seeking to strengthen the link between the Union and its citizens' . This is no doubt admirable and important, but in my view it should happen in a completely different manner. I am very doubtful indeed whether people would feel any stronger connection with the EU through having to pay higher taxes than they do already.
Mr President, Commissioner, ladies and gentlemen, to jointly debate the system of own resources and the next budget at the point of conciliation reinforces the idea that income and expenditure are two sides of the same coin. There have been calls here for fiscal autonomy and codecision for income and expenditure, but first we must achieve suitable and fair funding of Community policies and we already know that there are differing opinions about the most efficient system for achieving it.
Sooner or later we will have to reach a permanent agreement, but first we will have to debate and clarify the issues selected at the Nice Council. It seems a pointless exercise to talk about a new philosophy for own resources without having cleared up the fundamental unknown factors first. It is not very prudent to begin building a house from the roof. In any event, to use the argument of the issue of net balances - as has been done - does not move in the right direction, but, for many reasons, contributes to undermining the principles of the Union.
The question today is whether the new decision on own resources effectively makes progress towards greater equity and transparency and takes more account of the Member States' tax capacity. It is clear that the gradual reduction of the maximum reference rate for the VAT resource contributes to correcting the regressive aspects of the system in force. The Member States' contributions via the fourth resource or VAT must be proportionate with their contribution to the Community GDP as a key element of safeguarding the equity of the system. Therefore we must keep up our efforts in this direction.
The proposal also has some negative aspects, which are far from negligible. The maintenance, albeit with a modification of the calculation system, of the so-called correction of budgetary imbalances in favour of the United Kingdom, confirms that this procedure is totally contrary to the desired transparency and simplicity.
With regard to the 2002 budget, I would like to point out that the Costa Neves report - and I congratulate the rapporteur on his work - provides the necessary elements for a good negotiation. I believe that there is a margin for reaching final agreements with the Council. I would ask the Commission to fulfil its commitment to propose a suitable instrument and funding to deal with the failure of the fishing agreement with Morocco, which also means that the aid can be used in projects for alternative economic activity in the regions affected.
I feel that I need to give you some information in light of Mr Dover' s speech. Earlier, you called Mr Heaton-Harris to speak for the Budgetary Control Committee and he was not here, and he is still not here. I think I know the reason why - because he is knackered or should I say 'physically exhausted' following a football match this afternoon between British Labour Members and British Conservative Members which the Labour Members won by 7 goals to 1.
However, Mr Dover and so were also involved. You expect Labour members to stand the pace! Since he is here, I think Mr Dover should be congratulated, not for what he said, but because he is present here tonight when Mr Heaton-Harris is not, and he is a much younger man.
(Mixed reactions)
I really do not know whom I should now be personally congratulating for winning at football! Mr President, rapporteurs, honourable Members, there is always a lot to do, discuss and decide where budgets are concerned, and today we have just had four important points: the two supplementary budgets for the current financial year, the resolution on financing the budget and the preparations for the first reading of the 2002 budget in the Council.
Amending Budget No 3/2001 is concerned solely with personnel matters, in the field of research and in OLAF. Amending Budget No 4/2001 is concerned with the use of the budget surplus from last year. Both budgets are discussed in the report by Mrs Haug and Mr Ferber. In the matter of the Commission' s research personnel, they suggest a different establishment plan. This is acceptable to the Commission. So far as the change to the OLAF establishment plan is concerned, this is now based on a compromise arrived at in lengthy negotiations and I should like at this point to make a few observations about it. Firstly, a comment on the fact that the opinion of the Committee on Budgetary Control which is before us today still speaks of serious irregularities in OLAF, specifically that there are more A grade officials than posts.
In connection with this word "irregularities" I should simply like to point out once again that the budgetary authority authorised a certain number of grade A posts for the year 2000 establishment plan. Not all of them were actually filled by the Commission or OLAF, but when it came to the 2001 budget the budgetary authority then decided to cut the number of grade A posts to fewer than there were officials in place. Nothing like that has ever happened before and of course it creates difficulties, but to call it an irregularity and to create the impression that the Commission has filled posts it was not authorised to is simply not correct and I must reject the term irregularities in this connection.
I should also like to point out that the Commission passed the OLAF Director' s establishment plan proposals on to the budgetary authority unchanged precisely in order to underline OLAF' s independence. On the other hand, some of the European Parliament' s resolutions amount to very detailed micromanagement, which naturally at least raises a few questions as regards independence.
Overall, the fact that posts are being blocked and also that unfortunately not all posts have yet been approved is not exactly making it easy for OLAF to operate, and the authority does now have some really big tasks, and above all a wide range of different tasks, to cope with. I can at this point only assure you once again that the Commission is doing all it can to create good working conditions for OLAF.
Regarding the second Supplementary and Amending Budget. The year 2000 budget ended with a surplus of EUR 11.6 billion, as has been mentioned here several times. This is in part the result of increased revenue, the fruit, for example, of a more favourable trend in gross national product than was initially assumed, but for the greater part it is the result of resources not being implemented on the expenditure side. I must now say something about structural policy - it is after all the largest chunk, accounting for 6 of these 11 billion - namely that account was already taken of the fact that it would probably be difficult to implement all resources in the first year when the Interinstitutional Agreement was drawn up and signed. That was more or less taken for granted and it was therefore decided that commitments could be redeployed for subsequent years, and that is what has been done, which ensures that no resources are lost to the Structural Funds because of implementation difficulties in the first year.
The conclusion to be drawn from this is in my opinion that we must start much earlier with preparations and decision making for a future support period. I should like to point out, for example, that Parliament' s position on the Community initiatives was adopted in April 2000. We can see here that the whole process began too late. In other words, we must simply set an earlier timetable for the next support period. That applies to everyone, it applies to the Commission, it applies to Parliament and it also applies, of course, to the Council.
Incidentally, the entire resources of EUR 11.6 bn are not being returned. EUR 1.6 bn were already deployed in the 2001 budget, among other things to finance the BSE measures decided in Supplementary Budget No 1. EUR 2 075 bn are used to finance the budget correction for the United Kingdom, and unlike the previous speakers I am not looking at Mr Wynn here.
We have also proposed using EUR 350 million to top up the resources for reconstruction in the Balkans and to return the other part, namely EUR 7.5 bn, to the Member States by reducing their contributions to the 2001 budget accordingly. The rapporteurs are now proposing that not just EUR 350 million but 450 million be used to top up the resources for the Balkans. The Commission actually wanted to fund the difference by making further transfers from other areas, but we now agree to your proposal, especially in the light of the time factor, which is very important. We really do not want to run the risk of having to suspend payments for measures for Kosovo or Serbia. We all know how sensitive this area is and I very much hope that Parliament' s proposal in this connection will meet with the Council' s agreement so that the entire proposal can be adopted before the summer break.
Now to the present motion for a resolution on own resources. The subject is becoming increasingly topical because of the question of what is the best way to finance the European budget. On the one hand, of course, we have the following situation: a new decision has been taken on own resources with a new structure, and this own resources decision naturally applies until something else is decided, with everything that goes with it, including the British rebate. That is the law as it stands.
So far as the structure of financing is concerned, the Treaty states that the public budget is financed out of own resources. That is what it says in the Treaty. The agreement with Parliament in 1975, for example, also stressed again that they should be genuine own resources. But instead, the de facto trend has been in quite a different direction, and you showed in detail in your report, Mrs Haug, that it has taken a different direction.
Regarding the financing that we currently have, I simply have to say that it is not transparent for the citizen. It is one of the most serious points, that hardly any citizen knows how the EU is financed, and what they do not know is all the more unfathomable and leaves room for every kind of speculation. For my own part, I can only say once more that I very much welcome the fact that the Belgian presidency intends taking up this matter of how the EU budget is financed and, Mr Ferber, I consider it to be a subject forming part of the whole issue of the delimitation of competences between the Member States and the European level. That is where it really belongs.
I think it is of course also quite important that all who welcome a restructuring on the revenue side should now also find a common vocabulary as soon as possible. If we talk about introducing an EU tax, that sounds like inventing some new kind of tax that the European Union will be entitled to levy. That is not what it is about at all. It is about specifying a tax, some or all of which will flow into the European budget, where responsibility for the amount raised will lie at European level, and it naturally also involves the problems of the European Parliament' s budgetary powers. From my own point of view, I can only stress what Mrs Haug said, that the real issue is: will the European Parliament continue to have these reduced budgetary powers on the revenue side as it does on the expenditure side?
I believe an opportunity has presented itself, and we should in my opinion go with the momentum when the Council presidency raises the issue on its own initiative, because if it is not adopted as a topic for Laeken at this point in time, I fear the matter will be buried again and we shall not be able to debate it for a long time.
Now to Mr Costa Neves' s report. This concerns the conciliation procedure before the Council' s first reading on 20 July, preparations for which take place in the trialogue on 9 July. I should again like to stress that the 9 July trialogue is of course also an important date, an important point in the whole budgetary procedure. Since Mrs Theato is here, I should like to make a brief comment. Mrs Theato, you sent me a rather strongly worded letter asking me kindly to come to the Committee on Budgetary Control to debate a periodic report on 9 July instead of going to the trialogue. I must again point out that I cannot of course be in two places at once and it goes without saying that it is part of the budget Commissioner' s duties to take part in the trialogue in preparation for the conciliation procedure for the 2002 budget.
But now to the points that will be at the centre of the conciliation. Mr Costa Neves has described these in detail. I should like to say the following. Firstly, I consider the Commission' s proposal to provide a EUR 1 bn reserve in the agriculture budget to be highly appropriate given the uncertainty surrounding the direction agricultural expenditure will take in the forthcoming year. We now have the first bills for foot and mouth disease on the table and more will come in, and they confirm that a large reserve is really necessary. We ought to play safe, and we will of course be able to be more precise in the Letter of Amendment in the autumn, including on the question of how much we shall have to pay from the budget for foot and mouth disease. But for the present I believe the level of reserve proposed is the best way forward and I very much hope that the European Parliament will support this in the conciliation procedure with the Council.
The second point concerns the abortive fisheries agreement with Morocco, which has been mentioned by several speakers here. It is an important point; I therefore want to speak about it briefly. The Commission plans to propose a cofinancing programme to assist with the restructuring of the Spanish and Portuguese fleets concerned by the end of July. It will be a programme financed in the category of the structural funds. But now you will say the structural funds category is empty or fully committed. The Commission will for this reason be making a proposal that the flexibility reserve, or part of it, be used to finance this restructuring programme. It would then be a one-year programme, implementation of which may extend over several years.
How the resources released in category IV by the abortive fisheries agreement should be used will have to be considered weighing up every aspect, including, and I say this expressly, the aspect of budgetary discipline.
In the matter of common foreign and security policy, Parliament takes the view that resources could be cut this year, too. In fact, the preliminary draft budget is the same as the 2001 budget, and the Commission sees no need for further cuts here, but the Commission will, of course, assist the rapporteur as requested in order to improve the budget commentaries.
Now a word on administrative expenditure. I share the European Parliament' s concern about the future trend of Category V and I therefore fully support the efforts for greater transparency and ease of planning for any new areas of activity, such as justice and home affairs. But I also want to make clear that it is not the expenditure on Commission reform that is putting a strain on the financial framework here. We all have to consider necessary reforms, and I believe it is essential that all institutions try to put forward a medium-term plan so that we can see where changes are necessary in order to get to grips with Category V. We really need to give thought to whether a high level group or similar should be deployed to deal with these issues.
You have drawn attention, Mr Costa Neves, to the report that the European Parliament had called for and which deals, among other things, with matters of budget implementation. I should like to thank you for the positive comment that it was completed on time and that it is a useful tool for discussing the questions raised in Parliament' s declaration.
There will also be close cooperation in the field of any actions included in the budget by the European Parliament. As also agreed, the Commission will be involved in the discussion by the various committees at an early stage in order to ensure that actions and pilot schemes can be implemented. That, too, is important for us and I should like to highlight in particular the areas of asylum and immigration policy.
A brief word on priorities in e-learning and employment policy as they affect small and medium-sized enterprises. These are areas where large sums of money are available not only in the budget lines of Heading 3 but also in the structural funds, and the Commission believes that the new instruments introduced in the last budget must first prove their worth before they are substantially increased or expanded.
To conclude, all this shows how much we still have to discuss. Over the coming months we must work out the year 2000 budget together, and I hope that we shall be able to make good use of the next few weeks and the forthcoming meetings to arrive at common positions so that we shall have a good start to the budget negotiations.
, Chairman of the Committee on Budgetary Control. (DE) Mr President, I should like to address Commissioner Schreyer. I am rather surprised to hear her say I wrote her a strongly worded letter. She quotes me as having written that she should kindly come to the Committee on Budgetary Control. That cannot be true. I wrote a businesslike letter in which I asked her to come to us in the Committee for Budgetary Control in accordance with our agreement between the Commission and Parliament. If Mrs Schreyer has other commitments, I do, however, assume that she is able to send a senior official to give the Committee the information it requires. The letter has no other meaning. Mrs Schreyer, I am somewhat astonished that you read the letter in that way. It was entirely businesslike. I just wanted to explain that. Thank you.
Thank you Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Management of Community programmes
The next item is the report (A5-0216/2001) by Mr Bourlanges, on behalf of the Committee on Budgetary Control, on the proposal for a Council regulation laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes
[COM(2000) 788 - C5-0036/2001 - 2000/0337(CNS)].
Mr President, what we have here, albeit under a somewhat technical title, namely the creation of executive agencies to be entrusted with certain tasks in the management of Community programmes, is a rather important reform, and an element which is by no means peripheral to the administrative reform which is taking place within the Commission.
I must say straightaway that the Committee on Budgetary Control and this House are very much in sympathy with the principle of the agency that has been proposed to us, and our initial impression is a favourable one, because, in creating this agency, the Commission is responding to a matter of fundamental concern to Parliament, a concern which it expressed in the context of the budgetary procedure for the year 2000. Parliament was anxious to see the dismantling of the technical assistance offices (TAOs), which were not supervised very well and which did not come under the Commission' s control, and to have them replaced by establishments which would exhibit both the security which goes with the public nature of the institutions and, at the same time, the flexibility of management and operation which is necessary in order to accomplish a certain number of tasks, in particular the implementation of certain programmes. In short, what we said was, - 'Let us abolish the TAOs, but let us not replace them with central Commission services, but rather let us invent something new' . These agencies are certainly something new.
The Commission' s proposal forms part of a greater whole, an externalisation policy which comprises three facets. First, there is the privatisation of certain specific, precisely defined tasks, a privatisation which we are in favour of provided that the private persons who will be responsible for these tasks are not given integrated administrative tasks to do. Second, there are the executive agencies themselves. Finally, there is a third aspect about which we are more doubtful, but which we are not about to discuss this evening, and that is the creation of national agencies, which will be responsible for running a certain number of programmes in the territory of the Member States.
The proposed regulation which you have before you is concerned only with the statute of the agencies. Therefore, Madam Commissioner, in principle you have the support of the rapporteur and the support of the Committee on Budgetary Control. That does not mean, as I am sure you suspected because you know me, that we agree with everything. There are a certain number of points on which we agree and a certain number on which we disagree. As far as the first group is concerned, as I have already said, we agree with the principle of the agency. We also agree with the detailed rules for the management of that body, part of which will consist of staff seconded from the Commission, because we want this agency to be clearly subordinate, both politically and administratively, to the Commission. The other part of the body will consist of more flexible staff recruited on the basis of temporary contracts tailored to the management flexibility needed for programmes of limited duration.
We also believe, and I think that this is a point on which we agree, that these new bodies must be subject to the same controls, and the same obligations regarding communication, audit and OLAF competency, as the Commission' s central services. On this point, I think we see things from the same angle. On the other hand, there are a certain number of points on which we still have doubts which need to be cleared up.
The first of these concerns the definition of the tasks that are likely to be externalised and entrusted to the executive agencies. This is an old issue, and one on which the Committee on Budgets and the Committee on Budgetary Control are in step, even if some of us are not entirely of the same opinion. We would like these externalised tasks to be really externalised, because they are of a temporary nature and because they require the use of temporary or specialist staff, but we do not want them to be externalised simply because they would cost less because they would be using less well paid and less qualified staff. That is not our objective.
Secondly, we believe that the Commission' s legal responsibility should be complete and direct. This is a point of law on which we may disagree, but I do not believe that we are fundamentally opposed to one another. In the same way, and this is quite an important technical point which Mrs Theato, the Chairman of the Committee on Budgetary Control, is particularly keen on, we would like to see discharge being granted to these bodies at the same time as discharge is granted to the Commission. We do not want them to be separated, and we do not want to have to know about innumerable separate discharges. We want to be able to decide on discharge with a single vote, for both operating appropriations and administrative appropriations.
I am approaching my conclusion. There are still two points on which we still differ, and which are causing a problem at the committee stage.
First of all, the rapporteur had proposed that 25% of the staff of the agency should actually come from the Commission, although the Committee on Budgetary Control did not go along with this proposal and has not, in fact, agreed to it. On behalf of our group we tabled an amendment which was intended to reinstate this request, but slightly altered, and after negotiations with the Commission we specified that the figure of 25% would not have to be achieved until after a certain time had elapsed, in this case a period of eighteen months, which would enable the agency to reach cruising speed. I hope to be able to convince committee members in the Socialist Group to support this proposal. I have not managed to do so yet, but I have not given up hope.
I now come to my last point, and it is an important one. It concerns the nature of the typical staff statutes and contracts. We disagree on this point, and I am concerned because, following the Cocobu vote, I saw proposals for regulations which rather worried me. We are concerned to note that staff would be subject to non-renewable statutes. If this is the case, we shall find ourselves with staff of inferior quality, who are less loyal and who will not be in a position to ensure continuity of service on all occasions, thus giving rise to periods of interruption which will be detrimental to the interests of those who benefit from the services and for whom the programmes are intended.
On this point, Madam Commissioner, I want to ask you for a firm commitment. We want to have continuity of service, and we want the staff who are used by these agencies to have renewable arrangements according to need, and not to have their contracts cut off arbitrarily and automatically while the programme is still going on. Those, Madam Commissioner, are the feelings of our committee.
I shall stop there, having reached my conclusion, which is that we support your proposal in principle, while waiting to hear from you certain clarifications on the points which I have raised. Thank you, Mr President, for your patience, and I should also like to thank my fellow committee members for their warm support.
Mr President, Commissioner, ladies and gentlemen, the Commission says it cannot cope with the ever growing number of Community programmes and their implementation with its statutory number of staff. That may be right. It means the Commission must delegate and decentralise. Various models have in the past proved unsuitable or failures. Either they were not financially transparent, like the minibudgets, or they were conducive to fraud like the TAOs, which is why Parliament demanded their abolition.
Now the Commission is presenting a proposal for a regulation for the statute of so-called executive agencies, which the rapporteur, Mr Bourlanges, has just explained. I should like to congratulate him on his very detailed treatment of this proposal.
I should like to underline a number of important points in his report. The Commission must provide a precise list of the tasks to be transferred, whether they are public or non-public and the type of executive agency to which they are to be transferred. Unfortunately, we do not yet have the promised handbook about that. But it must be clear that responsibility for the proper and economic execution of the transferred tasks lies with the Commission, which is subject to discharge by Parliament, which means there can be no discharge for the agencies themselves. Parliament must be provided with all the information and documents it requires for the purpose without delay.
The agencies are also subject to scrutiny by the Court of Auditors and, where appropriate, also by OLAF. The Commission is also legally liable for the executive agencies, since they are not anchored in the Treaty as institutions in their own right. The agencies must be evaluated within not more than three years to check they are operating as they should. Finally, all contracts with outside agencies must be limited in time. Mr Bourlanges has just mentioned that. The framework regulation makes no provision for their term to be extended. But I think there ought to be provision for that.
It is at all events important that at least 25% of executive agency staff should be seconded Commission officials in order to ensure internal supervision of administrative tasks and to see that the Commission' s responsibilities are fulfilled.
May I first of all use up a small proportion of my valuable speaking time to congratulate you on the excellent work you have done in the Conciliation Committee with regard to the Takeover Directive? I have stood up to the group discipline of my delegation to support you, but to no avail.
I should also like to congratulate the rapporteur on the report that is before us today. He has adopted a very constructive attitude in the Committee on Budgetary Control and I should also like to congratulate him on the excellent working relationship with the rapporteur of the Committee on Budgets. It is first-class teamwork, which deserves to be emulated.
Our group gives its unqualified support to the proposal of the European Commission. We also back the report by Mr Bourlanges. We are of the opinion that the Commission proposal forms a key component in the reform programme that was set in motion after 1999.
The proposal aims to externalise certain tasks in a clearly defined framework and end the administrative chaos of the technical assistance offices.
The Committee on Budgetary Control did tighten the proposal of the European Commission on a number of scores, as Mrs Theato has already mentioned.
Firstly, the location of the registered office of the agencies. The text now refers to opening branch offices for agencies. According to our amendment, this reference is being deleted. There is still room for improvement. Mr Mulder has tabled a sound amendment and I should like you, Mr Bourlanges, to consider adopting Mr Mulder' s amendment as a supplement to your amendment, so that we do not need to choose between the two.
Secondly, the provisions on financial audit and control are being tightened. The obligation has been included to produce a report annually. That is a major improvement in my view.
Thirdly, we call for one Financial Regulation for all agencies, as opposed to a different Financial Regulation for each agency. If not, we fear that we will no longer see the wood for the trees.
And finally, OLAF' s powers relating to agencies and relating to the European Commission should be the same in our opinion.
We still beg to differ with the rapporteur on a number of points. Firstly, his definition of externalisation is rather skimpy. He would like to restrict externalisation to temporary tasks and tasks of a technical nature. In practice, it is true that that will often be the nature of those tasks, but we find it too restricted. A decisive Commission needs flexibility. The question is what is most efficient, what is most cost-effective? That question should be central, and we as European Parliament should not plug that opening. And secondly, this has already been mentioned, Mr Bourlanges proposes to include a minimum percentage for the number of Commission officials who need to work in such an agency.
Needless to say, a certain percentage of Commission officials will need to work in such an agency, but it appears inappropriate in our view to place a figure on that percentage. That will differ for each agency according to the nature and work of the agency.
Mr Bourlanges said in the committee: surely the Socialists are in favour of workers' rights? I would say: surely, the PPE is in favour of abolishing unnecessary rules and in favour of freedom?
And finally, I should like to ask the Commission its opinion on the amendments tabled by Mr Ellis to this report.
- (NL) Mr President, I should first of all like to congratulate Mr Bourlanges.
Needless to say, the proposal we are discussing at the moment has become inevitable after the events of a number of years ago. It is necessary for us to further regulate the task of the executive bodies so as to avoid the mistakes of the past.
What will be the specific task of those bodies? We totally agree with Mr Bourlanges that that still needs to be regulated. One thing is certain: they will need to carry out a specific administrative task for a certain limited time.
What are the salient points for the liberal group?
Firstly, the Commission will always remain responsible for what happens. It would be unacceptable if certain tasks were to be delegated to another executive agency on a discretionary basis.
Secondly, the percentage of the number of officials in such a body will need to be determined on a case-by-case basis. We are opposed to putting a percentage figure on it, for we cannot possibly put a figure on it at the moment. That will clearly depend on the tasks of the agency.
Concerning the discharge of agencies, the suggestion that this Parliament should look into the discharge of each agency seems unreasonable to us. If the Commission is responsible, and if it is the case that the Commission is granted discharge by Parliament, that naturally implies that we indirectly grant the agencies discharge. That is our strong view. As for the remainder of the proposals, we generally back the amendments which the rapporteur has tabled.
Mr President, honourable Members, the European Parliament has played an important part in the whole discussion about Commission administrative reform. The Committee on Budgets and the Committee on Budgetary Control have also played a key role in the question of externalisation. The rapporteur, Mr Bourlanges, in particular provided the initial impulse for the proposal for a regulation that is now before us.
I should like to thank you for your continued cooperation in working out the proposal and also the report. I have to say that Mr Bourlanges already impressed me when he presented his magnum opus on externalisation in November 1999. It is after all very difficult to produce good literature. Many people would say that creating a literary work on externalisation was an impossible task. But you really succeeded in presenting something of high literary value with this first report on externalisation. My warmest congratulations.
It is now recognised that the Commission as a whole must concentrate more on its fundamental tasks. That is the very reason why the subject of externalisation is being discussed, namely in response to the question of which tasks could be performed in a way other than within the Commission' s present administrative structures.
The plan envisages three methods and forms of externalisation, namely externalisation in the form of a delegation of tasks to executive agencies, the delegation of tasks to national agencies, i.e. decentralisation, and the assignment of tasks by contract to third parties.
The framework regulation for executive agencies defines a new form of Community institution that operates in the service of the Commission and has the task of managing and implementing Community programmes independently on the Commission' s behalf, including the associated execution of budget resources. The regulation therefore provides the framework for the creation of executive agencies that the Commission will set up as and when required.
In this connection I should like to highlight the most important points once again. An executive agency is an instrument in the hands of and under the control of the Commission. This also again makes it clear that it is wrong to equate externalisation with privatisation, as often happens in the debate, especially with officials. You made it very clear, Mr Bourlanges, that such is not the case. It means that the Commission' s responsibility for the execution of the budget under Article 274 of the EC Treaty is retained without qualification. That is a point that has just been emphasised again by the Committee on Budgetary Control and also by you, Mrs Theato.
An executive agency is set up by the Commission. The agency' s management bodies are appointed by the Commission. The Commission exercises control through its own departments. The operational resources managed by the agency remain in the European Union' s general budget and are administered by the agency in its capacity as an authorising party by delegation of the Commission.
The prerogatives of the budgetary authority are preserved. The budgetary authority approves the allocation to the agency' s administrative resources. The agency' s establishment plan is submitted to the budgetary authority as part of the budgetary procedure.
We are unable to go along with the suggestion that a fixed percentage of the agency' s staff should be Commission officials. Regarding the duration of the contracts, however, I can point out that setting up executive agencies only makes sense for tasks taking rather longer than one year. That therefore means that contracts for contract personnel will run correspondingly longer. I should also like to add that the European Parliament grants the discharge for the execution of the executive agency' s administrative and operational resources.
To sum up, the Commission is able to accept the following amendments: Nos 1, 2, 4, 6, 8, 9, 12 in part, as well as Amendments Nos 16, paragraphs 1 and 2, in part and 17 and 21 in part.
I should like to thank the Committee on Budgets and the Committee on Budgetary Control for their critical scrutiny of our proposal. Their contributions will make our proposal more balanced and bring us a step closer to our goal of increasing administrative efficiency.
Mr President, just a brief word. I should like to have a very clear explanation from the Commissioner on the third part of Amendment No 25, in other words on the point about renewable contracts.
I have discussed the matter with your staff, and I wanted a precise undertaking from you. I have not had it. This is an issue of fundamental importance to us. If we do not have a clear undertaking on this point by tomorrow, I shall make arrangements to submit to this House a motion to postpone the vote. I have made it very clear to your staff that we want the people who work for this agency to be subject to contracts which can be renewed. Obviously the renewal does not have to be obligatory, but it is something that I have been insisting on ever since I became aware of the proposed regulation which had been submitted to the Committee on Legal Affairs and the Internal Market. I should also like to say, by the way, that the proposed regulation in question had not been notified, for reasons of which I am unaware, either to the Committee on Budgetary Control or to the Committee on Budgets.
I therefore made it very clear to those who were responsible that I would be expecting an undertaking from the Commission this evening. I have not received it. I would like to think that perhaps the message was not passed on. You have until tomorrow to think about it, but I shall expect an undertaking from you before the vote takes place.
Regarding Amendment No 25, Mr Bourlanges, the first part is accepted by the Commission, the second part is rejected. As regards the third part, I agree to your suggestion of clarifying the matter by tomorrow.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Safe operation of mining activities
The next item is the report (A5-0214/2001) by Mr Sjöstedt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication on safe operation of mining activities: a follow-up to recent mining accidents [COM(2000) 664 - C5-0013/2001 - 2001/2005(COS)].
. (SV) Mr President, the background to this report and the Commission communication with which it deals is a number of extremely serious accidents which have happened in the mining industry in recent years. In 1998, a dam collapsed at a mine in Spain, with very serious ecological consequences, and a similar accident occurred in Romania in 2000. Both these accidents had international environmental consequences. In recent years, we have also seen similar, but less extensive, accidents involving collapsing mine dams, e.g. in Northern Sweden and in Wales.
This has led to the EU reviewing its legislation with regard to this type of mining operation. At the same time, we have large amounts of mining waste stored in various places releasing heavy metals and other toxic substances into the environment. The content of this waste and the extent of the problem are also not entirely clear. As such, mining waste is one of our major environmental problems. The safety of mining operations is also a major environmental problem.
In its proposal, the Commission presents its thoughts on possible ways of improving EU legislation in this area. In the main, we have decided, in our report, that things are moving in the right direction. However, we have a number of comments on what we believe the more concrete content should be and on what we would like the Commission to propose. We emphasise that, in the event of an accident, the responsibility should lie exclusively with the company, including responsibility for the environmental consequences, and that the mining industry should be included in the future Directive on environmental liability. We would like more research in this area. At the moment, there is a major lack of research into the management of mining waste. We would, therefore, like the techniques currently found in various countries to be developed. We would also like the EU to review its own financing of various projects in this field.
With regard to the main proposals, in my report we propose that the study now underway should also take in the candidate countries. The study means going through old mining waste and identifying cases of serious environmental problems. We know that the situation may be more serious in many candidate countries than it is in the present Member States.
We also emphasise that we would like a common method to be used so that it will be possible to compare results from different sources. We believe that, in the cases where it is established that there is a major problem, these must also be followed up with actual action plans.
The most important element of the Commission' s proposal is the proposal for a new framework directive on mining waste. I, as rapporteur, and the Committee on the Environment, Public Health and Consumer Policy, believe that this is the right approach. A special directive is needed, as neither the Directive on Waste nor the Directive on the landfill of waste is especially applicable to the management of mining waste. We also stress that this directive must deal with both old mining waste and existing production.
This directive should also contain a provision obliging the Member States to have legislation on the restoration of those locations which have been used for mining operations. Such legislation already exists in a number of Member States but not all, particularly if the candidate countries are included. We would like specific provisions on dam safety which directly address these accidents. In addition, we would like a direct ban on the method used in Baia Mare in Romania, where cyanide was used in open dams for metal extraction. This is an extremely dangerous method which risks seriously damaging the surrounding environment if the dam bursts, as was the case in Romania.
A third element of the proposals is that the Seveso II Directive should be reviewed. It is a question of broadening the scope of the directive in order to include requirements for contingency plans and information for mining operations. In this area, there is the one amendment to the report, which comes from the Conservative PPE-DE Group. The amendment proposes that the obligation set out in the Seveso II Directive should be restricted and only cover mining operations concerned with ore processing, i.e. metal extraction. I believe it is too early to set such limitations before the Commission' s proposal has even been tabled. It would be unwise to do this at this point. Instead, options should be kept open for all types of mining operation to be covered by this directive.
There was widespread agreement when we discussed this matter in committee. I would like to thank my fellow Members for their comments and for the support I have received. We have also enjoyed excellent cooperation with the Commission and now look forward quite soon to receiving the first proposals that have been promised, especially the revision of the Seveso II Directive. We hope that the Commission will also listen to us regarding the focus of the forthcoming proposals. Thank you for such excellent cooperation.
Mr President, Commissioner, I should like first of all to thank the rapporteur most sincerely for his report and to congratulate him on it. He had a really very tricky subject to deal with. My group, at any rate, will be very glad to vote in favour of this report.
As we shall, of course, be voting in favour of your report, Mr Sjöstedt, allow me to give voice to certain misgivings expressed to me by persons affected. Persons affected are of the opinion that a lot of things are being said here that are not materially justified. Because of the two tailing ponds disasters with which we are familiar, the mining industry as a whole and the existing rules are being seen in a light that bears no relation to reality.
People have mentioned to me recital A, which says that mining accidents have highlighted the inadequacy of rules and monitoring requirements governing the mining industry in present and future EU states. Couched in such general terms, that is not correct. What is correct is that the strictness of the regulations varies within the EU and naturally also in the candidate countries. But the problem lies not so much in the laws as in how those laws are enforced in certain countries, Romania for example.
On recital D: poor management of mining operations and disposal of mining waste is a global problem. This, too - according to the people concerned, who feel offended by it - is not exactly true, because most firms in the SME category do not operate on a global scale. Many large firms that are active worldwide are, on the contrary, pioneers when it comes to strict safety and environmental standards. Viewed globally, in gold mining, for example, there are more problems with small, under-funded operations that are not in a position even to be properly aware of environmental concerns.
But there are also things that are expressly welcomed, for example the final sentence of point 8: 'Furthermore [Parliament] believes that the landfill of waste Directive does not constitute an appropriate framework for regulating mining waste and therefore urges the Commission to put forward a proposal for a specific Directive on mining waste.' That can only be fully and entirely welcomed and underlined. I believe the European mining industry is very much aware of its responsibilities and is therefore calling for a specific directive for mining waste. There must, then, be adequate rules for waste, and environmental and technical standards must be laid down. I believe we are all aware that the specific nature of mining is such that the Landfill Directive cannot be applied and would not bring about any improvement in the ecological and economic situation of mining companies.
I have taken the liberty, Mr Sjöstedt, of tabling an amendment to paragraph 9. This is concerned with extending the Seveso II Directive to also cover risks arising from storage and processing activities in metal ore mining. I hope you will be able to agree to this amendment and I congratulate you once again on your report.
On behalf of my Group, I welcome the Commission' s report and the rapporteur' s report. The incidents which precipitated the study and the subsequent reports in Spain and in Hungary have made us aware of the problems posed by mines and mine-workings, both old and new.
The potential problems - particularly the problems of water pollution - are cross-boundary problems and therefore worthy of European-wide legislation. After consideration of existing legislation, be it on IPPC, landfill or Seveso, and in each case I have acted as the rapporteur at different stages of development of that legislation, it is clear that none of them can provide a comfortable solution to the range of problems presented by mining operations. So I would concur with the rapporteur that a new piece of legislation - some kind of new initiative - is required to regulate the mining industry in particular.
I would raise two points with the rapporteur. Firstly, old sites do not necessarily need to be cleaned up. Many old sites are literally centuries old and have developed in such a way that they are now sites of scientific interest and contain particular flora and fauna. I would urge that we should consider preserving sites and using sites in that way rather than simply clearing them off the face of the earth at great expense.
Secondly, I would say that classifying mining waste as waste is very difficult when you consider that large amounts of it are simply crushed rock and quite similar to products that you would get from any quarry in the Union. Therefore I would say that we have to look more particularly at processed waste from mines which often contains high levels of toxic chemicals. That does require regulation.
I would say that the amendment from the EPP Group is not particularly helpful, since it tries to reduce the scope of this directive to the mining of metal ores. From my own experience, the first tailings dams I ever saw were in Derbyshire in the north of England, and they were the result of the mining of fluorospa, not a metal as any chemistry teacher will tell you. But they present exactly the same problems as tailings dams resulting from mining operations.
I would recommend a positive vote tomorrow and, I hope, rapid action by the Commission to implement the recommendations.
I would like to say that our Group very much supports this report. We think it is excellent. The mining sector' s track-record leaves a lot to be desired, not just in Europe, but in eastern Europe and worldwide. One of the very important things in this report is the need for a future directive on mining waste. It should cover both operational and abandoned sites and disposal and contain provisions for mining waste action programmes as well as provisions to facilitate more sustainable extraction: site cleaning, waste reduction, and dry-tailing disposal in the case of metal mining waste.
Mining companies need to establish decommissioning plans for new and existing mines and tailing ponds. I just have to look at it in my own country where mining companies have come in and basically taken what they want. They then leave the mess behind to be cleaned up. As Mr Bowe said, there may be "historical" mining sites of interest, but we are really talking about tailing ponds which contain many dangerous substances. Local communities have to live with that and, in some areas, even farming has been affected because the mining companies leave their mess behind, affecting not just the water supplies but also the land in general.
We really have to take into account all sectors in the community. The mining industry has got away with it for far too long. We really need an extremely tight clampdown on how mining industries operate and a future directive on mining waste is extremely important.
I would just like to finish by saying that the report itself is excellent and I hope that it gets full support. I would also like to confirm that our group would be reluctant to support the amendment proposed by the PPE Group for the reasons just mentioned by other speakers.
Mr President, ladies and gentlemen, this evening I am standing in for Margot Wallström on this topic because Mrs Wallström had to leave today for the international climate talks in Japan and Australia. I think the Committee will be fully in agreement with Mrs Wallström representing the European side at this High Level Group because climate protection policy is one of our most pressing concerns. I should like, on behalf of the Commission, to thank the European Parliament and especially you, Mr Sjöstedt, but also the committees involved, for your constructive cooperation and outstanding report.
The background to the Commission' s communication was the serious environmental damage caused by cyanide following the dam breaches in Spain in 1998 and in Baia Mare, Romania, in January 2000. The communication mentions the three key actions planned by the Commission after the most recent mining accidents: first, amendment of the Seveso II Directive, then the presentation of the proposal for a new directive on the treatment of mining waste and, thirdly, the creation of a reference document on best available technologies following the procedure laid down in the IPPC Directive, with a description of the best available technologies for reducing everyday pollution and preventing or reducing mining accidents.
The Baia Mare Task Force' s final report reaffirmed the need for these measures. It was Mrs Wallström who set up this Task Force to obtain more information about the Baia Mare accident and, on that basis, to devise measures to reduce or prevent such hazards in the future. In their report they welcome this communication and support the Commission' s general approach of creating a transparent and coherent framework for greater safety in mining by making appropriate amendments to environmental law and the instruments. This refers not only to the three key actions just mentioned but also to legislation that is not specific to mining, such as the proposed directive on environmental liability.
I should like to stress at this point that the three key actions mentioned now have different time frames. The proposal for a directive amending the Seveso II Directive has already completed a public consultation and, according to the Commission' s work programme for 2001, is likely to be adopted in the course of this year.
The directive will not only cover mining but also, following the tragic accident in Enschede in the Netherlands in May last year, the safe storage of fireworks. In the light of the amendment that is now before us and of what Mrs Flemming has said, I should like to add that both the mining accidents mentioned in the Commission communication occurred during activities connected with the extraction of metallic ores. The Commission therefore understands the reasons for wanting to confine the scope of the directive to this field.
But I would ask you to consider that a gradual extension of the scope of the directive - when and only when accidents have happened - is not consistent with the precautionary principle. Aristotle himself said the improbable will probably happen. Even tomorrow, there could be an accident in an industrial plant not covered by the Seveso II Directive, in which case we would make corrections retrospectively and wait for the next area, so to speak. I would therefore be pleased if Parliament would support the Commission in its efforts to be proactive rather than reactive in its proposed legislation.
A comment on the time frame for the second key action. Work on the proposal for a new directive on the treatment of mining waste is progressing well. The study of mining hot spots will soon be completed and consultation with the interest groups concerned has already begun. The proposal will probably be adopted by the Commission in 2002.
Work on the document on best available technologies began with an opening session at the European IPPC Bureau at the end of June. From past experience, however, producing such a detailed document describing the best available technologies takes two years on average. Finally, the report calls on the Commission to intensify dialogue with the European mining industry. This dialogue is already taking place. It will play a central role in implementing Community strategy for safety in mining.
Your support shows the Commission that we are on the right road. The report motivates us to continue to work hard for a swift implementation of our strategy for the prevention of mining accidents in the European Union and also in the candidate countries.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Coastal zone management in Europe
The next item is the report (A5-0219/2001) by Mrs McKenna, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council recommendation concerning the implementation of Integrated Coastal Zone Management in Europe
[COM(2000) 545 - C5-0474/2000 - 2000/0227(COD)].
Mr President, the principles of integrated coastal zone management are accepted worldwide as a mechanism to enable sustainable management of coastal areas. Europe is currently well behind other developed nations in implementing them. For instance, the US, Canada, Australia and New Zealand have all implemented major legislation to progress integrated management of coastal and marine areas. Chapter 17 of Agenda 21 commits coastal signatories to integrated management and sustainable development of coastal areas. The EU' s demonstration programme on integrated management of coastal zones, funded by LIFE, has proved that implementation of integrated coastal zone management results in both economic and environmental benefits. The EU should be taking advantage of these benefits.
The coastal zone requires special management. There is an urgent need to integrate planning and management and promote collaborative working of marine and terrestrial assistance at local, regional and national levels. Through good practices of coastal zone management, we should work towards sustainable management of the coastal zone. Europe should provide specific leadership to ensure good management of the coast. This will only be possible if the integrated coastal zone management process is backed up with appropriate legislation. The EU must establish a legal framework to enable action at other levels. This recommendation should be seen as a first stage in the development of that framework.
I am astonished at some of the opposition to the idea of binding legislation because it is essential to secure adequate funding for integrated coastal zone management initiatives across Europe. Integrated coastal zone management initiatives usually focus on a central coordinating mechanism which requires comparatively low levels of core funding. Yet the integrated coastal zone initiatives already in existence are floundering, due mainly to lack of financial support. For instance, the EU-funded integrated coastal zone management projects such as the Atlantic Living Coastline in the UK and others have since ceased. The UK initiative and the Severn Estuary strategy, involving 12 local authorities, have only secured funding for the next six months.
Member States should adopt binding measures to ensure good coastal zone management. This should happen not later than three years after the adoption of the current recommendation on integrated coastal zone management. This would be preceded by a national stock-taking to analyse which actors, laws and institutions influence the planning and management of the coastal zone in order to ensure convergence of public bodies and local initiatives, to be completed by the end of December 2002.
In my own country, the Bantry Bay coastal zone chart is the only agreed integrated coastal zone management plan in the whole of the country at the present time. Even in countries such as the UK, where the EU programmes have funded some of the most important coastal zone management and regeneration projects, local authorities are unable to give priority to funding integrated coastal zone management actions because of the absence of a national policy framework, statutory duties, responsibilities or adequate funding. For this reason local authorities strongly support EU leadership to ensure cross-European commitment by national governments to give funding and legislative support in this field. Some people have criticised me for saying that I want to give the EU more power in this area. My colleague, Mr Davies - who is not here tonight - has criticised me in committee. I was beginning to wonder if I was the Euro-sceptic or was he?
In relation to environmental protection, it is extremely important that the EU is given some sort of control. In my own country the government failed to take recommendations and even directives seriously and implement them in a way that actually achieves their original aim. A recommendation is basically non-binding. So you will have the situation where Member States do not take seriously the management of a coast. We cannot say that if we manage our own coasts, that is sufficient. It has a knock-on effect in other areas, especially where there are shared coastlines. It is completely unacceptable that some Member States have a very good integrated coastal zone management strategy and plans, whereas other countries do not. That is completely unfair. When it comes to environmental issues we need an international approach. There is no point in trying to tackle it at only a national level. As everyone knows, environmental issues cross all boundaries. There is no such thing as national borders.
In this area we are not saying that we want to hand over total control to Europe but we need binding legislation. Otherwise governments just ignore it. Recommendations are just something that they comply with if it suits them, but not if they do not. In relation to coastal zones it is extremely important. Europe has experienced a great increase in pressures on coastal resources. From 1960 to 1990 it has been estimated that one kilometre of unspoilt coastline has been developed every day and 30 hectares of dune habitat have disappeared every day. Coastal populations have also further increased and, at present, about 50% of the EU' s population lives within 50 kilometres of the coast. So there really is an urgent need to tackle coastal zone management.
The draft recommendation leaves out a very important issue in that it fails to identify the threatened biodiversity of our coastal zones. The coastal zone is one of the most dynamic areas of the earth' s surface with an abundance of unique flora and fauna which need to be protected. This has to be addressed.
Another issue is climate change. We can no longer ignore threats from climate change on coastal erosion. This has to be taken into account. Everyone, at this stage, will recognise that climate change is having a major impact on our coastal areas.
In the interests of all industries that rely on the coast we have to take action, and take it now. We can see the quick destruction of our coasts. This involves the destruction of industries that rely on our coasts such as tourism, fishing industries and others.
It is important that something happens as a result of this recommendation, that there is some sort of legal framework. Member States who are reluctant to do this do not want to face up to the fact that our coasts have to be protected. They want to "cop-out" of their responsibilities. This should not be allowed.
Mr President, integrated coastal zone management is a necessity, but unfortunately many still do not know what it is. Be it the Irish Cliffs of Moher, the Algarve in Portugal or the Watt mud flats on the German coast, Europe' s coasts have tremendous economic, ecological, social and cultural importance.
Coasts are not conurbation areas, but nevertheless around one third of the EU population live in coastal regions today. This presents dangers for the fragile ecosystems that coasts represent. However, the socio-economic problems have grown too, because coastal regions are far removed from the heartbeat of the conurbations and are neglected by politics. I need mention only the coastal regions' lack of infrastructure links. So we must do something for the coasts in Europe.
In view of the growing problems, we urgently need to find a system of planning and management that includes everyone connected with the coasts. We must create an integrated management to ensure sustainable development and preserve the coasts as habitat. In Germany we have a saying: too many cooks spoil the broth. I hear the voices of critics raising their fingers in warning and quoting this proverb. But I say to them, the proverb may apply to broth but not to our coasts. The problem areas differ a great deal, and a wide variety of sectors are affected, but the links between them are obvious. Tourists come to my coast, for example, for the crabs. The artificial deepening of rivers or the discharge of harmful substances threatens the stock of crabs. No crabs, no tourists, no money! And there are no alternative job opportunities, certainly not in the fisheries sector.
We are faced with wide-ranging problems that cannot be solved, at least not adequately, by the Member States alone. What we need is a joining of forces on the coast, and clearly that will not happen without friction. But it will benefit our environment in the long term. We will not get very far or make much progress in Europe if we all keep ploughing our own furrow.
Mr President, Commissioner, I should almost like to say that the quality of our coastal zones here in Europe forms part of our heritage. Although it is rather late in the evening to talk about coastal zone management in Europe, I believe that it is a subject of particular importance which really needs a legal framework.
Why a legal framework? Quite simply because the development of our coastal zones is sometimes carried out in such a way as to cause the degradation of those zones, despite the fact that, as a fellow Member has pointed out, the habitat of the coastal zones is sometimes a long way away from the major centres of population. This is not the case in every country, however. I come from a country where there are major population centres alongside coastal zones, and those population centres have finally destroyed the quality of the coastal zones, resulting in numerous cases of degradation caused by human activity. This degradation has very serious consequences for biodiversity, for the conservation of species, whether of fauna or of flora, serious consequences for the quality of the landscape, and very serious consequences for water quality. On that point, we have the framework directive on water, the one on bathing water, and you know, especially at this time of the year when the tourists start to invade our beaches, how important the quality of bathing water is. All this is very important, and it is also important for the quality of our fishery resources.
We are aware that it is necessary to have a real political will, on the part of all the countries of the European Union and within the candidate countries, because among those countries which will shortly be joining us within the European Union there are coastal countries and islands which are facing the same problems, the problems that arise between economic development and the protection of our coastal zones. Economic development and protection are not actually opposed to one another, but there has to be a real desire to develop carefully, at the same time fully respecting the need to protect the landscape, biodiversity and so on.
This will certainly require a legal framework. On that point I agree with other Members. However, we must have a legal framework which respects the disparities between our countries, because the coasts of the Scandinavian countries do not have the same problems as those of the countries of southern Europe, whether that means France, Spain, Italy or Greece. We must give a little more responsibility to local authorities and ask each State to set up a legal framework which is appropriate to the regional and local scale. In France, a coastline conservation authority was set up 25 years ago. It has resources to acquire coastal zones which have to be protected, and resources to ensure that, afterwards, land-use plans comply with legal regulations.
This is what we should be doing. I believe that our coastal zones represent environmental and economic wealth which we absolutely must protect in the spirit of a sustainable development policy.
The issue of integrated coastal zone management is of crucial importance to my constituents in Scotland. As the Commission highlights in its proposal, this is not just a local problem, but is of critical importance for all Europeans. As Mrs Langenhagen said, one third of EU citizens live close to, if not on, these areas. Research has revealed a worrying deterioration in the environmental, socio-economic and cultural resources of our coastal zones. We see aggressive competition between users of these resources. The environmental problems include habitat destruction, water contamination, coastal erosion and resource depletion and these are all very serious. These environmental problems have a knock-on effect beyond coastal regions to inland regions. The roots of the problem include a lack of knowledge, a failure to involve stake-holders and, therefore, a lack of cooperation between the relevant administrative bodies.
At a recent videoconference in Scotland House, that is the home of the Scottish Executive in Brussels, it was interesting to see how the different local authorities in the Highlands and Islands of Scotland were already working within local partnerships with stake-holders to protect the coastal zone. It gave me great encouragement that action was being taken and that the coastal zone was being given the importance it rightly deserved. It is, after all, at local level that a real difference will be made.
In conclusion, we need to encourage strong action at a local level which we are seeing already in Scotland, and we need to exchange best practice across the EU in order that our coastal zones can be enjoyed as much by this generation as by the next.
Mr President, in my country fisherwomen represent all that is strongest and most courageous. I also think that this evening' s debate, once again involving almost exclusively women, shows that we who are taking part in this discussion may well be descended from these brave and strong women of the coasts.
Ladies and gentlemen, political movements which have long supported the very principles found in this document have been mocked in many contexts. The movement which I represent nationally has long stood for the principles about which we are now speaking, but we have had to suffer a great deal of ridicule. It is important that we support the binding recommendations that there is a wish to introduce for Member States, so that we can get away from a situation in which the left hand does not know what the right hand is doing and in which fishermen are perhaps in even more danger of extinction than many animal species. We have an unequal situation with unequal protection of what is to be found in the coastal areas. We also have a situation whereby we want more sea traffic without wanting to provide protection.
The rapporteur asked why our group opposes a binding legal framework, but the explanations she has given have not convinced us. We need a legal basis for the matter, but not binding legislation. We must rely on local action and joint local planning.
Mr President, coastal management which is not only integrated but planned, both in Europe and in every continent, is one of the paramount necessities for the future of humanity. It is impossible to deal with this issue within the narrow context of the existing Member States. This is an area in which decisions could be necessary and legitimate at the level of a whole continent, or even of the entire planet.
However, this is also an area in which the European institutions have least power, although they are very fond of finicky regulations in other areas where centralisation is not required. In this way they demonstrate that they do not represent an authority which imposes its will on national States, each with its particularisms and selfish interests, but rather that they are the result of those interests. The European institutions, like the national States, are in the service of the private interests of the major industrial and financial groups. They are incapable of imposing on those groups the policies which are of utmost importance to society as a whole, and there is a real risk that future generations will die as a result. The solving of major ecological problems is totally incompatible with the private ownership of the major means of production and the use of those means with the exclusive aim of making a profit. The cases involving the Erika and the Ievoli Sun were a good illustration of the extent to which private interests are opposed to collective interests.
In these circumstances, to vote in favour of a strategy for integrated coastal zone management would be pure hypocrisy. We shall be abstaining from the vote.
Mr President, everyone agrees that it is necessary to protect natural areas in general and the coastline in particular, especially since our coasts are deteriorating as a result of demographic and economic expansion. We have yet to decide how to provide this vital protection. Will it respect local populations and their activities, or are we going to put nature in a glass case, as the Natural 2000 network intends to do? It will, of course, be necessary to have rules and regulations in order to keep the situation under control and to avoid anarchic development. In France we did this with our Coastlines Act, which has produced some good results, even if our Green Minister for the Environment, Mrs Voynet, has just allowed an exception to get through in the form of the Corsica Act.
However, these essential regional planning measures have to be the subject of debate with the elected representatives and citizens concerned, because they are the ones who have to live with the coastline on a day-to-day basis, and it is absolutely essential to involve them in this protection if we want it to be admired and respected. Let us not forget that they are the ones who, when the Erika was shipwrecked, organised and took part in the operation to clean up the beaches and coastlines. In my opinion, it is better to convince than to constrain. That way we gain more support, and therefore more effectiveness and more local democracy. Restrictions from Brussels are always suspect and often unsuitable, because they have been drafted far away from the local area and the local mentality. This local approach is essential if we want to see common-sense measures negotiated and accepted.
We must also respect traditional local practices, because they express the economic, social and cultural reality. They are an integral part of the coastline, and are often the best guarantee that our natural areas will be respected. In practical terms, we must apply the rules of subsidiarity and decentralisation, although consistency remains essential. Responsibility for management should remain at national level and should include a large degree of local consensus. This is why we shall be voting against this report, which we believe is too restrictive.
Mr President, as Mrs Stihler has already said, this proposal is of major importance for Scotland. For example, there is one of our local authority areas that has 26 inhabited islands and a coastline as long as that of France. Scotland, as a whole, has 462 different coastal plans in place, almost three quarters of them locally based.
Whilst management of coastal zones must remain predominantly local, national strategies to support and coordinate action are vital. We are fortunate in having a Scottish coastal forum to perform this role. But such good work can be undermined.
As the Firth of Clyde forum recently explained, we lack any measure of security, political or financial, which would give us a strong footing for pursuing longer-term management. That is why the Commission proposal is so welcome. I congratulate Mrs McKenna on the extent to which her report has amplified and clarified the text.
Mr President, honourable Members of the European Parliament, as I have taken over the speech from my colleague, Mrs Wallström, I will speak in English.
The coastal zone is very important for Europe, as other speakers have said. Its resources provide us with food, energy and homes and create opportunities. However, according to the reports of the European Environmental Agency, conditions in the coastal zone and its resources continue to decline. Conditions in the coastal zone can only be improved through a concentrated effort involving all levels of the relevant sectors of government based on the principles of integrated coastal zone management.
I would like to stress that this integrated coastal zone management is not a procedure for land-use planning per se. It is more a methodology for introducing a coherent approach to the management and use of coastal resources with the informed involvement of all the relevant stakeholders.
In order to encourage Member States to assume their full responsibility in promoting integrated coastal zone management, the Commission has introduced the proposed recommendation. This calls on Member States to develop national strategies for coastal zone management based on an inventory of the actors, laws and institutions involved in the management and planning of the coastal zones. This strategy aims to introduce a coherent approach to the coastal zones across Europe but the recommendation intentionally leaves the choice of the format of the national strategies to the Member States to ensure that each national strategy is tailor-made to the institutional, physical and social conditions within each Member State.
At the same time, the recommendation presents a list of features which the Member States are encouraged to address through their national strategies, such as the need for coherence between the many plans, policies and programmes for management of the coasts and the need for coordination between the actors that use and manage the coast, particularly those with responsibility for the sea and the land which forms part of the coastal zone.
Let me turn to the key issues raised in the amendments proposed. I would like to start by noting that the Commission can accept many of the proposed amendments. Indeed, many of the proposed amendments strengthen the text by clarifying concepts and introducing further information. We thank Parliament for putting forward these amendments. There are, however, certain amendments which the Commission cannot accept.
Several of the amendments proposed, namely Amendments Nos 11, 12, 16, 18, 29, 32, 43 and 49, introduce references to a future Community legislative framework. These amendments are unacceptable to the Commission for the obvious reason that they prejudge the issue of whether a legislative approach is required. In addition, a reference to a Community legislative framework would not be appropriate in view of the wide diversity of conditions in the Member States and the Commission' s philosophy of coastal zone management.
The Commission' s present decision to propose a recommendation was based on a thorough assessment of the needs for action at the European level through the demonstration programme on integrated coastal zone management and on a broad public consultation. In the same spirit, the Commission cannot accept amendments which introduce compulsory language. "Shall" is not the right word in a non-binding instrument, such as a recommendation and therefore the use of this word in Amendments Nos 29, 32 and 34 cannot be accepted by the Commission.
Similarly, the references in Amendments Nos 17, 20, 33 and 45 indicating the need for binding instruments within the Member States ignore the fact that integrated coastal zone management may be best introduced through voluntary measures in some Member States. These parts of these amendments are therefore not acceptable either. Otherwise, the six amendments are acceptable in principle or in part.
The Commission is concerned that Amendments Nos 16 and 42 might give an incorrect, narrow impression of the breadth of the integrated coastal zone management approach. In particular, in Amendments Nos 25 and 47, while the Commission accepts the need to involve all the parties concerned, this text should not be limited to the special planning process, but should make broader reference to all of the actors involved in the planning and management of the coastal zones and its resources. The Commission would also note that it cannot accept two amendments, which make inappropriate reference to other Community policies which are better discussed in a different context. The reference to the INTERREG Programme in Amendment No 16 is inappropriate as the guidelines for INTERREG have been set out elsewhere.
Similarly, the reference in Amendment No 35 to the common fisheries policy and the 12-mile derogation is not acceptable as it prejudges the debate on the revision of this policy. In addition, Amendments Nos 47 and 48 are not acceptable, at least in part, because they could lead to the endorsement of unsustainable traditional practices including those relating to hunting and fishing.
Concerning the remaining amendments - and this list is longer than the non-acceptable amendments - the Commission can accept Amendments Nos 1, 3 to 10, 13, 15, 19, 21, 22, 23, 26, 27, 28, 30, 31, 37, 38, 39, 40, 41 and 46; and in addition, it can accept Amendments Nos 2, 14, 24, 36, and 44 in principle. As a result, two thirds of the amendments can be accepted by the Commission.
In conclusion, Parliament has significantly contributed to improving this proposal. I would, therefore, like to thank the rapporteur, Mrs McKenna, and the draftsmen from the other committees for their efforts. I am sure that the final text will be an important step in encouraging the application of integrated coastal zone management in Europe.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12.10 a.m.)